Exhibit 10.2

EXECUTION VERSION

CUSIP: 45780YAM8

 

 

 

CREDIT AGREEMENT

dated as of April 13, 2017,

among

INSTALLED BUILDING PRODUCTS, INC.,

as the Borrower,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

SUNTRUST BANK,

as Issuing Bank, Swing Bank and Administrative Agent

with

KEYBANK NATIONAL ASSOCIATION,

as Issuing Bank and Syndication Agent

and

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as Left Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1 DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER
INTERPRETIVE MATTERS      1  

Section 1.1

 

Definitions

     1  

Section 1.2

 

Uniform Commercial Code

     71  

Section 1.3

 

Accounting Principles

     71  

Section 1.4

 

Other Interpretive Matters

     72  

Section 1.5

 

Currency Translations

     72  

Section 1.6

 

Calculation of Excess Availability

     72  

Section 1.7

 

Reserves; Changes to Eligibility Criteria

     72   ARTICLE 2 THE LOANS AND THE LETTERS OF CREDIT      73  

Section 2.1

 

Extension of Credit

     73  

Section 2.2

 

Manner of Borrowing and Disbursement of Loans

     78  

Section 2.3

 

Interest

     82  

Section 2.4

 

Fees

     84  

Section 2.5

 

Prepayment/Cancellation of Revolving Loan Commitment

     85  

Section 2.6

 

Repayment

     86  

Section 2.7

 

Notes; Loan Accounts

     86  

Section 2.8

 

Manner of Payment; When Payments Due

     87  

Section 2.9

 

Reimbursement

     87  

Section 2.10

 

Pro Rata Treatment

     88  

Section 2.11

 

Application of Payments

     89  

Section 2.12

 

Use of Proceeds

     90  

Section 2.13

 

All Obligations to Constitute One Obligation

     91  

Section 2.14

 

Maximum Rate of Interest

     91  

Section 2.15

 

Letters of Credit

     91  

Section 2.16

 

Bank Products

     95  

Section 2.17

 

Defaulting Lenders

     96  

Section 2.18

 

Taxes

     99   ARTICLE 3 GUARANTY      103  

Section 3.1

 

Guaranty

     103  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 3.2

 

Additional Waivers

     106  

Section 3.3

 

Special Provisions Applicable to New Guarantors

     107   ARTICLE 4 CONDITIONS PRECEDENT      107  

Section 4.1

 

Conditions Precedent to Initial Advance

     107  

Section 4.2

 

Conditions Precedent to Each Advance and Issuance of a Letter of Credit

     110   ARTICLE 5 REPRESENTATIONS AND WARRANTIES      111  

Section 5.1

 

Organization; Powers

     111  

Section 5.2

 

Authorization; Enforceability

     111  

Section 5.3

 

Governmental Approvals; No Conflicts

     112  

Section 5.4

 

Financial Condition; No Material Adverse Effect

     112  

Section 5.5

 

Properties

     113  

Section 5.6

 

Litigation and Environmental Matters

     113  

Section 5.7

 

Compliance with Laws

     113  

Section 5.8

 

Investment Company Status

     113  

Section 5.9

 

Taxes

     113  

Section 5.10

 

ERISA

     114  

Section 5.11

 

Disclosure

     114  

Section 5.12

 

Subsidiaries

     115  

Section 5.13

 

Intellectual Property; Licenses, etc

     115  

Section 5.14

 

Solvency

     115  

Section 5.15

 

Senior Indebtedness

     115  

Section 5.16

 

Federal Reserve Regulations

     115  

Section 5.17

 

Use of Proceeds

     117  

Section 5.18

 

Insurance

     117  

Section 5.19

 

USA PATRIOT Act; FCPA; OFAC

     117  

Section 5.20

 

Labor Matters

     117  

Section 5.21

 

Security Documents

     117  

Section 5.22

 

Representations and Warranties Relating to Accounts

     117  

Section 5.23

 

Representations and Warranties Relating to Inventory

     118  

Section 5.24

 

Survival of Representations and Warranties, etc

     118  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE 6 AFFIRMATIVE COVENANTS      118  

Section 6.1

 

Financial Statements and Other Information

     118  

Section 6.2

 

Borrowing Base Certificates; Additional Reports

     121  

Section 6.3

 

Notices of Material Events

     123  

Section 6.4

 

Information Regarding Collateral

     123  

Section 6.5

 

Existence; Conduct of Business

     124  

Section 6.6

 

Payment of Taxes, etc

     124  

Section 6.7

 

Maintenance of Properties

     124  

Section 6.8

 

Insurance

     124  

Section 6.9

 

Books and Records; Inspection and Audit Rights

     125  

Section 6.10

 

Compliance with Laws

     126  

Section 6.11

 

Use of Proceeds

     126  

Section 6.12

 

Additional Subsidiaries

     126  

Section 6.13

 

Further Assurances

     127  

Section 6.14

 

Designation of Subsidiaries

     127  

Section 6.15

 

Certain Post-Closing Obligations

     128  

Section 6.16

 

Collateral Locations; Third Party Agreements

     128  

Section 6.17

 

Protection of Collateral

     128  

Section 6.18

 

Assignments and Records of Accounts

     129  

Section 6.19

 

Administration of Accounts

     129  

Section 6.20

 

Cash Management

     130  

Section 6.21

 

Reserved

     131  

Section 6.22

 

Anti-Corruption Laws; Sanctions

     131   ARTICLE 7 NEGATIVE COVENANTS      131  

Section 7.1

 

Indebtedness; Certain Equity Securities

     131  

Section 7.2

 

Liens

     137  

Section 7.3

 

Fundamental Changes

     140  

Section 7.4

 

Investments, Loans, Advances, Guarantees and Acquisitions

     142  

Section 7.5

 

Asset Sales

     145  

Section 7.6

 

Lines of Business

     147  

Section 7.7

 

Restricted Payments; Certain Payments of Indebtedness

     147  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 7.8

 

Transactions with Affiliates

     152  

Section 7.9

 

Restrictive Agreements

     152  

Section 7.10

 

Amendment of Restricted Debt Financing

     154  

Section 7.11

 

Changes in Fiscal Periods

     154  

Section 7.12

 

Prepayments of Term Loan Facility Indebtedness

     154  

Section 7.13

 

Fixed Charge Coverage Ratio

     154   ARTICLE 8 DEFAULT      155  

Section 8.1

 

Events of Default

     155  

Section 8.2

 

Remedies

     158   ARTICLE 9 THE ADMINISTRATIVE AGENT      159  

Section 9.1

 

Appointment and Authorization

     159  

Section 9.2

 

Nature of Duties of the Administrative Agent

     160  

Section 9.3

 

Lack of Reliance on the Administrative Agent

     161  

Section 9.4

 

Certain Rights of the Administrative Agent

     161  

Section 9.5

 

Reliance by the Administrative Agent

     161  

Section 9.6

 

The Administrative Agent in its Individual Capacity

     161  

Section 9.7

 

Successor Administrative Agent

     162  

Section 9.8

 

Withholding Tax

     162  

Section 9.9

 

The Administrative Agent May File Proofs of Claim

     163  

Section 9.10

 

Authorization to Execute Other Loan Documents

     163  

Section 9.11

 

Collateral and Guaranty Matters

     163  

Section 9.12

 

Right to Realize on Collateral and Enforce Guarantee

     164  

Section 9.13

 

Secured Bank Products Obligations

     165  

Section 9.14

 

Interest Holders

     165  

Section 9.15

 

Other Liens on Collateral; Terms of ABL/Term Intercreditor Agreement

     165  

Section 9.16

 

Other Agents

     167   ARTICLE 10 MISCELLANEOUS      167  

Section 10.1

 

Notices

     167  

Section 10.2

 

Expenses; Indemnification

     169  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 10.3

 

Waivers

     172  

Section 10.4

 

Set-Off

     172  

Section 10.5

 

Assignment

     173  

Section 10.6

 

Counterparts

     175  

Section 10.7

 

Under Seal; Governing Law

     175  

Section 10.8

 

Severability

     175  

Section 10.9

 

Headings

     175  

Section 10.10

 

Source of Funds

     176  

Section 10.11

 

Entire Agreement

     176  

Section 10.12

 

Amendments and Waivers

     176  

Section 10.13

 

Other Relationships

     178  

Section 10.14

 

Pronouns

     178  

Section 10.15

 

Disclosure

     178  

Section 10.16

 

Replacement of Lender

     179  

Section 10.17

 

Confidentiality; Material Non-Public Information; Publicity

     179  

Section 10.18

 

Revival and Reinstatement of Obligations

     180  

Section 10.19

 

Contribution Obligations

     181  

Section 10.20

 

No Advisory or Fiduciary Responsibility

     182  

Section 10.21

 

Survival

     182  

Section 10.22

 

Judgment Currency

     182  

Section 10.23

 

Qualified ECP Keepwell

     183  

Section 10.24

 

Designated Senior Debt

     183  

Section 10.25

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     183  

Section 10.26

 

USA Patriot Act Notification

     184  

ARTICLE 11 YIELD PROTECTION

     184  

Section 11.1

 

Interest Rate Basis Determination

     184  

Section 11.2

 

Illegality

     185  

Section 11.3

 

Increased Costs

     185  

Section 11.4

 

Effect On Other Advances

     187  

Section 11.5

 

Capital Adequacy

     187  

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 12 JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

     188  

Section 12.1

 

Jurisdiction and Service of Process

     188  

Section 12.2

 

Consent to Venue

     188  

Section 12.3

 

Waiver of Jury Trial

     189  

Section 12.4

 

Judicial Reference

     189  

 

EXHIBITS      

Exhibit A

   -    Form of Administrative Questionnaire

Exhibit B

   -    Form of Assignment and Acceptance

Exhibit C

   -    Form of Borrowing Base Certificate

Exhibit D

   -    Form of Compliance Certificate

Exhibit E

   -    Form of Notice of Conversion/Continuation

Exhibit F

   -    Form of Request for Advance

Exhibit G

   -    Form of Request for Issuance of Letter of Credit

Exhibit H

   -    Form of Revolving Loan Note

Exhibit I

   -    Form of Intercompany Note

Exhibit J

   -    Form of Joinder Supplement

Exhibit K

   -    Form of United States Tax Compliance Certificate SCHEDULES      

Schedule 1.1(a)

   -    Commitment Ratios

Schedule 1.1(b)

   -    Existing Letters of Credit

Schedule 5.1(x)

   -    Leased and Owned Real Property

Schedule 5.3

   -    Governmental Approvals; No Conflicts

Schedule 5.6

   -    Litigation and Environmental Matters

Schedule 5.12

   -    Subsidiaries

Schedule 6.1

   -    Borrower’s website

Schedule 6.15

   -    Post-Closing Obligations

Schedule 6.20

   -    Accounts

Schedule 6.20

   -    Bank and Investment Accounts

Schedule 7.1

   -    Scheduled Permitted Indebtedness

Schedule 7.2

   -    Scheduled Permitted Liens

Schedule 7.4(e)

   -    Scheduled Permitted Investments

Schedule 7.8

   -    Affiliate Transactions

Schedule 7.9

   -    Restrictive Agreements

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT dated as of April 13, 2017, is by and among INSTALLED
BUILDING PRODUCTS, INC., a Delaware corporation (the “Borrower”), the Persons
party hereto from time to time as Guarantors, the financial institutions party
hereto from time to time as Lenders, and SUNTRUST BANK, as the Issuing Bank,
Swing Bank and Administrative Agent, with SUNTRUST ROBINSON HUMPHREY, INC., as
Left Lead Arranger and Bookrunner.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Administrative Agent, the Issuing
Bank and the Lenders make available to it the Commitments, on the terms and
conditions set forth herein, to, among other things, (a) refinance certain
existing Indebtedness of the Borrower on the Agreement Date, (b) fund
transaction fees, costs and expenses in connection with the execution, delivery,
and performance of this Agreement and the Term Loan Facility, and (c) provide
for working capital and general corporate needs of the Borrower (including,
without limitation, pursuant to the issuance of Letters of Credit); and

WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders are willing
to make the Commitments and Loans available to the Borrower upon the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE 1

DEFINITIONS, ACCOUNTING PRINCIPLES AND

OTHER INTERPRETIVE MATTERS

Section 1.1 Definitions. For the purposes of this Agreement:

“ABL First Lien Collateral” shall have the meaning set forth in the ABL/Term
Intercreditor Agreement.

“ABL/Term Intercreditor Agreement” shall mean the ABL Term Loan Intercreditor
Agreement dated as of the Agreement Date by and among, inter alios, SunTrust
Bank, Royal Bank of Canada and each additional representative party thereto from
time to time as amended, modified, supplemented, substituted, replaced or
restated, in whole or in part, from time to time.

“Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.

“Accounts” shall mean all “accounts,” as such term is defined in the UCC, of
each Credit Party whether now existing or hereafter created or arising,
including, without limitation, (a) all



--------------------------------------------------------------------------------

accounts receivable, other receivables, book debts and other forms of
obligations (other than forms of obligations evidenced by chattel paper (as
defined in the UCC) or instruments (as defined in the UCC)) (including any such
obligations that may be characterized as an account or contract right under the
UCC), (b) all of each Credit Party’s rights in, to and under all purchase orders
or receipts for goods or services, (c) all of each Credit Party’s rights to any
goods represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due to a
Credit Party for property sold, leased, licensed, assigned or otherwise disposed
of, for a policy of insurance issued or to be issued, for a secondary obligation
incurred or to be incurred, for energy provided or to be provided, for the use
or hire of a vessel under a charter or other contract, arising out of the use of
a credit card or charge card, or for services rendered or to be rendered by such
Credit Party or in connection with any other transaction (whether or not yet
earned by performance on the part of such Credit Party), and (e) all collateral
security of any kind, given by any Account Debtor or any other Person with
respect to any of the foregoing.

“ACH Transactions” shall mean any automated clearinghouse transfer of funds by a
Lender Group member (or any Affiliate of a Lender Group member) for the account
of any Credit Party pursuant to agreement or overdrafts.

“Acquired Company” shall mean the Person (or the assets thereof) which is
acquired pursuant to an Acquisition.

“Acquired EBITDA” shall mean with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing a “Pro Forma Entity”)
for any period as the amount for such period of Consolidated EBITDA of such Pro
Forma Entity determined as if references to the Borrower and its Restricted
Subsidiaries in the definition of “Consolidated EBITDA” were references to such
Pro Forma Entity and its subsidiaries that will become Restricted Subsidiaries
all as determined on a consolidated basis for such Pro Forma Entity.

“Acquired Entity or Business” shall have the meaning given such term in the
definition of “Consolidated EBITDA.”

“Acquisition” shall mean (whether by purchase, exchange, issuance of stock or
other equity or debt securities, merger, reorganization, amalgamation or any
other method) (a) any acquisition by the Borrower or any of its Restricted
Subsidiaries of any other Person, which Person shall then become consolidated
with the Borrower or any such Restricted Subsidiary in accordance with GAAP,
(b) any acquisition by the Borrower or any of its Restricted Subsidiaries of all
or any substantial part of the assets of any other Person, or (c) any
acquisition by the Borrower or any of its Restricted Subsidiaries of any assets
that constitute a division or operating unit of the business of any Person.

“Acquisition Consideration” shall mean the total consideration paid or payable
(including, without limitation, any earn-out obligations) by any Credit Party or
any Restricted Subsidiary of a Credit Party with respect to, and all
Indebtedness assumed by any Credit Party or any Restricted Subsidiary of a
Credit Party in connection with, an Acquisition.

 

2



--------------------------------------------------------------------------------

“Administrative Agent” shall mean SunTrust Bank, acting as administrative agent
for the Lender Group, and any successor Administrative Agent appointed pursuant
to Section 9.7.

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at SunTrust Bank, Mail Code GA-ATL-1981, 3333 Peachtree Road, 4th
Floor-East Tower, Atlanta, Georgia 30326, Attention: Asset Manager – Installed
Building Products, Inc., or such other office as may be designated by the
Administrative Agent pursuant to the provisions of Section 10.1.

“Administrative Questionnaire” shall mean a questionnaire substantially in the
form of Exhibit A.

“Advance” or “Advances” shall mean amounts of the Loans advanced by the Lenders
to, or on behalf of, the Borrower pursuant to Section 2.2 on the occasion of any
borrowing and shall include, without limitation, all Revolving Loans, Agent
Advances and Swing Loans.

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person. For purposes of this definition, “control”, when used
with respect to any Person, means the possession of the power to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.

“Agent Advances” shall have the meaning specified in Section 2.1(e).

“Aggregate Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the unutilized portion of the Revolving Loan
Commitment of such Lender plus Loans (other than Swing Loans and Agent Advances)
outstanding plus participation interests in Letter of Credit Obligations, Swing
Loans and Agent Advances outstanding of such Lender, divided by (b) the sum of
the aggregate unutilized Revolving Loan Commitment plus Loans (other than Swing
Loans and Agent Advances) outstanding plus participation interests in Letter of
Credit Obligations, Swing Loans and Agent Advances of all Lenders, which, as of
the Agreement Date, are set forth (together with U.S. Dollar amounts thereof) on
Schedule 1.1(a).

“Aggregate Revolving Credit Obligations” shall mean, as of any particular time,
the sum of (a) the aggregate principal amount of all Revolving Loans then
outstanding, plus (b) the aggregate principal amount of all Swing Loans then
outstanding, plus (c) the aggregate principal amount of all Agent Advances then
outstanding, plus (d) the aggregate amount of all Letter of Credit Obligations
then outstanding.

“Agreement” shall mean this Credit Agreement, together with all Exhibits and
Schedules hereto in each case, as amended, restated, supplemented, or otherwise
modified from time to time.

“Agreement Date” shall mean April 13, 2017.

 

3



--------------------------------------------------------------------------------

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, and orders of governmental bodies
or regulatory agencies applicable, whether by law or by virtue of contract, to
such Person, and all orders and decrees of all courts and arbitrators in
proceedings or actions to which the Person in question is a party or by which it
is bound.

“Applicable Margin” shall mean the percentage per annum determined from time to
time from the following table and corresponding to the Average Excess
Availability during each fiscal quarter of the Borrower as determined by
reference to the Borrowing Base Certificates (or until such time as the Regular
Borrowing Base is in effect, the Temporary Borrowing Base) for such fiscal
quarter:

 

Tier

  

Average Excess Availability

   Applicable Margin
for Eurodollar
Advances     Applicable
Margin for
Base Rate
Advances  

I

   Greater than or equal to 66.7% of the total Revolving Loan Commitment     
1.25 %      0.25 % 

II

   Less than 66.7% but greater than or equal to 33.3% of the total Revolving
Loan Commitment      1.50 %      0.50 % 

III

   Less than 33.3% of the total Revolving Loan Commitment      1.75 %      0.75
% 

From and after the Agreement Date through but not including the first
Determination Date occurring after July 31, 2017, the Applicable Margin shall be
set at Tier I as set forth in the table above. Thereafter, the Applicable Margin
shall be determined and adjusted on each Determination Date. Except as otherwise
provided in this paragraph, any increase or reduction in the Applicable Margin
provided for herein shall be effective on each Determination Date. Without
limiting the Administrative Agent’s and the Lenders’ rights to invoke the
Default Rate, if (a) any Borrowing Base Certificate required to be delivered
pursuant to Section 6.2(a) for any calendar month or week has not been received
by the Administrative Agent by the date required pursuant to Section 6.2(a) or
(b) an Event of Default has occurred and is continuing and the Administrative
Agent or the Majority Lenders so elect, then, in each case, the Applicable
Margin shall be set at Tier III until such time such Borrowing Base Certificate
is received by the Administrative Agent and any Event of Default (whether
resulting from a failure to timely deliver such Borrowing Base Certificate or
otherwise) is waived in writing by the applicable Lenders in accordance with
Section 10.12.

 

4



--------------------------------------------------------------------------------

In the event that any Borrowing Base Certificate required by Section 6.2(a) is
shown to be inaccurate (regardless of whether this Agreement or the Commitment
is in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (i) the Borrower shall promptly (but in any event within
five (5) Business Days or such longer period the Administrative Agent may agree
to in its sole discretion) deliver to the Administrative Agent a correct
certificate for such Applicable Period, (ii) the Applicable Margin for such
Applicable Period shall be determined by reference to such certificate, and
(iii) the Borrower shall promptly pay the Administrative Agent for the account
of the Lenders, on demand, the accrued additional interest owing as a result of
such increased Applicable Margin for such Applicable Period, which payment shall
be promptly applied by the Administrative Agent in accordance with the terms
hereof.

“Approved Bank” shall have the meaning given such term in the definition of
“Permitted Investment.”

“Approved Foreign Bank” shall have the meaning given such term in the definition
of “Permitted Investment.”

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean that certain form of Assignment and
Acceptance attached hereto as Exhibit B, pursuant to which each Lender may, as
further provided in Section 10.5, sell a portion of its Loans or its portion of
the Revolving Loan Commitment.

“Audited Financial Statements” shall mean the audited consolidated balance
sheets of the Borrower for the fiscal years ended December 31,
2014, December 31, 2015, and December 31, 2016, and the related consolidated
statements of income and cash flows of the Borrower for the fiscal years ended
December 31, 2014, December 31, 2015, and December 31, 2016.

“Authorized Signatory” shall mean, with respect to any Credit Party, such senior
personnel of such Credit Party as may be duly authorized and designated in
writing to the Administrative Agent by such Credit Party to execute documents,
agreements, and instruments on behalf of such Credit Party.

“Available Equity Amount” means a cumulative amount equal to (without
duplication):

(a) capital contributions received by the Borrower after the Agreement Date in
cash or Permitted Investments (other than (i) in respect of any Disqualified
Equity Interest or (ii) amounts applied pursuant to Section 7.1(a)(xiv)), plus

(b) the net cash proceeds received by the Borrower or any Restricted Subsidiary
from Indebtedness and Disqualified Equity Interest issuances issued after the
Agreement Date and which have been exchanged or converted into Qualified Equity
Interests, plus

 

5



--------------------------------------------------------------------------------

(c) returns, profits, distributions and similar amounts received in cash or
Permitted Investments by the Borrower or any Restricted Subsidiary on
Investments made using the Available Equity Amount (not to exceed the amount of
such Investments).

“Availability” shall mean, as of any date of determination an amount equal to
the lesser of (a) the Revolving Loan Commitment on such date, and (b) the
Borrowing Base (after taking into account any Reserves determined which may have
been implemented or modified since the date of the most recent Borrowing Base
Certificate); provided that (x) from and after the Agreement Date to the date
that the Administrative Agent shall have received an initial Field Exam and an
initial Qualified Appraisal, the Temporary Borrowing Base shall be effective,
and (y) from and after the date on which the Administrative Agent shall have
received an initial Field Exam and an initial Qualified Appraisal, the Regular
Borrowing Base shall be effective; provided, further, that notwithstanding
anything to the contrary set forth herein (and without limiting the other
conditions to funding set forth herein), in the event that an initial Field Exam
and an initial Qualified Appraisal have not been received by the Administrative
Agent within ninety (90) days after the Agreement Date (or such later date as
the Administrative Agent may agree), the Temporary Borrowing Base shall be
reduced to $0 until an initial Field Exam and an initial Qualified Appraisal
shall have been completed and delivered.

“Average Excess Availability” shall mean, for any period, Excess Availability
for each day of such period, divided by the number of days in such period.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank Products” shall mean all bank, banking, financial, and other similar or
related products and services extended to any Credit Party or any Restricted
Subsidiary by any Bank Products Provider, including, without limitation,
(a) merchant card services, credit or stored value cards, debit cards, and
corporate purchasing cards; (b) cash management, treasury management, or related
services, including, without limitation, ACH Transactions, remote deposit
capture services, electronic funds transfer, e-payable, stop payment services,
account reconciliation services, lockbox services, depository and checking
services, overdraft, information reporting, deposit accounts, securities
accounts, controlled disbursement services, and wire transfer services;
(c) bankers’ acceptances, drafts, letters of credit (other than Letters of
Credit) (and the issuance, amendment, renewal, or extension thereof),
documentary services, foreign currency exchange services; and (d) all Hedge
Agreements between or among any Credit Party or any Restricted Subsidiary, on
the one hand, and a Bank Products Provider, on the other hand.

 

6



--------------------------------------------------------------------------------

“Bank Products Documents” shall mean all instruments, agreements and other
documents entered into from time to time by the Credit Parties in connection
with any of the Bank Products.

“Bank Products Obligations” shall mean (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by any Credit Party or any
Restricted Subsidiary to any Bank Products Provider pursuant to or evidenced by
a Bank Products Document and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, (b) all Hedge Obligations, and (c) all amounts
that the Administrative Agent or any Lender is obligated to pay to a Bank
Products Provider as a result of the Administrative Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Products Provider with respect to the Bank
Products provided by such Bank Products Provider to a Credit Party or any
Restricted Subsidiary.

“Bank Products Provider” shall mean any Lender Group member that extends to any
Credit Party a Bank Product.

“Bank Products Reserves” shall mean all reserves that the Administrative Agent
from time to time establishes in its Permitted Discretion with respect to Bank
Products Obligations.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended, or
any similar federal or state law for the relief of debtors.

“Base Rate” shall mean the highest of (a) the per annum rate which the
Administrative Agent publicly announces from time to time as its prime lending
rate, as in effect from time to time, (b) the Federal Funds Rate, as in effect
from time to time, plus one-half of one percent (0.50%) per annum and (c) the
Eurodollar Rate determined on a daily basis for an Interest Period of one
(1) month, plus one percent (1.00%) per annum (any changes in such rates to be
effective as of the date of any change in such rate). The Administrative Agent’s
prime lending rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer. The Administrative Agent
may make commercial loans or other loans at rates of interest at, above, or
below the Administrative Agent’s prime lending rate.

“Base Rate Advance” shall mean an Advance which the Borrower requests to be made
as a Base Rate Advance or which is converted to a Base Rate Advance in
accordance with the provisions of Section 2.2.

“Board of Directors” shall mean with respect to any Person (a) in the case of
any corporation, the board of directors of such Person or any committee thereof
duly authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers, board of directors manager or managing
member of such Person or the functional equivalent of the foregoing or any
committee thereof duly authorized to act on behalf of such board manager or
managing member, (c) in the case of any partnership, the board of directors or
board of managers of the general partner of such Person, and (d) in any other
case the functional equivalent of the foregoing.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

7



--------------------------------------------------------------------------------

“Borrower” shall have the meaning specified in the preamble and shall include
each Person who becomes a “Borrower” hereunder in accordance with
Section 7.3(d).

“Borrowing Base” shall mean (a) from the Agreement Date until the date that the
Administrative Agent shall have received an initial Field Exam and an initial
Qualified Appraisal the Temporary Borrowing Base and (b) thereafter, the Regular
Borrowing Base.

“Borrowing Base Certificate” shall mean a certificate of an Authorized Signatory
of the Borrower substantially in the form of Exhibit C.

“Business Day” shall mean any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of Georgia, the State of
California or the State of New York or is a day on which banking institutions
located in such state are closed; provided, however, that when used with
reference to a Eurodollar Advance (including the making, continuing, prepaying
or repaying of any Eurodollar Advance), the term “Business Day” shall also
exclude any day in which banks are not open for dealings in deposits of U.S.
Dollars on the London interbank market.

“Capital Expenditures” shall mean, as determined for any period, on a
consolidated basis for the Borrower and its consolidated Restricted Subsidiaries
in accordance with GAAP, the aggregate of all expenditures made by the Borrower
and its consolidated Restricted Subsidiaries during such period that, in
conformity with GAAP, are required to be included in or reflected on the
consolidated balance sheet as a capital asset, including, without limitation,
Capital Lease Obligations of the Borrower and its consolidated Restricted
Subsidiaries; provided, however, that “Capital Expenditures” shall not include,
without duplication, (i) any additions to property and equipment and other
capital expenditures made with the proceeds of any equity securities issued or
capital contributions received by any Credit Party or any Subsidiary (other than
Disqualified Equity Interests), (ii) expenditures made in connection with the
replacement, substitution, restoration or repair of assets to the extent
financed with (x) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, restored or repaired, or (y) awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced, (iii) the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time,
(iv) any consideration payable with respect to any Permitted Acquisitions or
other Investment, (v) the purchase of property, plant or equipment to the extent
financed with the proceeds of any dispositions of assets or property not
prohibited hereunder, (vi) expenditures that are accounted for as capital
expenditures by the Borrower or any Restricted Subsidiary and that actually are
paid for by a Person other than the Borrower or any Restricted Subsidiary or
Affiliate thereof, to the extent neither the Borrower nor any Restricted
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such Person or any other Person
(whether before, during or after such period), (vii) any expenditures which are
contractually required to be, and are, advanced or reimbursed to the Credit
Parties in cash by a third party (including landlords) during such period of
calculation, (viii) the book value of any asset owned by the Borrower or any
Restricted Subsidiary prior to or during such period to the extent that such
book value is included as a capital expenditure during such period as a result
of such Person reusing or beginning to reuse such asset during such period
without a

 

8



--------------------------------------------------------------------------------

corresponding expenditure actually having been made in such period; provided
that (A) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period in which such
expenditure actually is made and (B) such book value shall have been included in
Capital Expenditures when such asset was originally acquired, (ix) the purchase
price of equipment purchased during such period to the extent the consideration
consists of any combination of (A) used or surplus equipment traded in at the
time of such purchase and (B) the proceeds of a concurrent sale of used or
surplus equipment, in each case, in the ordinary course of business and (x) any
other capital expenditures that are financed with the proceeds of Indebtedness
(other than Revolving Loans) or Net Proceeds of any disposition of assets, any
casualty event, any incurrence or issuance of Indebtedness or any issuance of
Equity Interests (other than Disqualified Equity Interests).

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of or other arrangement
conveying the right to use real or personal property or a combination thereof
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that all obligations of any Person that are or would be
characterized as an operating lease as determined in accordance with GAAP as in
effect on the Agreement Date, whether or not such operating lease was in effect
on such date, shall continue to be accounted for as an operating lease and not
as a Capitalized Lease or Capital Lease Obligation for purposes of this
Agreement regardless of any change in GAAP following the Agreement Date that
would otherwise require such obligation to be recharacterized as a Capital Lease
Obligation to the extent that financial reporting shall not be affected hereby.
For purposes of Section 7.2, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

“Capitalized Leases” shall mean all leases that have been or should be in
accordance with GAAP as in effect on the Agreement Date recorded as capitalized
leases; provided that for all purposes hereunder, the amount of obligations
under any Capitalized Lease shall be the amount thereof accounted for as a
liability in accordance with GAAP.

“Capitalized Software Expenditures” shall mean for any period the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by the
Borrower and its Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that in conformity with GAAP are or are required to be reflected as capitalized
costs on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries.

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in U.S. Dollars, with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).

 

9



--------------------------------------------------------------------------------

“Cash Dominion Period” shall mean each period (a) commencing on the earlier of
(i) the occurrence of an Event of Default and (ii) the date that Excess
Availability shall have been for a period of five (5) consecutive Business Days
less than the greater of (A) $10,000,000 and (B) 10% of Availability, and
(b) ending on the date thereafter that (i) if such Cash Dominion Period
commenced under clause (a)(i) above, such Event of Default has been formally
waived or otherwise remedied, or (ii) if such Cash Dominion Period commenced
under clause (a)(ii) above, Excess Availability has exceeded the greater of
(A) $10,000,000 and (B) 10% of Availability for thirty (30) consecutive days.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment fixed assets or real property (including any improvements thereon)
to replace or repair such equipment fixed assets or real property.

“Change in Control” shall mean (a) the acquisition or ownership, directly or
indirectly, beneficially or of record, by any person or group, of Equity
Interests representing 50% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in the Borrower or
(b) a Change of Control or similar event occurs under the Term Loan Facility
Indebtedness or any other Material Indebtedness of the Borrower or its
Restricted Subsidiaries.

“Change in Law” shall mean (a) the adoption of any rule, regulation, treaty or
other law after the date of this Agreement, (b) any change in any rule,
regulation, treaty or other law or in the administration, interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement, including, for the avoidance of doubt,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all rules,
regulations, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank of International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law,” to the extent enacted, adopted,
promulgated or issued after the date of this Agreement, but only to the extent
such rules, regulations, or published interpretations or directives are applied
to the Borrower and its Subsidiaries by the Administrative Agent or any Lender
in substantially the same manner as applied to other similarly situated
borrowers under comparable syndicated credit facilities, including for purposes
of Section 11.3.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means any and all assets whether real or personal tangible or
intangible on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations.

“Collateral and Guarantee Requirement” shall mean at any time, the requirement
that:

(a) the Administrative Agent shall have received from (i) the Borrower and each
of the Restricted Subsidiaries (other than any Excluded Subsidiary) either (x) a
counterpart of the Security Agreement duly executed and delivered on behalf of
such Person or (y) in the

 

10



--------------------------------------------------------------------------------

case of any Person that becomes a Credit Party after the Agreement Date
(including by ceasing to be an Excluded Subsidiary), a Joinder Supplement duly
executed and delivered on behalf of such Person and (ii) the Borrower and each
Subsidiary Guarantor either (x) a counterpart of the Security Agreement duly
executed and delivered on behalf of such Person or (y) in the case of any Person
that becomes a Subsidiary Guarantor after the Agreement Date (including by
ceasing to be an Excluded Subsidiary), a Joinder Supplement duly executed and
delivered on behalf of such Person, in each case under this clause (a) together
with, in the case of any such Loan Documents executed and delivered after the
Agreement Date, to the extent reasonably requested by the Administrative Agent,
opinions and documents of the type referred to in Sections 4.1(a) and 4.1(d);

(b) all outstanding Equity Interests of each Restricted Subsidiary that is a
Material Subsidiary (other than any Equity Interests constituting Excluded
Assets) owned by or on behalf of any Credit Party shall have been pledged
pursuant to the Security Agreement, and, subject to the ABL/Term Intercreditor
Agreement, the Administrative Agent shall have received certificates, if any, or
other instruments, if any, representing all such Equity Interests to the extent
constituting “certificated securities” (other than such Equity Interests
constituting Excluded Assets), together with undated stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(c) if any Indebtedness for borrowed money of the Borrower or any Subsidiary in
a principal amount of $1,000,000 or more is owing by such obligor to any Credit
Party and such Indebtedness is evidenced by a promissory note, such promissory
note shall be pledged pursuant to the Security Agreement, and, subject to the
ABL/Term Intercreditor Agreement, the Administrative Agent shall have received
all such promissory notes, together with undated instruments of transfer with
respect thereto endorsed in blank; provided, however, the foregoing delivery
requirement with respect to any intercompany indebtedness may be satisfied by
delivery of an omnibus or global intercompany note executed by all Credit
Parties as payees and all such obligors as payors;

(d) all certificates, agreements, documents and instruments, including Uniform
Commercial Code financing statements and Intellectual Property security
agreements required by this Agreement, the Security Documents, Applicable Law
and reasonably requested by the Administrative Agent to be filed, delivered,
registered or recorded to create the Liens intended to be created by the
Security Documents and perfect such Liens to the extent required by, and with
the priority required by, this Agreement, the Security Documents and the other
provisions of the term “Collateral and Guarantee Requirement,” shall have been
filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or recording; and

(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Material Real Property duly executed and delivered by the
record owner of such Mortgaged Property (if the Mortgaged Property is in a
jurisdiction that imposes a mortgage recording or similar tax is imposed on the
amount secured by such Mortgage, then the amount secured by such Mortgage shall
be limited to the book value of such Mortgaged Property, as reasonably
determined by the Borrower), (ii) a policy or policies of title insurance (or
marked unconditional commitment to issue such policy or policies) issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a second priority

 

11



--------------------------------------------------------------------------------

Lien on the Mortgaged Property described therein, free of any other Liens except
as expressly permitted by Section 7.2, together with such customary lender’s
endorsements (other than a creditor’s rights endorsement) as the Administrative
Agent may reasonably request to the extent available in the applicable
jurisdiction at commercially reasonable rates (it being agreed that the
Administrative Agent shall accept zoning reports from a nationally recognized
zoning company in lieu of zoning endorsements to such title insurance policies),
in an amount equal to the fair market value of such Mortgaged Property or as
otherwise reasonably agreed by the parties; provided that in no event will the
Borrower be required to obtain independent appraisals of such Mortgaged
Properties, unless required by FIRREA, (iii) a completed “Life-of-Loan” Federal
Emergency Management Agency standard flood hazard determination with respect to
each Mortgaged Property, and if any Mortgaged Property is located in an area
determined by the Federal Emergency Management Agency (or any successor agency)
to be located in special flood hazard area, a duly executed notice about special
flood hazard area status and flood disaster assistance and evidence of such
flood insurance as provided in Section 6.8(b), (iv) opinions, addressed to the
Administrative Agent and the Lender Group, from counsel qualified to opine in
each jurisdiction where a Mortgaged Property is located regarding the
enforceability of the Mortgage and such other matters as may be in form and
substance reasonably satisfactory to the Administrative Agent, (v) a survey or
existing survey together with a no change affidavit of such Mortgaged Property,
in compliance with the 2011 Minimum Standard Detail Requirements for ALTA/ACSM
Land Title Surveys and otherwise reasonably satisfactory to the Administrative
Agent, and (vi) evidence of payment of title insurance premiums and fixture
filings in appropriate county land office(s).

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Credit
Parties, or the provision of Guarantees by any Subsidiary, if the Administrative
Agent and the Borrower reasonably agree in writing that the cost, burden,
difficulty or consequence of creating or perfecting such pledges or security
interests in such assets, or obtaining such title insurance, legal opinions or
other deliverables in respect of such assets, or providing such Guarantees
(taking into account any adverse tax consequences to the Borrower and its
Affiliates (including the imposition of withholding or other material taxes)),
outweighs the benefits to be obtained by the Lenders therefrom; (b) Liens
required to be granted from time to time pursuant to the term “Collateral and
Guarantee Requirement” shall be subject to exceptions and limitations set forth
in the Security Documents; (c) in no event shall any Credit Party be required to
complete any filings or other action with respect to the perfection of security
interests in any jurisdiction outside of the United States, and no actions in
any non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction
shall be required to be taken to create any security interests in assets located
or titled outside of the United States (including any Equity Interests of
Foreign Subsidiaries and any Intellectual Property governed by or arising or
existing under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia) or to perfect or make
enforceable any security interests in any such assets (it being understood that
there shall be no security agreements or pledge agreements governed under the
laws of any non-U.S. jurisdiction); (d) in no event shall any Credit Party be
required to complete any filings or other action with respect to perfection of
security interests in assets subject to certificates of title beyond the filing
of UCC financing statements; (e) other than the filing of

 

12



--------------------------------------------------------------------------------

UCC financing statements, no perfection shall be required with respect to
promissory notes evidencing debt for borrowed money in a principal amount of
less than $1,000,000; (f) in no event shall any Credit Party be required to
complete any filings or other action with respect to security interests in
Intellectual Property beyond the filing of UCC financing statements and
Intellectual Property security agreements with the United States Patent and
Trademark Office or the United States Copyright Office; (h) no actions shall be
required to perfect a security interest in letter of credit rights (other than
the filing of UCC financing statements); and (i) in no event shall the
Collateral include any Excluded Assets. The Administrative Agent may grant
extensions of time for the creation and perfection of security interests in or
the obtaining of title insurance, legal opinions or other deliverables with
respect to particular assets or the provision of any Guarantee by any Subsidiary
(including extensions beyond the Agreement Date or in connection with assets
acquired, or Subsidiaries formed or acquired, after the Agreement Date) and any
other obligations under this definition where it determines that such action
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required to be accomplished by this Agreement or the
Security Documents.

“Collections Account” shall have the meaning given such term in Section 6.20(b).

“Commercial Letter of Credit” shall mean a documentary Letter of Credit issued
by the Issuing Bank in respect of the purchase of goods or services by any
Credit Party in the ordinary course of its business.

“Commitment Increase Notice” shall have the meaning specified in
Section 2.1(f)(i).

“Commitments” shall mean, collectively, the Revolving Loan Commitment and the
Letter of Credit Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitor” shall mean any entity competing with the Borrower or any of its
Subsidiaries in the building supply business which has been specifically
identified by written notice from the Borrower to the Administrative Agent and
has been approved by the Administrative Agent in its reasonable discretion.

“Compliance Certificate” shall mean a certificate executed by the chief
financial officer or treasurer of the Borrower substantially in the form of
Exhibit D.

“Consolidated EBITDA” means for any period Consolidated Net Income for such
period plus:

(a) without duplication and to the extent already deducted and not added back in
arriving at such Consolidated Net Income, the sum of the following amounts for
such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, the sum of (A) premium payments, debt discount, fees, charges
and related expenses incurred in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, plus (B) the portion

 

13



--------------------------------------------------------------------------------

of rent expense with respect to such period under Capitalized Leases that is
treated as interest expense in accordance with GAAP, plus (C) the implied
interest component of synthetic leases with respect to such period, plus (D) any
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net of interest income and gains on
such hedging obligations or such derivative instruments, plus (E) bank and
letter of credit fees and costs of surety bonds in connection with financing
activities, plus (F) amortization or write-off of deferred financing fees, debt
issuance costs, debt discount or premium, terminated hedging obligations and
other commissions, financing fees and expenses and, adjusted, to the extent
included, to exclude any refunds or similar credits received in connection with
the purchasing or procurement of goods or services under any purchasing card or
similar program;

(ii) provision for taxes based on income, profits or capital and sales taxes,
including federal, provincial, territorial, foreign, state, local, franchise,
excise, and similar taxes and foreign withholding taxes paid or accrued during
such period (including in respect of repatriated funds) including penalties and
interest related to such taxes or arising from any tax examinations (including
any additions to such taxes, and any penalties and interest with respect
thereto);

(iii) Non-Cash Charges;

(iv) operating expenses incurred on or prior to the Agreement Date attributable
to (A) salary obligations paid to employees terminated prior to the Agreement
Date and (B) wages paid to executives in excess of the amounts the Borrower
and/or any of its Restricted Subsidiaries are required to pay pursuant to their
respective employment agreements;

(v) extraordinary losses or charges in accordance with GAAP;

(vi) unusual, non-recurring or exceptional expenses, losses or charges
(including any unusual, non-recurring or exceptional operating expenses, losses
or charges directly attributable to the implementation of cost savings
initiatives), severance, relocation costs, integration and facilities’ opening
costs and other business optimization expenses and operating improvements
(including related to new product introductions), systems development and
establishment costs, recruiting fees, signing costs, retention or completion
bonuses, transition costs, costs related to closure/consolidation of facilities,
internal costs in respect of strategic initiatives and curtailments or
modifications to pension and post-retirement employee benefit plans (including
any settlement of pension liabilities), contract terminations and professional
and consulting fees incurred in connection with any of the foregoing;

(vii) restructuring charges, accruals or reserves (including restructuring and
integration costs related to acquisitions and adjustments to existing reserves),
whether or not classified as restructuring expense on the consolidated financial
statements;

 

14



--------------------------------------------------------------------------------

(viii) the amount of any non-controlling interest consisting of income
attributable to non-controlling interests of third parties in any Non-Wholly
Owned Subsidiary deducted (and not added back in such period) in calculating
Consolidated Net Income;

(ix) (A) the amount of board of directors, management, monitoring, consulting
and advisory fees, indemnities and related expenses paid or accrued in such
period (including any termination fees payable in connection with the early
termination of management and monitoring agreements) and (B) the amount of
expenses relating to payments made to option holders of the Borrower or any of
its direct or indirect parent companies in connection with, or as a result of,
any distribution being made to shareholders of such Person or its direct or
indirect parent companies, which payments are being made to compensate such
option holders as though they were shareholders at the time of, and entitled to
share in, such distribution, in each case to the extent permitted in the Loan
Documents;

(x) losses, expenses or charges (including all fees and expenses or charges
relating thereto) (A) from abandoned, closed, disposed or discontinued
operations and any losses on disposal of abandoned, closed or discontinued
operations and (B) attributable to business dispositions or asset dispositions
(other than in the ordinary course of business) as determined in good faith by a
Financial Officer;

(xi) any non-cash loss attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments (in each case, including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such loss has not been realized);

(xii) any loss relating to amounts paid in cash prior to the stated settlement
date of any hedging obligation that has been reflected in Consolidated Net
Income for such period;

(xiii) any gain relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (c)(vi) and (c)(vii) below;

(xiv) any costs or expenses incurred by the Borrower or any Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, any severance agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are non-cash or otherwise funded with cash proceeds
contributed to the capital of the Borrower or Net Proceeds of an issuance of
Equity Interests of the Borrower (other than Disqualified Equity Interests);

 

15



--------------------------------------------------------------------------------

(xv) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature;

(xvi) [reserved];

(xvii) [reserved];

(xviii) earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments, in each case in connection with acquisitions or
Investments;

(xix) charges, losses, lost profits, expenses (including litigation expenses,
fee and charges) or write-offs to the extent indemnified or insured by a third
party, including expenses or losses covered by indemnification provisions or by
any insurance provider in connection with the Transactions, a Permitted
Acquisition or any other acquisition or Investment, disposition or any Casualty
Event, in each case, to the extent that coverage has not been denied and so long
as such amounts are actually reimbursed in cash within one year after the
related amount is first added to Consolidated EBITDA pursuant to this
clause (xix) (and if not so reimbursed within one year, such amount shall be
deducted from Consolidated EBITDA during the next measurement period);

(xx) cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period to the extent
non-cash gains relating to such receipts were deducted in the calculation of
Consolidated EBITDA pursuant to clause (c) below for any previous period and not
added back; and

(xxi) Public Company Costs; plus

(b) without duplication, the amount of “run rate” cost savings, operating
expense reductions, other operating improvements, and synergies related to any
Specified Transaction, the Transactions, any restructuring, cost saving
initiative or other initiative projected by the Borrower in good faith to be
realized as a result of actions taken, without duplication the amount of “run
rate” cost savings operating expense reductions other operating improvements and
synergies related to any Specified Transaction the Transactions any
restructuring cost saving initiative or other initiative projected by the
Borrower in good faith to be realized as a result of actions taken committed to
be taken or planned to be taken, in each case on or prior to the date that is 24
months after the end of the relevant Test Period (including actions initiated
prior to the Agreement Date) (which cost savings, operating expense reductions,
other operating improvements and synergies shall be added to Consolidated EBITDA
until fully realized and calculated on a pro forma basis as though such cost
savings, operating expense reductions, other operating improvements and
synergies had been realized on the first day of the relevant period), net of the
amount of actual benefits realized from such actions; provided that (A) such
cost savings, operating expense reductions, other operating improvements and
synergies are reasonably identifiable and quantifiable and (B) no cost savings,
operating expense reductions, other operating improvements or synergies shall be
added pursuant to this clause (b)

 

16



--------------------------------------------------------------------------------

to the extent duplicative of any expenses or charges relating to such cost
savings, operating expense reductions, other operating improvements or synergies
that are included in clauses (a)(vi) and (a)(vii) above or in the definition of
“Pro Forma Adjustment” (it being understood and agreed that “run rate” shall
mean the full recurring benefit that is associated with any action taken); less

(c) without duplication and to the extent included in arriving at such
Consolidated Net Income the sum of the following amounts for such period:

(i) extraordinary or non-recurring gains;

(ii) non cash gains excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period; and

(iii) (A) gains (including all fees and expenses or income relating thereto)
attributable to business dispositions or asset dispositions other than in the
ordinary course of business as determined in good faith by a Financial Officer
and (B) gains or income (including all reasonable fees and expenses or charges
relating thereto) from abandoned closed disposed or discontinued operations and
any gains on disposal of abandoned closed or discontinued operations;

(iv) any non-cash gain attributable to the mark to market movement in the
valuation of any Equity Interests and hedging obligations or other derivative
instruments (in each case including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such gain has not been realized);

(v) any gain relating to amounts received in cash prior to the stated settlement
date of any hedging obligation that has been reflected in Consolidated Net
Income in such period;

(vi) any loss relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (a)(xii) and (a)(xiii) above; and

(vii) the amount of any non-controlling interest consisting of loss attributable
to non-controlling interests of third parties in any Non Wholly Owned Subsidiary
added and not deducted in such period to Consolidated Net Income; plus

(d) any income from investments recorded using the equity method of accounting
or the cost method of accounting without duplication and to the extent not
included in arriving at Consolidated Net Income except to the extent such income
was attributable to income that would be deducted pursuant to clause (c) if it
were income of the Borrower or its Restricted Subsidiaries; minus

 

17



--------------------------------------------------------------------------------

(e) any losses from investments recorded using the equity method of accounting
or the cost method of accounting without duplication and to the extent not
deducted in arriving at Consolidated Net Income except to the extent such loss
was attributable to losses that would be added back pursuant to clauses (a) and
(b) above if it were a loss of the Borrower or a Restricted Subsidiary; plus

(f) an amount, with respect to investments recorded using the equity method of
accounting or the cost method of accounting and without duplication of any
amounts added pursuant to clause (d) above, equal to the amount attributable to
each such investment that would be added to Consolidated EBITDA pursuant to
clauses (a) and (b) above if instead attributable to the Borrower or a
Restricted Subsidiary, pro-rated according to the Borrower’s or the applicable
Subsidiary’s percentage ownership in such investment; minus

(g) an amount, with respect to investments recorded using the equity method of
accounting or the cost method of accounting and without duplication of any
amounts deducted pursuant to clause (e) above equal to the amount attributable
to each such investment that would be deducted from Consolidated EBITDA pursuant
to clause c above if instead attributable to the Borrower or a Restricted
Subsidiary pro-rated according to the Borrower’s or the applicable Subsidiary’s
percentage ownership in such investment;

in each case as determined on a consolidated basis for the Borrower and its
Restricted Subsidiaries in accordance with GAAP; provided that:

(I) to the extent included in Consolidated Net Income there shall be excluded in
determining Consolidated EBITDA currency translation gains and losses related to
currency remeasurements of assets or liabilities (including the net loss or gain
resulting from hedging agreements for currency exchange risk and revaluations of
intercompany balances);

(II) there shall be included in determining Consolidated EBITDA for any period
without duplication (A) to the extent not included in Consolidated Net Income
the Acquired EBITDA of any Person property business or asset or attributable to
any Person property business or asset acquired by the Borrower or any Restricted
Subsidiary during such period (other than any Unrestricted Subsidiary) to the
extent not subsequently sold transferred or otherwise disposed of (but not
including the Acquired EBITDA of any related Person property business or assets
to the extent not so acquired) (each such Person, property, business or asset
acquired, including pursuant to the Transactions or pursuant to a transaction
consummated prior to the Agreement Date and not subsequently so disposed of, an
“Acquired Entity or Business”) and the Acquired EBITDA of any Unrestricted
Subsidiary that is converted into a Restricted Subsidiary during such period
(each, a “Converted Restricted Subsidiary”) in each case based on the Acquired
EBITDA of such Pro Forma Entity for such period (including the portion thereof
occurring prior to such acquisition or conversion) determined on a historical
Pro Forma Basis and (B) an adjustment in respect of each Pro Forma Entity equal
to the amount of the Pro Forma Adjustment with respect to such Pro Forma Entity
for such period (including the portion thereof occurring prior to such
acquisition or conversion) as specified in the Pro Forma Adjustment certificate
delivered to the Administrative Agent (for further delivery to the

 

18



--------------------------------------------------------------------------------

Lenders); provided that, with respect to any determination to be made on a Pro
Forma Basis at the election of the Borrower such Acquired EBITDA or such
adjustment shall not be required to be included for any Pro Forma Entity to the
extent the aggregate consideration paid in connection with the acquisition of
such Acquired Entity or Business or the fair market value of such Converted
Restricted Subsidiary in the aggregate is less than $50,000,000;

(III) there shall be (A) to the extent included in Consolidated Net Income,
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than any Unrestricted
Subsidiary) sold, transferred or otherwise disposed of, closed or classified as
discontinued operations in accordance with GAAP (other than (x) if so classified
on the basis that it is being held for sale unless such sale has actually
occurred during such period and (y) for periods prior to the applicable sale
transfer or other disposition if the Disposed EBITDA of such Person property
business or asset is positive (i.e., if such Disposed EBITDA is negative, it
shall be added back in determining Consolidated EBITDA for any period)) by the
Borrower or any Restricted Subsidiary during such period (each such Person,
property business or asset so sold transferred or otherwise disposed of, closed
or classified a “Sold Entity or Business”) and the Disposed EBITDA of any
Restricted Subsidiary that is converted into an Unrestricted Subsidiary during
such period (each a “Converted Unrestricted Subsidiary”), in each case based on
the Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period including the portion thereof occurring prior to such
sale transfer disposition closure classification or conversion determined on a
historical Pro Forma Basis and (B) to the extent not included in Consolidated
Net Income (included in determining Consolidated EBITDA for any period in which
a Sold Entity or Business is disposed an adjustment equal to the Pro Forma
Disposal Adjustment with respect to such Sold Entity or Business (including the
portion thereof occurring prior to such disposal) as specified in the Pro Forma
Disposal Adjustment certificate delivered to the Administrative Agent (for
further delivery to the Lenders); and

(IV) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA any expense (or income) as a result of
adjustments recorded to contingent consideration liabilities relating to the
Transaction or any Permitted Acquisition (or other Investment permitted
hereunder).

“Consolidated Net Income” means, for any period, the net income loss of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding without duplication.

(a) extraordinary items for such period,

(b) the cumulative effect of a change in accounting principles during such
period,

(c) any Transaction Costs incurred during such period,

 

19



--------------------------------------------------------------------------------

(d) any fees and expenses (including any transaction or retention bonus or
similar payment) incurred during such period or any amortization thereof for
such period in connection with any acquisition non-recurring costs to acquire
equipment to the extent not capitalized in accordance with GAAP, Investment,
recapitalization, asset disposition, non-competition agreement, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of or waiver or consent relating to any debt
instrument (in each case, including the Transaction Costs and any such
transaction consummated prior to the Agreement Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful (including, for the avoidance of doubt, the effects of
expensing all transaction related expenses in accordance with FASB Accounting
Standards Codification 805 and gains or losses associated with FASB Accounting
Standards Codification 460),

(e) any income (loss) (and all fees and expenses or charges relating thereto)
for such period attributable to the early extinguishment of Indebtedness,
hedging agreements or other derivative instruments,

(f) accruals and reserves that are established or adjusted as a result of the
Transactions or any Permitted Acquisition or other Investment not prohibited
under this Agreement in accordance with GAAP (including any adjustment of
estimated payouts on earn outs) or changes as a result of the adoption or
modification of accounting policies during such period,

(g) stock based award compensation expenses,

(h) any income (loss) attributable to deferred compensation plans or trusts,

(i) any income (loss) from Investments recorded using the equity method,

(j) the amount of any expense required to be recorded as compensation expense
related to contingent transaction consideration,

(k) any unrealized or realized gain or loss due solely to fluctuations in
currency values and the related tax effects determined in accordance with GAAP,
and

(l) (i) the net income of any Person that is not a Subsidiary of such Person or
is an Unrestricted Subsidiary or that is accounted for by the equity method of
accounting shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to the referent person or a subsidiary thereof in respect of such period
and (ii) the net income shall include any ordinary course dividend distribution
or other payment in cash received from any Person in excess of the amounts
included in clause (i) above.

There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period. There shall be excluded from Consolidated Net Income for
any period the effects from applying acquisition method accounting, including
applying acquisition method accounting to inventory,

 

20



--------------------------------------------------------------------------------

property and equipment, loans and leases, software and other intangible assets
and deferred revenue (including deferred costs related thereto and deferred
rent) required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to the Borrower and its
Restricted Subsidiaries) as a result of the Transactions, any acquisition or
Investment consummated prior to the Agreement Date and any Permitted
Acquisitions (or other Investment not prohibited hereunder) or the amortization
or write off of any amounts thereof.

In addition to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions in
connection with any acquisition or other Investment or any disposition of any
asset permitted hereunder.

“Consolidated Senior Secured Indebtedness” means, as of any date of
determination, Consolidated Total Indebtedness as of such date that is not
subordinated in right of payment to the Obligations and is secured by a Lien on
the Collateral securing the Loan Document Obligations.

“Consolidated Senior Secured Net Leverage Ratio” means as of any date of
determination the ratio, on a Pro Forma Basis, of (a) Consolidated Senior
Secured Indebtedness as of such date to (b) Consolidated EBITDA for the most
recently completed Test Period.

“Consolidated Total Indebtedness” means, as of any date of determination, the
aggregate amount of Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of the acquisition method accounting in connection with the
Transactions or any Permitted Acquisition (or other Investment not prohibited
hereunder)) consisting only of Indebtedness for borrowed money, drawn but
unreimbursed obligations under letters of credit, obligations in respect of
Capitalized Leases and debt obligations evidenced by promissory notes or similar
instruments, but excluding any obligations under or in respect of Qualified
Securitization Facilities, minus the aggregate amount of cash and Permitted
Investments (in each case, free and clear of all liens, other than Liens
permitted pursuant to Section 7.2), excluding cash and Permitted Investments
that are listed as “restricted” on the consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as of such date.

“Control” shall mean, with respect to any asset, right, or property with respect
to which a security interest therein is perfected by a secured party’s having
“control” thereof (whether pursuant to the terms of an agreement or through the
existence of certain facts and circumstances), that the Administrative Agent has
“control” of such asset, right, or property in accordance with the terms of
Article 9 of the UCC.

“Controlled Account Agreement” shall mean any agreement executed by a depository
bank, securities intermediary, or commodities intermediary and the
Administrative Agent and acknowledged and agreed to by the applicable Credit
Party, in form and substance reasonably acceptable to the Administrative Agent,
which, among other things, provides for the Administrative Agent’s Control, for
the benefit of the Lender Group, of a deposit account, securities account,
commodities account, or other bank or investment account, as amended, restated,
supplemented, or otherwise modified from time to time.

 

21



--------------------------------------------------------------------------------

“Controlled Deposit Account” shall have the meaning specified in
Section 6.20(b).

“Converted Restricted Subsidiary” shall have the meaning given such term in the
definition of “Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” shall have the meaning given such term in
the definition of “Consolidated EBITDA.”

“Copyright Security Agreements” shall mean, collectively, any Copyright Security
Agreement made by a Credit Party in favor of the Administrative Agent, on behalf
of the Lender Group, from time to time, as amended, restated, supplemented, or
otherwise modified from time to time.

“Covered Jurisdiction” means the United States (or any state or commonwealth
thereof or the District of Columbia).

“Credit Parties” shall mean, collectively, the Borrower and the Guarantors, and
“Credit Party” shall mean any one of the foregoing Credit Parties.

“Customary Intercreditor Agreement” means a customary intercreditor agreement in
form and substance reasonably acceptable to the Administrative Agent and the
Borrower, which agreement shall provide that the Liens on the Collateral
securing such Indebtedness shall rank junior to the Liens on the ABL First Lien
Collateral securing the Obligations. Any intercreditor agreement shall be posted
to the Lenders not less than five (5) Business Days before execution thereof
and, if the Majority Lenders shall not have objected to such changes within
three (3) Business Days after posting, then the Majority Lenders shall be deemed
to have agreed that the Administrative Agent’s entry into such intercreditor
agreement is reasonable and to have consented to such intercreditor agreement
and to the Administrative Agent’s execution thereof. Notwithstanding the
foregoing, “Customary Intercreditor Agreement” shall also mean, to the extent
applied to any unsecured Indebtedness owing to any seller in a Permitted
Acquisition in an aggregate principal amount of up to $3,000,000 for any such
seller, the customary subordination terms, in form and substance satisfactory to
the Administrative Agent, included by Borrower and its Restricted Subsidiaries
in the promissory notes evidencing such items of Indebtedness in accordance with
past practice.

“Date of Issue” shall mean the date on which the Issuing Bank issues a Letter of
Credit pursuant to Section 2.15 and, subject to the terms of Section 2.15(a),
the date on which any such Letter of Credit is renewed.

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

22



--------------------------------------------------------------------------------

“Default” shall mean any event or condition that constitutes an Event of Default
or that upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” shall mean a simple per annum interest rate equal to, with
respect to all outstanding Obligations, the sum of (a) the applicable Interest
Rate Basis, if any, with respect to the applicable Obligation, plus (b) the
Applicable Margin for such Interest Rate Basis, plus (c) two percent (2.00%).

“Defaulting Lender” shall mean, subject to Section 2.17(c), any Lender that
(a) has failed to (i) fund all or any portion of the Revolving Loans within two
(2) Business Days of the date such Revolving Loans were required to be funded
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Bank, the Swing Bank or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit,
Swing Loans or Agent Advances) within two (2) Business Days of the date when
due, (b) has notified the Borrower, the Administrative Agent or the Issuing Bank
or Swing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Revolving Loan and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder; provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower, or (d) has, or has a direct or indirect parent company that has
(i) become the subject of a proceeding under the Bankruptcy Code or any other
Debtor Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(c)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, the Swing Bank and each Lender.

 

23



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with a
Disposition pursuant to Section 7.5(k) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).

“Determination Date” shall mean (a) in the event that Borrowing Base
Certificates are required to be delivered on a quarterly basis, the second
Business Day immediately following the date that the Administrative Agent
receives the Borrowing Base Certificate required to be delivered pursuant to
Section 6.2(a) for such fiscal quarter, (b) in the event that Borrowing Base
Certificates are required to be delivered on a weekly basis, the second Business
Day immediately following the date that the Administrative Agent receives the
Borrowing Base Certificate required to be delivered pursuant to Section 6.2(a)
for the last full week of any fiscal quarter or (c) otherwise, the second
Business Day immediately following the date that the Administrative Agent
receives the Borrowing Base Certificate required to be delivered pursuant to
Section 6.2(a) for the fiscal month in which a fiscal quarter of the Borrower
ends.

“Dilution” shall mean, as of any date of determination, a percentage, based upon
the experience of the immediately prior twelve (12) month period (or such
shorter period as agreed by the Administrative Agent in its Permitted
Discretion), that is the result of dividing the U.S. Dollar amount of (a) bad
debt write-downs, discounts, advertising allowances, credits, or other dilutive
items with respect to the Credit Parties’ Accounts during such period (less any
reasonable non-recurring adjustments as determined by the Administrative Agent
in its Permitted Discretion), by (b) the Credit Parties’ gross billings with
respect to Accounts during such period.

“Dilution Reserve” shall mean, as of any date of determination, an amount
determined from time to time by the Administrative Agent in its Permitted
Discretion and based on the Administrative Agent’s analysis of the Credit
Parties’ Dilution and other matters affecting the Credit Parties and their
respective Accounts and Account Debtors.

“Disbursement Account” shall have the meaning specified in Section 2.2(f).

“Dispose” and “Disposition” each shall have the meaning assigned to such term in
Section 7.5.

“Disposed EBITDA” shall mean with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period through (but not after) the
date of such disposition the amount for such period of Consolidated EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary (determined as
if references to the Borrower and its Restricted Subsidiaries in the definition
of the term “Consolidated EBITDA” (and in the component financial definitions
used therein) were references to such Sold Entity or Business and its
subsidiaries or to such Converted Unrestricted Subsidiary and its subsidiaries),
all as determined on a consolidated basis for such Sold Entity or Business or
Converted Unrestricted Subsidiary

 

24



--------------------------------------------------------------------------------

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable either mandatorily or at
the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests, whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date ninety-one (91) days after the Maturity
Date; provided, however, that (i) an Equity Interest in any Person that would
not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale” or a “change of control”
or similar event shall not constitute a Disqualified Equity Interest if any such
requirement becomes operative only after the Maturity Date and (ii) if an Equity
Interest in any Person is issued pursuant to any plan for the benefit of
employees of the Borrower (or any direct or indirect parent thereof) or any of
its subsidiaries or by any such plan to such employees, such Equity Interest
shall not constitute a Disqualified Equity Interest solely because it may be
required to be repurchased by the Borrower or any of its subsidiaries in order
to satisfy applicable statutory or regulatory obligations of such Person.

“Disqualified Lender” shall mean (i) any natural person, (ii) those persons that
are Competitors and their named Affiliates, in each case to the extent either
(x) identified by the Borrower to the Administrative Agent in writing from time
to time (so long as the addition of any such Competitors or Affiliates after the
Agreement Date shall not apply retroactively) or (y) in the case of Affiliates
of such Competitors, such Affiliates are clearly identifiable as such on the
basis of such Affiliate’s name, or (iii) any other institution or entity as the
Borrower and the Administrative Agent m shall mutually agree on or after the
Agreement Date.

“Dividends” shall mean any direct or indirect distribution, dividend, or payment
to any Person on account of any Equity Interests of any Credit Party or any of
their Subsidiaries.

“Domestic Restricted Subsidiary” shall mean any Restricted Subsidiary that is a
Domestic Subsidiary.

“Domestic Subsidiary” shall mean any direct or indirect Subsidiary of any Credit
Party that is organized and existing under the laws of the US or any state or
commonwealth thereof or under the laws of the District of Columbia.

 

25



--------------------------------------------------------------------------------

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent;

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” shall mean, at any time of determination, all Accounts
(valued at the face amount of the applicable invoice therefor, minus the maximum
discounts, credits, and allowances set forth on the face of such invoice which
may be taken by Account Debtors on such Accounts, and net of any sales tax,
finance charges, or late payment charges included in the amount invoiced)
arising in the ordinary course of the Credit Parties’ business from the sale of
goods or the rendition of services by the Credit Parties that the Administrative
Agent determines in its Permitted Discretion to be Eligible Accounts; provided,
however, that, without limiting the right of the Administrative Agent to
establish other criteria of ineligibility in its Permitted Discretion, Eligible
Accounts shall not include any of the following Accounts:

(a) any Account which (i) is past due more than 60 days after its due date, or
(ii) later than 90 days after the invoice date; provided that Accounts that are
past due more than 60 days but less than 90 days after their respective due date
shall not be classified as ineligible under this clause (a) to the extent that
the aggregate amount of all such Accounts would not increase the aggregate
amount of the Regular Borrowing Base by more than 5.0% before giving effect to
inclusion of such past due Accounts;

(b) Accounts not evidenced by a paper invoice or an electronic equivalent
acceptable to the Administrative Agent;

(c) Accounts with respect to which any of the representations, warranties,
covenants and agreements contained in Section 5.22 are not or have ceased to be
complete and correct or have been breached;

(d) Accounts (or any other Account due from the same Account Debtor), with
respect to which, in whole or in part, a check, promissory note, draft, trade
acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason, unless the
Account Debtor subsequently honors such check, note, draft, acceptance or
instrument or pays such Account or part thereof paid therewith;

(e) Accounts as to which the applicable Credit Party has not performed, as of
the applicable date of determination, all of its obligations then required to
have been performed, including, without limitation, the installation of goods
(and passage of title thereto) applicable to such Accounts or as to which
services were rendered to the applicable Account Debtor by any independent
contractor;

 

26



--------------------------------------------------------------------------------

(f) Accounts as to which any one or more of the following events has occurred
with respect to the Account Debtor on such Accounts: death or judicial
declaration of incompetency of such Account Debtor who is an individual; the
filing by or against such Account Debtor of a request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as a
bankrupt, winding-up, or other relief under the bankruptcy, insolvency, or
similar laws of the US, any state or territory thereof, or any foreign
jurisdiction, now or hereafter in effect; the making of any general assignment
by such Account Debtor for the benefit of creditors; the appointment of a
receiver or trustee for such Account Debtor or for any of the assets of such
Account Debtor, including, without limitation, the appointment of or taking
possession by a “custodian,” as defined in Bankruptcy Code; the institution by
or against such Account Debtor of any other type of insolvency proceeding (under
the bankruptcy or insolvency laws of the US or otherwise) or of any formal or
informal proceeding for the dissolution or liquidation of, settlement of claims
against, or winding up of affairs of, such Account Debtor; the sale, assignment,
or transfer of all or substantially all of the assets of such Account Debtor
unless the obligations of such Account Debtor in respect of the Accounts are
assumed by and assigned to such purchaser or transferee; the nonpayment
generally by such Account Debtor of its debts as they become due; or the
cessation of the business of such Account Debtor as a going concern, provided,
however, that the foregoing shall not include post-petition Accounts of an
Account Debtor to the extent that (i) such Accounts constitute Accounts of such
Account Debtor as a “debtor-in-possession” and (ii) such Accounts have been
approved by the Administrative Agent in its Permitted Discretion;

(g) those Accounts of an Account Debtor for whom fifty percent (50%) or more of
the aggregate U.S. Dollar amount of such Account Debtor’s outstanding Accounts
are classified as ineligible under clause (a)(ii) above, except in the case of
Accounts that are classified as ineligible under clause (a)(ii) solely due to
the existence of a bona fide dispute as to such Accounts;

(h) Accounts owed by an Account Debtor which: (i) does not maintain its primary
business locations (including any location where services were rendered by a
Credit Party), payment centers, and chief executive office in the US or in
Canada; or (ii) is not organized under the laws of the US or Canada or any
respective state or province thereof; or (iii) is a foreign country or sovereign
state, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof; except to the extent that such Accounts are secured or
payable by a letter of credit or acceptance, or insured under foreign credit
insurance in each case, on terms and conditions satisfactory to the
Administrative Agent in its Permitted Discretion; or (iv) is the government of
the US, or of any state, municipality or other political subdivision thereof, or
any department, agency, public corporation, or other instrumentality thereof,
unless all required procedures for the effective collateral assignment of the
Accounts under the Federal Assignment of Claims Act of 1940 and any other steps
necessary to perfect the Administrative Agent’s security interest, for the
benefit of the Lender Group, in such Accounts have been complied with to the
Administrative Agent’s sole satisfaction with respect to such Accounts; or
(v) is a natural person who is not a resident of the United States with a
mailing address in the United States, or (vi) is a Sanctioned Person or
Sanctioned Country;

 

27



--------------------------------------------------------------------------------

(i) Accounts owed by an Account Debtor which is an Affiliate or employee of any
Credit Party, provided that Accounts owing by M/I Homes, Inc. or any of its
subsidiaries or any entity controlled by Peter H. Edwards, Jeffrey W. Edwards,
any of his biological siblings or any of their respective families shall not be
classified as ineligible under this clause (i) to the extent that (A) the
transactions underlying such Accounts are arm’s length, fair market value
transaction approved by the Borrower’s audit committee and (B) such Accounts
owed by any such entity controlled by Jeffrey W. Edwards, any of his biological
siblings or any of their respective families do not exceed $2,500,000 in the
aggregate;

(j) Accounts which are owed by an Account Debtor to which any Credit Party is
indebted in any way (including, without limitation, creditors and suppliers of
any Credit Party), or which are subject to any right of setoff by the Account
Debtor, including, without limitation, for co-op advertising, rebates,
incentives and promotions, to the extent of such indebtedness or right of
setoff;

(k) Accounts which the Account Debtor disputes in writing the liability therefor
or are otherwise in dispute or are otherwise subject to any potential
counterclaim, deduction, discount, recoupment, reserve, defense, dispute,
chargeback, credit, allowance, contra-account, volume rebate, cooperative
advertising accrual, deposit, or offset (but only to the extent of the amount in
dispute);

(l) Accounts which represent sales on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, cash-on-delivery, consignment or other repurchase or
return basis;

(m) Accounts which are evidenced by a promissory note or other instrument or by
chattel paper;

(n) Accounts as to which the applicable Account Debtor has not been sent an
invoice or for which are partially billed;

(o) Accounts with respect to which the Account Debtor is located in a state or
jurisdiction (including, without limitation, Alabama, New Jersey, Minnesota, and
West Virginia) that requires, as a condition to access to the courts of such
jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless the applicable Credit Party has so qualified, filed such reports or
forms, or taken such actions (and, in each case, paid any required fees or other
charges), except to the extent that the applicable Credit Party may qualify
subsequently as a foreign entity authorized to transact business in such state
or jurisdiction and gain access to such courts, without incurring any cost or
penalty viewed by the Administrative Agent to be significant in amount, and such
later qualification cures any bar to access to such courts to enforce payment of
such Account;

(p) Accounts which are not a bona fide, valid and enforceable obligation of the
Account Debtor thereunder;

 

28



--------------------------------------------------------------------------------

(q) Accounts (i) which are not subject to a valid and continuing, duly
perfected, first-priority Lien in favor of the Administrative Agent, for the
benefit of the Lender Group, pursuant to the Security Documents, or (ii) in
which the applicable Credit Party does not have good and marketable title, free
and clear of any Liens (other than Liens in favor of the Administrative Agent,
for the benefit of the Lender Group, and other Liens permitted under
Section 7.2, so long as such Liens are contractually subordinated to the Liens
in favor of the Administrative Agent (other than non-consensual Liens existing
by operation of law));

(r) Accounts which are owed by an Account Debtor to the extent that such
Accounts, together with all other Accounts owing by the same Account Debtor and
its Affiliates, exceed in the aggregate fifteen percent (15%) of the sum of all
Eligible Accounts, and (ii) such higher percentage as the Administrative Agent
(with the consent of the Supermajority Lenders) may establish from time to time
for any other Account Debtor);

(s) Accounts which represent rebates, refunds or other similar transactions, but
only to the extent of the amount of such rebate, refund or similar transaction;

(t) except with respect to Eligible Retainage Accounts, Accounts which consist
of progress billings (such that the obligation of the Account Debtors with
respect to such Accounts is conditioned upon the applicable Credit Party’s
satisfactory completion of any further performance under the agreement giving
rise thereto) or retainage invoices;

(u) Accounts with respect to which the Administrative Agent reasonably believes
that such Accounts may not be collectible by reason of the Account Debtor’s
creditworthiness;

(v) Accounts which are not denominated in U.S. Dollars;

(w) that portion of Accounts subject to warranty accruals;

(x) prepaid or cash-in-advance Accounts;

(y) Accounts owing from a credit card processor or credit card issuer or which
arises out of the use of a credit, debit or charge card, or information
contained on or for use with any such card; or

(z) Accounts as to which a security agreement, financing statement, equivalent
security or Lien instrument or continuation statement is on file or of record in
any public office, except as may have been filed in favor of (i) the
Administrative Agent, for the benefit of the Lenders, pursuant to the Security
Documents, (ii) the Term Loan Agent, for the benefit of the Term Loan Lenders,
pursuant to the Term Loan Documents, and (iii) the holder or holders of other
Liens permitted by Section 7.2 so long as such Liens are contractually
subordinated to the Liens in favor of the Administrative Agent.

Notwithstanding the foregoing, until the Administrative Agent has completed a
Field Exam and Qualified Appraisal, as applicable, with respect to Accounts and
Inventory acquired by any Credit Party (in each case satisfactory to the
Administrative Agent in its Permitted Discretion), the amount of such Accounts
and Inventory that could otherwise be included in the

 

29



--------------------------------------------------------------------------------

Regular Borrowing Base, plus the amount of Accounts and Inventory acquired in a
Permitted Acquisition after the Agreement Date that are included in the Regular
Borrowing Base pursuant to the final paragraph of the definition of Permitted
Acquisition, shall be limited to (1) the amount that otherwise would not
increase the aggregate amount of the Regular Borrowing Base by more than 5.0%
before giving effect to such proposed Acquisition and (2) the aggregate amount
for all of such Accounts and Inventory acquired in Permitted Acquisitions prior
to the completion of a Field Exam and Qualified Appraisal, as applicable, that
otherwise would not increase the aggregate amount of the Regular Borrowing Base
by more than (I) if Excess Availability is greater than $50,000,000, 10.0% or
(II) otherwise, 5% (in each case, before giving effect to such Permitted
Acquisitions).

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; or (d) any other Person approved by (i) the Administrative
Agent, (ii) with respect to any proposed assignee of all or any portion of the
Revolving Loan Commitment, the Issuing Bank and, (iii) unless (x) such Person is
taking delivery of an assignment in connection with physical settlement of a
credit derivatives transaction or (y) an Event of Default exists, the Borrower,
such approvals not to be unreasonably withheld or delayed; provided, however,
that if the consent of the Borrower to an assignment or to an Eligible Assignee
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment thresholds specified in Section 10.5(b)), the Borrower
shall be deemed to have given its consent ten (10) days after the date notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) and received by the Borrower unless such consent is expressly refused by
the Borrower prior to such tenth day. Neither the Borrower, any of its
Subsidiaries, any of its Affiliates, any Defaulting Lender nor any Disqualified
Lender shall be an Eligible Assignee.

“Eligible Inventory” shall mean, at any time of determination, the portion of
the Credit Parties’ Inventory held for sale in the ordinary course of business
consisting of finished goods that the Administrative Agent determines in its
Permitted Discretion to be Eligible Inventory; provided, however, that without
limiting the right of the Administrative Agent to establish other criteria of
ineligibility in its Permitted Discretion, Eligible Inventory shall not include
any of the following Inventory:

(a) Inventory that is not owned solely by the applicable Credit Party;

(b) Inventory that does not conform to all of the warranties, and
representations regarding the same which are set forth in this Agreement,
including, without limitation Section 5.23, or any of the other Loan Documents;

(c) Inventory that is not located at a Permitted Location in the United States
or in transit from one such Permitted Location in the United States to another;

(d) Inventory that is located at a Permitted Location not owned and controlled
by a Credit Party or that is located at a Permitted Location where the access to
such Permitted Location requires the consent of a third party, unless (i) the
Administrative Agent has received a Third Party Agreement (whether or not such
Third Party Agreement is an express condition or requirement hereunder) from the
Person owning or in control of such Permitted Location and all Persons owning or
in control of other locations with respect to which access may be required with
respect to such Permitted Location, or (ii) the Administrative Agent has
instituted a Rent Reserve;

 

30



--------------------------------------------------------------------------------

(e) Inventory which is in the possession of any subcontractor or outside
processor in or is in-transit to or from such subcontractor or outside
processor, unless, in each case, the subcontractor or outside processor has
provided a Third Party Agreement;

(f) any Inventory customized for specific customers (other than Inventory
branded for a specific customer (such as private label merchandise)), provided
that up to $1,000,000 of such Inventory may be included;

(g) Inventory (i) in which the applicable Credit Party does not have good and
marketable title, free and clear of any Lien (other than Liens in favor of the
Administrative Agent, for the benefit of the Lender Group, and other Liens
permitted under Section 7.2, so long as such Liens are contractually
subordinated to the Liens in favor of the Administrative Agent (other than
non-consensual Liens existing by operation of law)), claim of reclamation,
adverse claim, interest or right of any other Person; or (ii) which is not
subject to a valid and continuing, duly perfected, first-priority Lien in favor
of the Administrative Agent, for the benefit of the Lender Group, pursuant to
the Security Documents, or as to which all action necessary or advisable to
perfect such security interest has not been taken;

(h) Inventory that is on consignment from any Credit Party, as consignor, to any
other Person, as consignee, and any Inventory which is on consignment to any
Credit Party, as consignee, from any other Person, as consignor;

(i) Inventory that is not in saleable condition or does not meet all standards
imposed by any Person having regulatory authority over such goods or their use
and/or sale, or Inventory that is not currently saleable in the normal course of
the applicable Credit Party’s business;

(j) Inventory consisting of parts, components, or supplies or that constitutes
capitalized labor;

(k) Inventory scheduled for return to vendors, display items, packaging
materials, labels or name plates or similar supplies;

(l) Inventory that is subject to any license or agreement with any Person that
limits or restricts the applicable Credit Party’s or the Administrative Agent’s
right to sell or otherwise dispose of such Inventory (unless such Person has
entered into a Third Party Agreement);

(m) Inventory that is commingled with the goods of any other Person (other than
a Credit Party);

(n) which is subject to any negotiable Document;

 

31



--------------------------------------------------------------------------------

(o) Inventory that is covered, in whole or in part, by any security agreement,
financing statement, equivalent security or Lien instrument or continuation
statement which is on file or of record in any public office, except such as may
have been filed in favor of (i) the Administrative Agent, for the benefit of the
Lenders, pursuant to the Security Documents, (ii) the Term Loan Agent, for the
benefit of the Term Loan Lenders, pursuant to the Term Loan Documents ; and
(iii) the holder or holders of other Liens permitted by Section 7.2 so long as
such Liens are contractually subordinated to the Liens in favor of the
Administrative Agent (other than non-consensual Liens existing by operation of
law); and

(p) Inventory that is acquired from a Sanctioned Person.

Notwithstanding the foregoing, until the Administrative Agent has completed a
Field Exam and Qualified Appraisal, as applicable, with respect to Accounts and
Inventory acquired by any Credit Party (in each case satisfactory to the
Administrative Agent in its Permitted Discretion), the amount of such Accounts
and Inventory that could otherwise be included in the Borrowing Base plus the
amount of Accounts and Inventory acquired in a Permitted Acquisition after the
Agreement Date that are included in the Regular Borrowing Base pursuant to the
final paragraph of the definition of Permitted Acquisition, shall be limited to
(1) the amount that otherwise would not increase the aggregate amount of the
Regular Borrowing Base by more than 5.0% before giving effect to such proposed
Acquisition and (2) the aggregate amount for all of such Accounts and Inventory
acquired in Permitted Acquisitions prior to the completion of a Field Exam and
Qualified Appraisal, as applicable, that otherwise would not increase the
aggregate amount of the Regular Borrowing Base by more than (I) if Excess
Availability is greater than $50,000,000, 10.0% or (II) otherwise, 5% (in each
case, before giving effect to such Permitted Acquisitions).

“Eligible Pledged Cash Account” shall mean each special account established in
the United States by a Credit Party at SunTrust Bank and which is designated as
an “Eligible Pledged Cash Account” by the Administrative Agent in its Permitted
Discretion; provided that not more frequently than once per month (or a more
frequent interval as the Administrative Agent may agree), each Borrower may,
upon not less than two (2) Business Days prior written notice to the
Administrative Agent, decrease the amount of Eligible Pledged Cash by
withdrawing cash from its respective Eligible Pledged Cash Account(s), if
(a) immediately before such withdrawal no Default or Event of Default exists or
would exist after giving effect thereto, (b) prior to and after giving effect to
such withdrawal, Availability shall not be less than zero, (c) upon the request
of the Administrative Agent, the Borrower delivers a Borrowing Base Certificate
to the Administrative Agent reflecting solely the change in the Borrowing Base,
after giving effect to such withdrawal, and (d) the Borrowing Base shall be
reduced immediately upon such withdrawal.

“Eligible Retainage Accounts” means the amount of unpaid “retainage” owed to a
Credit Party, that the Administrative Agent determines in its Permitted
Discretion to be Eligible Retainage Accounts, to the extent that all goods and
services relating to a contract or job with a retained amount have been provided
by such Credit Party and (i) such Credit Party has fully performed and completed
the contract or job, (ii) all subcontractors, suppliers or others providing
goods and services to such Credit Party with respect to such contract or job and
all employees performing services at the job site have been fully paid, (iii) no
claims or Liens have been or could be asserted by such subcontractors,
suppliers, employees or other providers, (iv) the retained amounts are paid
within 90 days after completion of the applicable contract or job, and (v) there
is no default or claim under any contract relating to such retained amount with
respect to goods, services, or payments provided or made by a general
contractor, real property owner or surety.

 

32



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable Requirements of Law relating to the
protection of the environment, to preservation or reclamation of natural
resources, to Release or threatened Release of any Hazardous Material or, to the
extent relating to exposure to Hazardous Materials, to health or safety matters.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities) resulting from or based upon (a) any actual or alleged violation of
any Environmental Law or permit, license or approval issued thereunder, (b) the
generation, use, handling, transportation, storage, or treatment of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement to the extent liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); (e) the incurrence by a Credit Party or any
ERISA Affiliate of any liability under Title IV of ERISA (other than premiums
due and not delinquent under Section 4007 of ERISA) with respect to the
termination of any Plan or by application of Section 4069 of ERISA with respect
to any terminated plan; (f) the receipt by a Credit Party or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, or
to an intention to terminate or to appoint a trustee to administer any plan or
plans in respect of which such Credit Party or ERISA Affiliate would be deemed
to be an employer under Section 4069 of ERISA; (g) the incurrence by a Credit
Party or

 

33



--------------------------------------------------------------------------------

any ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (h) the receipt by a Credit Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Credit Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability, or the failure of a Credit Party or any ERISA Affiliate to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to any Withdrawal Liability; or (i) the
withdrawal of a Credit Party or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Advance” shall mean an Advance which the Borrower requests to be
made as a Eurodollar Advance or which is continued as or converted to a
Eurodollar Advance, in accordance with the provisions of Section 2.2.

“Eurodollar Rate” shall mean, with respect to each Interest Period for a
Eurodollar Advance, (a) the rate per annum equal to the British Bankers
Association LIBO Rate or the successor thereto if the British Bankers
Association is no longer making a LIBO rate available (“BBA LIBOR”) as published
by Bloomberg (or other commercially available sources providing quotations of
BBA LIBOR as determined by the Administrative Agent from time to time) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the
commencement of such Interest Period, for deposits in U.S. Dollars with a
maturity comparable to such Interest Period, divided by (b) a percentage equal
to 100% minus the then stated maximum rate of all reserve requirements
(including any marginal, emergency, supplemental, special or other reserves and
without benefit of credits for proration, exceptions or offsets that may be
available from time to time) applicable to any member bank of the Federal
Reserve System in respect of Eurocurrency liabilities as defined in Regulation D
(or any successor category of liabilities under Regulation); provided, however,
that (x) if the rate referred to in clause (a) above is not available at any
such time for any reason, then the rate referred to in clause (a) shall instead
be the interest rate per annum, as determined by the Administrative Agent, to be
the average (rounded to the nearest 1/16th of 1%) of the rates per annum at
which deposits in the applicable currency in an amount equal to the amount of
such Eurodollar Advance are offered to major banks in the London interbank
market at approximately 11:00 A.M. (London time), two (2) Business Days prior to
the commencement of such Interest Period, for contracts that would be entered
into at the commencement of such Interest Period for the same duration as such
Interest Period, and (y) if the rate determined pursuant to this definition is
less than zero, then the Eurodollar Rate shall be deemed to equal zero.

“Event of Default” shall mean any of the events specified in Section 8.1.

“Excess Availability” shall mean, at any time of determination, the amount (if
any) by which (a) Availability exceeds (b) the Aggregate Revolving Credit
Obligations.

 

34



--------------------------------------------------------------------------------

“Excluded Accounts” shall mean (a) deposit accounts specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Credit Party’s employees, (b) deposit accounts
specifically and exclusively used to cash collateralize Permitted Outside
Letters of Credit, (c) any zero balance or disbursement only account, and
(d) any other deposit account which in the aggregate with all such accounts,
does not at any time have more than $1,000,000 in cash on deposit therein.

“Excluded Assets” shall have the meaning assigned to such term in the Security
Agreement.

“Excluded Hedge Obligation” shall mean, with respect to any Guarantor, any Hedge
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Hedge Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Credit Party or the grant of such security interest becomes effective
with respect to such Hedge Obligation. If a Hedge Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Hedge Obligation that is attributable to swaps for which
such Guaranty or security interest is or becomes illegal.

“Excluded Real Property” shall mean (a) any fee-owned real property with a
purchase price (in the case of real property acquired after the Agreement Date)
or Fair Market Value (in the case of real property owned as of the Agreement
Date, with Fair Market Value determined as of the Agreement Date) of less than
$3,500,000 individually, (b) any real property that is subject to a Lien
permitted by Sections 7.2(d), (q), (v), (w), (bb) or (cc), (c) any real property
with respect to which, in the reasonable judgment of the Administrative Agent
(confirmed by notice to the Borrower) the cost (including as a result of adverse
tax consequences) of providing a Mortgage shall be excessive in view of the
benefits to be obtained by the Lenders, (d) any real property to the extent
providing a mortgage on such real property would (i) be prohibited or limited by
any Applicable Law (but only so long as such prohibition or limitation is in
effect), (ii) violate a contractual obligation to the owners of such real
property (other than any such owners that are the Borrower or Affiliates of the
Borrower) that is binding on or relating to such real property (other than
customary non-assignment provisions which are ineffective under the Uniform
Commercial Code) but only to the extent such contractual obligation was not
incurred in anticipation of this provision or (iii) give any other party (other
than the Borrower or a Wholly Owned Restricted Subsidiary of the Borrower) to
any contract, agreement, instrument or indenture governing such real property
the right to terminate its obligations thereunder (other than customary
non-assignment provisions which are ineffective under the Uniform Commercial
Code or other Applicable Law) and (e) any Leasehold.

“Excluded Subsidiary” shall mean (a) any Subsidiary that is prohibited by
Applicable Law, rule or regulation or by any contractual obligation existing on
the Agreement Date or on the date any such Subsidiary is acquired (so long as in
respect of any such contractual prohibition such prohibition is not incurred in
contemplation of such acquisition), in each case from

 

35



--------------------------------------------------------------------------------

guaranteeing such obligations or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee
unless such consent, approval, license or authorization has been received, or
for which the provision of a guarantee would result in a material adverse tax
consequence to the Borrower and its Subsidiaries (as reasonably determined by
the Borrower in consultation with the Administrative Agent), (b) any Foreign
Subsidiary, (c) a Domestic Subsidiary substantially all of the assets of which
consist of equity of Foreign Subsidiaries, or that is a disregarded entity for
U.S. federal income tax purposes and substantially all of the assets of which
are equity and/or indebtedness of Foreign Subsidiaries (each, a “Foreign
Subsidiary Holding Company”), (d) any Subsidiary of a Foreign Subsidiary or a
Foreign Subsidiary Holding Company, (e) a captive insurance Subsidiary, (f) a
not-for-profit Subsidiary, (g) certain special purpose entities, including
special purpose securitization vehicles (or similar entities), (h) where the
Borrower and the Administrative Agent reasonably agree that the cost of
providing such a Guaranty is excessive in relation to the value afforded to the
Lenders thereby, (i) any Immaterial Subsidiary, and (j) any Non-Wholly Owned
Subsidiary; provided that no Subsidiary shall be or be designated as an
“Excluded Subsidiary” if such Subsidiary has provided a Guaranty of, or pledged
any Collateral as security for, the Term Loan Facility or any other Material
Indebtedness.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Loan Document,
(a) Taxes imposed on (or measured by) such recipient’s net income (however
denominated) and franchise Taxes imposed on it (in lieu of net income Taxes) by
a jurisdiction (i) as a result of such recipient being organized or having its
principal office or, in the case of any Lender, its applicable lending office in
such jurisdiction, or (ii) as a result of any other present or former connection
between such recipient and the jurisdiction imposing such Tax (other than a
connection arising solely from such recipient (x) having executed, delivered,
become a party to, performed its obligations or received payments under,
received or perfected a security interest under or enforced any Loan Documents
or engaged in any other transaction pursuant to this Agreement or (y) with
respect to any Taxes imposed as a result of any Credit Party’s connection with
the taxing jurisdiction, having sold or assigned an interest in any Loan
Documents), (b) any branch profits tax imposed under Section 884(a) of the Code,
or any similar Tax, imposed by any jurisdiction described in clause (a) above,
(c) any U.S. federal withholding Tax imposed pursuant to FATCA, (d) any
withholding Tax that is attributable to a Lender’s failure to comply with
Section 2.18(e) and (e) except in the case of an assignee pursuant to a request
by the Borrower under Section 10.16 hereto, any U.S. federal withholding Taxes
imposed on amounts payable to a Lender pursuant to a Applicable Law in effect at
the time such Lender becomes a party hereto (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, immediately prior to the time of designation of a new lending office
(or assignment), to receive additional amounts with respect to such withholding
Tax under Section 2.18(a).

“Existing Letter of Credit” means any letter of credit previously issued that
(a) will remain outstanding on and after the Agreement Date and (b) is listed on
Schedule 1.1(b).

“Fair Market Value” or “fair market value” shall mean, with respect to any asset
or group of assets on any date of determination, the value of the consideration
obtainable in a sale of such asset at such date of determination assuming a sale
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time taking into account the
nature and characteristics of such asset, as reasonably determined by the
Borrower in good faith (which determination shall be conclusive).

 

36



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
thereto and not materially more onerous to comply with), any current or future
U.S. Treasury regulations thereunder or other official administrative
interpretations thereof, any agreements entered into pursuant to current
Section 1471(b)(1) of the Code as of the date of this Agreement (or any amended
or successor version described above) and any intergovernmental agreements
implementing the foregoing.

“Federal Funds Rate” shall mean, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if such rate is below
zero, the Federal Funds Rate shall be deemed to be zero.

“Field Exam” shall mean an examination of the Borrower’s and each Guarantor’s
assets, liabilities, books and records with the results of such Field Exam
(including concurrence with the proposed advance rates and ineligibles) in form
and substance acceptable to the Administrative Agent.

“Financial Covenant” shall mean the financial covenant applicable to the Credit
Parties from time to time pursuant to Section 7.13.

“Financial Covenant Testing Period” shall mean each period (a) commencing on any
date that Excess Availability is less than the greater of (i) 10% of
Availability and (ii) $7,500,000, and (b) ending on the date thereafter when
Excess Availability has exceeded the greater of (i) 10% of Availability and
(ii) $7,500,000 for thirty (30) consecutive days.

“Financial Officer” shall mean the chief financial officer, principal accounting
officer, treasurer or corporate controller of the Borrower.

“Financing Transactions” shall mean (a) the execution, delivery and performance
by each Credit Party of the Loan Documents to which it is to be a party and
(b) the borrowing of Loans hereunder and the use of the proceeds thereof.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“Fixed Charge Coverage Ratio” shall mean, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis for any period, the ratio of
(a) (i) Consolidated EBITDA for such period minus (ii) the sum of (A) Capital
Expenditures made in cash during such period (other than Capital Expenditures
financed with Indebtedness (other than Revolving Loans) permitted to be incurred
hereunder) and (B) tax payments made in cash during such period, to (b) Fixed
Charges for such period.

 

37



--------------------------------------------------------------------------------

“Fixed Charges” shall mean, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis for any period, the sum (without
duplication) of (a) Interest Expense paid or payable in cash during such period,
(b) scheduled principal payments paid or payable on outstanding Indebtedness
(other than payments due and paid at the final stated maturity of such
Indebtedness) during such period, (c) payments with respect to seller notes,
non-compete agreements and earnouts paid or payable in cash during such period
and (d) cash dividends to holders of Equity Interest paid during such period
(but excluding dividends paid in cash to the Credit Parties).

“Flood Insurance Laws” shall mean, collectively, (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (c) the National Flood Insurance Reform
Act of 1994 as now or hereafter in effect or any successor statute thereto,
(d) the Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto and (e) the Biggert-Waters Flood Insurance Reform Act
of 2012 as now or hereafter in effect or any successor statute thereto.

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

“Foreign Subsidiary” shall mean any Subsidiary of a Credit Party that is not a
Domestic Subsidiary.

“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Agreement Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, (a) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under FASB Accounting Standards Codification 825-Financial Instruments, or any
successor thereto (including pursuant to the FASB Accounting Standards
Codification), to value any Indebtedness of any subsidiary at “fair value,” as
defined therein and (b) the amount of any Indebtedness under GAAP with respect
to Capital Lease Obligations shall be determined in accordance with the
definition of Capital Lease Obligations.

“Governmental Approvals” shall mean all authorizations, consents, approvals,
permits, licenses and exemptions of, registrations and filings with, and reports
to, Governmental Authorities.

 

38



--------------------------------------------------------------------------------

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether federal,
state, provincial, territorial, local or otherwise, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra national bodies
such as the European Union or the European Central Bank).

“Guarantors” shall mean, collectively, the Subsidiary Guarantors and any other
Person that has executed a Joinder Supplement or other document guaranteeing all
or any portion of the Obligations, and “Guarantor” shall mean any one of the
foregoing Guarantors.

“Guaranty” or “guaranteed,” as applied to an obligation (each a “primary
obligation”), shall mean and include (a) any guaranty, direct or indirect, in
any manner, of any part or all of such primary obligation, and (b) any
agreement, direct or indirect, contingent or otherwise, the practical effect of
which is to assure in any way the payment or performance (or payment of damages
in the event of non-performance) of any part or all of such primary obligation,
including, without limiting the foregoing, any reimbursement obligations as to
amounts drawn down by beneficiaries of outstanding letters of credit, and any
obligation of any Person, whether or not contingent, (i) to purchase any such
primary obligation or any property or asset constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of such primary obligation or (B) to maintain working capital, equity
capital or the net worth, cash flow, solvency or other balance sheet or income
statement condition of any other Person, (iii) to purchase property, assets,
securities or services primarily for the purpose of assuring the owner or holder
of any primary obligation of the ability of the primary obligor with respect to
such primary obligation to make payment thereof or (iv) otherwise to assure or
hold harmless the owner or holder of such primary obligation against loss in
respect thereof. All references in this Agreement to “this Guaranty” shall be to
the Guaranty provided for pursuant to the terms of Article 3.

“Hazardous Materials” shall mean all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
dangerous or deleterious substances, wastes, chemicals, pollutants or
contaminants of any nature and in any form regulated pursuant to any
Environmental Law.

“Hedge Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into between or among any Credit Party or any
of their Restricted Subsidiaries, on the one hand, and any other Person, on the
other hand, which provides for an interest rate, credit or equity swap, cap,
floor, collar, forward foreign exchange transaction, currency swap, cross
currency rate swap, currency option, commodity hedges or any combination of, or
option with respect to, these or similar transactions, for the purpose of
hedging such Credit Party’s or such Restricted Subsidiaries’ exposure to
fluctuations in interest or exchange rates, loan, credit exchange, security or
currency valuations, or commodity prices.

 

39



--------------------------------------------------------------------------------

“Hedge Obligations” shall mean any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of any Credit Party or any Restricted Subsidiary arising under, owing pursuant
to, or existing in respect of Hedge Agreements entered into with one or more of
the Lender Group members.

“Immaterial Subsidiary” shall mean any Subsidiary other than a Material
Subsidiary.

“Incremental Revolving Facility” shall have the meaning provided in
Section 2.1(f).

“Incremental Revolving Loans” shall have the meaning provided in Section 2.1(f).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (x) trade
accounts payable in the ordinary course of business, (y) any earn-out obligation
until after 30 days of becoming due and payable, has not been paid and such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (z) taxes and other accrued expenses), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances; provided that the
term “Indebtedness” shall not include (i) deferred or prepaid revenue,
(ii) purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty, indemnity or other unperformed obligations of the
seller, (iii) any obligations attributable to the exercise of appraisal rights
and the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto, (iv) [reserved], (v) for the avoidance of
doubt, any Qualified Equity Interests issued by the Borrower, (vi) obligations
in respect of any residual value guarantees on equipment leases, (vii) any
earn-out, take-or-pay or similar obligation to the extent such obligation is not
shown as a liability on the balance sheet of such Person in accordance with GAAP
and is not paid after becoming due and payable and (viii) asset retirement
obligations and obligations in respect of reclamation and workers’ compensation
(including pensions and retiree medical care). The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of
Indebtedness of any Person for purposes of clause (e) above shall (unless such
Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the fair
market value of the property encumbered thereby as determined by such Person in
good faith. For all purposes hereof, the Indebtedness of the Borrower and its
Restricted Subsidiaries shall exclude intercompany liabilities arising from
their cash management, tax, and accounting operations and intercompany loans,
advances or Indebtedness having a term not exceeding 364 days (inclusive of any
rollover or extensions of terms).

 

40



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under the Loan Documents, and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” shall have the meaning specified in Section 10.2(b).

“Information and Collateral Disclosure Certificate” shall mean each Information
and Collateral Disclosure Certificate executed and delivered by the Credit
Parties on the Agreement Date and, with respect to any new Credit Party formed
or acquired after the date hereof, on the date of the applicable Joinder
Supplement.

“Initial Revolving Facility” means the Revolving Facility represented by the
Revolving Loan Commitment in effect as of the Agreement Date.

“Intellectual Property” shall mean all intellectual and similar Property of a
Person including (a) inventions, designs, patents, patent applications,
copyrights, trademarks, service marks, trade names, trade secrets, confidential
or proprietary information, customer lists, know-how, software, and databases;
(b) all embodiments or fixations thereof and all related documentation,
applications, registrations, and franchises; (c) all licenses or other rights to
use any of the foregoing; and (d) all books and records relating to the
foregoing.

“Interest Expense” shall mean, as determined for any period on a consolidated
basis for the Borrower and its consolidated Restricted Subsidiaries in
accordance with GAAP, the total interest expense, including, without limitation,
the interest component of any payments in respect of capital leases capitalized
or expensed during such period (whether or not actually paid during such period)
and the net amount payable (or minus the net amount receivable) under Hedge
Agreements during such period (whether or not actually paid or received during
such period).

“Interest Period” shall mean, for each Eurodollar Advance, each one (1), two
(2), three (3), or six (6) month period, as selected by the Borrower pursuant to
Section 2.2, during which the applicable Eurodollar Rate (but not the Applicable
Margin) shall remain unchanged. Notwithstanding the foregoing, however, (a) any
applicable Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day, unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day; (b) any applicable Interest Period
which begins on a day for which there is no numerically corresponding day in the
calendar month during which such Interest Period is to end shall (subject to
clause (i) above) end on the last day of such calendar month; and (c) no
Interest Period shall extend beyond the Maturity Date or such earlier date as
would interfere with the repayment obligations of the Borrower under
Section 2.6.

“Interest Rate Basis” shall mean the Base Rate or Eurodollar Rate, as
applicable.

“Inventory” shall mean all “inventory,” as such term is defined in the UCC, of
each Credit Party, whether now existing or hereafter acquired, wherever located,
and in any event including inventory, merchandise, goods and other personal
property that are held by or on behalf of a Credit Party for sale or lease or
are furnished or are to be furnished under a contract of service, goods that are
leased by a Credit Party as lessor, or that constitute raw materials,

 

41



--------------------------------------------------------------------------------

samples, work-in-process, finished goods, returned goods, promotional materials
or materials or supplies of any kind, nature or description used or consumed or
to be used or consumed in such Credit Party’s business or in the processing,
production, packaging, promotion, delivery or shipping of the same, including
all supplies and embedded software.

“Inventory Reserve” shall mean the aggregate amount of reserves, as established
by the Administrative Agent from time to time in its Permitted Discretion, to
reflect factors that may negatively impact the value of Eligible Inventory,
including, without duplication of eligibility criteria, changes in salability,
slow moving, obsolescence, shrinkage, theft, imbalance, change in composition or
mix, markdowns and vendor chargebacks.

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Restricted Subsidiaries (i) intercompany advances arising from their
cash management, tax, and accounting operations and (ii) intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business)
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. The amount, as of any date of determination, of (a) any
Investment in the form of a loan or an advance shall be the principal amount
thereof outstanding on such date, minus any cash payments actually received by
such investor representing interest in respect of such Investment (to the extent
any such payment to be deducted does not exceed the remaining principal amount
of such Investment and without duplication of amounts increasing the Available
Equity Amount), but without any adjustment for write-downs or write-offs
(including as a result of forgiveness of any portion thereof) with respect to
such loan or advance after the date thereof, (b) any Investment in the form of a
Guarantee shall be equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof, as determined in good faith by a Financial
Officer, (c) any Investment in the form of a transfer of Equity Interests or
other non-cash property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the fair market value
(as determined in good faith by a Financial Officer) of such Equity Interests or
other property as of the time of the transfer, minus any payments actually
received by such investor representing a return of capital of, or dividends or
other distributions in respect of, such Investment (to the extent such payments
do not exceed, in the aggregate, the original amount of such Investment and
without duplication of amounts increasing the Available Equity Amount), but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment, and (d) any Investment (other than any Investment
referred to in clause (a), (b) or (c) above) by the specified Person in the form
of a purchase or other acquisition for value of any Equity Interests, evidences
of Indebtedness or other securities of any other Person shall be the original
cost of such Investment (including any Indebtedness assumed in connection
therewith), plus (i) the cost of all additions thereto and minus (ii) the amount
of

 

42



--------------------------------------------------------------------------------

any portion of such Investment that has been repaid to the investor in cash as a
repayment of principal or a return of capital, and of any cash payments actually
received by such investor representing interest, dividends or other
distributions in respect of such Investment (to the extent the amounts referred
to in clause (ii) do not, in the aggregate, exceed the original cost of such
Investment plus the costs of additions thereto and without duplication of
amounts increasing the Available Equity Amount), but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such Investment.
For purposes of Section 7.4, if an Investment involves the acquisition of more
than one Person, the amount of such Investment shall be allocated among the
acquired Persons in accordance with GAAP; provided that pending the final
determination of the amounts to be so allocated in accordance with GAAP, such
allocation shall be as reasonably determined by a Financial Officer.

“Issuing Bank” shall mean (a) SunTrust Bank and any other Lender designated by
the Borrower and approved by the Administrative Agent that hereafter may be
designated as the Issuing Bank and (b) with respect to the Existing Letters of
Credit, KeyBank National Association.

“Joinder Supplement” shall mean a joinder supplement in substantially the form
of Exhibit J.

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender Group” shall mean, collectively, the Administrative Agent (for itself
and on behalf of any of its Affiliates party to a Bank Products Document), the
Issuing Bank, the Swing Bank, and the Lenders (for themselves and on behalf of
any their Affiliates party to a Bank Products Document). In addition, if
SunTrust Bank ceases to be the Administrative Agent or if any Lender ceases to
be a Lender, then for any Bank Products Document entered into by any Credit
Party with SunTrust Bank or any of its Affiliates while SunTrust Bank was the
Administrative Agent, or such Lender or any of its Affiliates while such Lender
was a Lender, then SunTrust Bank, such Lender, or any such Affiliate, as
applicable, shall be a deemed to be a member of the Lender Group for purposes of
determining the secured parties under any Security Documents.

“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders” and any assignees of the
Lenders who hereafter become parties hereto pursuant to and in accordance with
Sections 10.5 or 10.16; and “Lender” shall mean any one of the foregoing
Lenders.

“Letter of Credit Commitment” shall mean, as of any date of determination, the
obligation of the Issuing Bank to issue Letters of Credit as of such date. As of
the Agreement Date, the Letter of Credit Commitment is $50,000,000 and may be
reduced or increased pursuant to the terms of this Agreement.

“Letter of Credit Disbursement” shall mean a payment made by the Issuing Bank
pursuant to a Letter of Credit.

 

43



--------------------------------------------------------------------------------

“Letter of Credit Obligations” shall mean, at any time, the sum of (a) an amount
equal to one hundred percent (100%) of the aggregate undrawn and unexpired
stated amount (including the amount to which any such Letter of Credit can be
reinstated pursuant to its terms) of the then outstanding Letters of Credit,
plus (b) an amount equal to one hundred percent (100%) of the aggregate drawn,
but unreimbursed drawings of any Letters of Credit. The Letter of Credit
Obligations with respect to any Lender shall be its Aggregate Commitment Ratio
of the total Letter of Credit Obligations at such time.

“Letter of Credit Reserve Account” shall mean any account maintained by the
Administrative Agent the proceeds of which shall be applied as provided in
Section 8.2(d).

“Letters of Credit” shall mean either Standby Letters of Credit or Commercial
Letters of Credit issued by the Issuing Bank on behalf of any Credit Party from
time to time in accordance with Section 2.15 and shall include each Existing
Letter of Credit.

“Licensor” shall mean any Person from whom a Credit Party obtains the right to
use any Intellectual Property.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge, security assignment, security
transfer of title or security interest in, on or of such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset.

“Loan Account” shall have the meaning specified in Section 2.7.

“Loan Documents” shall mean this Agreement, any Revolving Loan Notes, the
Security Documents, the Controlled Account Agreements, the Joinder Supplements,
all reimbursement agreements relating to Letters of Credit issued hereunder, all
Third Party Agreements, all Information and Collateral Disclosure Certificates,
all Compliance Certificates, all Requests for Advance, all Requests for Issuance
of Letters of Credit, all Notices of Conversion/Continuation, all Borrowing Base
Certificates, all fee letters executed in connection with this Agreement, all
documents executed in connection with the Federal Assignment of Claims Act of
1940 (if any), all subordination agreements, the ABL/Term Intercreditor
Agreement and any other intercreditor agreements, and all other documents,
instruments, certificates, and agreements executed or delivered in connection
with or contemplated by this Agreement, including, without limitation, any
security agreements or guaranty agreements from any Credit Party’s Restricted
Subsidiaries to the Lender Group, or any of them, all of the foregoing, as
amended, restated, supplemented or otherwise modified from time to time;
provided, however, that, notwithstanding the foregoing, none of the Bank
Products Documents shall constitute Loan Documents.

“Loans” shall mean, collectively, the Revolving Loans, the Swing Loans and the
Agent Advances.

“Majority Lenders” shall mean, as of any date of calculation, Lenders the sum of
whose unutilized portion of the Revolving Loan Commitment plus Loans (other than
Swing Loans and Agent Advances) outstanding plus participation interests in
Letter of Credit Obligations, Swing Loans and Agent Advances outstanding on such
date of calculation exceeds fifty percent (50%)

 

44



--------------------------------------------------------------------------------

of the sum of the aggregate unutilized portion of the Revolving Loan Commitment
plus Loans (other than Swing Loans and Agent Advances) outstanding plus
participation interests in Letter of Credit Obligations, Swing Loans and Agent
Advances outstanding of all of the Lenders as of such date of calculation;
provided that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender and all of its Revolving Loan Commitments, Loans and
participation interests in Letter of Credit Obligations, Swing Loans and Agent
Advances shall be excluded for purposes of determining Majority Lenders.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of the Borrower on the date of
the declaration of a Restricted Payment permitted pursuant to
Section 7.7(a)(xvi) multiplied by (ii) the arithmetic mean of the closing prices
per share of such common Equity Interests on the principal securities exchange
on which such common Equity Interests are traded for the 30 consecutive trading
days immediately preceding the date of declaration of such Restricted Payment.

“Material Adverse Effect” means a circumstance or condition affecting the
business, financial condition, or results of operations of the Borrower and its
Subsidiaries, taken as a whole, that would reasonably be expected to have a
materially adverse effect on (a) the ability of the Borrower and the other Loan
Parties, taken as a whole, to perform their payment obligations under the Loan
Documents or (b) the material rights and remedies of the Administrative Agent
and the Lenders under the Loan Documents.

“Material Contracts” shall mean, collectively, all contracts, leases,
instruments, guaranties, licenses or other arrangements (other than the Loan
Documents) to which any Credit Party or any Restricted Subsidiary of a Credit
Party is or becomes a party as to which the breach, nonperformance, cancellation
or failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

“Material Indebtedness” means Indebtedness for borrowed money (other than the
Loan Obligations), Capital Lease Obligations, unreimbursed obligations for
letter of credit drawings and financial guarantees (other than ordinary course
of business contingent reimbursement obligations) or obligations in respect of
one or more Hedge Agreements, of any one or more of the Borrower and its
Restricted Subsidiaries in an aggregate principal amount exceeding $50,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations in respect of any Hedge Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Hedge Agreement were
terminated at such time.

“Material Real Property” shall mean real property (including fixtures) located
in the United States and owned by any Credit Party with a Fair Market Value, as
reasonably determined by the Borrower in good faith, greater than or equal to
$3,500,000.

“Material Subsidiary” means (i) each Wholly Owned Restricted Subsidiary that, as
of the last day of the fiscal quarter of the Borrower most recently ended, had
net revenues or total assets for such quarter in excess of 5.0% of the
consolidated net revenues or total assets, as applicable, of the Borrower and
its Restricted Subsidiaries for such quarter; provided that in the event that
the Immaterial Subsidiaries, taken together, had as of the last day of the
fiscal quarter of the

 

45



--------------------------------------------------------------------------------

Borrower most recently ended net revenues or total assets in excess of 10.0 % of
the consolidated revenues or total assets, as applicable, of the Borrower and
its Restricted Subsidiaries for such quarter, the Borrower shall designate one
or more Immaterial Subsidiaries to be a Material Subsidiary as may be necessary
such that the foregoing 10.0% limit shall not be exceeded, and any such
Subsidiary shall thereafter be deemed to be an Material Subsidiary hereunder;
provided further that the Borrower may re-designate Material Subsidiaries as
Immaterial Subsidiaries so long as Borrower is in compliance with the foregoing.

“Maturity Date” shall mean the earliest to occur of (a) April 13, 2022, and
(b) such earlier date as payment of the Loans shall be due (whether by
acceleration or otherwise).

“Maximum Guaranteed Amount” shall have the meaning specified in Section 3.1(g).

“Maximum Term Loan Amount” shall have the meaning set forth in the ABL/Term
Intercreditor Agreement.

“MNPI” shall have the meaning specified in Section 10.17(a).

“Moody’s” shall mean Moody’s Investors Service, Inc., and any successor to its
rating agency business.

“Mortgage” shall mean a mortgage, deed of trust, hypothecation, assignment of
leases and rents, leasehold mortgage, debenture, legal charge or other security
document granting a Lien on any Mortgaged Property in favor of the
Administrative Agent for the benefit of the Lender Group to secure the
Obligations, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time. Each Mortgage shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.
For the avoidance of doubt, no Mortgage shall be required with respect to any
Excluded Real Property.

“Mortgaged Property” shall mean each parcel of real property with respect to
which a Mortgage is granted pursuant to the Collateral and Guarantee
Requirement, Section 6.12, Section 6.13 or Section 6.15 (if any).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Necessary Authorizations” shall mean all material authorizations, consents,
permits, approvals, licenses, and exemptions from, and all filings and
registrations with, and all reports to, any Governmental Authority whether
Federal, state, local, and all agencies thereof, which are required for the
incurrence or maintenance of the Obligations and any other transactions
contemplated by the Loan Documents and the conduct of the businesses and the
ownership (or lease) of the properties and assets of the Credit Parties and each
of their Restricted Subsidiaries.

“Net Proceeds” shall mean, with respect to any event, (a) the proceeds received
in respect of such event in cash or Permitted Investments, including (i) any
cash or Permitted Investments received in respect of any non-cash proceeds
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment or
earn-out, but excluding any interest payments), but only as and when received,
(ii)

 

46



--------------------------------------------------------------------------------

in the case of a casualty, insurance proceeds that are actually received, and
(iii) in the case of a condemnation or similar event, condemnation awards and
similar payments that are actually received, minus (b) the sum of (i) all fees
and out-of-pocket expenses paid by the Borrower and its Restricted Subsidiaries
in connection with such event (including attorney’s fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, underwriting
discounts and commissions, other customary expenses and brokerage, consultant,
accountant and other customary fees), (ii) in the case of a sale, transfer or
other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), (x) the
amount of all payments that are permitted hereunder and are made by the Borrower
and its Restricted Subsidiaries as a result of such event to repay Indebtedness
(other than the Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, (y) the pro rata portion of net cash
proceeds thereof (calculated without regard to this clause (y)) attributable to
minority interests and not available for distribution to or for the account of
the Borrower or its Restricted Subsidiaries as a result thereof and (z) the
amount of any liabilities directly associated with such asset and retained by
the Borrower or any Restricted Subsidiary and (iii) the amount of all taxes paid
(or reasonably estimated to be payable), the amount of Tax Distributions,
dividends and other restricted payments that the Borrower and/or the Restricted
Subsidiaries may make pursuant to Sections 7.7(a)(vii)(A) or (B) as a result of
such event, and the amount of any reserves established by the Borrower and its
Restricted Subsidiaries to fund contingent liabilities reasonably estimated to
be payable, that are directly attributable to such event, provided that any
reduction at any time in the amount of any such reserves (other than as a result
of payments made in respect thereof) shall be deemed to constitute the receipt
by the Borrower at such time of Net Proceeds in the amount of such reduction.

“New Project” shall mean (a) each facility which is either a new facility,
branch or office or an expansion, relocation, remodeling or substantial
modernization of an existing facility, branch or office owned by the Borrower or
its Subsidiaries which in fact commences operations and (b) each creation (in
one or a series of related transactions) of a business unit to the extent such
business unit commences operations or each expansion (in one or a series of
related transactions) of business into a new market.

“NOLV Percentage” shall mean the fraction, expressed as a percentage, (a) the
numerator of which is the amount equal to the value that is estimated to be
recoverable in an orderly liquidation of Inventory that is the subject of a
Qualified Appraisal, as determined from time to time in a Qualified Appraisal,
net of all liquidation costs, discounts, and expenses and (b) the denominator of
which is the applicable Value of the Inventory that is the subject of such
Qualified Appraisal.

“Non-Cash Charges” shall mean (a) any impairment charge or asset write-off or
write-down, including impairment charges or asset write-offs or write-downs
related to intangible assets (including goodwill), long-lived assets, and
Investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
pursuant to GAAP (which, without limiting the foregoing, shall include any
impairment charges resulting from the application of FASB Statements No. 142 and
144 and the amortization of intangibles arising pursuant to No. 141), (b) all
losses from Investments recorded using the equity method, (c) all Non-Cash
Compensation Expenses, (d) the non-cash impact of

 

47



--------------------------------------------------------------------------------

acquisition method accounting, (e) depreciation and amortization (including,
without limitation, as they relate to acquisition accounting, amortization of
deferred financing fees or costs, Capitalized Software Expenditures and
amortization of unrecognized prior service costs and actuarial gains and losses
related to pension and other post-employment benefits) and (f) other non-cash
charges (including non-cash charges related to deferred rent) (provided, in each
case, that if any non-cash charges represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Non-Wholly Owned Subsidiary” of any Person shall mean any Subsidiary of such
Person other than a Wholly Owned Subsidiary.

“Notice of Conversion/Continuation” shall mean a notice in substantially the
form of Exhibit E.

“Not Otherwise Applied” means, with reference to the Available Equity Amount, as
applicable, that such amount was not previously applied pursuant to Sections
7.4(m), 7.7(a)(viii) and 7.7(b)(iv).

“Obligations” shall mean (a) all payment and performance obligations as existing
from time to time of the Credit Parties to the Lender Group, or any of them,
under this Agreement and the other Loan Documents (including all Letter of
Credit Obligations and including any interest, fees and expenses that, but for
the provisions of the Bankruptcy Code, would have accrued), or as a result of
making the Loans or issuing the Letters of Credit, (b) the obligation to pay the
amount of any and all damages which the Lender Group, or any of them, may suffer
by reason of a breach by any Credit Party of any obligation, covenant, or
undertaking with respect to this Agreement or any other Loan Document, and
(c) any Bank Products Obligations arising from or in connection with any Bank
Products provided to a Credit Party or a Restricted Subsidiary by, and any Bank
Products Documents entered into by a Credit Party or a Restricted Subsidiary
with, any Bank Products Provider, so long as such Bank Products Provider was a
Lender at the time such Bank Products were provided or such Bank Products
Documents were entered into; provided that any Bank Products Provider providing
any Bank Product shall have delivered written notice to the Administrative Agent
that (i) such Bank Products Provider has entered into a transaction to provide
Bank Products to a Credit Party or a Restricted Subsidiary and (ii) the
obligations arising pursuant to such Bank Products provided to such Credit Party
or such Restricted Subsidiary constitute Obligations entitled to the benefits of
the Liens granted under the Security Documents, and the Administrative Agent
shall have accepted such notice in writing; provided, further, that if a Bank
Products Provider ceases to be a Lender Group member, “Obligations” shall
include only debts, liabilities and obligations of such Lender Group member

 

48



--------------------------------------------------------------------------------

(or Affiliate thereof) arising from or in connection with any Bank Products
Documents entered into at a time when such Lender Group member (or Affiliate
thereof) was a Lender Group member. Anything in the foregoing or in any Security
Document to the contrary notwithstanding, Excluded Hedge Obligations of any
Credit Party shall not constitute Obligations.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.

“Other Taxes” shall mean any and all present or future recording, stamp, court
or documentary, intangible recording, filing, excise, transfer, sales, property
or similar Taxes, charges or levies arising from any payment made under any Loan
Documents, or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to any Loan Document.

“Overadvance” shall mean the existence of any of the following, whether as a
result of the making of any Loan, the issuance of any Letter of Credit, the
reduction of any Revolving Loan Commitment, or for any other reason, including,
without limitation, currency fluctuations, changes to the applicable Borrowing
Base, or the imposition of Reserves:

(a) the Aggregate Revolving Credit Obligations exceeds the lesser of (i) the
Revolving Loan Commitment and (ii) the maximum amount of Indebtedness permitted
to be incurred under this Agreement pursuant to the ABL/Term Intercreditor
Agreement; or

(b) the Aggregate Revolving Credit Obligations shall exceed the Borrowing Base.

“Participant” shall have the meaning specified in Section 10.5(d).

“Patent Security Agreements” shall mean, collectively, any Patent Security
Agreement made by a Credit Party in favor of the Administrative Agent, on behalf
of the Lender Group, from time to time, as amended, restated, supplemented, or
otherwise modified from time to time.

“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.

“Payment Conditions” shall mean that before and after giving effect to the
applicable incurrence of Indebtedness, Acquisition, disposition, Investment or
Restricted Payment (each a “specified transaction”), (a) no Default or Event of
Default exists or would result therefrom, (b) either (i) Excess Availability
(calculated on a Pro Forma Basis) is greater than the greater of (x) $10,000,000
and 12.5% of Availability (or, solely in the case of Restricted Payments and
prepayments, $15,000,000 and 17.5%) or (ii) (A) Excess Availability (calculated
on a Pro Forma Basis) is greater than the greater of $7,500,000 and 10.0% of
Availability (or, solely in the case

 

49



--------------------------------------------------------------------------------

of Restricted Payments and prepayments, $12,500,000 and 15.0%) and (B) Borrower
demonstrates that on a Pro Forma Basis it will have a Fixed Charge Coverage
Ratio of at least 1.00 to 1.00 for the four (4) fiscal quarter period
immediately preceding such transaction for which financial statements for the
Borrower have been delivered pursuant to Sections 6.1(a) or (b), and (c) with
respect to any specified transaction in excess of $20,000,000 the Administrative
Agent shall have received a certificate of a Financial Officer of the Borrower
certifying compliance with the preceding clauses and demonstrating (in
reasonable detail) the calculations required thereby. For the purposes of
determining the satisfaction of the Payment Conditions in connection with a
disposition, the calculation of Excess Availability shall be determined on a Pro
Forma Basis after giving effect to (x) any reduction in the Borrowing Base which
would result from such sale or disposition and (y) any repayment of the
Revolving Loans made contemporaneously with such sale or disposition from the
cash proceeds thereof.

“Payment Date” shall mean the last day of each Interest Period for a Eurodollar
Advance.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” shall mean any Acquisition by a Credit Party as to which
all of the following conditions are satisfied, in each case in form and
substance reasonably satisfactory to the Administrative Agent:

(a) if the Acquisition Consideration for such Acquisition exceeds $5,000,000,
the applicable Credit Party shall have provided the Administrative Agent with at
least five (5) Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior written notice of such Acquisition, which notice
shall include a reasonably detailed description of such proposed Acquisition;

(b) the Acquired Company shall be an operating company (or a holding company
that holds, directly or indirectly, one or more operating companies) that
engages in a Permitted Business;

(c) the Acquisition is being completed on a non-hostile basis without opposition
from the board of directors (or other comparable governing body), managers or
equity owners of the target entity;

(d) if the Acquisition Consideration for such Acquisition exceeds $30,000,000:

(i) at least five (5) Business Days (or such shorter period as may be acceptable
to the Administrative Agent) prior to such proposed Acquisition the Borrower
shall have delivered to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent:

(A) a consolidated balance sheet and income statement of the Borrower and its
Restricted Subsidiaries on a Pro Forma Basis for the four (4) fiscal quarter
period most recently ending prior to the proposed date of such Acquisition for
which financial statements for the Borrower have been delivered

 

50



--------------------------------------------------------------------------------

pursuant to Sections 6.1(a) or (b) (the “Acquisition Pro Forma”), based on
recent financial statements, which shall be complete and shall fairly present in
all material respects the assets, liabilities, financial condition and results
of operations of the Borrower and its Restricted Subsidiaries (including the
Acquisition) in accordance with GAAP in all material respects consistently
applied;

(B) financial statements (including audited financial statements, if available)
reasonably acceptable to the Administrative Agent with respect to the Person or
Property subject to such Acquisition or, if no such financial statements are
available, all material financial information received by the Borrower with
respect to the Person or Property subject to such Acquisition (including without
limitation any quality of earnings report) (collectively, the “Target
Financials”); and

(C) a certificate of the chief financial officer of the Borrower certifying that
(A) the Borrower (after taking into consideration all rights of contribution and
indemnity such Borrower has against its Restricted Subsidiaries) will be solvent
upon the consummation of the Acquisition and (B) the Acquisition Pro Forma
fairly presents in all material respects the consolidated financial condition of
the Borrower and its Restricted Subsidiaries as of the date thereof on a Pro
Forma Basis; and

(ii) the applicable Credit Party shall have delivered to the Administrative
Agent all substantially final acquisition documents in connection with such
Permitted Acquisition at least two (2) Business Days (or such shorter period as
may be acceptable to the Administrative Agent) prior to the consummation of the
Permitted Acquisition, which documents shall be satisfactory to the
Administrative Agent in its Permitted Discretion; provided that the applicable
Credit Party shall deliver to the Administrative Agent all revised drafts of
such acquisition documents as and when available and shall deliver to the
Administrative Agent the final executed copies of such acquisition documents
prior to the date such Acquisition is consummated;

(e) the Payment Conditions have been satisfied; and

(f) the applicable Credit Party and the Person acquired in such Acquisition, as
applicable, shall have complied with Section 6.12 in connection with such
Acquisition in accordance with the time set forth therein.

To the extent the Accounts and/or Inventory acquired in such Acquisition will be
included in any applicable Borrowing Base (including without limitation for
determining whether the Payment Conditions have been satisfied), the
Administrative Agent shall have completed a Field Exam and, with respect to
Permitted Acquisitions with Acquisition Consideration that exceeds $20,000,000,
a Qualified Appraisal, as applicable, with respect to such Accounts and/or
Inventory, in each case satisfactory to the Administrative Agent in its
Permitted Discretion; provided, however, that in the case of Accounts and
Inventory that (x) are substantially similar to those of Credit Parties before
such proposed Acquisition, and (y)

 

51



--------------------------------------------------------------------------------

otherwise satisfy the applicable eligibility criteria, such Accounts and
Inventory shall be deemed Eligible Accounts and Eligible Inventory,
respectively, without any such Field Exam or Qualified Appraisal and included in
any applicable Borrowing Base so long as (1) including such Accounts and
Inventory acquired in any such Permitted Acquisition would not increase the
aggregate amount of the Borrowing Base by more than 5.0% (before giving effect
to the proposed Acquisition), and (2) the aggregate amount of all of such
Accounts and Inventory acquired in Permitted Acquisitions prior to the
completion of a Field Exam and Qualified Appraisal, as applicable, with respect
thereto would not increase the aggregate amount of the Borrowing Base by more
than (I) if Excess Availability is greater than $50,000,000, 10.0% or (II)
otherwise, 5% (in each case, before giving effect to such Permitted
Acquisitions).

“Permitted Business” shall mean any business (including stock or assets) that
derives a majority of its revenues from the business engaged in by the Borrower
and its Subsidiaries on the Agreement Date, any other business in the building
supply industry and/or activities that are reasonably similar, ancillary or
related to, or a reasonable extension, development or expansion of, the
businesses in which the Borrower and its Subsidiaries are engaged on the
Agreement Date or any business in the building supply industry.

“Permitted Discretion” shall mean a determination by the Administrative Agent
made in good faith in the exercise of its reasonable (from the perspective of a
secured asset-based lender) credit judgment.

“Permitted Encumbrances” shall mean:

(a) Liens for Taxes, assessments or governmental charges that are (i) (1) not
overdue for a period of the greater of (x) 30 days and (y) any applicable grace
period related thereto, or otherwise not at such time required to be paid
pursuant to Section 5.05 and (2) failure to pay or discharge the same would not
reasonably be expected to result in liabilities in excess of $1,000,000 or
(ii) being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP (or other applicable accounting principles);

(b) Liens with respect to outstanding motor vehicle fines and Liens imposed by
law, such as carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or construction contractors’ Liens and other similar Liens arising in the
ordinary course of business, in each case so long as such Liens do not
individually or in the aggregate have a Material Adverse Effect;

(c) Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation or (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees or similar instrument for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any Restricted Subsidiary or otherwise supporting the payment of items set forth
in the foregoing clause (i), whether pursuant to statutory requirements, common
law or consensual arrangements;

 

52



--------------------------------------------------------------------------------

(d) Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts and leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds, return-of-money bonds,
bankers acceptance facilities and other obligations of a like nature (including
those to secure health, safety and environmental obligations) and obligations in
respect of letters of credit, bank guarantees or similar instruments that have
been posted to support the same, in each case incurred in the ordinary course of
business or consistent with past practice, whether pursuant to statutory
requirements, common law or consensual arrangements;

(e) (i) survey exceptions, encumbrances, charges, easements, rights-of-way,
restrictions, encroachments, protrusions, by-law, regulation or zoning
restrictions, reservations of or rights of other Persons and other similar
encumbrances and title defects or irregularities affecting real property, that,
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect and (ii) any exception on the title policies issued in connection with
any Mortgaged Property;

(f) Liens securing, or otherwise arising from, judgments, decrees or attachments
not constituting an Event of Default under Section 8.1(i);

(g) Liens on (i) goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of its
Subsidiaries or Liens on bills of lading, drafts or other documents of title
arising by operation of law or pursuant to the standard terms of agreements
relating to letters of credit, bank guarantees and other similar instruments;
provided that such Lien secures only the obligations of the Borrower or such
Subsidiaries in respect of such letter of credit to the extent such obligations
are permitted by Section 7.1 and (ii) specific items of inventory or other goods
and proceeds of any Person securing such Person’s obligations in respect of
bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(h) Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of its Subsidiaries;

(i) rights of recapture of unused real property (other than any Mortgaged
Property) in favor of the seller of such property set forth in customary
purchase agreements and related arrangements with any Governmental Authority;

(j) Liens in favor of deposit banks or securities intermediaries securing
customary fees, expenses or charges in connection with the establishment,
operation or maintenance of deposit accounts or securities accounts;

(k) Liens in favor of obligations in respect of performance, bid, appeal and
surety bonds and performance and completion guarantees and similar obligations
provided by the Borrower or any of the Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;

 

53



--------------------------------------------------------------------------------

(l) Liens arising from grants of non-exclusive licenses or sublicenses of
Intellectual Property made in the ordinary course of business;

(m) rights of setoff, banker’s lien, netting agreements and other Liens arising
by operation of law or by of the terms of documents of banks or other financial
institutions in relation to the maintenance of administration of deposit
accounts, securities accounts, cash management arrangements or in connection
with the issuance of letters of credit, bank guarantees or other similar
instruments;

(n) Liens arising from the right of distress enjoyed by landlords or Liens
otherwise granted to landlords, in either case, to secure the payment of arrears
of rent or performance of other obligations in respect of leased properties, so
long as such Liens are not exercised or except where the exercise of such Liens
would not reasonably be expected to result in liabilities in excess of
$2,500,000;

(o) Liens or security given to public utilities or to any municipality or
Governmental Authority when required by the utility, municipality or
Governmental Authority in connection with the supply of services or utilities to
the Borrower and any other Restricted Subsidiaries;

(p) servicing agreements, development agreements, site plan agreements,
subdivision agreements, facilities sharing agreements, cost sharing agreements
and other agreements pertaining to the use or development of any of the assets
of the Person, provided the same do not result in (i) a substantial and
prolonged interruption or disruption of the business activities of the Borrower
and its Restricted Subsidiaries, taken as a whole, or (ii) a Material Adverse
Effect;

(q) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement;

(r) the rights reserved to or vested in any Person or Governmental Authority by
the terms of any lease, license, franchise, grant or permit held by the Borrower
or any of its Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

(s) restrictive covenants affecting the use to which real property may be put;

(t) operating leases of vehicles or equipment which are entered into in the
ordinary course of business;

(u) Liens or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided that such Liens or covenants do not interfere with
the ordinary conduct of business of the Borrower or any Restricted Subsidiary;

(v) statutory Liens incurred or pledges or deposits made, in each case in the
ordinary course of business, in favor of a Governmental Authority to secure the
performance of obligations of the Borrower or any Restricted Subsidiary under
Environmental Laws to which any such Person is subject;

 

54



--------------------------------------------------------------------------------

(w) Liens on cash collateral that are required to be granted by the Borrower or
any Restricted Subsidiary in connection with swap arrangements for gas or
electricity used in the business of such Person;

(x) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof; and

(y) Liens securing Priority Obligations;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money other than Liens referred to in clauses
(d) and (k) above securing obligations under letters of credit or bank
guarantees or similar instruments related thereto and in clause (g) above, in
each case to the extent any such Lien would constitute a Lien securing
Indebtedness for borrowed money.

“Permitted Investments” shall mean any of the following, to the extent owned by
the Borrower or any Restricted Subsidiary:

(a) dollars, euro, Canadian dollars, or such other currencies held by it from
time to time in the ordinary course of business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States, (ii) the United Kingdom, (iii) Canada, (iv) Switzerland or (v) any
member nation of the European Union, having average maturities of not more than
24 months from the date of acquisition thereof; provided that the full faith and
credit of such country or such member nation of the European Union is pledged in
support thereof;

(c) time deposits and Eurodollar time deposits with, or certificates of deposit
or bankers’ acceptances of, any commercial bank that (i) is a Lender or (ii) has
combined capital and surplus of at least $250,000,000 in the case of U.S. banks
and $100,000,000 (or the U.S. dollar equivalent as of the date of determination)
in the case of foreign banks (any such bank in the foregoing clauses (i) or
(ii) being an “Approved Bank”), in each case with average maturities of not more
than 12 months from the date of acquisition thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any commercial paper and variable or fixed
rate note issued by, or guaranteed by, a corporation rated A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, in each case with average maturities of not more than 12
months from the date of acquisition thereof;

(e) repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer covering securities described in clauses (b) and (c) above;

 

55



--------------------------------------------------------------------------------

(f) marketable short-term money market and similar highly liquid funds
substantially all of the assets of which are comprised of securities of the
types described in clauses (b) through (e) above;

(g) securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, Switzerland, a member of the European Union or by any
political subdivision or taxing authority of any such state, member,
commonwealth or territory having an investment grade rating from either S&P or
Moody’s (or the equivalent thereof);

(h) investments with average maturities of 12 months or less from the date of
acquisition in mutual funds rated AAA- (or the equivalent thereof) or better by
S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Subsidiary organized in such jurisdiction;

(j) investments, classified in accordance with GAAP as current assets of the
Borrower or any Subsidiary, in money market investment programs that are
registered under the Investment Company Act of 1940 or that are administered by
financial institutions having capital of at least $250,000,000 or its
equivalent, and, in either case, the portfolios of which are limited such that
substantially all of such investments are of the character, quality and maturity
described in clauses (a) through (i) of this definition;

(k) with respect to any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia: (i) obligations of the national government of the country
in which such Subsidiary maintains its chief executive office and principal
place of business; provided such country is a member of the Organization for
Economic Cooperation and Development, in each case maturing within one year
after the date of investment therein, (ii) certificates of deposit of, bankers
acceptances of, or time deposits with, any commercial bank which is organized
and existing under the laws of the country in which such Subsidiary maintains
its chief executive office and principal place of business; provided such
country is a member of the Organization for Economic Cooperation and
Development, and whose short-term commercial paper rating from S&P is at least
“A-2” or the equivalent thereof or from Moody’s is at least “P-2” or the
equivalent thereof (any such bank being an “Approved Foreign Bank”), and in each
case with maturities of not more than 24 months from the date of acquisition and
(iii) the equivalent of demand deposit accounts which are maintained with an
Approved Foreign Bank;

(l) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with an Approved Bank;

(m) investments in industrial development revenue bonds that (i) “re-set”
interest rates not less frequently than quarterly, (ii) are entitled to the
benefit of a remarketing arrangement with an established broker dealer and
(iii) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank;

 

56



--------------------------------------------------------------------------------

(n) investments in pooled funds or investment accounts consisting of investments
of the nature described in the foregoing clause (m);

(o) Sterling bills of exchange eligible for rediscount at the Bank of England
(or their dematerialized equivalent); and

(p) investment funds investing at least 90% of their assets in securities of the
types described in clauses (a) through (k) above.

“Permitted Location” shall mean (a) any location described on Schedule 5.1(x),
and (b) any other location of which the Borrower has provided at least fifteen
(15) days’ (or such shorter period as may be acceptable to the Administrative
Agent) written notice to the Administrative Agent, and the Administrative Agent
shall have consented in writing before such location’s being a “Permitted
Location.”

“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (a) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to
Section 7.1(a)(ii),the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 7.1(a)(v), Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (c) if
the Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, Indebtedness resulting from
such modification, refinancing, refunding, renewal or extension is subordinated
in right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (d) [reserved], (e) if the
Indebtedness being modified, refinanced, refunded, renewed or extended is
permitted pursuant to Section 7.1(a)(ii), (i) the other terms and conditions of
any such Permitted Refinancing shall be as agreed between the Borrower and the
lenders providing any such Permitted Refinancing, (ii) the primary obligor in
respect of, and/or the Persons (if any) that Guarantee, the Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension
is the primary obligor in respect of, and/or Persons (if any) that Guaranteed
the Indebtedness being modified, refinanced, refunded, renewed or extended and
(iii) the principal amount (or accreted value, if applicable) of the
Indebtedness being modified, refinanced, refunded, renewed or extended does not
exceed the original principal amount (or accreted value, if applicable) of such
Indebtedness, except by an amount equal to unpaid accrued interest and premium
thereon plus other amounts paid, and fees

 

57



--------------------------------------------------------------------------------

and expenses incurred, in connection with such modification, refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized thereunder and (f) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is permitted pursuant to
Section 7.1(a)(vii) or (a)(viii), the Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension is (x) unsecured if
the Indebtedness being modified, refinanced, refunded, renewed or extended is
unsecured or (y) not secured on a more favorable basis than the Indebtedness
being modified, refinanced, refunded, renewed or extended if such Indebtedness
being modified, refinanced, refunded, renewed or extended is secured. For the
avoidance of doubt, it is understood that a Permitted Refinancing may constitute
a portion of an issuance of Indebtedness in excess of the amount of such
Permitted Refinancing; provided that such excess amount is otherwise permitted
to be incurred under Section 7.1. For the avoidance of doubt, it is understood
and agreed that a Permitted Refinancing includes successive Permitted
Refinancings of the same Indebtedness.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any employee pension benefit plan as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which a Credit Party or any ERISA Affiliate is an
“employer” as defined in Section 3(5) of ERISA.

“Permitted Term Debt” shall mean (a) the Term Loan Facility Indebtedness issued
on the Agreement Date, (b) any term loan incremental facilities permitted to be
incurred in accordance with the Term Loan Facility Documentation as in effect as
of the Agreement Date, (c) any “Credit Agreement Refinancing Indebtedness” (as
defined in the Term Loan Facility Credit Agreement as in effect as of the
Agreement Date) permitted to be incurred in accordance with the Term Loan
Facility Documentation, and (d) any “Incremental Equivalent Debt” (as defined in
the Term Loan Facility Credit Agreement as in effect as of the Agreement Date)
permitted to be incurred in accordance with the Term Loan Facility
Documentation.

“Platform” shall mean IntraLinks/IntraAgency, SyndTrak or another relevant
website approved by the Administrative Agent.

“Post-Transaction Period” shall mean, with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“Priority Obligation” shall mean any obligation that is secured by a Lien on any
Collateral in favor of a Governmental Authority, which Lien ranks or is capable
of ranking prior to or pari passu with the Liens created thereon by the
applicable Security Documents, including any such Lien securing amounts owing
for wages, vacation pay, severance pay, employee deductions, sales tax, excise
tax, other Taxes, workers compensation, governmental royalties and stumpage or
pension fund obligations.

 

58



--------------------------------------------------------------------------------

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Transaction Period with respect to
the Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated
EBITDA of the Borrower, the pro forma increase or decrease in such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, projected by the
Borrower in good faith as a result of (a) actions taken, prior to or during such
Post-Transaction Period, for the purposes of realizing reasonably identifiable
and quantifiable cost savings, or (b) any additional costs incurred prior to or
during such Post-Transaction Period in connection with the combination of the
operations of such Pro Forma Entity with the operations of the Borrower and its
Restricted Subsidiaries; provided that (A) so long as such actions are taken
prior to or during such Post-Transaction Period or such costs are incurred prior
to or during such Post-Transaction Period it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that such cost savings will be
realizable during the entirety of such Test Period, or such additional costs
will be incurred during the entirety of such Test Period, (B) any Pro Forma
Adjustment to Consolidated EBITDA shall be certified by a Financial Officer, the
chief executive officer or president of the Borrower and (C) any such pro forma
increase or decrease to such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, shall be without duplication for cost savings or additional costs
already included in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, for such Test Period.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test, financial ratio or covenant hereunder
required by the terms of this Agreement to be made on a Pro Forma Basis or after
giving Pro Forma Effect thereto, that (a) to the extent applicable, the Pro
Forma Adjustment shall have been made and (b) all Specified Transactions and the
following transactions in connection therewith that have been made during the
applicable period of measurement or subsequent to such period and prior to or
simultaneously with the event for which the calculation is made shall be deemed
to have occurred as of the first day of the applicable period of measurement in
such test, financial ratio or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a Disposition of all or substantially
all Equity Interests in any subsidiary of the Borrower or any division, product
line, or facility used for operations of the Borrower or any of its
Subsidiaries, shall be excluded and (B) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction,” shall be
included, (ii) any retirement of Indebtedness, and (iii) any Indebtedness
incurred or assumed by the Borrower or any of its Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination and
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period; provided that, without limiting the
application of the Pro Forma Adjustment pursuant to clause (a) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to operating expense reductions that are
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower or any of its Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of Pro Forma
Adjustment.

 

59



--------------------------------------------------------------------------------

“Pro Forma Disposal Adjustment” shall mean, for any Test Period that includes
all or a portion of a fiscal quarter included in any Post-Transaction Period
with respect to any Sold Entity or Business, the pro forma increase or decrease
in Consolidated EBITDA projected by the Borrower in good faith as a result of
contractual arrangements between the Borrower or any Restricted Subsidiary
entered into with such Sold Entity or Business at the time of its disposal or
within the Post-Transaction Period and which represent an increase or decrease
in Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business for the most recent Test Period prior to its disposal.

“Pro Forma Entity” shall have the meaning given to such term in the definition
of “Acquired EBITDA.”

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 5.4(c).

“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, Inventory or
other asset owned, leased or operated by the Credit Parties, their Restricted
Subsidiaries or any of them (including, without limitation, any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

“Public Company Costs” shall mean, as to any Person, costs associated with, or
in anticipation of, or preparation for, compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and costs relating to compliance with the provisions of the
Securities Act and the Exchange Act or any other comparable body of laws, rules
or regulations, as companies with listed equity, directors’ compensation, fees
and expense reimbursement, costs relating to investor relations, shareholder
meetings and reports to shareholders, directors’ and officers’ insurance and
other executive costs, legal and other professional fees, and listing fees, in
each case to the extent arising solely by virtue of the listing of such Person’s
equity securities on a national securities exchange.

“Qualified Appraisal” shall mean an appraisal (a) which is or was conducted by
an independent appraiser selected or approved by the Administrative Agent and
(b) which will be or was conducted in such a manner and of such a scope as is
acceptable to the Administrative Agent in its Permitted Discretion.

“Qualified ECP Guarantor” shall mean, in respect of any Hedge Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Hedge Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

“Quarterly Borrowing Base Period” shall mean each period (a) commencing on any
date that Excess Availability is greater than or equal to 75% of Availability as
of such date and (b) ending on any date thereafter that Excess Availability is
less than 75% of Availability as of such date.

 

60



--------------------------------------------------------------------------------

“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement or license and any
other right to use or occupy real property, including any right arising by
contract.

“Recipient” shall mean, as applicable, the Administrative Agent, any Lender or
the Issuing Bank.

“Refinancing” shall mean the refinancing, repayment, redemption, satisfaction
and discharge, or defeasance of all the existing third party Indebtedness for
borrowed money of the Borrower and its Restricted Subsidiaries under that
certain credit and security agreement dated as of February 29, 2016, among,
inter alios, the Borrower, the lenders and issuing bank from time to time party
thereto and KeyBank National Association as administrative agent.

“Register” shall have the meaning specified in Section 10.5(c).

“Regular Borrowing Base” shall mean, at any time of determination, the sum of:

(a) 85% of Eligible Accounts of the Credit Parties; plus

(b) the lesser of (i) 85% of the NOLV Percentage of Eligible Inventory of the
Credit Parties and (ii) 75% of the Value of Eligible Inventory of the Credit
Parties; plus

(c) 100% of unrestricted cash held in an Eligible Pledged Cash Account; minus

(d) applicable Reserves.

“Reimbursement Obligations” shall mean the payment obligations of the Borrower
under Section 2.15(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, representatives and controlling persons of
such Person and of such Person’s Affiliates and permitted successors and assigns
of each of the foregoing.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata), including the environment within any building or any
occupied structure, facility or fixture.

“Rent Reserve” shall mean a reserve established by the Administrative Agent in
its Permitted Discretion in an amount of up to three (3) months’ rent and/or
royalty payments made by any Credit Party for each location at which Eligible
Inventory (but for the establishment of Rent Reserves hereunder) of such Credit
Party is located and each location for which access is necessary or desirable to
access Eligible Inventory, in each case, that is not subject to a Third Party
Agreement (as reported to the Administrative Agent by the Borrower from time to
time as requested by the Administrative Agent), as such amount may be adjusted
from time to time by the Administrative Agent in its Permitted Discretion.

 

61



--------------------------------------------------------------------------------

“Replacement Event” shall have the meaning specified in Section 10.16.

“Replacement Lender” shall have the meaning specified in Section 10.16.

“Request for Advance” shall mean any certificate signed by an Authorized
Signatory of the Borrower requesting a new Advance hereunder, which certificate
shall be denominated a “Request for Advance,” and shall be in substantially the
form of Exhibit F.

“Request for Issuance of Letter of Credit” shall mean any certificate signed by
an Authorized Signatory of the Borrower requesting that the Issuing Bank issue a
Letter of Credit hereunder, which certificate shall be in substantially the form
of Exhibit G.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Reserves” shall mean the Bank Products Reserve, the Dilution Reserve, Inventory
Reserves, Rent Reserves, and such other reserves that the Administrative Agent
may establish, from time to time in the exercise of its Permitted Discretion for
such purposes as the Administrative Agent shall deem necessary or desirable, in
each case without duplication of items addressed in eligibility criteria set
forth in this Agreement or of items reflected in NOLV Percentage or a Qualified
Appraisal with respect thereto. Without limiting the generality of the
foregoing, the following reserves shall be deemed an exercise of the
Administrative Agent’s Permitted Discretion: (a) reserves for price adjustments
and damages; (b) reserves for accrued but unpaid ad valorem, excise, personal
property, and mining severance tax liability; (c) reserves for warehousemen’s,
bailees’, shippers’ or carriers’ charges; (d) reserves for accrued, unpaid
interest on the Obligations; (e) reserves for known litigation settlement costs
and related expenses; (f) reserves for returns, discounts, claims, credits and
allowances of any nature that are not paid pursuant to the reductions of
Accounts; (g) reserves for the sales, excise or similar taxes included in the
amount of any Accounts reported to Administrative Agent and amounts due or to
become due in respect of sales, use and/or withholding taxes; (h) reserves for
any rental payments, service charges or other amounts due or to become due to
lessors of personal property; (i) reserves for obsolete or slow moving Inventory
taking into account historical sales patterns (as determined by the
Administrative Agents in its Permitted Discretion); (j) reserves for any
existing or potential liability or any other matter that has or could reasonably
be expected to have a negative impact on the value of the ABL First Lien
Collateral or realization thereon or the repayment of the Obligations; (k) the
aggregate amount of liabilities secured by Liens upon ABL First Lien Collateral
that are senior in priority to the Administrative Agent’s Liens (but imposition
of any such reserve shall not waive an Event of Default arising therefrom) and
(l) reserves with respect to Eligible Retainage Accounts to adjust the value
that is estimated to be recoverable with respect thereto, as determined from
time to time by the Administrative Agent in its Permitted Discretion after
completion of reasonable diligence.

 

62



--------------------------------------------------------------------------------

“Responsible Officer” shall mean the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, or other
similar officer, manager or a member of the Board of Directors of a Credit Party
and with respect to certain limited liability companies or partnerships that do
not have officers, any manager, sole member, managing member or general partner
thereof, and as to any document delivered on the Agreement Date or thereafter
pursuant to paragraph (a)(i) of the definition of the term “Collateral and
Guarantee Requirement,” any secretary or assistant secretary of a Credit Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Credit Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Credit
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Credit Party.

“Restricted Debt Financing” means (a) any Indebtedness (other than
(i) Indebtedness under the Term Loan Facility Credit Agreement (or any Permitted
Refinancing thereof), (ii) any permitted intercompany Indebtedness owing to the
Borrower or any Restricted Subsidiary or (iii) any Indebtedness in an aggregate
principal amount not exceeding $100,000,000) that is unsecured, secured by a
Lien on the Collateral ranking junior to the Lien securing the Lien securing the
Obligations or subordinated in right of payment to the Obligations, and (b) any
Permitted Refinancing in respect of the foregoing.

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Restricted Subsidiary
or any option, warrant or other right to acquire any such Equity Interests in
the Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Commitment Increase” shall have the meaning provided in
Section 2.1(f).

“Revolving Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the Revolving Loan Commitment of such Lender,
divided by (b) the Revolving Loan Commitment of all Lenders, which, as of the
Agreement Date, are set forth (together with U.S. Dollar amounts thereof) on
Schedule 1.1(a).

“Revolving Credit Obligations” shall mean, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and pro rata share (based on its Revolving Commitment Ratio) of the Letter
of Credit Obligations and the Swing Loan Obligations and Agent Advances.

“Revolving Facility” means the credit facility established under Section 2.1
pursuant to the Revolving Loan Commitment of each Lender, as the same may be
increased from time to time pursuant to Section 2.1(f). For the avoidance of
doubt, “Revolving Facility” shall also include any credit facility established
pursuant to any Revolving Commitment Increase

 

63



--------------------------------------------------------------------------------

“Revolving Loan Commitment” shall mean, as of any date of determination, the
several obligations of the Lenders to make advances to the Borrower as of such
date, in accordance with their respective Revolving Commitment Ratios. As of the
Agreement Date, the Revolving Loan Commitment is $100,000,000, and may be
reduced or increased pursuant to the terms of this Agreement.

“Revolving Loan Notes” shall mean those certain promissory notes issued by the
Borrower to each of the Lenders that requests a promissory note, in accordance
with each such Lender’s Revolving Commitment Ratio of the Revolving Loan
Commitment, substantially in the form of Exhibit H.

“Revolving Loans” shall mean, collectively, the amounts (other than Agent
Advances and Swing Loans) advanced from time to time by the Lenders to the
Borrower under the Revolving Loan Commitment.

“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business, and any successor to its rating agency
business.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).

“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
or Her Majesty’s Treasury of the United Kingdom.

“Schedule” shall, except with reference to Schedule 1.1(a) to this Agreement,
mean the applicable schedule of the Disclosures Schedules delivered by the
Credit Parties in connection with this Agreement and certified by the Borrower,
which Disclosure Schedules are expressly incorporated herein by reference.

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar Federal law then in force.

“Security Agreement” shall mean that certain Security Agreement dated as of the
Agreement Date among the Credit Parties and the Administrative Agent, on behalf
of, and for the benefit of, the Lender Group, as amended, restated,
supplemented, or otherwise modified from time to time.

 

64



--------------------------------------------------------------------------------

“Security Documents” shall mean, collectively, the Security Agreement, any
Copyright Security Agreements, any Patent Security Agreements, any Trademark
Security Agreements, any Controlled Account Agreement, all UCC-1 financing
statements and any other document, instrument or agreement granting Collateral
for the Obligations, as the same may be amended, restated, supplemented, or
otherwise modified from time to time.

“Settlement” shall mean the transfer of cash or other property with respect to
any credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

“Settlement Asset” shall mean any cash, receivable or other property, including
a Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.

“Settlement Indebtedness” shall mean any payment or reimbursement obligation in
respect of a Settlement Payment.

“Settlement Lien” shall mean any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Liens securing intraday and overnight overdraft and automated clearing
house exposure, and similar Liens).

“Settlement Payment” shall mean the transfer, or contractual undertaking
(including by automated clearing house transaction) to effect a transfer, of
cash or other property to effect a Settlement.

“Settlement Receivable” shall mean any general intangible, payment intangible,
or instrument representing or reflecting an obligation to make payments to or
for the benefit of a Person in consideration for a Settlement made or arranged,
or to be made or arranged, by such Person.

“Sold Entity or Business” shall have the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

“Specified Transaction” shall mean, with respect to any period, any Investment,
sale, transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation, New Project or other
event that by the terms of the Loan Documents requires “Pro Forma Compliance”
with a test or covenant hereunder or requires such test or covenant to be
calculated on a Pro Forma Basis or after giving Pro Forma Effect thereto.

“Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of any Credit Party incurred in the ordinary course of its business,
and which is not a Commercial Letter of Credit.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial

 

65



--------------------------------------------------------------------------------

statements if such financial statements were prepared in accordance with GAAP,
as well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held (unless parent does
not Control such entity), or (b) that is, as of such date, otherwise Controlled,
by the parent or one or more subsidiaries of the parent or by the parent and one
or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower (unless otherwise specified);
provided that Suburban Insulation, Inc., a Pennsylvania corporation, shall not
constitute a Subsidiary of the Borrower for purposes of this Agreement and the
other Loan Documents.

“Subsidiary Guarantors” shall mean each Subsidiary of the Borrower party hereto
as a Guarantor and any other Subsidiary of the Borrower that, from time to time,
executes and delivers a Joinder Supplement that causes or purports to cause such
Subsidiary to become a Guarantor; provided that “Subsidiary Guarantors” shall
not include any Excluded Subsidiary.

“Successor Borrower” has the meaning assigned to such term in Section 7.3(d).

“Supermajority Lenders” shall mean, as of any date of calculation, Lenders the
sum of whose unutilized portion of the Revolving Loan Commitment plus Loans
(other than Swing Loans and Agent Advances) outstanding plus participation
interests in Letter of Credit Obligations, Swing Loans and Agent Advances
outstanding on such date of calculation exceeds sixty-six and two thirds percent
(66.67%) of the sum of the aggregate unutilized portion of the Revolving Loan
Commitment plus Loans (other than Swing Loans and Agent Advances) outstanding
plus participation interests in Letter of Credit Obligations, Swing Loans and
Agent Advances outstanding of all of the Lenders as of such date of calculation;
provided that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender and all of its Revolving Loan Commitments, Loans and
participation interests in Letter of Credit Obligations, Swing Loans and Agent
Advances shall be excluded for purposes of determining Supermajority Lenders.

“Swing Bank” shall mean SunTrust Bank, or any other Lender who shall agree with
the Administrative Agent to act as Swing Bank.

“Swing Loans” shall mean, collectively, the amounts advanced from time to time
by the Swing Bank to the Borrower under the Revolving Loan Commitment in
accordance with Section 2.2(g).

“Swing Loan Obligations” shall mean, at any time, the aggregate principal amount
of all Swing Loans outstanding at such time.

“Swing Rate” shall mean the Base Rate plus the Applicable Margin for Base Rate
Loans in effect from time to time.

“Tax Distributions” shall have the meaning assigned to such term in
Section 7.7(a)(vii)(A).

 

66



--------------------------------------------------------------------------------

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

“Temporary Borrowing Base” shall mean (a) until the 90th day following the
Agreement date (or such later date as the Administrative Agent may agree),
$65,000,000 and (b) thereafter, $0.

“Term Loan Facility” shall mean the senior secured term loan facility under the
Term Loan Facility Credit Agreement or any amendment supplement modification
substitution replacement restatement or refinancing thereof in whole or in part
from time to time including in connection with a Permitted Refinancing of the
Term Loan Facility Credit Agreement.

“Term Loan Facility Administrative Agent” shall mean Royal Bank of Canada in its
capacity as administrative agent under the Term Loan Facility Credit Agreement,
or any successor administrative agent or collateral agent or other agent or
trustee (or any similar term or designation) appointed under the Term Loan
Facility and any related Term Loan Facility Documentation in accordance with the
provisions thereof. Any reference to the Term Loan Facility Administrative Agent
hereunder shall be deemed a reference to each Term Loan Facility Administrative
Agent then in existence.

“Term Loan Facility Credit Agreement” shall mean that certain Term Loan Credit
Agreement dated as of the date hereof by and among the Borrower, the lenders
party thereto, and the Term Loan Facility Administrative Agent, as the same may
be amended, supplemented, waived or otherwise modified (or refinanced or
replaced) from time to time in a manner not prohibited by the ABL/Term
Intercreditor Agreement.

“Term Loan Facility Documentation” shall mean all agreements and other documents
evidencing or governing the Term Loan Facility, including the Term Loan Facility
Credit Agreement, and any notes and letters of credit issued pursuant thereto
and any guarantee and collateral agreement, patent and trademark security
agreement, mortgages, and other guarantees, pledge agreements, security
agreements and collateral documents, executed and delivered pursuant to or in
connection with any of the foregoing (other than, for the avoidance of doubt,
this Agreement or the ABL/Term Intercreditor Agreement), in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time in a manner not prohibited by the ABL/Term Intercreditor Agreement.

“Term Loan Facility Indebtedness” shall mean all Indebtedness evidenced by, and
all other obligations and liabilities owing by the Borrower and its Subsidiaries
under, the Term Loan Facility Documentation.

“Term Loan Financing Transactions” means the Financing Transactions as such term
is defined in the Term Loan Facility Credit Agreement.

“Term Loan Priority Accounts” shall have the meaning set forth in the ABL/Term
Intercreditor Agreement.

 

67



--------------------------------------------------------------------------------

“Term Loan First Lien Collateral” shall have the meaning set forth in the
ABL/Term Intercreditor Agreement.

“Test Period” shall mean, at any date of determination, the period of four
consecutive fiscal quarters of the Borrower then last ended as of such time for
which financial statements have been delivered pursuant to Sections 6.1(a) or
(b); provided that for any date of determination before the delivery of the
first financial statements pursuant to Sections 6.1(a) or (b), the Test Period
shall be the period of four consecutive fiscal quarters of the Borrower then
last ended as of such time.

“Third Party” shall mean any (a) lessor, mortgagee or other secured party,
mechanic or repairman, warehouse operator or warehouseman, processor, packager,
consignee, shipper, customs broker, freight forwarder, bailee, or other third
party which may have possession of any Collateral or lienholders’ enforcement
rights against any Collateral; and (b) Licensor whose rights in or with respect
to any Collateral limit or restrict or may, in the Administrative Agent’s
reasonable determination, limit or restrict Borrower’s or the Administrative
Agent’s rights to sell or otherwise dispose of such Collateral.

“Third Party Agreement” shall mean an agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which a Third Party, as
applicable and as may be required by the Administrative Agent, among other
things: (a) waives or subordinates in favor of the Administrative Agent any
Liens such Third Party may have in and to any Collateral or any setoff,
recoupment, or similar rights such Third Party may have against any Credit
Party; (b) grants the Administrative Agent access to Collateral which may be
located on such Third Party’s premises or in the custody, care, or possession of
such Third Party for purposes of allowing the Administrative Agent to inspect,
remove or repossess, sell, store, or otherwise exercise its rights under this
Agreement or any other Loan Document with respect to such Collateral;
(c) authorizes the Administrative Agent (with or without the payment of any
royalty or licensing fee, as determined by the Administrative Agent) to
(i) complete the manufacture of work-in-process (if the manufacturing of such
Goods requires the use or exploitation of a Third Party’s Intellectual Property)
and (ii) dispose of Collateral bearing, consisting of, or constituting a
manifestation of, in whole or in part, such Third Party’s Intellectual Property;
(d) agrees to hold any negotiable Documents in its possession relating to the
Collateral as agent or bailee of the Administrative Agent for purposes of
perfecting the Administrative Agent’s Lien in and to such Collateral under the
UCC; (e) with respect to Third Parties other than landlords, agrees to deliver
the Collateral to the Administrative Agent upon request or, upon payment of
applicable fees and charges to deliver such Collateral in accordance with the
Administrative Agent’s instructions; or (f) agrees to terms regarding Collateral
held on consignment by such Third Party.

“Total Net Leverage Ratio” means, as of any date of determination, the ratio, on
a Pro Forma Basis, of (a) Consolidated Total Indebtedness as of such date to
(b) Consolidated EBITDA for the most recently completed Test Period.

“Trademark Security Agreements” shall mean, collectively, any Trademark Security
Agreement made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time, as amended, restated, supplemented, or otherwise
modified from time to time.

 

68



--------------------------------------------------------------------------------

“Transaction Costs” shall mean all fees, costs and expenses incurred or payable
by the Borrower or any Subsidiary in connection with the Transactions.

“Transactions” shall mean (a) the Financing Transactions, (b) the Term Loan
Facility Financing Transactions, (c) the Refinancing and (d) the payment of the
Transaction Costs.

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided, further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “UCC” and “Uniform Commercial Code” shall mean the Uniform
Commercial Code as enacted and in effect in such other jurisdiction solely for
purposes of the provisions thereof relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions.

“United States Tax Compliance Certificate” shall have the meaning assigned to
such term in Section 2.18(e)(ii)(C).

“Unrestricted Subsidiary” shall mean any Subsidiary designated by the Borrower
as an Unrestricted Subsidiary pursuant to Section 6.14.

“Unused Line Fee” shall have the meaning specified in Section 2.4(b).

“Unused Line Fee Rate” shall mean the rate provided in the following table and
based upon the Borrower’s Utilization:

 

Level

  

Utilization

   Unused Fee Rate  

I

   Greater than or equal to 50.0% of the total Revolving Loan Commitment     
0.250 % 

II

   Less than 50.0% of the total Revolving Loan Commitment      0.375 % 

“US” or “United States” shall mean the United States of America.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“U.S. Dollars” or “$” shall mean the lawful currency of the United States of
America.

 

69



--------------------------------------------------------------------------------

“U.S. Dollar Equivalent” shall mean (a) as to any amount denominated in U.S.
Dollars, the amount thereof and (b) as to any amount denominated in any currency
other than U.S. Dollars, the amount of U.S. Dollars into which such amount could
be converted using the sell rate of exchange for such currency set forth from
time to time by the Administrative Agent (or if the Administrative Agent does
not maintain an exchange rate for the applicable currency, any spot rate of
exchange selected by the Administrative Agent in its reasonable discretion from
time to time) on the date which is two (2) Business Days before the applicable
date of determination.

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“Utilization” shall mean, on any Determination Date, the average for the fiscal
quarter ended immediately prior to such date of the daily amounts for each day
during such fiscal quarter expressed as a percentage equivalent to a fraction,
(a) the numerator of which is equal to the sum of the average daily amount of
Aggregate Revolving Credit Obligations (other than with respect to any Swing
Loans and Agent Advances), and (b) the denominator of which is equal to the sum
of the average daily amount of the Revolving Loan Commitment in effect at such
time.

“Value” shall mean, at any particular date, with respect to any item of
Inventory (a) the lower of the fair market value of the Inventory and its cost,
valued in accordance with the “First-In, First-Out” method of accounting (and
shall exclude any intercompany markup or profit when Inventory is transferred
from one Credit Party to another Credit Party), minus (b) an amount which is
equal to the amount of reserves which, under FASB No. 48, “Revenue recognition
when the right of return exists,” the Credit Parties shall be required to take
in regard to the amount identified in clause (a) of this definition.

“Voidable Transfer” shall have the meaning specified in Section 10.18.

“Weekly Borrowing Base Condition” shall commence on any date that Excess
Availability is at any time less than the greater of (a) 12.5% of Availability
and (b) $10,000,000.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Restricted Subsidiary” shall mean any Restricted Subsidiary that
is a Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” shall mean, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.

 

70



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.2 Uniform Commercial Code. Any term used in this Agreement or in any
financing statement filed in connection herewith which is defined in the UCC and
not otherwise defined in this Agreement or in any other Loan Document shall have
the meaning given to such term in the UCC, including “Account Debtor,”
“As-Extracted Collateral,” “Chattel Paper,” “Commercial Tort Claim,”
“Commodities Account,” “Consignment,” “Deposit Account,” “Document,” “Electronic
Chattel Paper,” “Equipment,” “Fixtures,” “General Intangibles,” “Goods,”
“Instrument,” “Investment Property,” “Letter-of-Credit Right,” “Proceeds,”
“Securities Account,” and “Supporting Obligation.”

Section 1.3 Accounting Principles. The classification, character and amount of
all assets, liabilities, capital accounts and reserves and of all items of
income and expense to be determined, and any consolidation or other accounting
computation to be made, and the interpretation of any definition containing any
financial term, pursuant to this Agreement shall be determined and made in
accordance with GAAP consistently applied, unless such principles are
inconsistent with the express requirements of this Agreement; provided that if
because of a change in GAAP after the date of this Agreement the Borrower or any
of its Restricted Subsidiaries would be required to alter a previously utilized
accounting principle, method or policy in order to remain in compliance with
GAAP, such determination shall continue to be made in accordance with the
Borrower’s or such Restricted Subsidiary’s previous accounting principles,
methods and policies. All accounting terms used herein without definition shall
be used as defined under GAAP. All financial calculations hereunder shall,
unless otherwise stated, be determined for the Borrower on a consolidated basis
with its Restricted Subsidiaries. Notwithstanding the foregoing, all financial
covenants contained herein shall be calculated without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities at
the fair value thereof. Notwithstanding the foregoing, all financial covenants
contained herein shall be calculated without giving effect to (i) any election
under Statement of Financial Accounting Standards 159 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof or (ii) any change in accounting for leases pursuant to GAAP
resulting from the implementation of Financial Accounting Standards Board ASU
No. 2016-02, Leases (Topic 842), to the extent such adoption would require
treating any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on December 31, 2015.

 

71



--------------------------------------------------------------------------------

Section 1.4 Other Interpretive Matters. The terms “herein,” “hereof,” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph, or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.” The
section titles, table of contents, and list of exhibits appear as a matter of
convenience only and shall not affect the interpretation of this Agreement or
any Loan Document. All schedules, exhibits, annexes, and attachments referred to
herein are hereby incorporated herein by this reference. All references to
(a) statutes and related regulations shall include all related rules and
implementing regulations and any amendments of same and any successor statutes,
rules, and regulations; (b) “including” and “include” shall mean “including,
without limitation,” regardless of whether “without limitation” is included in
some instances and not in others (and, for purposes of each Loan Document, the
parties agree that the rule of ejusdem generis shall not be applicable to limit
a general statement, which is followed by or referable to an enumeration of
specific matters to matters similar to the matters specifically mentioned); and
(c) all references to dates and times shall mean the date and time at the
Administrative Agent’s notice address determined under Section 10.1, unless
otherwise specifically stated. All determinations (including calculations of any
Borrowing Base and the Financial Covenant) made from time to time under the Loan
Documents shall be made in light of the circumstances existing at such time. No
provision of any Loan Documents shall be construed or interpreted to the
disadvantage of any party hereto by reason of such party’s having, or being
deemed to have, drafted, structured, or dictated such provision. A Default or
Event of Default, if one occurs, shall “exist,” “continue” or be “continuing”
until such Default or Event of Default, as applicable, has been waived in
writing in accordance with Section 10.12. All terms used herein which are
defined in Article 9 of the UCC and which are not otherwise defined herein shall
have the same meanings herein as set forth therein.

Section 1.5 Currency Translations. Without limiting the other terms of this
Agreement, the calculations and determinations under this Agreement of any
amount in any currency other than U.S. Dollars shall at all times be deemed to
refer to the U.S. Dollar Equivalent thereof, as the case may be, and all
certificates delivered under this Agreement shall, unless otherwise consented to
by the Administrative Agent, express such calculations or determinations in U.S.
Dollars or the U.S. Dollar Equivalent thereof, as the case may be.

Section 1.6 Calculation of Excess Availability. At any time when any Credit
Party or any officer thereof delivers a Borrowing Base Certificate or is
required to certify the accuracy of an Availability or Excess Availability
calculation for any purpose hereunder or under any other Loan Document, such
Credit Party or officer shall also certify (or, with respect to the delivery of
a Borrowing Base Certificate, be deemed to certify) that the payment status of
trade payables of the Borrower and its Restricted Subsidiaries is consistent, in
all material respects, with historical business practices of the Borrower and
its Restricted Subsidiaries prior to the Agreement Date.

Section 1.7 Reserves; Changes to Eligibility Criteria. The Administrative Agent
may at any time and from time to time in the exercise of its Permitted
Discretion upon three Business Days’ prior written notice to the Borrower,
(x) establish and increase Reserves in accordance with the terms hereof;
provided that no notice shall be required hereunder for increases in existing
Reserves based on

 

72



--------------------------------------------------------------------------------

recalculations thereof so long as the methodology for the calculation thereof is
not modified, or (y) establish additional criteria of ineligibility under the
definitions of “Eligible Accounts” or “Eligible Inventory”; provided that
Advances that would cause an Overadvance upon imposition of such Reserve or
additional criteria of ineligibility shall not be permitted.

ARTICLE 2

THE LOANS AND THE LETTERS OF CREDIT

Section 2.1 Extension of Credit.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement, each
Lender agrees severally to make Revolving Loans to the Borrower in U.S. Dollars
from time to time on any Business Day prior to the Maturity Date in an aggregate
principal amount that will not result in any of the following:

(i) the Revolving Credit Obligations of such Lender exceeding such Lender’s
Revolving Commitment Ratio of the Revolving Loan Commitment; or

(ii) the Aggregate Revolving Credit Obligations exceeding the lesser of (A) the
Revolving Loan Commitment, (B) the Borrowing Base (taking into account any
Reserves which may have been implemented or modified since the date of the most
recent Borrowing Base Certificate), and (C) the maximum amount of Indebtedness
permitted to be incurred under this Agreement pursuant to the ABL/Term
Intercreditor Agreement.

Subject to the terms and conditions hereof, prior to the Maturity Date Revolving
Loans may be repaid and reborrowed from time to time on a revolving basis.

(b) The Letters of Credit. Subject to the terms and conditions of this
Agreement, the Issuing Bank agrees to issue Letters of Credit, pursuant to
Section 2.15, for the account of the Borrower on behalf of any Credit Party,
from time to time on any Business Day prior to the date that is thirty (30) days
prior to the Maturity Date, so long as, after giving effect to such issuance
(i) no Overadvance exists or would result therefrom, and (ii) the Aggregate
Amount of all Letter of Credit Obligations then outstanding does not exceed the
Letter of Credit Commitment. The Borrower and the Lenders hereby acknowledge and
agree that all Existing Letters of Credit shall constitute Letters of Credit
under this Agreement on and after the Agreement Date with the same effect as if
such Existing Letters of Credit were issued by Issuing Bank at the request of
the Borrower on the Agreement Date.

(c) The Swing Loans. Subject to the terms and conditions of this Agreement, the
Swing Bank agrees from time to time on any Business Day after the Agreement Date
but prior to the Maturity Date to make Swing Loans to the Borrower so long as
(i) no Overadvance exists or would result therefrom and (ii) the aggregate
amount of Swing Loans (including all Swing Loans outstanding as of such Business
Day) does not exceed $10,000,000.

 

73



--------------------------------------------------------------------------------

(d) Overadvances; Optional Overadvances.

(i) If at any time an Overadvance exists, the amount of such Overadvance shall
nevertheless constitute a portion of the Obligations that are secured by the
Collateral and are entitled to all benefits thereof. In the event that (A) the
Lenders shall make any Revolving Loans, (B) the Swing Bank shall make any Swing
Loan, (C) the Administrative Agent shall make any Agent Advances or (D) the
Issuing Bank shall agree to the issuance of any Letter of Credit, which in any
such case gives rise to an Overadvance, the Borrower shall make, on written
demand, a payment on the Obligations to be applied to the Revolving Loans, the
Swing Loans, the Agent Advances and the Letter of Credit Reserve Account, as
appropriate, in an aggregate principal amount equal to such Overadvance. In no
event, however, shall the Borrower have any right whatsoever to (i) receive any
Revolving Loan, (ii) receive any Swing Loan, or (iii) request the issuance of
any Letter of Credit if, before or after giving effect thereto, there shall
exist a Default or Event of Default.

(ii) Notwithstanding the foregoing paragraph (i) or any other contrary provision
of this Agreement, the Lenders hereby authorize the Swing Bank to, at the
direction of the Administrative Agent in the Administrative Agent’s discretion,
and the Swing Bank may, at the direction of the Administrative Agent, but in the
Swing Bank’s sole and absolute discretion, knowingly and intentionally, continue
to make Swing Loans to the Borrower notwithstanding that an Overadvance exists
or thereby would be created, so long as after giving effect to such Swing Loans,
(i) the outstanding Aggregate Revolving Credit Obligations do not exceed the
Revolving Loan Commitment, (ii) all Overadvances plus Agent Advances do not
exceed the lesser of (A) an amount equal to ten percent (10%) of the Borrowing
Base and (B) $10,000,000 and (iii) no Overadvance may exist for more than 60
consecutive days and no more than two (2) Overadvances, with a minimum of 30
days between such Overadvances, may exist within any 12-month period. The
foregoing sentence is for the exclusive benefit of the Administrative Agent, the
Swing Bank, and the Lenders and is not intended to benefit the Borrower in any
way. The Majority Lenders may at any time revoke the Administrative Agent’s
authority to direct the Swing Bank to make Overadvances pursuant to this
Section 2.1(d)(ii) and instruct the Administrative Agent to demand repayment of
outstanding Revolving Loans from the Credit Parties to the extent necessary to
cause an Overadvance to cease to exist. Any such revocation must be in writing
and shall become effective prospectively upon the Administrative Agent’s receipt
thereof. Absent such revocation, the Administrative Agent’s determination that
funding of a Revolving Loan is appropriate shall be conclusive. In the event the
Administrative Agent obtains actual knowledge that an Overadvance exists,
regardless of the amount of, or reason for, such Overadvance, the Administrative
Agent shall notify Lenders as soon as practicable (and prior to making any (or
any additional) intentional Overadvances (except for and excluding amounts
charged to the Loan Account for interest, fees, or expenses owed to the Lender
Group) unless the Administrative Agent determines that prior notice would result
in imminent harm to the Collateral or its value, in which case the
Administrative Agent may make such Overadvances and provide notice as promptly
as practicable thereafter), and Lenders with Revolving Loan Commitments
thereupon shall, together with the Administrative Agent, jointly determine the
terms of arrangements that shall be implemented with the

 

74



--------------------------------------------------------------------------------

Borrower intended to reduce, within a reasonable time, the outstanding principal
amount of the Overadvance. In such circumstances, if any Lender with a Revolving
Loan Commitment objects to the proposed terms of reduction or repayment of any
Overadvance, the terms of reduction or repayment thereof shall be implemented
according to the determination of the Majority Lenders. Each Lender shall be
obligated to settle with the Administrative Agent or Swing Bank as provided in
Section 2.1(e) or Section 2.2(g), as applicable, for the amount of such Lender’s
pro rata share of any unintentional Overadvances by the Administrative Agent
reported to such Lender, any intentional Overadvances made as permitted under
this Section 2.1(d)(ii), and any Overadvances resulting from the charging to the
Loan Account of interest, fees, or expenses.

(e) Agent Advances.

(i) Subject to the limitations set forth below and notwithstanding anything else
in this Agreement to the contrary, the Administrative Agent is authorized by the
Borrower and the Lenders, from time to time in the Administrative Agent’s sole
and absolute discretion, (A) at any time that a Default or an Event of Default
exists, or (B) at any time that any of the other conditions precedent set forth
in Article 4 have not been satisfied, to make Advances to the Borrower on behalf
of the Lenders in an aggregate amount outstanding at any time not to exceed
(together with all other Aggregate Revolving Credit Obligations) the Revolving
Loan Commitment nor in an amount that would exceed (when aggregated with all
Overadvances and other Agent Advances) the lesser of (1) an amount equal to ten
percent (10%) of the Borrowing Base, and (2) $10,000,000, which the
Administrative Agent, in its reasonable business judgment, deems necessary or
desirable (x) to preserve or protect the Collateral, or any portion thereof,
(y) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations, or (z) to pay any other amount chargeable to the
Borrower pursuant to the terms of this Agreement, including costs, fees and
expenses as provided under this Agreement (any of such advances are herein
referred to as “Agent Advances”); provided that the Majority Lenders may at any
time revoke the Administrative Agent’s authorization to make Agent Advances and
instruct the Administrative Agent to demand repayment of outstanding Agent
Advances from the Credit Parties. Absent such revocation, the Administrative
Agent’s determination that funding of an Agent Advance is appropriate shall be
conclusive. Any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof. The
Administrative Agent shall promptly provide to the Borrower written notice of
any Agent Advance.

(ii) All Agent Advances shall be secured by the Collateral and shall constitute
Obligations hereunder. Each Agent Advance shall bear interest as a Base Rate
Advance. Each Agent Advance shall be subject to all terms and conditions of this
Agreement and the other Loan Documents applicable to Revolving Loans, except
that all payments thereon shall be made to the Administrative Agent solely for
its own account (except to the extent Lenders have funded participations therein
pursuant to clause (iii) below) and the making of any Agent Advance shall not
require the consent of any Borrower. The Administrative Agent shall have no duty
or obligation to make any Agent Advance hereunder.

 

75



--------------------------------------------------------------------------------

(iii) The Administrative Agent shall notify each Lender no less frequently than
weekly, as determined by the Administrative Agent, of the principal amount of
Agent Advances outstanding by 12:00 noon (Atlanta, Georgia, time) as of such
date, and each Lender’s pro rata share thereof. Each Lender shall before 2:00
p.m. (Atlanta, Georgia, time) on such Business Day make available to the
Administrative Agent, in immediately available funds, the amount of its pro rata
share of such principal amount of Agent Advances outstanding. Upon such payment
by a Lender, such Lender shall be deemed to have made a Revolving Loan to the
Borrower, notwithstanding any failure of the Borrower to satisfy the conditions
in Section 4.2. The Administrative Agent shall use such funds to repay the
principal amount of Agent Advances. Additionally, if at any time any Agent
Advances are outstanding and any of the events described in clauses (g) or
(h) of Section 8.1 shall have occurred, then each Lender shall automatically,
upon the occurrence of such event, and without any action on the part of the
Administrative Agent, the Borrower or the Lenders, be deemed to have purchased
an undivided participation in the principal and interest of all Agent Advances
then outstanding in an amount equal to such Lender’s Revolving Commitment Ratio
and each Lender shall, notwithstanding such Event of Default, immediately pay to
the Administrative Agent in immediately available funds, the amount of such
Lender’s participation (and upon receipt thereof, the Administrative Agent shall
deliver to such Lender, a loan participation certificate dated the date of
receipt of such funds in such amount). The disbursement of funds in connection
with the settlement of Agent Advances hereunder shall be subject to the terms
and conditions of Section 2.2(e).

(f) Revolving Commitment Increases.

(i) Borrower shall have the right, but not the obligation, after the Agreement
Date, upon notice to the Administrative Agent (an “Commitment Increase Notice”),
to request an increase in the aggregate commitments under the Initial Revolving
Facility (which may, at the election of Borrower, include a proportionate
increase to Letter of Credit Commitment and, with the consent of the Swing Line
Lender, include a proportionate increase to Swing Line Commitment) (each, a
“Revolving Commitment Increase”, and the loans thereunder, “Incremental
Revolving Loans;” the facility in connection therewith a “Incremental Revolving
Facility”) (with Administrative Agent’s consent thereto not to be unreasonably
withheld or delayed) by an aggregate amount of up to $50,000,000; provided that
(A) no commitment of any Lender may be increased without the consent of such
Lender, (B) no Event of Default then exists or would result immediately after
giving effect thereto, (C) the Incremental Revolving Loans (1) shall be
guaranteed by the Guarantors and shall rank pari passu in right of (x) priority
with respect to the Collateral and (y) payment with respect to the Obligations
in respect of the Commitments in effect prior to the Revolving Commitment
Increase and (2) shall be on terms and pursuant to the documentation applicable
to the existing Commitments or otherwise acceptable to the Administrative Agent
(it being understood that terms not substantially identical to the Revolving
Facility which are applicable only after the then-existing Maturity Date are
acceptable), and (D) the Revolving Commitment Increase

 

76



--------------------------------------------------------------------------------

shall be requested in minimum amounts of $10,000,000 or a higher multiple of
$1,000,000. The proceeds of each Revolving Commitment Increase may be used for
any transaction permitted under this Agreement. Any Revolving Commitment
Increase shall be denominated in U.S. Dollars. Each Commitment Increase Notice
shall set forth (i) the amount of the Revolving Commitment Increase being
requested and (ii) the date on which such Revolving Commitment Increase is
requested to become effective.

(ii) The Borrower may seek a Revolving Commitment Increase from existing Lenders
(each of which shall be entitled to agree or decline to participate in its sole
discretion) and additional banks, financial institutions and other institutional
lenders who will become Incremental Revolving Credit Lenders, as applicable, in
connection therewith. The Borrower, each Incremental Revolving Credit Lender and
the Administrative Agent and, the Swing Line Lender and each LC Issuer, to the
extent their consent would be required under Section 10.12 for an assignment of
Loans or Commitments, as applicable, to such Additional Lender, shall execute
and deliver an Incremental Revolving Credit Assumption Agreement having terms
and conditions consistent with the terms of this Section 2.1(f). Each
Incremental Revolving Credit Assumption Agreement shall specify the terms of the
Incremental Revolving Loans to be made thereunder, consistent with the
provisions set forth in Section 2.1(f)(i). The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental
Revolving Credit Assumption Agreement. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Incremental Revolving Credit Assumption
Agreement, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Revolving Commitment
Increase, as applicable, or otherwise to effect the provisions of this
Section 2.1(f), notwithstanding any requirements of Section 10.12. Any such
deemed amendment may be memorialized in writing by the Administrative Agent and
the Borrower and furnished to the other parties hereto.

(iii) Upon the effectiveness of any Revolving Commitments Increase entered into
pursuant to this Section 2.1(f), each Lender with a Revolving Commitment
immediately prior to the providing of such Incremental Revolving Facility will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of such Incremental Revolving Facility in respect of such
provision, and each such Lender will automatically and without further act be
deemed to have assumed, a portion of such Revolving Lender’s participations
hereunder in outstanding Letters of Credit and Swing Loans such that, after
giving effect to such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (x) participations hereunder in Letters
of Credit and (y) participations hereunder in Swing Loans held by each Lender
with a Revolving Commitment and each Lender with an Incremental Revolving
Facility will equal the percentage of the aggregate Revolving Commitments and
aggregate commitments under the Incremental Revolving Facilities of all Lenders
represented by such Lender’s Revolving Commitment and such Lender’s commitment
under the Incremental Revolving Facility, as applicable. If, on the date of the
providing of such Incremental Revolving Facility, there are any Revolving Loans
outstanding, such Revolving Loans shall, on or prior to the effectiveness of
such Incremental Revolving Facility, be prepaid from the proceeds of the
Incremental

 

77



--------------------------------------------------------------------------------

Revolving Loans made hereunder (reflecting such commitments under the
Incremental Revolving Facility), which prepayment shall be accompanied by
accrued and unpaid interest on the Revolving Loans being prepaid and any costs
incurred by any Lender in accordance with Section 2.9. The Administrative Agent
and the Lenders hereby agree that the minimum borrowing, pro rata borrowing and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.

(iv) Notwithstanding the foregoing, the effectiveness of any Revolving
Commitment Increase under this Section 2.1(f) shall be subject to the following
conditions precedent: (A) satisfaction of all conditions precedent in
Section 4.2, (B) such increase must be permitted by the ABL/Term Intercreditor
Agreement, (C) the Borrower shall deliver to the Administrative Agent a
certificate dated as of the effective date of such Revolving Commitment Increase
signed by the chief financial officer or an officer with similar
responsibilities of the Borrower certifying that the Fixed Charge Coverage Ratio
calculated on a Pro Forma Basis is not less than 1.0 to 1.0, (D) the
satisfaction of any other conditions as agreed between the lenders providing
such Revolving Commitment Increase and the Borrower and, (E) to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officer’s certificates and/or
reaffirmation agreements consistent with those delivered on the Agreement Date
under Section 4.1 (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion utilized
generally in connection with similar credit facilities).

(v) This Section 2.1(f) shall supersede any provisions in Section 2.10 to the
contrary.

Section 2.2 Manner of Borrowing and Disbursement of Loans.

(a) Choice of Interest Rate, etc.

(i) Any Advance (except Swing Loans) shall, at the option of the Borrower, be
made either as a Base Rate Advance or as a Eurodollar Advance; provided,
however, that (i) if the Borrower fails to give the Administrative Agent written
notice specifying whether a Eurodollar Advance is to be repaid, continued or
converted on a Payment Date, such Advance shall be converted to a Base Rate
Advance on the Payment Date in accordance with Section 2.3(a)(iii), (ii) the
Borrower may not select a Eurodollar Advance (A) the proceeds of which are to
reimburse the Issuing Bank pursuant to Section 2.15 or (B) if, at the time of
such Advance or at the time of the continuation of, or conversion to, a
Eurodollar Advance pursuant to Section 2.2(c), a Default or Event of Default
exists and the Majority Lenders have elected to prohibit such continuation or
conversion, and (iii) all Agent Advances shall be made as Base Rate Advances.

(ii) Any notice given to the Administrative Agent in connection with a requested
Advance hereunder shall be given to the Administrative Agent prior to 11:00 a.m.
(Atlanta, Georgia, time) in order for such Business Day to count toward the
minimum number of Business Days required.

 

78



--------------------------------------------------------------------------------

(b) Base Rate Advances.

(i) Initial and Subsequent Advances. The Borrower shall give the Administrative
Agent in the case of Base Rate Advances irrevocable notice by telephone not
later than 11:00 a.m. (Atlanta, Georgia, time) one (1) Business Day prior to the
date of such Advance and shall immediately confirm any such telephone notice
with a written Request for Advance; provided, however, that the failure by the
Borrower to confirm any notice by telephone with a written Request for Advance
shall not invalidate any notice so given.

(ii) Repayments and Conversions. The Borrower may (A) subject to Section 2.5, at
any time without prior notice repay a Base Rate Advance or (B) upon at least
three (3) Business Days irrevocable prior written notice to the Administrative
Agent in the form of a Notice of Conversion/Continuation, convert all or a
portion of the principal of any Base Rate Advance to one or more Eurodollar
Advances. Upon the date indicated by the Borrower, such Base Rate Advance shall
be so repaid or converted.

(c) Eurodollar Advances.

(i) Initial and Subsequent Advances. The Borrower shall give the Administrative
Agent in the case of Eurodollar Advances irrevocable notice by telephone not
later than 11:00 a.m. (Atlanta, Georgia, time) three (3) Business Days prior to
the date of such Advance and shall immediately confirm any such telephone notice
with a written Request for Advance; provided, however, that the failure by the
Borrower to confirm any notice by telephone with a written Request for Advance
shall not invalidate any notice so given; provided, further, that,
notwithstanding the foregoing, no such prior notice shall be required with
respect to any Eurodollar Advances to be made on the Agreement Date.

(ii) Repayments, Continuations and Conversions. At least three (3) Business Days
prior to each Payment Date for a Eurodollar Advance, the Borrower shall give the
Administrative Agent written notice in the form of a Notice of
Conversion/Continuation specifying whether all or a portion of such Advance
outstanding on such Payment Date is to be continued in whole or in part as one
or more new Eurodollar Advances, and also specifying the new Interest Period
applicable to each such new Advance (and subject to the provisions of this
Agreement, upon such Payment Date, such Advance shall be so continued). Upon
such Payment Date, any Eurodollar Advance (or portion thereof) not so continued
shall be converted to a Base Rate Advance or, subject to Section 2.5, be repaid.

(iii) Miscellaneous. Notwithstanding any term or provision of this Agreement
which may be construed to the contrary, (A) each Eurodollar Advance shall be in
a principal amount of no less than $5,000,000 and in an integral multiple of
$1,000,000 in excess thereof, and at no time shall the aggregate number of all
Eurodollar Advances then outstanding exceed ten (10), and (B) each Base Rate
Advance shall be in a principal amount of no less than $1,000,000 and in an
integral multiple of $100,000 in excess thereof.

 

79



--------------------------------------------------------------------------------

(d) Notification of Lenders. Upon receipt of a (i) Request for Advance or a
telephone or telecopy request for Advance, (ii) notification from the Issuing
Bank that a draw has been made under any Letter of Credit (unless the Issuing
Bank will be reimbursed through the funding of a Swing Loan), or (iii) notice
from the Borrower with respect to the prepayment of any outstanding Eurodollar
Advance prior to the Payment Date for such Advance, the Administrative Agent
shall promptly notify each Lender by telephone or telecopy of the contents
thereof and the amount of each Lender’s portion of any such Advance. Each Lender
shall, not later than 11:00 a.m. (Atlanta, Georgia, time) on the date specified
for such Advance (under clause (i) or (ii) above) in such notice, make available
to the Administrative Agent at the Administrative Agent’s Office, or at such
account as the Administrative Agent shall designate, the amount of such Lender’s
portion of the Advance in immediately available funds.

(e) Disbursement. Prior to 4:00 p.m. (Atlanta, Georgia, time) on the date of an
Advance hereunder, the Administrative Agent shall, subject to the satisfaction
of the conditions set forth in Article 4, disburse the amounts made available to
the Administrative Agent by the Lenders in like funds by (i) transferring the
amounts so made available by wire transfer to the Disbursement Account or
(ii) in the case of an Advance the proceeds of which are to reimburse the
Issuing Bank pursuant to Section 2.15, transferring such amounts to such Issuing
Bank. Unless the Administrative Agent shall have received notice from a Lender
prior to 11:00 a.m. (Atlanta, Georgia, time) on the date of any Advance that
such Lender will not make available to the Administrative Agent such Lender’s
ratable portion of such Advance, the Administrative Agent may assume that such
Lender has made or will make such portion available to the Administrative Agent
on the date of such Advance and the Administrative Agent may, in its sole
discretion and in reliance upon such assumption, make available to the
applicable Borrower or the Issuing Bank, as applicable, on such date a
corresponding amount. If and to the extent such Lender shall not have so made
such ratable portion available to the Administrative Agent by 11:00 a.m.
(Atlanta, Georgia time) on the date of any Advance, such Lender agrees to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the applicable Borrower or the Issuing Bank, as applicable, until
the date such amount is repaid to the Administrative Agent, (x) for the first
two (2) Business Days, at the Federal Funds Rate for such Business Days, and
(y) thereafter, at the Base Rate. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s portion of the applicable Advance for purposes of this
Agreement and if both such Lender and any Borrower shall pay and repay such
corresponding amount, the Administrative Agent shall promptly relend to the
applicable Borrower such corresponding amount. If such Lender does not repay
such corresponding amount immediately upon the Administrative Agent’s demand
therefor, the Administrative Agent shall notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent. The
failure of any Lender to fund its portion of any Advance shall not relieve any
other Lender of its obligation, if any, hereunder to fund its respective portion
of the Advance on the date of such borrowing, but no Lender shall be responsible
for any such failure of any other Lender.

 

80



--------------------------------------------------------------------------------

(f) Deemed Requests for Advance. Unless payment is otherwise timely made by the
Borrower, the becoming due of any amount required to be paid under this
Agreement or any of the other Loan Documents as principal, interest,
reimbursement obligations in connection with Letters of Credit, premiums, fees,
reimbursable expenses or other sums payable hereunder shall be deemed
irrevocably to be a Request for Advance on the due date of, and in an aggregate
amount required to pay, such principal, interest, reimbursement obligations in
connection with Letters of Credit, premiums, fees, reimbursable expenses or
other sums payable hereunder, and the proceeds of a Revolving Loan made pursuant
thereto may be disbursed by way of direct payment of the relevant Obligation and
shall bear interest as a Base Rate Advance. The Lenders shall have no obligation
to the Borrower to honor any deemed Request for Advance under this
Section 2.2(f) unless all the conditions set forth in Section 4.2 have been
satisfied, but, with the consent of the Lenders required under the last sentence
of Section 4.2, may do so in their sole discretion and without regard to the
existence of, and without being deemed to have waived, any Default or Event of
Default and without regard to the existence or creation of an Overadvance or the
failure by the Borrower to satisfy any of the conditions set forth in
Section 4.2. No further authorization, direction or approval by the Borrower
shall be required to be given by the Borrower for any deemed Request for Advance
under this Section 2.2(f). The Administrative Agent shall promptly provide to
the Borrower written notice of any Advance pursuant to this Section 2.2(f). The
Borrower has established with KeyBank National Association a master disbursement
account into which the Administrative Agent wires proceeds of applicable
Advances from time to time (together with any substitute master disbursement
account that the Borrower may establish with any other Lender so long as the
Borrower has notified the Administrative Agent that such account has been
designated as the “Disbursement Account”, the “Disbursement Account”).

(g) Special Provisions Pertaining to Swing Loans.

(i) The Borrower shall give the Swing Bank written notice in the form of a
Request for Advance, or notice by telephone no later than 11:00 a.m. (Atlanta,
Georgia, time) on the date on which the Borrower wishes to receive an Advance of
any Swing Loan followed immediately by a written Request for Advance, with a
copy to the Administrative Agent; provided, however, that the failure by the
Borrower to confirm any notice by telephone with a written Request for Advance
shall not invalidate any notice so given; provided, further, however, that any
request by the Borrower for a Base Rate Advance under the Revolving Loan
Commitment shall be deemed to be a request for a Swing Loan unless the Borrower
specifically requests otherwise. The Swing Loan shall be made on the date
specified in the notice or the Request for Advance and such notice or Request
for Advance shall specify (i) the amount of the requested Swing Loan and
(ii) instructions for the disbursement of the proceeds of the requested Swing
Loan. Each Swing Loan shall be subject to all the terms and conditions
applicable to Revolving Loans, except that all payments thereon shall be payable
to the Swing Bank solely for its own account. The Swing Bank shall not make any
Swing Loans if the Swing Bank has received written notice from any Lender (or
the Swing Bank has actual knowledge) that one or more applicable conditions
precedent set forth in Section 4.2 will not be satisfied (or waived pursuant to
the last sentence of Section 4.2) on the requested Advance date. The Swing Bank
shall make the proceeds of each Swing Loan available to the Borrower by deposit
of U.S. Dollars in same day funds by wire transfer to the Disbursement Account.

 

81



--------------------------------------------------------------------------------

(ii) The Swing Bank shall notify the Administrative Agent and each Lender no
less frequently than weekly, as determined by the Administrative Agent, of the
principal amount of Swing Loans outstanding as of 3:00 p.m. (Atlanta, Georgia,
time) as of such date and each Lender’s pro rata share (based on its Revolving
Commitment Ratio) thereof. Each Lender shall before 12:00 noon (Atlanta,
Georgia, time) on the next Business Day make available to the Administrative
Agent, in immediate available funds, the amount of its pro rata share (based on
its Revolving Commitment Ratio) of such principal amount of Swing Loans
outstanding. Upon such payment by a Lender, such Lender shall be deemed to have
made a Revolving Loan to the Borrower, notwithstanding any failure of the
Borrower to satisfy the conditions in Section 4.2. Each Revolving Loan so made
shall bear interest as a Base Rate Advance. The Administrative Agent shall use
such funds to repay the principal amount of Swing Loans to the Swing Bank.
Additionally, if at any time any Swing Loans are outstanding, any of the events
described in clauses (g) or (h) of Section 8.1 shall have occurred, then each
Lender shall automatically upon the occurrence of such event and without any
action on the part of the Swing Bank, the Borrower, the Administrative Agent or
the Lenders be deemed to have purchased an undivided participation in the
principal and interest of all Swing Loans then outstanding in an amount equal to
such Lender’s Revolving Commitment Ratio of the principal and interest of all
Swing Loans then outstanding and each Lender shall, notwithstanding such Event
of Default, immediately pay to the Administrative Agent for the account of the
Swing Bank in immediately available funds, the amount of such Lender’s
participation (and upon receipt thereof, the Swing Bank shall deliver to such
Lender a loan participation certificate dated the date of receipt of such funds
in such amount). The disbursement of funds in connection with the settlement of
Swing Loans hereunder shall be subject to the terms and conditions of
Section 2.2(e).

Section 2.3 Interest.

(a) On Loans. Interest on the Loans, subject to Sections 2.3(b) and (c), shall
be payable as follows:

(i) On Base Rate Advances. Interest on each Base Rate Advance shall be computed
for the actual number of days elapsed on the basis of a 365/366 day year and
shall be payable monthly in arrears on the first day of each calendar month for
the prior calendar month, commencing with the first calendar month beginning
after the Agreement Date. Interest on Base Rate Advances then outstanding shall
also be due and payable on the Maturity Date (or the date of any earlier
prepayment in full of the Obligations arising under this Agreement and the other
Loan Documents). Interest shall accrue and be payable on each Base Rate Advance
at the simple per annum interest rate equal to the sum of (A) the Base Rate and
(B) the Applicable Margin for Base Rate Advances.

 

82



--------------------------------------------------------------------------------

(ii) On Eurodollar Advances. Interest on each Eurodollar Advance shall be
computed for the actual number of days elapsed on the basis of a hypothetical
year of three hundred sixty (360) days and shall be payable in arrears on
(x) the Payment Date for such Advance, and (y) if the Interest Period for such
Advance is greater than three (3) months, on the last day of each three
(3) month period ending prior to the Payment Date for such Advance and on the
Payment Date for such Advance. Interest on Eurodollar Advances then outstanding
shall also be due and payable on the Maturity Date (or the date of any earlier
prepayment in full of the Obligations arising under this Agreement and the other
Loan Documents). Interest shall accrue and be payable on each Eurodollar Advance
at a rate per annum equal to the sum of (A) the Eurodollar Rate applicable to
such Eurodollar Advance and (B) the Applicable Margin for Eurodollar Advances.

(iii) If No Notice of Selection of Interest Rate. If the Borrower fails to give
the Administrative Agent timely notice of its selection of an Interest Rate
Basis, or if for any reason a determination of a Eurodollar Rate for any Advance
is not timely concluded, the Base Rate shall apply to such Advance. If the
Borrower fails to elect to continue any Eurodollar Advance then outstanding
prior to the last Payment Date applicable thereto in accordance with the
provisions of Section 2.2, the Base Rate shall apply to such Advance commencing
on and after such Payment Date.

(iv) On Swing Loans. Interest on each Swing Loan shall be computed for the
actual number of days elapsed on the basis of a 365/366 day year and shall be
payable monthly in arrears on the first day of each calendar month for the prior
calendar month, commencing with the first calendar month beginning after the
Agreement Date. Interest on Swing Loans then outstanding shall also be due and
payable on the Maturity Date (or the date of any earlier prepayment in full of
the Obligations arising under this Agreement and the other Loan Documents).
Interest shall accrue and be payable on each Swing Loan at the Swing Rate.

(b) Upon Default. During the existence of an Event of Default, interest on the
outstanding and overdue Obligations arising under this Agreement and the other
Loan Documents may, at the Administrative Agent’s election, and shall, at the
written request of the Majority Lenders, accrue at the Default Rate; provided,
however, that the Default Rate shall automatically be deemed to have been
invoked at all times with respect to the overdue Obligations when the
Obligations arising under this Agreement and the other Loan Documents have been
accelerated or deemed accelerated pursuant to Section 8.2. Interest accruing at
the Default Rate shall be payable on demand and in any event on the Maturity
Date (or the date of any earlier prepayment in full of the Obligations arising
under this Agreement and the other Loan Documents) and shall accrue until the
earliest to occur of (i) waiver of the applicable Event of Default in accordance
with Section 10.12, (ii) agreement by the Majority Lenders to rescind the
charging of interest at the Default Rate, or (iii) payment in full of the
Obligations arising under this Agreement and the other Loan Documents. The
Lenders shall not be required to (A) accelerate the maturity of the Loans,
(B) terminate the Revolving Loan Commitment, or (C) exercise any other rights or
remedies under the Loan Documents in order to charge interest hereunder at the
Default Rate.

 

83



--------------------------------------------------------------------------------

(c) Computation of Interest.

(i) In computing interest on any Advance, the date of making the Advance shall
be included and the date of payment shall be excluded; provided, however, that
if an Advance is repaid on the date that it is made, one (1) day’s interest
shall be due with respect to such Advance.

(ii) With respect to the computation of interest hereunder, subject to
Section 6.20, the application of funds in any Collections Account by the
Administrative Agent to the Obligations shall be deemed made one (1) Business
Day after receipt of such funds.

Section 2.4 Fees.

(a) Fee Letters. The Borrower agrees to pay any and all fees that are set forth
in any fee letter executed in connection with this Agreement at the times
specified therein.

(b) Unused Line Fee. The Borrower agrees to pay to the Administrative Agent, for
the account of the Lenders in accordance with their respective Revolving
Commitment Ratios, an unused line fee (“Unused Line Fee”) based upon the
Borrower’s Utilization and the Unused Line Fee Rate. Such Unused Line Fee shall
be computed for the actual number of days elapsed on the basis of a 365/366 day
year, shall be payable in arrears on the first day of each calendar month for
the prior calendar month, commencing with the first calendar month ending after
the Agreement Date, and if then unpaid, on the Maturity Date (or the date of any
earlier prepayment in full of the Obligations arising under this Agreement and
the other Loan Documents), and shall be fully earned when due and non-refundable
when paid.

(c) Letter of Credit Fees.

(i) The Borrower shall pay to the Administrative Agent for the account of the
Lenders, in accordance with their respective Revolving Commitment Ratios, a fee
on the stated amount of each outstanding Letter of Credit for each day from the
Date of Issue through the expiration date of each such Letter of Credit (whether
such date is the stated expiration date of such Letter of Credit at the time of
the original issuance thereof or the stated expiration date of such Letter of
Credit upon any renewal thereof) at a rate per annum on the amount of the Letter
of Credit Obligations equal to the Applicable Margin in effect from time to time
with respect to Eurodollar Advances plus, at all times when the Default Rate is
in effect, 2.00%. Such Letter of Credit fee shall be computed for the actual
number of days elapsed on the basis of a 365/366 day year, shall be payable
monthly in arrears for each calendar month on the first day of the prior
calendar month, commencing with the first calendar month beginning after the
Agreement Date, and if then unpaid, on the Maturity Date (or the date of any
earlier prepayment in full of the Obligations arising under this Agreement and
the other Loan Documents), and shall be fully earned when due and non-refundable
when paid.

(ii) The Borrower shall also pay to the Administrative Agent, for the account of
the Issuing Bank, (A) a fee on the stated amount of each Letter of Credit for
each day from the Date of Issue through the stated expiration date of each such
Letter of Credit (whether such date is the stated expiration date of such Letter
of Credit at the time

 

84



--------------------------------------------------------------------------------

of the original issuance thereof or the stated expiration date of such Letter of
Credit upon any renewal thereof) at a rate of one-eighth of one percent (0.125%)
per annum, which fee shall be computed for the actual number of days elapsed on
the basis of a 365/366 day year, and (B) any reasonable and customary fees
charged by the Issuing Bank for issuance and administration of such Letters of
Credit, which fees, in each case, shall be payable monthly in arrears on the
first day of each calendar month for the prior calendar month, commencing with
the first calendar month beginning after the Agreement Date, and, if then
unpaid, on the Maturity Date (or the date of any earlier prepayment in full of
the Obligations). The foregoing fees shall be fully earned when due, and
non-refundable when paid.

(d) Computation of Fees; Additional Terms Relating to Fees. In computing any
fees payable under this Section 2.4, the first day of the applicable period
shall be included and the date of the payment shall be excluded. All fees
payable under or in connection with this Agreement and the other Loan Documents
shall be deemed fully earned when and as they become due and payable and, once
paid, shall be non-refundable, in whole or in part.

Section 2.5 Prepayment/Cancellation of Revolving Loan Commitment.

(a) The principal amount of any Base Rate Advance may be repaid in full or in
part at any time, without penalty or prior notice, and the principal amount of
any Eurodollar Advance may be prepaid prior to the applicable Payment Date upon
three (3) Business Days prior written notice to the Administrative Agent;
provided that the Borrower shall reimburse the Lenders and the Administrative
Agent, on the earlier of demand or the Maturity Date, for any loss or reasonable
out-of-pocket expense incurred by the Lenders or the Administrative Agent in
connection with such prepayment, as set forth in Section 2.9. Each notice of
prepayment of any Eurodollar Advance shall be irrevocable, and each prepayment
or repayment made under this Section 2.5(a) shall include the accrued interest
on the amount so prepaid or repaid. Upon receipt of any notice of repayment or
prepayment, the Administrative Agent shall promptly notify each Lender of the
contents thereof by telephone or telecopy and of such Lender’s portion of the
repayment or prepayment. Notwithstanding the foregoing, the Borrower shall not
make any repayment or prepayment of the Revolving Loans unless and until the
balance of the Swing Loans and the Agent Advances then outstanding is zero.
Except as provided in Section 2.5(b), any repayment and prepayment of Advances
outstanding under the Revolving Loan Commitment shall not reduce the Revolving
Loan Commitment. Any prepayment of the Loans shall not affect the Borrower’s
obligation to continue to make payments under any Hedge Agreement, which shall
remain in full force and effect notwithstanding such prepayment, subject to the
terms of such Hedge Agreement.

(b) The Borrower shall have the right, at any time and from time to time after
the Agreement Date and prior to the Maturity Date, upon at least five
(5) Business Days prior written notice to the Administrative Agent, without
premium or penalty, to cancel or reduce permanently all or a portion of the
Revolving Loan Commitment on a pro rata basis among the Lenders in accordance
with their respective Revolving Commitment Ratios; provided that (i) any such
partial reduction shall be made in an amount not less than $15,000,000 and in
integral multiples of $1,000,000 in excess thereof, (ii) the Revolving Loan
Commitment may not be

 

85



--------------------------------------------------------------------------------

reduced to an amount that is less than $50,000,000 but greater than $0,
(iii) the Revolving Loan Commitment may not be reduced to an amount below the
then outstanding Letter of Credit Obligations (unless the Revolving Loan
Commitment is cancelled and the Letter of Credit Obligations are cash
collateralized as set forth below), and (iv) in connection with any partial
reduction in the Revolving Loan Commitment, the Letter of Credit Commitment
shall be automatically reduced to an amount not to exceed 50.0% of the Revolving
Loan Commitment after giving effect to such partial reduction. As of the date of
cancellation or reduction set forth in such notice, the Revolving Loan
Commitment shall be permanently canceled or reduced to the amount stated in the
Borrower’s notice for all purposes herein, and the Borrower shall immediately
(x) pay to the Administrative Agent for the account of the Lenders the amount
necessary such that the principal amount of the Loans then outstanding (together
with all outstanding Letter of Credit Obligations) does not exceed the amount of
the Revolving Loan Commitment as so reduced, together with accrued interest on
the amount so prepaid and the Unused Line Fee set forth in Section 2.4(b)
accrued through the date of the reduction, with respect to the amount reduced,
or cancellation, (y) reimburse the Administrative Agent and the Lenders for any
loss or out-of-pocket expense incurred by any of them in connection with such
payment as set forth in Section 2.9, and (z) in the case of cancellation of the
Revolving Loan Commitment, secure the Letter of Credit Obligations through the
delivery of cash collateral or, in the sole and absolute discretion of the
Administrative Agent, a “back-stop” letter of credit, in form and substance
satisfactory to the Administrative Agent, in an amount equal to one hundred
three percent (103%) of the Letters of Credit Obligations.

Section 2.6 Repayment.

(a) The Revolving Loans. All unpaid principal and accrued interest on the
Revolving Loans shall be due and payable in full in cash on the Maturity Date.
Notwithstanding the foregoing, however, in the event that at any time and for
any reason there shall exist an Overadvance, the Borrower shall immediately pay
to the Administrative Agent an amount equal to the Overadvance, which payment
shall constitute a mandatory payment of the Revolving Loans, Agent Advances,
Swing Loans and Letter of Credit Reserve Account, as appropriate.

(b) The Other Obligations. In addition to the foregoing, the Borrower hereby
promises to pay all Obligations (other than Obligations in respect of Bank
Products), including, without limitation, the principal amount of the Loans,
amounts drawn under Letters of Credit and accrued and unpaid interest and all
fees on the foregoing, as the same become due and payable hereunder and, in any
event, on the Maturity Date. In addition to the foregoing, the Borrower hereby
promises to pay all Obligations in respect of Bank Products as the same become
due and payable under the applicable Bank Products Documents.

Section 2.7 Notes; Loan Accounts.

(a) The Loans shall be repayable in accordance with the terms and provisions set
forth herein and, upon request by any Lender, the Loans owed to such Lender
shall be evidenced by a Revolving Loan Note. A Revolving Loan Note shall be
payable to the order of each Lender requesting such a Note in accordance with
the Revolving Commitment Ratio of such Lender. Each such Note shall be issued by
the Borrower to the applicable Lender and shall be duly executed and delivered
by an Authorized Signatory of the Borrower.

 

86



--------------------------------------------------------------------------------

(b) The Administrative Agent shall open and maintain on its books in the name of
the Borrower a loan account with respect to the Loans and interest thereon (the
“Loan Account”). The Administrative Agent shall debit such Loan Account for the
principal amount of each Advance made by it on behalf of the Lenders, accrued
interest thereon, and all other amounts which shall become due from the Borrower
pursuant to this Agreement and shall credit the Loan Account for each payment
which the Borrower shall make in respect to the Obligations. The records of the
Administrative Agent with respect to such Loan Account shall be conclusive
evidence of the Loans and accrued interest thereon, absent manifest error.

Section 2.8 Manner of Payment; When Payments Due.

(a) Each payment (including any prepayment) by the Borrower on account of the
principal of or interest on the Loans, fees, and any other amount owed to any
member of the Lender Group under this Agreement or the other Loan Documents
shall be made not later than 3:00 p.m. (Atlanta, Georgia, time) on the date
specified for payment under this Agreement or any other Loan Document to the
Administrative Agent at the Administrative Agent’s Office, for the account of
the Lenders, the Issuing Bank or the Administrative Agent, as the case may be,
in U.S. Dollars without setoff, deduction, or counterclaim in immediately
available funds. Any payment received by the Administrative Agent after 3:00
p.m. (Atlanta, Georgia, time) shall be deemed received on the next Business Day.
In the case of a payment for the account of a Lender, the Administrative Agent
will promptly thereafter distribute the amount so received in like funds to such
Lender. In the case of a payment for the account of the Issuing Bank, the
Administrative Agent will promptly thereafter distribute the amount so received
in like funds to the Issuing Bank. If the Administrative Agent shall not have
received any payment from the Borrower as and when due, the Administrative Agent
will promptly notify the Lenders accordingly.

(b) Except as provided in the definition of Interest Period, if any payment
under this Agreement or any other Loan Document shall be specified to be made on
a day which is not a Business Day, it shall be made on the next succeeding day
which is a Business Day, and such extension of time shall in such case be
included in computing interest and fees, if any, in connection with such
payment.

Section 2.9 Reimbursement. Whenever any member of the Lender Group shall sustain
or incur any losses (including losses of anticipated profits) or out-of-pocket
expenses in connection with (a) failure by any Borrower to borrow or continue
any Eurodollar Advance, or convert any Advance to a Eurodollar Advance after
having given notice of its intention to do so in accordance with Section 2.2
(whether by reason of the election of such Borrower not to proceed or the
non-fulfillment of any of the conditions set forth in this Agreement), or
(b) prepayment of any Eurodollar Advance in whole or in part for any reason or
(c) failure by any Borrower to prepay any Eurodollar Advance after giving notice
of its intention to prepay such Advance, the Borrower agrees to pay to such
Lender, promptly upon such Lender’s demand therefor, an amount sufficient to
compensate such Lender

 

87



--------------------------------------------------------------------------------

for all such losses and out-of-pocket expenses. Such Lender’s good faith
determination of the amount of such losses and out-of-pocket expenses, absent
manifest error, shall be binding and conclusive. Losses subject to reimbursement
hereunder shall include, without limitation, expenses incurred by any Lender
Group member or any participant of such Lender Group member permitted hereunder
in connection with the re-deployment of funds prepaid, repaid, not borrowed, or
paid, as the case may be, and any lost profit of such Lender Group member or any
participant of such Lender Group member over the remainder of the Interest
Period for such prepaid Advance. For purposes of calculating amounts payable to
a Lender Group member under this paragraph, each applicable Lender Group member
shall be deemed to have actually funded its relevant Eurodollar Advance through
the purchase of a deposit bearing interest at the Eurodollar Rate in an amount
equal to the amount of such Advance and having a maturity and repricing
characteristics comparable to the relevant Interest Period; provided, however,
that each applicable Lender Group member may fund each of its Eurodollar
Advances in any manner it sees fit, and the foregoing assumption shall be
utilized only for the calculation of amounts payable under this Section.

Section 2.10 Pro Rata Treatment.

(a) Advances. Each Advance from the Lenders under the Revolving Loan Commitment
made on or after the Agreement Date shall be made pro rata on the basis of the
respective Revolving Commitment Ratios of such Lenders.

(b) Payments. Each payment and prepayment of the principal of the Revolving
Loans, and each payment of interest on the Revolving Loans received from the
Borrower, shall be made by the Administrative Agent to the Lenders pro rata on
the basis of their respective unpaid principal amounts outstanding under the
Revolving Loans immediately prior to such payment or prepayment (except in cases
when a Lender’s right to receive payments is restricted pursuant to
Section 2.17).

(c) Sharing of Set-offs. If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Revolving Credit Obligations that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Obligations and accrued interest and fees thereon
than the proportion received by any other Lender with respect to its Revolving
Credit Obligations, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Credit
Obligations of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Credit Obligations; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this subsection shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Credit
Obligations to any assignee or participant, other than

 

88



--------------------------------------------------------------------------------

to any Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this subsection shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under Applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

Section 2.11 Application of Payments.

(a) Prior to the occurrence and continuance of an Event of Default, all amounts
received by the Administrative Agent from the Borrower (other than payments
specifically earmarked for application to certain principal, interest, fees or
expenses hereunder or to the payment of Bank Product Obligations as and when the
same are due, which shall in each case be applied as earmarked), shall be
distributed by the Administrative Agent in the following order of priority:

FIRST, to the payment of out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees) of the Administrative Agent with respect
to enforcing the rights of the Lenders under the Loan Documents, and to the
payment of principal on any Agent Advances;

SECOND, to the payment of any fees owed to the Administrative Agent, the Issuing
Bank or the Swing Bank hereunder or under any other Loan Document;

THIRD, to the payment of all obligations consisting of accrued fees and interest
payable to the Lenders hereunder;

FOURTH, to the payment of principal then due and payable on the Swing Loans;

FIFTH, to the payment of principal then due and payable on the Revolving Loans;

SIXTH, to the payment of any Bank Product Obligations then due and payable;
provided, however, that no proceeds realized from any Guaranty or Collateral of
a Credit Party who is not a Qualified ECP Guarantor shall be applied to the
payment of Hedge Obligations that constitute Obligations;

SEVENTH, to the payment of all other Obligations not otherwise referred to in
this Section 2.11(a) then due and payable; and

EIGHTH, upon satisfaction in full of all Obligations, to the applicable Credit
Party or such other Person who may be lawfully entitled thereto.

(b) Payments Subsequent to Event of Default. Notwithstanding anything in this
Agreement or any other Loan Documents which may be construed to the contrary,
subsequent to the occurrence and during the continuance of an Event of Default,
payments and prepayments with respect to the Obligations made to the Lender
Group, or any of them, or otherwise received by any member of the Lender Group
(from realization on Collateral or otherwise) shall be distributed in the
following order of priority (subject, as applicable, to Section 2.10):

 

89



--------------------------------------------------------------------------------

FIRST, to the payment of out-of-pocket costs and expenses (including without
limitation indemnification and reasonable attorneys’ fees) of the Administrative
Agent with respect to enforcing the rights of the Lenders under the Loan
Documents or that are otherwise required to be paid under the Loan Documents in
connection therewith, and to the payment of principal and interest on any Agent
Advances (including, without limitation, any costs incurred in connection with
the sale or disposition of any Collateral);

SECOND, to the payment of any fees owed to the Administrative Agent, the Issuing
Bank or the Swing Bank hereunder or under any other Loan Document;

THIRD, to the payment of out-of-pocket costs and expenses (including without
limitation indemnification and reasonable attorneys’ fees) of the Lenders with
respect to enforcing their rights under the Loan Documents or that are otherwise
required to be paid under the Loan Documents in connection therewith;

FOURTH, to the payment of all obligations consisting of accrued fees and
interest payable to the Lenders hereunder;

FIFTH, to the payment of the principal of the Swing Loans then outstanding;

SIXTH, pro rata, to (i) the payment of principal on the Revolving Loans then
outstanding, and (ii) the Letter of Credit Reserve Account to the extent of one
hundred three percent (103%) of any Letter of Credit Obligations then
outstanding;

SEVENTH, to the payment of any Bank Products Obligations; provided, however,
that no proceeds realized from any Guaranty or Collateral of a Credit Party who
is not a Qualified ECP Guarantor shall be applied to the payment of Hedge
Obligations that constitute Obligations;

EIGHTH, to any other Obligations not otherwise referred to in this
Section 2.11(b); and

NINTH, upon satisfaction in full of all Obligations, to the applicable Credit
Party or such other Person who may be lawfully entitled thereto.

Section 2.12 Use of Proceeds. The proceeds of the Loans shall be used by the
Borrower as follows:

(a) The proceeds of the Advances made on the Agreement Date shall be used (i) to
refinance certain Indebtedness existing on the Agreement Date and (ii) to fund
transaction fees, costs, and expenses associated with this Agreement and the
Term Loan Facility.

(b) The proceeds of Advances made after the Agreement Date shall be used for the
working capital needs of the Borrower, for general corporate purposes of the
Borrower (including financing Permitted Acquisitions), and for such other
purposes to the extent not inconsistent with the provisions of this Agreement.

 

90



--------------------------------------------------------------------------------

Section 2.13 All Obligations to Constitute One Obligation. All Obligations shall
constitute one general obligation of the Credit Parties and shall be secured by
the Administrative Agent’s security interest (on behalf of, and for the benefit
of, the Lender Group) and Lien upon all of the Collateral, and by all other
security interests and Liens heretofore, now or at any time hereafter granted by
any Credit Party to the Administrative Agent or any other member of the Lender
Group, to the extent provided in the Security Documents under which such Liens
arise.

Section 2.14 Maximum Rate of Interest. The Borrower and the Lender Group hereby
agree and stipulate that the only charges imposed upon the Borrower for the use
of money in connection with this Agreement are and shall be the specific
interest and fees described in this Article 2 and in any other Loan Document.
Notwithstanding the foregoing, the Borrower and the Lender Group further agree
and stipulate that all closing fees, agency fees, syndication fees, facility
fees, underwriting fees, default charges, late charges, funding or “breakage”
charges, increased cost charges, attorneys’ fees and reimbursement for costs and
expenses paid by any member of the Lender Group to third parties or for damages
incurred by the Lender Group, or any of them, are charges to compensate the
Lender Group for underwriting and administrative services and costs or losses
performed or incurred, and to be performed and incurred, by the Lender Group in
connection with this Agreement and the other Loan Documents and shall under no
circumstances be deemed to be charges for the use of money pursuant to any
Applicable Law. In no event shall the amount of interest and other charges for
the use of money payable under this Agreement exceed the maximum amounts
permissible under any law that a court of competent jurisdiction shall, in a
final determination, deem applicable. The Borrower and the Lender Group, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and other charges for the use of money and manner of
payment stated within it; provided, however, that anything contained herein to
the contrary notwithstanding, if the amount of such interest and other charges
for the use of money or manner of payment exceeds the maximum amount allowable
under Applicable Law, then, ipso facto as of the Agreement Date, the Borrower is
and shall be liable only for the payment of such maximum as allowed by law, and
payment received from the Borrower in excess of such legal maximum, whenever
received, shall be applied to reduce the principal balance of the Revolving
Loans to the extent of such excess.

Section 2.15 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, the Issuing Bank, on
behalf of the Lenders, and in reliance on the agreements of the Lenders set
forth in Section 2.15(c) below, hereby agrees to issue one or more Letters of
Credit up to an aggregate face amount equal to the Letter of Credit Commitment;
provided, however, that, except as described in the last sentence of
Section 4.2, the Issuing Bank shall not issue any Letter of Credit unless the
conditions precedent to the issuance thereof set forth in Section 4.2 have been
satisfied. Each Letter of Credit shall (i) be denominated in Dollars, and
(ii) expire no later than the earlier to occur of (A) the date ten (10) days
prior to the Maturity Date, and (B) three hundred sixty (360) days after its
date of issuance (but may contain provisions for automatic renewal so long as no
Default or Event of Default exists on the renewal date or would be caused by
such renewal; provided that no such renewal shall extend beyond the date ten
(10) days prior to the Maturity Date). With respect to each Letter of Credit,
(i) the rules of the International Standby Practices,

 

91



--------------------------------------------------------------------------------

ICC Publication No. 590, or any subsequent revision or restatement thereof
adopted by the ICC and in use by the Issuing Bank, shall apply to each Standby
Letter of Credit and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each Commercial Letter of
Credit, and, to the extent not inconsistent therewith, the laws of the State of
New York. The Issuing Bank shall not at any time be obligated to issue, or cause
to be issued, any Letter of Credit if such issuance would conflict with, or
cause the Issuing Bank to exceed any limits imposed by, any Applicable Law.

(b) The Borrower may from time to time request that the Issuing Bank issue a
Letter of Credit. The Borrower shall execute and deliver to the Administrative
Agent and the Issuing Bank a Request for Issuance of Letter of Credit for each
Letter of Credit to be issued by the Issuing Bank, not later than 12:00 noon
(Atlanta, Georgia time) on the third (3rd) Business Day preceding the date on
which the requested Letter of Credit is to be issued, or such shorter notice as
may be acceptable to the Issuing Bank and the Administrative Agent. Upon receipt
of any such Request for Issuance of Letter of Credit, subject to satisfaction of
all conditions precedent thereto as set forth in Section 4.2 or waiver of such
conditions pursuant to the last sentence of Section 4.2, the Issuing Bank shall
process such Request for Issuance of Letter of Credit and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby. The Issuing Bank shall furnish a copy of
such Letter of Credit to the Borrower and the Administrative Agent following the
issuance thereof. In addition to the fees payable pursuant to
Section 2.4(c)(ii), the Borrower shall pay or reimburse the Issuing Bank for
normal and customary costs and expenses incurred by the Issuing Bank in issuing,
effecting payment under, amending or otherwise administering the Letters of
Credit.

(c) Immediately upon the issuance by the Issuing Bank of a Letter of Credit and
in accordance with the terms and conditions of this Agreement, the Issuing Bank
shall be deemed to have sold and transferred to each Lender, and each Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from the Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Revolving Commitment Ratio, in
such Letter of Credit and the obligations of the Borrower with respect thereto
(including, without limitation, all Letter of Credit Obligations with respect
thereto). The Issuing Bank shall promptly notify the Administrative Agent of any
draw under a Letter of Credit. At such time as the Administrative Agent shall be
notified by the Issuing Bank that the beneficiary under any Letter of Credit has
drawn on the same, the Administrative Agent shall promptly notify the Borrower
and the Swing Bank (or, at its option, all Lenders), by telephone or telecopy,
of the amount of the draw and, in the case of each Lender, such Lender’s portion
of such draw amount as calculated in accordance with its Revolving Commitment
Ratio.

(d) The Borrower hereby agrees to immediately reimburse the Issuing Bank for
amounts paid by the Issuing Bank in respect of draws under each Letter of
Credit. In order to facilitate such repayment, the Borrower hereby irrevocably
requests the Lenders, and the Lenders hereby severally agree, on the terms and
conditions of this Agreement (other than as provided in Article 2 with respect
to the amounts of, the timing of requests for, and the repayment of Advances
hereunder and in Article 4 with respect to conditions precedent to Advances
hereunder), with respect to any drawing under a Letter of Credit, to make a Base
Rate Advance

 

92



--------------------------------------------------------------------------------

on each day on which a draw is made under any Letter of Credit and in the amount
of such draw, and to pay the proceeds of such Advance directly to the Issuing
Bank to reimburse the Issuing Bank for the amount paid by it upon such draw.
Each Lender shall pay its share of such Base Rate Advance by paying its portion
of such Advance to the Administrative Agent in accordance with Section 2.2(e)
and its Revolving Commitment Ratio, without reduction for any set-off or
counterclaim of any nature whatsoever and regardless of whether any Default or
Event of Default exists or would be caused thereby. The disbursement of funds in
connection with a draw under a Letter of Credit pursuant to this Section 2.15
shall be subject to the terms and conditions of Section 2.2(e). The obligation
of each Lender to make payments to the Administrative Agent, for the account of
the Issuing Bank, in accordance with this Section 2.15 shall be absolute and
unconditional and no Lender shall be relieved of its obligations to make such
payments by reason of noncompliance by any other Person with the terms of the
Letter of Credit or for any other reason (other than the gross negligence or
willful misconduct of the Issuing Bank in paying such Letter of Credit, as
determined by a final non-appealable judgment of a court of competent
jurisdiction). The Administrative Agent shall promptly remit to the Issuing Bank
the amounts so received from the other Lenders. Any overdue amounts payable by
the Lenders to the Issuing Bank in respect of a draw under any Letter of Credit
shall bear interest, payable on demand, (x) for the first two (2) Business Days,
at the Federal Funds Rate, and (y) thereafter, at the Base Rate. Notwithstanding
the foregoing, at the request of the Administrative Agent, the Swing Bank may,
at its option and subject to the conditions set forth in Section 2.2(g) other
than the condition that the applicable conditions precedent set forth in Article
4 be satisfied, make Swing Loans to reimburse the Issuing Bank for amounts drawn
under Letters of Credit.

(e) The Borrower agrees that each Advance by the Lenders to reimburse the
Issuing Bank for draws under any Letter of Credit, shall, for all purposes
hereunder, unless and until converted into a Eurodollar Advance pursuant to
Section 2.2(b)(ii), be deemed to be a Base Rate Advance.

(f) The Borrower agrees that any action taken or omitted to be taken by the
Issuing Bank in connection with any Letter of Credit, except for such actions or
omissions as shall constitute gross negligence, bad faith or willful misconduct
on the part of such Issuing Bank as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall be binding on the Borrower
as between the Borrower and the Issuing Bank, and shall not result in any
liability of the Issuing Bank to the Borrower. The obligation of the Borrower to
reimburse the Issuing Bank for a drawing under any Letter of Credit or the
Lenders for Advances made by them to the Issuing Bank on account of draws made
under the Letters of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances whatsoever, including, without limitation, the following
circumstances:

(i) Any lack of validity or enforceability of any Loan Document;

(ii) Any amendment or waiver of or consent to any departure from any or all of
the Loan Documents;

 

93



--------------------------------------------------------------------------------

(iii) Any improper use which may be made of any Letter of Credit or any improper
acts or omissions of any beneficiary or transferee of any Letter of Credit in
connection therewith;

(iv) The existence of any claim, set-off, defense or any right which any
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or Persons for whom any such beneficiary or any such
transferee may be acting), any Lender or any other Person, whether in connection
with any Letter of Credit, any transaction contemplated by any Letter of Credit,
this Agreement, or any other Loan Document, or any unrelated transaction;

(v) Any statement or any other documents presented under any Letter of Credit
proving to be insufficient, forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

(vi) The insolvency of any Person issuing any documents in connection with any
Letter of Credit;

(vii) Any breach of any agreement between any Borrower and any beneficiary or
transferee of any Letter of Credit;

(viii) Any irregularity in the transaction with respect to which any Letter of
Credit is issued, including any fraud by the beneficiary or any transferee of
such Letter of Credit;

(ix) Any errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, wireless or otherwise, whether or
not they are in code;

(x) Any act, error, neglect or default, omission, insolvency or failure of
business of any of the correspondents of the Issuing Bank;

(xi) Any other circumstances arising from causes beyond the control of the
Issuing Bank;

(xii) Payment by the Issuing Bank under any Letter of Credit against
presentation of a sight draft or a certificate which does not comply with the
terms of such Letter of Credit; provided that such payment shall not have
constituted gross negligence or willful misconduct of the Issuing Bank as
determined by a final non-appealable judgment of a court of competent
jurisdiction; and

(xiii) Any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

(g) The Borrower will indemnify and hold harmless each Indemnitee from and
against any and all claims, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including reasonable attorneys’ fees) which may be
imposed on, incurred by or asserted against such

 

94



--------------------------------------------------------------------------------

Indemnitee in any way relating to or arising out of the issuance of a Letter of
Credit, except that the Borrower shall not be liable to an Indemnitee for any
portion of such claims, liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
gross negligence, bad faith or willful misconduct of such Indemnitee as
determined by a final non-appealable judgment of a court of competent
jurisdiction. This Section 2.15(g) shall survive termination of this Agreement.

(h) Each Lender shall be responsible (to the extent the Issuing Bank is not
reimbursed by the Borrower) for its pro rata share (based on such Lender’s
Revolving Commitment Ratio) of any and all reasonable out-of-pocket costs,
expenses (including reasonable attorneys’ fees) and disbursements which may be
incurred or made by the Issuing Bank in connection with the collection of any
amounts due under, the administration of, or the presentation or enforcement of
any rights conferred by any Letter of Credit, any Borrower’s or any Guarantor’s
obligations to reimburse draws thereunder or otherwise. In the event the
Borrower shall fail to pay such expenses of the Issuing Bank within fifteen
(15) days of demand for payment by the Issuing Bank, each Lender shall thereupon
pay to the Issuing Bank its pro rata share (based on such Lender’s Revolving
Commitment Ratio) of such expenses within ten (10) days from the date of the
Issuing Bank’s notice to the Lenders of the Borrower’s failure to pay; provided,
however, that if the Borrower shall thereafter pay such expenses, the Issuing
Bank will repay to each Lender the amounts received from such Lender hereunder.

Section 2.16 Bank Products. Any Credit Party may request and the Administrative
Agent or any Lender may, in its sole and absolute discretion, arrange for such
Credit Party to obtain from the Administrative Agent, any Lender or any
Affiliate of the Administrative Agent or any Lender, as applicable, Bank
Products although no Credit Party is required to do so. If any Bank Products are
provided by an Affiliate of the Administrative Agent or any Affiliate of any
Lender, the Credit Parties agree to indemnify and hold the Lender Group, or any
of them, harmless from any and all costs and obligations now or hereafter
incurred by the Lender Group, or any of them, which arise from any indemnity
given by the Administrative Agent to any of its Affiliates, or any Lender to any
of its Affiliates, as applicable, related to such Bank Products; provided,
however, nothing contained herein is intended to limit the Credit Parties’
rights, with respect to the Administrative Agent, any Lender or any Affiliates
of the Administrative Agent or any Lender, as applicable, if any, which arise as
a result of the execution of Bank Products Documents. The agreement contained in
this Section shall survive termination of this Agreement. The Credit Parties
acknowledge and agree that the obtaining of Bank Products from the
Administrative Agent, any Lender or any Affiliate of the Administrative Agent or
any Lender (a) is in the sole and absolute discretion of the Administrative
Agent, such Lender or such Affiliates, as applicable, and (b) is subject to all
rules and regulations of the Administrative Agent, such Lender or such
Affiliates, as applicable.

 

95



--------------------------------------------------------------------------------

Section 2.17 Defaulting Lenders.

(a) Cash Collateral.

(i) At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Administrative Agent or the Issuing
Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the Letter of Credit Obligations with respect to such Defaulting
Lender (determined after giving effect to Section 2.17(b)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than one
hundred three percent (103%) of the Letter of Credit Obligations with respect to
such Defaulting Lender.

(ii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letters of Credit, to be applied pursuant to
clause (iii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided, or that the total
amount of such Cash Collateral is less than the minimum amount required pursuant
to clause (i) above, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(iii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.17(a) or Section 2.17(b) in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit or
Letter of Credit Disbursements (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(iv) Cash Collateral (or the appropriate portion thereof) provided in respect of
any Letter of Credit Obligations shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.17(a) following (A) the elimination of the
applicable Letter of Credit Obligations (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Sections 2.17(b) through (d) the Person
providing Cash Collateral and each Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Letter of Credit Obligations or
other obligations; provided, further, that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

(b) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Majority Lenders and in Section 10.12.

 

96



--------------------------------------------------------------------------------

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 8 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.4 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or Swing Bank hereunder; third, to Cash Collateralize the
Letter of Credit Obligations with respect to such Defaulting Lender in
accordance with Section 2.17(a); fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize future Letter of Credit Obligations with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.17(a); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or Swing Bank as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swing Bank against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Letter of Credit Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and Letter of Credit
Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or Letter of Credit Disbursements
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in Letter of Credit Obligations and Swing Loans are held
by the Lenders pro rata in accordance with the Revolving Loan Commitments
without giving effect to sub-section (iv) below. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.17(b)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) (A) No Defaulting Lender shall be entitled to receive any Unused Line Fee
pursuant to Section 2.4(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

97



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive letter of credit fees
pursuant to Section 2.4(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to that portion of its Letter of
Credit Obligations for which it has provided Cash Collateral pursuant to
Section 2.17(a).

(C) With respect to Unused Line Fee or letter of credit fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swing Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Bank and Swing Bank, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Bank’s Letter of Credit Obligations or Swing Bank’s Swing Loan
Obligations with respect to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv) All or any part of such Defaulting Lender’s participation in Letters of
Credit and Swing Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Ratio (calculated without
regard to such Defaulting Lender’s Revolving Loan Commitment) but only to the
extent that such reallocation does not cause the aggregate Revolving Credit
Obligations of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Loan Commitment. Subject to Section 10.25, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swing Loans in
an amount equal to the Swing Loan Obligations with respect to such Defaulting
Lender and (y) second, Cash Collateralize the Letter of Credit Obligations with
respect to such Defaulting Lender in accordance with the procedures set forth in
Section 2.17(a).

(c) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Bank and Issuing Bank agree in writing (such agreement not to be unreasonably
withheld or delayed) that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Loans to be held pro
rata by the Lenders in accordance with the Revolving Commitment Ratios (without
giving effect to Section 2.17(b)(iv), whereupon such Lender will

 

98



--------------------------------------------------------------------------------

cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(d) New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, the Issuing Bank will not be required to issue, amend or increase any
Letter of Credit, and the Swing Bank will not be required to make any Swing
Loans, unless they are satisfied that 100% of the related Letter of Credit
Obligations and Swing Loan Obligations is fully covered or eliminated by Cash
Collateral and reallocation as set forth in this Section 2.17.

Section 2.18 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, except as required by applicable Requirements of Law. If the
applicable withholding agent shall be required by applicable Requirements of Law
(as determined in the good faith discretion of the applicable withholding agent)
to deduct any Taxes from such payments, then the applicable withholding agent
shall make such deductions and shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Requirements of
Law, and if such Taxes are Indemnified Taxes, then the amount payable by the
applicable Loan Party shall be increased as necessary so that after all such
required deductions have been made (including such deductions applicable to
additional amounts payable under this Section 2.18), each Lender (or, in the
case of a payment made to the Administrative Agent for its own account, the
Administrative Agent) receives an amount equal to the sum it would have received
had no such deductions been made.

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with Requirements of Law or, at the option of the Administrative Agent, timely
reimburse it for the payment of any Other Taxes.

(c) The Borrower shall indemnify the Administrative Agent and each Lender within
30 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by the Administrative Agent or such Lender as the case
may be, on or with respect to any payment by or on account of any obligation of
any Loan Party under any Loan Document and any Other Taxes paid by the
Administrative Agent or such Lender, as the case may be (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.18) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the basis and calculation of
the amount of such payment or liability delivered to the Borrower by a Lender,
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

99



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of any Taxes by a Loan Party to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Each Lender shall, at such times as are reasonably requested by Borrower or
the Administrative Agent, provide Borrower and the Administrative Agent with any
properly completed and executed documentation prescribed by any Requirement of
Law, or reasonably requested by Borrower or the Administrative Agent, certifying
as to any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders any such documentation expired, obsolete or inaccurate in
any respect (including any specific documentation required below in this
Section 2.18(e)), deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the applicable withholding agent) or promptly notify the
Borrower and the Administrative Agent in writing of its legal ineligibility to
do so. Unless the applicable withholding agent has received forms or other
documents satisfactory to it indicating that payments under any Loan Document to
or for a Lender are not subject to withholding tax or are subject to Tax at a
rate reduced by an applicable tax treaty, the Borrower, the Administrative Agent
or other applicable withholding agent shall withhold amounts required to be
withheld by applicable law from such payments at the applicable statutory rate.

Without limiting the generality of the foregoing:

(i) Each Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of Internal Revenue
Service Form W-9 (or any successor form) certifying that such Lender is exempt
from U.S. federal backup withholding.

(ii) Each Lender that is not a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable (or any successor forms) claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(B) two properly completed and duly signed copies of Internal Revenue Service
Form W-8ECI (or any successor forms),

 

100



--------------------------------------------------------------------------------

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) two properly completed
and duly signed certificates, substantially in the form of Exhibit K (any such
certificate a “United States Tax Compliance Certificate”), and (y) two properly
completed and duly signed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable (or any successor forms),

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Lender is a partnership or a participating Lender), two properly
completed and duly signed copies of Internal Revenue Service Form W-8IMY (or any
successor forms) of the Foreign Lender, accompanied by a Form W-8ECI, W-8BEN or
W-8BEN-E, United States Tax Compliance Certificate, Form W-9, Form W-8IMY (or
other successor forms) or any other required information from each beneficial
owner that would be required under this Section 2.18 if such beneficial owner
were a Lender, as applicable (provided that, if the Lender is a partnership (and
not a participating Lender) and one or more direct or indirect partners are
claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Lender on behalf of such direct or indirect
partner(s)), or

(E) two properly completed and duly signed copies of any other form prescribed
by applicable Requirements of Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable Requirements of
Law to permit the Borrower and the Administrative Agent to determine the
withholding or deduction required to be made.

(iii) If a payment made to any Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
if necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Notwithstanding any other
provision of this clause (e), a Lender shall not be required to deliver any form
that such Lender is not legally eligible to deliver.

(f) If the Borrower determines in good faith that a reasonable basis exists for
contesting any Taxes for which indemnification has been demanded hereunder, the
Administrative Agent or the relevant Lender, as applicable, shall use
commercially reasonable efforts to cooperate with the Borrower in a reasonable
challenge of such Taxes if so requested by the Borrower, provided that (a) the
Administrative Agent or such Lender determines in its

 

101



--------------------------------------------------------------------------------

reasonable discretion that it would not be subject to any unreimbursed third
party cost or expense or otherwise be prejudiced by cooperating in such
challenge, (b) the Borrower pays all related expenses of the Administrative
Agent or such Lender, as applicable and (c) the Borrower indemnifies the
Administrative Agent or such Lender, as applicable, for any liabilities or other
costs incurred by such party in connection with such challenge. If the
Administrative Agent or a Lender receives a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section 2.18,
it shall pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.18 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees promptly to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. The Administrative Agent or such Lender, as the case may
be, shall, at the Borrower’s request, provide the Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant taxing authority (provided that the Administrative
Agent or such Lender may delete any information therein that the Administrative
Agent or such Lender deems confidential). Notwithstanding anything to the
contrary in this Section 2.18(f), in no event will the indemnified party be
required to pay any amount to the indemnifying party pursuant to this
Section 2.18(f) the payment of which would place the indemnified party in a less
favorable after-Tax position than the indemnified party would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld and otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require the Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to Taxes which it
deems confidential) to any Loan Party or any other person.

(g) The agreements in this Section 2.18 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

(h) For purposes of this Section 2.18, the term “applicable Requirements of Law”
includes FATCA.

 

102



--------------------------------------------------------------------------------

ARTICLE 3

GUARANTY

Section 3.1 Guaranty.

(a) Each Guarantor hereby, jointly and severally, guarantees to the
Administrative Agent, for the benefit of the Lender Group, the full and prompt
payment of the Obligations, including, without limitation, any interest therein
(including, without limitation, interest as provided in this Agreement, accruing
after the filing of a petition initiating any insolvency proceedings, whether or
not such interest accrues or is recoverable against any Borrower after the
filing of such petition for purposes of the Bankruptcy Code or is an allowed
claim in such proceeding), plus reasonable attorneys’ fees and expenses if the
obligations represented by this Guaranty are collected by law, through an
attorney-at-law, or under advice therefrom.

(b) Regardless of whether any proposed guarantor or any other Person shall
become in any other way responsible to the Lender Group, or any of them, for or
in respect of the Obligations or any part thereof, and regardless of whether or
not any Person now or hereafter responsible to the Lender Group, or any of them,
for the Obligations or any part thereof, whether under this Guaranty or
otherwise, shall cease to be so liable, each Guarantor hereby declares and
agrees that this Guaranty shall be a joint and several obligation, shall be a
continuing guaranty and shall be operative and binding until the Obligations
shall have been indefeasibly paid in full in cash (or in the case of Letter of
Credit Obligations, secured through delivery of cash collateral in an amount
equal to one hundred and three percent (103%) of the Letter of Credit
Obligations) and the Commitments shall have been terminated.

(c) Each Guarantor absolutely, unconditionally and irrevocably waives any and
all right to assert any defense (other than the defense of payment in cash in
full, to the extent of its obligations hereunder, or a defense that such
Guarantor’s liability is limited as provided in Section 3.1(g)), set-off,
counterclaim or cross-claim of any nature whatsoever with respect to this
Guaranty or the obligations of the Guarantors under this Guaranty or the
obligations of any other Person or party (including, without limitation, the
Borrower) relating to this Guaranty or the obligations of any of the Guarantors
under this Guaranty or otherwise with respect to the Obligations in any action
or proceeding brought by the Administrative Agent or any other member of the
Lender Group to collect the Obligations or any portion thereof, or to enforce
the obligations of any of the Guarantors under this Guaranty.

(d) The Lender Group, or any of them, may from time to time, without exonerating
or releasing any Guarantor in any way under this Guaranty, (i) take such further
or other security or securities for the Obligations or any part thereof as they
may deem proper, or (ii) release, discharge, abandon or otherwise deal with or
fail to deal with any Guarantor of the Obligations or any security or securities
therefor or any part thereof now or hereafter held by the Lender Group, or any
of them, or (iii) amend, modify, increase, extend, accelerate or waive in any
manner any of the provisions, terms, or conditions of the Loan Documents, all as
they may consider expedient or appropriate in their sole and absolute
discretion. Without limiting the generality of the foregoing, or of
Section 3.1(e), it is understood that the Lender Group, or any of them, may,
without exonerating or releasing any Guarantor, give up, modify or abstain from
perfecting or taking advantage of any security for the Obligations and accept or
make any compositions or arrangements, and realize upon any security for the
Obligations when, and in such manner, and with or without notice, all as such
Person may deem expedient.

(e) Each Guarantor acknowledges and agrees that no change in the nature or terms
of the Obligations or any of the Loan Documents, or other agreements,
instruments or contracts evidencing, related to or attendant with the
Obligations (including any novation), shall

 

103



--------------------------------------------------------------------------------

discharge all or any part of the liabilities and obligations of such Guarantor
pursuant to this Guaranty; it being the purpose and intent of the Guarantors and
the Lender Group that the covenants, agreements and all liabilities and
obligations of each Guarantor hereunder are absolute, unconditional and
irrevocable under any and all circumstances. Without limiting the generality of
the foregoing, each Guarantor agrees that until the performance of and payment
in full in cash of the Obligations (without possibility of recourse, whether by
operation of law or otherwise) and the termination of the Commitments, such
Guarantor’s undertakings hereunder shall not be released, in whole or in part,
by any action or thing which might, but for this paragraph of this Guaranty, be
deemed a legal or equitable discharge of a surety or guarantor, or by reason of
any waiver, omission of the Lender Group, or any of them, or their failure to
proceed promptly or otherwise, or by reason of any action taken or omitted by
the Lender Group, or any of them, whether or not such action or failure to act
varies or increases the risk of, or affects the rights or remedies of, such
Guarantor or by reason of any further dealings between the Borrower, on the one
hand, and any member of the Lender Group, on the other hand, or any other
guarantor or surety, and such Guarantor hereby expressly waives and surrenders
any defense to its liability hereunder, or any right of counterclaim or offset
of any nature or description which it may have or may exist based upon, and
shall be deemed to have consented to, any of the foregoing acts, omissions,
things, agreements or waivers.

(f) The Lender Group, or any of them, may, without demand or notice of any kind
upon or to any Guarantor, at any time or from time to time when any amount shall
be due and payable hereunder by any Guarantor, if the Borrower shall not have
timely paid any of the Obligations (or in the case of Letter of Credit
Obligations, secured through delivery of cash collateral in an amount equal to
one hundred and three percent (103%) of the Letter of Credit Obligations),
set-off and appropriate and apply to any portion of the Obligations hereby
guaranteed, and in such order of application as the Administrative Agent may
from time to time elect in accordance with this Agreement, any deposits,
property, balances, credit accounts or moneys of any Guarantor in the possession
of any member of the Lender Group or under their respective control for any
purpose. If and to the extent that any Guarantor makes any payment to the
Administrative Agent or any other Person pursuant to or in respect of this
Guaranty, any claim which such Guarantor may have against any Borrower by reason
thereof shall be subject and subordinate to the prior payment in full in cash of
the Obligations to the satisfaction of the Lender Group and the termination of
the Commitments.

(g) The creation or existence from time to time of Obligations in excess of the
amount committed to or outstanding on the date of this Guaranty is hereby
authorized, without notice to any Guarantor, and shall in no way impair or
affect this Guaranty or the rights of the Lender Group herein. It is the
intention of each Guarantor and the Administrative Agent that each Guarantor’s
obligations hereunder shall be, but not in excess of, the Maximum Guaranteed
Amount (as herein defined). The “Maximum Guaranteed Amount” with respect to any
Guarantor, shall mean the maximum amount which could be paid by such Guarantor
without rendering this Guaranty void or voidable as would otherwise be held or
determined by a court of competent jurisdiction in any action or proceeding
involving any state or Federal bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to the
insolvency of debtors.

 

104



--------------------------------------------------------------------------------

(h) Upon the bankruptcy or winding up or other distribution of assets of any
Borrower, or of any surety or guarantor (other than the applicable Guarantor)
for any Obligations of any Borrower to the Lender Group, or any of them, the
rights of the Administrative Agent against any Guarantor shall not be affected
or impaired by the omission of any member of the Lender Group to prove its
claim, or to prove the full claim, as appropriate, against such Borrower, or any
such other guarantor or surety, and the Administrative Agent may prove such
claims as it sees fit and may refrain from proving any claim and in its
discretion may value as it sees fit or refrain from valuing any security held by
it without in any way releasing, reducing or otherwise affecting the liability
to the Lender Group of each of the Guarantors.

(i) Each Guarantor hereby absolutely, unconditionally and irrevocably expressly
waives, except to the extent such waiver would be expressly prohibited by
Applicable Law, the following: (A) notice of acceptance of this Guaranty,
(B) notice of the existence or creation of all or any of the Obligations,
(C) presentment, demand, notice of dishonor, protest and all other notices
whatsoever (other than notices expressly required hereunder or under any other
Loan Document to which any Guarantor is a party), (D) all diligence in
collection or protection of or realization upon the Obligations or any part
thereof, any obligation hereunder, or any security for any of the foregoing,
(E) all rights to enforce any remedy which the Lender Group, or any of them, may
have against any Borrower, (F) until the Obligations shall have been paid in
full in cash (or in the case of a Letter of Credit Obligations, secured through
delivery of cash collateral in an amount equal to one hundred and three percent
(103%) of the Letter of Credit Obligations), and all Commitments have been
terminated, all rights of subrogation, indemnification, contribution and
reimbursement from any Borrower for amounts paid hereunder and any benefit of,
or right to participate in, any collateral or security now or hereinafter held
by the Lender Group, or any of them, in respect of the Obligations, and (G) any
and all rights under any Applicable Law governing guaranties or sureties. If a
claim is ever made upon any member of the Lender Group for the repayment or
recovery of any amount or amounts received by such Person in payment of any of
the Obligations and such Person repays all or part of such amount by reason of
(1) any judgment, decree or order of any court or administrative body having
jurisdiction over such Person or any of its property, or (2) any settlement or
compromise of any such claim effected by such Person with any such claimant,
including any Borrower, then in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon such
Guarantor, notwithstanding any revocation hereof or the cancellation of any
promissory note or other instrument evidencing any of the Obligations, and such
Guarantor shall be and remain obligated to such Person hereunder for the amount
so repaid or recovered to the same extent as if such amount had never originally
been received by such Person.

(j) This Guaranty is a continuing guaranty of the Obligations and all
liabilities to which it applies or may apply under the terms hereof and shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay by any member of the Lender Group in the exercise of any right, power,
privilege or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Administrative Agent of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy and no
course of dealing between any Guarantor and any member of the Lender Group shall
operate as a waiver thereof. No action by any member of the Lender Group
permitted hereunder shall in any way impair or affect this Guaranty. For the
purpose of this Guaranty, the Obligations shall

 

105



--------------------------------------------------------------------------------

include, without limitation, all Obligations of the Borrower to the Lender
Group, notwithstanding any right or power of any third party, individually or in
the name of any Borrower and the Lender Group, or any of them, to assert any
claim or defense as to the invalidity or unenforceability of any such
Obligation, and no such claim or defense shall impair or affect the obligations
of any Guarantor hereunder.

(k) This is a guaranty of payment and not of collection. In the event the
Administrative Agent makes a demand upon any Guarantor in accordance with the
terms of this Guaranty, such Guarantor shall be held and bound to the
Administrative Agent directly as debtor in respect of the payment of the amounts
hereby guaranteed. All costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, incurred by the Administrative Agent in
obtaining performance of or collecting payments due under this Guaranty shall be
deemed part of the Obligations guaranteed hereby.

(l) Each Subsidiary Guarantor is a direct or indirect Domestic Subsidiary of the
Borrower. Each Guarantor expressly represents and acknowledges that any
financial accommodations by the Lender Group to the Borrower, including, without
limitation, the extension of credit, are and will be of direct interest, benefit
and advantage to such Guarantor.

(m) Each Guarantor shall be entitled to subrogation and contribution rights from
and against the Borrower to the extent any Guarantor is required to pay to any
member of the Lender Group any amount in excess of the Loans advanced directly
to, or other Obligations incurred directly by, such Guarantor or as otherwise
available under Applicable Law; provided, however, that such subrogation and
contribution rights are and shall be subject to the terms and conditions of this
Section 3.1 and until the Obligations shall have been paid in full in cash (or
in the case of the Letter of Credit Obligations, all of the Letter of Credit
Obligations have been cash collateralized), each Guarantor hereby absolutely,
unconditionally and irrevocably expressly subordinates to the prior payment of
the Obligations, except to the extent such subordination would be expressly
prohibited by Applicable Law, all rights of subrogation, indemnification,
contribution and reimbursement from any Borrower for amounts paid hereunder and
any benefit of, or right to participate in, any collateral or security now or
hereinafter held by the Lender Group, or any of them, in respect to the
Obligations. The payment obligation of a Guarantor to any other Guarantor under
any Applicable Law regarding contribution rights among co-obligors or otherwise
shall be subordinate and subject in right of payment to the prior payment in
full of the obligations of such Guarantor under the other provisions of this
Guaranty, and such Guarantor shall not exercise any right or remedy with respect
to such rights until payment and satisfaction in full of all such obligations.

Section 3.2 Additional Waivers.

(a) Without limiting the waivers in the foregoing paragraph, each Guarantor
hereby further waives:

(i) any defense arising by reason of or deriving from (A) an election of
remedies by the Administrative Agent and the other Lender Group members or
(B) any election by the Administrative Agent and the Lender Group members under
Section 1111(b) of the Bankruptcy Code to limit the amount of, or any collateral
securing, its claim against such Guarantor, any other Credit Party or any other
guarantor of the Obligations;

 

106



--------------------------------------------------------------------------------

(ii) all rights and defenses arising out of an election of remedies by the
creditor, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, may have
destroyed such Guarantor’s rights of subrogation and reimbursement against any
other Credit Party or guarantor of the Obligations;

(iii) the benefits of any similar in any jurisdiction purporting to allow a
guarantor to revoke a continuing guaranty with respect to any transactions
occurring after the date of the guaranty; and

(iv) such Guarantor’s right, if any, to require the Administrative Agent and the
other Lender Group members to institute suit against, or to exhaust any rights
and remedies which the Administrative Agent and the other Lender Group members
have or may have against any other Credit Party or guarantor of the Obligations
or any third party, or against any collateral provided by any other guarantor of
the Obligations, or any third party; and such Guarantor further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Obligations shall have been fully and finally performed and
indefeasibly paid) of any other Credit Party or guarantor of the Obligations or
by reason of the cessation from any cause whatsoever of the liability of such
other Credit Parties or guarantors in respect thereof.

Section 3.3 Special Provisions Applicable to New Guarantors. Pursuant to
Section 6.12 of this Agreement, any new Domestic Restricted Subsidiary of the
Borrower may be required to enter into this Agreement as a Guarantor by
executing and delivering to the Administrative Agent a Joinder Supplement. Upon
the execution and delivery of a Joinder Supplement by such new Domestic
Restricted Subsidiary, such new Domestic Restricted Subsidiary shall become a
Guarantor and Credit Party hereunder with the same force and effect as if
originally named as a Guarantor or Credit Party herein. The execution and
delivery of any Joinder Supplement (or any joinder to any other applicable Loan
Document) adding an additional Guarantor as a party to this Agreement (or any
other applicable Loan Document) shall not require the consent of any other party
hereto. The rights and obligations of each party hereunder shall remain in full
force and effect notwithstanding the addition of any new Guarantor hereunder.

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.1 Conditions Precedent to Initial Advance. The obligations of the
Lenders to undertake the Commitments and to make the initial Advances hereunder,
and the obligation of the Issuing Bank to issue any initial Letter of Credit
hereunder, are subject to the prior fulfillment of each of the following
conditions on or before April 13, 2017:

 

107



--------------------------------------------------------------------------------

(a) The Administrative Agent shall have received each of the following, in form
and substance reasonably satisfactory to the Lender Group:

(i) This Agreement duly executed by the Borrower, the Guarantors, the Lenders,
and the Administrative Agent;

(ii) Any Revolving Loan Notes requested by any Lender duly executed by the
Borrower;

(iii) The ABL/Term Intercreditor Agreement duly executed by the Borrower, the
Administrative Agent, and the Term Loan Facility Administrative Agent;

(iv) The Security Agreement duly executed by each Credit Party;

(v) An Information and Collateral Disclosure Certificate with respect to the
Credit Parties duly executed by such Credit Party;

(vi) A Borrowing Base Certificate duly executed by the Borrower;

(vii) The legal opinions of Calfee, Halter & Griswold LLP, counsel to the Credit
Parties, and Winston Strawn, counsel to the Credit Parties, in each case
addressed to the Lender Group, which opinions shall cover the transactions
contemplated hereby and in the other Loan Documents and include, among other
things, opinions as to corporate or limited liability company power and
authority; due authorization; good standing or existence; no conflicts with
organizational documents, laws, material agreements (including, without
limitation, the Term Loan Facility Credit Agreement with respect to the Term
Loan Facility), and order and decrees; no liens triggered by execution and
delivery of the Loan Documents; necessary consents; execution and delivery;
enforceability; margin regulations; investment company act; and attachment and
perfection of security interests;

(viii) The duly executed Request for Advance for the initial Advance of the
Loans, if any, with disbursement instructions attached thereto;

(ix) A loan certificate signed by an Authorized Signatory of each Credit Party,
including a certificate of incumbency with respect to each Authorized Signatory
of such Person, together with appropriate attachments which shall include,
without limitation, the following: (A) a copy of the certificate of
incorporation or formation, articles of organization, or similar organizational
document of such Person certified to be true, complete and correct by the
Secretary of State of the State of such Person’s incorporation or formation,
(B) a true, complete and correct copy of the bylaws, operating agreement,
partnership agreement, limited liability company agreement, or similar
organizational document of such Person, (C) a true, complete and correct copy of
the resolutions (including, without limitation, board resolutions and
shareholder resolutions, as applicable) of such Person authorizing the
execution, delivery and performance by such Person of the Loan Documents and the
Bank Products Documents and, with respect to the Borrower, authorizing the
borrowings hereunder, and (D) certificates of good standing, existence, or
similar appellation from each jurisdiction in

 

108



--------------------------------------------------------------------------------

which such Person is organized and, to the extent failure to be so qualified in
any other jurisdiction could reasonably be expected to have a Material Adverse
Effect, foreign qualifications in those jurisdictions in which such Person is
required to be qualified to do business;

(x) A certificate executed by the chief financial officer of the Borrower
regarding the solvency and financial condition of the Credit Parties;

(xi) Certificates of insurance, additional insured endorsements, and lender’s
loss payable endorsements with respect to the Credit Parties, in each case,
meeting the requirements of Section 6.8;

(xii) UCC, Lien, and Intellectual Property searches, and all other searches and
other evidence satisfactory to Administrative Agent that there are not Liens
upon the Collateral (other than Liens permitted under Section 7.2);

(xiii) Payment of all fees and expenses payable to the Administrative Agent, the
Affiliates of the Administrative Agent, and the Lenders in connection with the
execution and delivery of this Agreement, including, without limitation, fees
and expenses of counsel to the Administrative Agent;

(xiv) A certificate signed by an Authorized Signatory of the Borrower certifying
that each of the applicable conditions set forth in Section 4.2 have been
satisfied;

(xv) A payoff letter, in form and substance reasonably satisfactory to the
Administrative Agent, duly executed by each lender holding Indebtedness to be
refinanced on the Agreement Date, together with all releases, terminations, or
other documents reasonably required by the Administrative Agent to evidence the
payoff of such Indebtedness;

(xvi) Evidence that the Borrower has obtained the Term Loan Facility in an
aggregate principal amount of at least $250,000,000 on terms and conditions
reasonably acceptable to the Left Lead Arranger; and

(xvii) (A) certified final copies of the Term Loan Facility Credit Agreement and
the other primary Term Loan Facility Documentation and (B) evidence that all of
the conditions precedent to the initial borrowing under the Term Loan Facility
Documentation (in each case, other than the effectiveness of this Agreement)
shall be satisfied or waived substantially concurrently with the effectiveness
of this Agreement.

(b) The Administrative Agent shall be satisfied that no change in the business,
condition (financial or otherwise), results of operations, liabilities
(contingent or otherwise), or properties of the Borrower and its Restricted
Subsidiaries (taken as a whole) shall have occurred since December 31, 2016,
which change has had or would be reasonably expected to have a Material Adverse
Effect, and the Administrative Agent shall have received a certificate of an
Authorized Signatory of the Borrower so stating.

 

109



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received and be satisfied with (i) the
financial statements (including balance sheets and related statements of income
and retained earnings and related statements of cash flows) described in
Section 5.4(c), (ii) the consolidated financial statements of the Borrower and
its Subsidiaries for the most recent fiscal quarter ending at least 45 days
prior to the Agreement Date, and (iii) an annual budget for the Credit Parties
and their Subsidiaries, including forecasts of the income statement, the balance
sheet and a cash flow statement for each fiscal year through the fiscal year
ending December 31, 2021, prepared on an annual basis for each fiscal year (it
being recognized by the Administrative Agent and the Lenders that the
projections and forecasts provided by the Credit Parties should not be viewed as
facts and that actual results during the period or periods covered by such
projections and forecasts may differ from the projected or forecasted results).

(d) The Administrative Agent shall have received a certificate signed by an
Authorized Signatory of the Borrower certifying (i) that all Necessary
Authorizations are in full force and effect, are not subject to any pending or
threatened reversal or cancellation, and all applicable waiting periods have
expired, and that there is no ongoing investigation or inquiry by any
Governmental Authority regarding the Loans or any other transaction contemplated
by the Loan Documents or the conduct of the businesses and the ownership (or
lease) of the Properties of the Credit Parties and (ii) that attached thereto
are true, correct, and complete copies of all such Necessary Authorizations.

(e) The Administrative Agent shall have received all documentation and
information required by any Governmental Authority under any applicable “know
your customer” and anti-money laundering laws no later than five (5) Business
Days prior to the Agreement Date.

Section 4.2 Conditions Precedent to Each Advance and Issuance of a Letter of
Credit. The obligation of the Lenders to make each Advance and of the Issuing
Bank to issue any Letter of Credit, including the initial Advance or initial
Letter of Credit issuance hereunder (but excluding Advances, the proceeds of
which are to reimburse (a) the Swing Bank for Swing Loans, (b) the
Administrative Agent for Agent Advances or (c) the Issuing Bank for amounts
drawn under a Letter of Credit), is subject to the fulfillment of each of the
following conditions immediately prior to or contemporaneously with such Advance
or issuance of such Letter of Credit:

(a) All of the representations and warranties of the Credit Parties under this
Agreement and the other Loan Documents, which, pursuant to Section 5.24, are
made at and as of the time of such Advance or issuance of such Letter of Credit,
shall be true and correct in all material respects (provided that if any
representation or warranty already includes a materiality or material adverse
effect qualifier, such representation or warranty shall be true and correct in
all respects) at such time, both before and after giving effect to the
application of the proceeds of such Advance or issuance of such Letter of
Credit, except to the extent made with respect to a specific, earlier date, in
which case such representation and warranty shall have been true and correct in
all material respects as of such earlier date;

 

110



--------------------------------------------------------------------------------

(b) The most recent Borrowing Base Certificate which shall have been delivered
to the Administrative Agent pursuant to Section 6.2(a) (or to the extent the
Regular Borrowing Base is not then in effect, reference to the Temporary
Borrowing Base) shall demonstrate that, after giving effect to the making of
such Advance or issuance of such Letter of Credit and any Reserves imposed since
the delivery of such Borrowing Base Certificate, no Overadvance shall exist;

(c) There shall not exist on the date of such Advance or issuance of such Letter
of Credit and after giving effect thereto, a Default or an Event of Default;

(d) With respect to the issuance of any Letter of Credit, all other applicable
conditions precedent set forth herein shall have been satisfied; and

(e) Other than with respect to the Existing Letters of Credit, the
Administrative Agent shall have received the opinions described on Schedule 4.2.

The Borrower hereby agrees that the delivery of any Request for Advance or
Request for Issuance of Letter of Credit hereunder or any telephonic request for
an Advance hereunder shall be deemed to be the certification of the Authorized
Signatory thereof that all of the conditions set forth in this Section 4.2 have
been satisfied. Notwithstanding the foregoing, if the conditions, or any of
them, set forth above are not satisfied, such conditions may be waived by the
requisite Lenders under Section 10.12.

Notwithstanding the foregoing, Loans and Letters of Credit shall not be
available during any Representation Cure Period (as defined below) unless and
until the applicable curable representation and warranty Default has been cured
within the 30 day grace period set forth in Section 8.1(a).

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender Group that as of the
Agreement Date:

Section 5.1 Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is (a) duly organized or incorporated, validly existing and in good
standing (to the extent such concept exists in the relevant jurisdictions) under
the laws of the jurisdiction of its organization, (b) has the corporate or other
organizational power and authority to carry on its business as now conducted and
to execute, deliver and perform its obligations under each Loan Document to
which it is a party and (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except in
each case where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

Section 5.2 Authorization; Enforceability. This Agreement has been duly
authorized, executed and delivered by the Borrower and constitutes, and each
other Loan Document to which any Credit Party is to be a

 

111



--------------------------------------------------------------------------------

party, when executed and delivered by such Credit Party, will constitute, a
legal, valid and binding obligation of the Borrower or such Credit Party, as the
case may be, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 5.3 Governmental Approvals; No Conflicts. Except as set forth on
Schedule 5.3, the Financing Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect Liens created
under the Loan Documents, (b) will not violate (i) the Organizational Documents
of, or (ii) any Requirements of Law applicable to, the Borrower or any
Restricted Subsidiary, (c) will not violate or result in a default under any
indenture or other agreement or instrument binding upon the Borrower or any
Restricted Subsidiary or their respective assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by the
Borrower or any Restricted Subsidiary, or give rise to a right of, or result in,
termination, cancellation or acceleration of any obligation thereunder and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any Restricted Subsidiary, except Liens created under the Loan
Documents or permitted by Section 7.2, except to the extent that the failure to
obtain or make such consent, approval, registration, filing or action, or such
violation, default or right, or imposition of Lien, as the case may be,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

Section 5.4 Financial Condition; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the respective
dates thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

(b) [reserved].

(c) The Borrower has heretofore furnished to the Administrative Agent the
consolidated pro forma balance sheet of the Borrower and its Subsidiaries as of
December 31, 2016, and the related consolidated pro forma statement of
operations of the Borrower and its Subsidiaries as of and for the twelve-month
period then ended (such pro forma balance sheet and statement of operations, the
“Pro Forma Financial Statements”), which have been prepared giving effect to the
Transactions (excluding the impact of purchase accounting effects required by
GAAP) as if such Transactions had occurred as of such date (in the case of such
balance sheet) or at the beginning of such period (in the case of such statement
of operations). The Pro Forma Financial Statements have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis and in accordance with GAAP the estimated financial position of

 

112



--------------------------------------------------------------------------------

the Borrower and its Subsidiaries as of December 31, 2016, and their estimated
results of operations for the periods covered thereby, assuming that the
Transactions had actually occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such statement of
operations).

(d) Since the December 31, 2016, there has been no Material Adverse Effect.

Section 5.5 Properties. Each of the Borrower and its Restricted Subsidiaries has
good title to, or valid interests in, all its real and personal property
material to its business, if any (including all of the Mortgaged Properties),
(i) free and clear of all Liens except for Liens permitted by Section 7.2 and
(ii) except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or as proposed to be conducted or to
utilize such properties for their intended purposes, in each case, except where
the failure to do so would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

Section 5.6 Litigation and Environmental Matters.

(a) Except as set forth on Schedule 5.6, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened in writing against or
affecting the Borrower or any Restricted Subsidiary that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(b) Except as set forth on Schedule 5.6, and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, none of the Borrower or any Restricted
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has, to the knowledge of the Borrower, become subject to
any Environmental Liability or (iii) has received written notice of any claim
with respect to any Environmental Liability.

Section 5.7 Compliance with Laws. Each of the Borrower and its Restricted
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

Section 5.8 Investment Company Status. None of the Credit Parties is an
“investment company” under the Investment Company Act of 1940, as amended from
time to time.

Section 5.9 Taxes. The Borrower and each Restricted Subsidiary (a) have timely
filed or caused to be filed all federal and all material state and other Tax
returns and reports required to have been filed and (b) have paid or caused to
be paid or have made adequate provision for the payment of all federal income
Taxes and all material state income taxes all other material Taxes levied or
imposed on their properties,

 

113



--------------------------------------------------------------------------------

income or assets (whether or not shown on a Tax return) including in their
capacity as tax withholding agents, except any (x) Taxes the failure to pay or
discharge would not reasonably be expected to result in liabilities in excess of
$1,000,000 and (y) Taxes that are being contested in good faith by appropriate
proceedings diligently conducted; provided that the Borrower or such Subsidiary,
as the case may be, has set aside on its books adequate reserves therefor in
accordance with GAAP and applicable local standards. There is no proposed Tax
assessment, deficiency or other claim against the Borrower or any Restricted
Subsidiary that would reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.

Section 5.10 ERISA.

(a) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state laws.

(b) Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred during the six year period prior to the date on which this
representation is made or deemed made or is reasonably expected to occur, and
(ii) neither any Credit Party nor any ERISA Affiliate has engaged in a
transaction that would reasonably be expected to be subject to Section 4069 or
4212(c) of ERISA.

(c) Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect: (i) each employee benefit
plan (as defined in Section 3(2) of ERISA) that is intended to be a qualified
plan under Section 401(a) of the Code has received a favorable determination
letter from the Internal Revenue Service to the effect that the form of such
plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the Internal Revenue Service, (ii) to the
knowledge of the Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status, and (iii) there are no pending or, to the
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any such plan.

Section 5.11 Disclosure. As of the Agreement Date, all written factual
information and written factual data (other than projections and information of
a general economic or industry specific nature) furnished by or on behalf of any
Credit Party to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or delivered thereunder (as modified or
supplemented by other information so furnished), when taken as a whole when
furnished, does not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information, when taken as a whole, was prepared in
good faith based upon assumptions believed by it to be reasonable at the time
delivered, it being understood that (i) any such projected financial information
is merely a prediction as to future events and its not to be viewed as fact,
(ii) such projected financial information is subject to significant
uncertainties and

 

114



--------------------------------------------------------------------------------

contingencies, many of which are beyond the control of the Borrower or any of
its Subsidiaries and (iii) no assurance can be given that any particular
projections will be realized and that actual results during the period or
periods covered by any such projections may differ significantly from the
projected results and such differences may be material.

Section 5.12 Subsidiaries. As of the Agreement Date, Schedule 5.12 sets forth
the name of, and the ownership interest of the Borrower and each of its
subsidiaries in, each subsidiary of the Borrower.

Section 5.13 Intellectual Property; Licenses, etc. Except as would not
reasonably be expected to have a Material Adverse Effect, each of the Borrower
and its Restricted Subsidiaries owns, licenses or possesses the right to use all
Intellectual Property that is reasonably necessary for the operation of its
business substantially as currently conducted. To the knowledge of the Borrower,
no Intellectual Property used by the Borrower or any Restricted Subsidiary in
the operation of its business as currently conducted infringes upon the
Intellectual Property of any Person except for such infringements that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. No claim or litigation regarding any of the Intellectual
Property is pending or, to the knowledge of the Borrower, threatened against the
Borrower or any Restricted Subsidiary, which, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

Section 5.14 Solvency. Immediately after the consummation of each of the
Transactions to occur on the Agreement Date, after taking into account all
applicable rights of indemnity and contribution, (a) the sum of the debt
(including contingent liabilities) of the Borrower and its Subsidiaries, on a
consolidated basis, does not exceed the present fair saleable value of the
present assets of the Borrower and its Subsidiaries, on a consolidated basis,
(b) the capital of the Borrower and its Subsidiaries, on a consolidated basis,
is not unreasonably small in relation to their business as contemplated on the
date hereof, (c) the Borrower and its Subsidiaries, on a consolidated basis,
have not incurred and do not intend to incur, or believe that they will incur,
debts including current obligations, beyond their ability to pay such debts as
they become due (whether at maturity or otherwise) and (d) the Borrower and its
Subsidiaries, on a consolidated basis, are “solvent” within the meaning given to
that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances. For purposes of this Section 5.14, the amount of any
contingent liability at any time shall be computed as the amount that, in the
light of all of the facts and circumstances existing at such time, represents
the amount that would reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual pursuant to Financial Accounting Standards Board Statement No. 5).

Section 5.15 Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” (or any comparable term) under and as defined in the documentation
governing any other Restricted Debt Financing.

Section 5.16 Federal Reserve Regulations. Neither the Borrower nor any
Restricted Subsidiary is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying

 

115



--------------------------------------------------------------------------------

margin stock (within the meaning of Regulation U of the Board of Governors), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of the Loans will be used, directly or indirectly, to purchase
or carry any margin stock or to refinance any Indebtedness originally incurred
for such purpose, or for any other purpose that entails a violation (including
on the part of any Lender) of the provisions of Regulations U or X of the Board
of Governors.

Section 5.17 Use of Proceeds. The proceeds of any Advance will be used only for
the purposes specified in Section 2.12 hereof.

Section 5.18 Insurance.

Each of the Credit Parties and each of their respective Subsidiaries and their
respective Properties are insured with financially sound and reputable insurance
companies which are not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar Properties in localities where
such Person operates. A true and complete listing of such insurance, including
issuers, coverages and deductibles, in all material respects, has been provided
to the Administrative Agent as of the Agreement Date.

Section 5.19 USA PATRIOT Act; FCPA; OFAC.

(a) To the extent applicable, each Credit Party is in compliance, in all
material respects, with the (i) Trading with the Enemy Act, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V) and any other enabling legislation or executive
order relating thereto, and (ii) the USA PATRIOT Act. No part of the proceeds of
the Loans will be used by the Borrower or any of its Subsidiaries, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the FCPA.

(b) Neither the Borrower nor any Restricted Subsidiary nor, to the knowledge of
the Borrower, any director, officer, agent, employee or Affiliate of the
Borrower or any Restricted Subsidiary, (i) is a person on the list of “Specially
Designated Nationals and Blocked Persons” or (ii) is currently subject to any US
sanctions administered by the Office of Foreign Assets Control of the US
Treasury Department (“OFAC”); and neither the Borrower nor any Restricted
Subsidiary will directly or indirectly use the proceeds of the Loans or
otherwise knowingly make available such proceeds to any person, (x) for the
purpose of financing the activities of any person currently subject to any US
sanctions administered by OFAC or (y) in any manner that would result in a
violation by any member of the Lender Group or Credit Party of any sanctions
administered by the federal government of the United States.

Section 5.20 Labor Matters. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (1) there are no
strikes or other labor disputes against the Borrower or the Restricted

 

116



--------------------------------------------------------------------------------

Subsidiaries pending or, to the knowledge of the Borrower, threatened in writing
and (2) hours worked by and payment made based on hours worked to employees of
each of the Borrower or the Restricted Subsidiaries have not been in violation
of the Fair Labor Standards Act of 1938 or any other applicable laws dealing
with wage and hour matters. As of the Agreement Date, the consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Borrower or any Restricted Subsidiary is bound.

Section 5.21 Security Documents. The Security Agreement and each other Security
Document (other than any Mortgages) executed and delivered by a Credit Party is
effective to create in favor of the Administrative Agent, for the benefit of the
Lender Group, a legal, valid, binding and enforceable security interest in the
Collateral described therein, except as enforceability may be limited by
applicable Debtor Relief Laws and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). Subject to the last
paragraph of the Collateral and Guarantee Requirement and except as otherwise
provided under applicable Requirements of Law (including the UCC), in the case
of (i) the Pledged Securities described in the Security Agreement, when any
stock certificates representing such Pledged Securities (and constituting
“certificated securities” within the meaning of the UCC) are delivered to the
Administrative Agent, (ii) Collateral with respect to which a security interest
may be perfected only by possession or control, upon the taking of possession or
control by the Administrative Agent of such Collateral, and (iii) the other
personal property Collateral described in the Security Documents, when financing
statements in appropriate form are filed in the appropriate filing offices,
appropriate assignments or notices are filed in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, and such
other filings as are specified by the Security Agreement have been completed,
the Lien on the Collateral created by the Security Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Credit Parties in such Collateral, as security for the Obligations, in
each case prior to the Liens of any other Person (except Liens permitted under
Section 7.2).

Section 5.22 Representations and Warranties Relating to Accounts. Each Account
(a) is genuine and enforceable in accordance with its terms except for such
limits thereon arising from bankruptcy and similar laws relating to creditors’
rights; (b) is not subject to any other circumstances that would impair the
validity, enforceability or amount of such Account except as to which such
Credit Party promptly notified the Administrative Agent in writing; (c) arises
from a bona fide sale of goods or delivery of services in the ordinary course
and in accordance with the terms and conditions of any applicable purchase
order, contract or agreement; (d) is free of all Liens (other than Liens in
favor of the Administrative Agent, for the benefit of the Lender Group, and
other Liens permitted under Section 7.2, so long as such Liens are contractually
subordinated to the Liens in favor of the Administrative Agent (other than
non-consensual Liens existing by operation of law)); and (e) is for a liquidated
amount maturing as stated in the invoice therefor. As to each Account that is
identified by the Borrower as an Eligible Account in the most recent Borrowing
Base Certificate submitted to the Administrative Agent by the Borrower, such
Account is not ineligible by virtue of one or more of the excluding criteria set
forth in the definition of Eligible Accounts.

 

117



--------------------------------------------------------------------------------

Section 5.23 Representations and Warranties Relating to Inventory. With respect
to all Eligible Inventory, the Administrative Agent may rely upon all
statements, warranties, or representations made in any Borrowing Base
Certificate in determining the classification of such Inventory and in
determining which items of Inventory listed in such Borrowing Base Certificate
meet the requirements of eligibility.

Section 5.24 Survival of Representations and Warranties, etc. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made, and shall be true and correct in all
material respects (provided that if any representation or warranty already
includes a materiality or material adverse effect qualifier, such representation
or warranty shall be true and correct in all respects), at and as of the
Agreement Date and the date of each Advance or issuance of a Letter of Credit
hereunder, except to the extent made with respect to a specific, earlier date,
in which case such representation and warranty shall have been true and correct
in all material respects as of such earlier date. All representations and
warranties made under this Agreement and the other Loan Documents shall survive,
and not be waived by, the execution hereof by the Lender Group, or any of them,
any investigation or inquiry by any member of the Lender Group, or the making of
any Advance or the issuance of any Letter of Credit under this Agreement.

ARTICLE 6

AFFIRMATIVE COVENANTS

From and after the Agreement Date and until the later of the date the
Obligations arising under this Agreement and the other Loan Documents are repaid
in full in cash and the date the Commitments are terminated, the Borrower
covenants and agrees with the Lenders that:

Section 6.1 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (for prompt distribution to each Lender
through the Administrative Agent):

(a) commencing with the financial statements for the fiscal year ended
December 31, 2017, on or before the date that is one hundred twenty (120) days
(or, if later, the last date on which the Borrower is required to file its 10-K
for the applicable fiscal year (including any grace periods or extensions
permitted by the SEC)) after the end of each fiscal year of the Borrower,
audited consolidated balance sheet and audited consolidated statements of
operations and comprehensive income, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries as of the end of and for such year, and related
notes thereto, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by Deloitte & Touche LLP or another
independent public accounting firm of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit (other than with respect to, or
resulting from, (A) an upcoming maturity date of any Indebtedness occurring
within one year from the time such opinion is delivered or (B) any actual
failure to satisfy a financial maintenance covenant or any

 

118



--------------------------------------------------------------------------------

potential inability to satisfy a financial maintenance covenant on a future date
or in a future period)) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition as of
the end of and for such year and results of operations and cash flows of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) commencing with the financial statements for the fiscal quarter ended
March 31, 2017, on or before the date that is sixty (60) days (or, if later, the
last date on which the Borrower is required to file its 10-Q for the applicable
fiscal year (including any grace periods or extensions permitted by the SEC), if
later)after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower, unaudited consolidated balance sheet and unaudited
consolidated statements of operations and comprehensive income, shareholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
a Financial Officer as presenting fairly in all material respects the financial
condition as of the end of and for such fiscal quarter and such portion of the
fiscal year and results of operations and cash flows of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, (i) customary management’s
discussion and analysis and (ii) the related unaudited consolidating financial
information reflecting adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;

(d) At the time the financial statements are furnished pursuant to clauses
(a) and (b) above, a Compliance Certificate:

(i) Setting forth as at the end of the applicable fiscal quarter, the
arithmetical calculations required to establish whether or not the Credit
Parties were in compliance with the requirements of the Financial Covenant
(whether or not the Credit Parties are otherwise required to satisfy such
covenant at the time such Compliance Certificate is delivered); and

(ii) Stating that, to the best of his or her knowledge, no Default or Event of
Default has occurred as at the end of such period, or, if a Default or Event of
Default has occurred, disclosing each such Default or Event of Default and its
nature, when it occurred and whether it is continuing, and specifying what
action the Borrower has taken or proposes to take with respect thereto;

(e) On or before the date ninety (90) days after the commencement of each fiscal
year, commencing with the fiscal year beginning January 1, 2018, the Credit
Parties shall deliver to the Lender Group the annual budget for the Credit
Parties and their Restricted Subsidiaries, approved by the board of directors of
the Borrower, including forecasts of the income statement, the balance sheet, a
cash flow statement, Excess Availability forecasts, and Financial Covenant
compliance forecasts (whether or not the Borrower is otherwise required to
satisfy such covenants at such time or at any time applicable to such forecasts)
for such fiscal year on a quarter-by-quarter basis

 

119



--------------------------------------------------------------------------------

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by the Borrower or any Restricted
Subsidiary with the SEC or with any national securities exchange; and

(g) promptly following any request therefor, such other information (including
accountants’ letters, compliance certificates and officers’ certificates)
regarding the operations, business affairs and financial condition of the
Borrower or any Restricted Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent on its own behalf or on behalf of any
Lender may reasonably request in writing.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.1 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing the Form 10-K or 10-Q (or the
equivalent), as applicable, of the Borrower filed with the SEC within the
applicable time periods required by Applicable Law; provided that to the extent
such information is in lieu of information required to be provided under
Section 6.1(a), such materials are accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (other than with respect to, or resulting from, (i) an upcoming
maturity date of any Indebtedness occurring within one year from the time such
opinion is delivered or (ii) any actual failure to satisfy a financial
maintenance covenant or any potential inability to satisfy a financial
maintenance covenant on a future date or in a future period).

Documents required to be delivered pursuant to Sections 6.1(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 6.1 (or otherwise notified pursuant to
Section 6.1(d)); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). The Administrative Agent shall
have no obligation to request the delivery of or maintain paper copies of the
documents referred to above, and each Lender shall be solely responsible for
timely accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

Notwithstanding anything to the contrary herein, neither the Borrower nor any
Subsidiary shall be required to deliver, disclose, permit the inspection,
examination or making of copies of or excerpts from, or any discussion of, any
document, information, or other matter (i) that

 

120



--------------------------------------------------------------------------------

constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent (or
any Lender (or their respective representatives or contractors)) is prohibited
by Applicable Law, (iii) that is subject to attorney-client or similar privilege
or constitutes attorney work product, (iv) with respect to which any Credit
Party owes confidentiality obligations (to the extent not created in
contemplation of such Credit Party’s obligations under this Section 6.1) to any
third party or (v) that relates to any investigation by any Governmental
Authority to the extent (x) such information is identifiable to a particular
individual and the Borrower in good faith determines such information should
remain confidential or (y) the information requested is not factual in nature.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive Material Non-Public Information and who may
be engaged in investment and other market-related activities with respect to the
Borrower’s or its Affiliates’ securities. The Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Left Lead Arranger and the Lenders to treat such Borrower Materials
as not containing any Material Non-Public Information (although it may be
sensitive and proprietary) (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.17); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Left Lead Arranger shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information”; provided that the Borrower’s failure to comply with
this sentence shall not constitute a Default or an Event of Default under this
Agreement or the Loan Documents. Notwithstanding the foregoing, the Borrower
shall be under no obligation to mark any Borrower Materials as “PUBLIC”. Each
Credit Party hereby acknowledges and agrees that, unless the Borrower notifies
the Administrative Agent in advance, all financial statements and certificates
furnished pursuant to Sections 6.1(a), (b), (c) and (d) above are hereby deemed
to be suitable for distribution, and to be made available, to all Lenders and
may be treated by the Administrative Agent and the Lenders as not containing any
Material Non-Public Information.

Section 6.2 Borrowing Base Certificates; Additional Reports.

(a) At any time that the Regular Borrowing Base is in effect, the Borrower shall
deliver a Borrowing Base Certificate (a) at any time following the occurrence of
a Weekly Borrowing Base Condition, by each Wednesday for the prior week ending
on Friday, (b) at any time that a Quarterly Borrowing Base Period exists, within
twenty (20) days after the end of each fiscal quarter of the Borrower, or (c) at
all other times, within twenty (20) days after the end of

 

121



--------------------------------------------------------------------------------

each month. Each Borrowing Base Certificate shall be in such form as shall be
reasonably satisfactory to the Administrative Agent, setting forth a categorical
breakdown of all Accounts of the Borrower and a calculation of Eligible Accounts
as of the last day of such quarter (or month or week), the amount of Inventory
and the amount of Eligible Inventory owned by the Borrower, the Average Excess
Availability for such quarter (or for such month or week), and such other
information as the Administrative Agent may reasonably require.

(b) Together with the delivery of each Borrowing Base Certificate required to be
delivered pursuant to clause (a) above, the Borrower shall deliver to the
Administrative Agent and to any Lender requesting the same, in form reasonably
acceptable to the Administrative Agent, the following:

(i) bank and investment account statements, a report of sales and collections,
debit and credit adjustments, a detailed aging of all Accounts of the Borrower
existing as of the last day of the preceding fiscal month or such other date
reasonably required by the Administrative Agent, specifying the names and face
value for each Account Debtor obligated on an Account of the Borrower so listed
and all other information necessary to calculate Eligible Accounts as of such
last day of the preceding fiscal month or such other date reasonably required by
the Administrative Agent and such other information regarding the Accounts of
the Borrower as the Administrative Agent may reasonably request from time to
time;

(ii) an accounts payable aging report and, upon the Administrative Agent’s
request therefor, copies of proof of delivery and the original copy of all
documents, including, without limitation, repayment histories and present status
reports relating to the Accounts of the Borrower so scheduled and such other
information regarding Borrower’s accounts payable as the Administrative Agent
may reasonably request from time to time; and

(iii) an inventory report (in form and substance reasonably satisfactory to
Administrative Agent) listing (i) all of the Borrower’s Inventory and all
Eligible Inventory as of the last Business Day of the applicable reporting
period; (ii) the type, cost, and location of all such Inventory; (iii) all of
such Inventory which constitutes raw materials, work-in-process, and finished
goods or returned or repossessed goods; (iv) all Inventory which has not been
timely sold in the ordinary course of business; (v) all Inventory which is not
located at Property owned or leased by the Borrower or that is in possession of
any Person other than the Borrower (other than in-transit Inventory and
Inventory being transported pursuant to third party logistics companies) and a
description of the reason why such Inventory is so located or in the possession
of such other Person; and (vi) such other information regarding Borrower’s
Inventory as the Administrative Agent may reasonably request from time to time.

(c) From time to time and promptly upon (and in any event within five
(5) Business Days of) each request the Credit Parties shall, and shall cause
their Restricted Subsidiaries to, deliver to the Administrative Agent on behalf
of the Lender Group such data, certificates, reports, financial statements,
documents, or further information regarding the business, assets, liabilities,
financial position, projections, results of operations, or business prospects of
the Credit Parties, such Subsidiaries, or any of them, as the Administrative
Agent may reasonably request.

 

122



--------------------------------------------------------------------------------

Section 6.3 Notices of Material Events. Promptly after any Responsible Officer
of the Borrower obtains actual knowledge thereof, the Borrower will furnish to
the Administrative Agent (for prompt distribution to each Lender through the
Administrative Agent) written notice of the following:

(a) the occurrence of any Default;

(b) to the extent permissible by Requirements of Law, the filing or commencement
of any action, suit or proceeding by or before any arbitrator or Governmental
Authority against or, to the knowledge of a Financial Officer or another
executive officer of the Borrower or any Subsidiary, affecting the Borrower or
any Subsidiary or the receipt of a written notice of an Environmental Liability,
in each case that would reasonably be expected to result in a Material Adverse
Effect;

(c) the occurrence of any ERISA Event that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. Each
notice delivered under this Section 6.3 shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto; and

(d) Promptly upon (and in any event within five (5) Business Days of) any Credit
Party’s receipt of notice of any event that could reasonably be expected to
result in a Material Adverse Effect, such Credit Party shall notify the Lender
Group of the occurrence thereof.

Section 6.4 Information Regarding Collateral.

(a) The Borrower will furnish to the Administrative Agent prompt (and in any
event within thirty (30) days or such longer period as reasonably agreed to by
the Administrative Agent) written notice of any change (i) in any Credit Party’s
legal name (as set forth in its certificate of organization or like document),
(ii) in the jurisdiction of incorporation or organization of any Credit Party or
in the form of its organization or (iii) in any Credit Party’s organizational
identification number to the extent that such Credit Party is organized or owns
Mortgaged Property in a jurisdiction where an organizational identification
number is required to be included in a UCC financing statement for such
jurisdiction.

(b) Not later than five days after delivery of financial statements pursuant to
Section 6.1(a), the Borrower shall deliver to the Administrative Agent a
certificate executed by a Responsible Officer of the Borrower (i) setting forth
the information required pursuant to Paragraphs 1, 3, 4, 7, 8, 11 and 13 of the
Information and Collateral Disclosure Certificate or confirming that there has
been no change in such information since the date of the Information and
Collateral Disclosure Certificate delivered on the Agreement Date or the date of
the most recent certificate delivered pursuant to this Section 6.4,
(ii) identifying any Wholly Owned Restricted Subsidiary that has become, or
ceased to be, a Material Subsidiary or an Excluded Subsidiary during the most
recently ended fiscal quarter and (iii) certifying that all notices required to
be given prior to the date of such certificate by Section 6.4 have been given.

 

123



--------------------------------------------------------------------------------

Section 6.5 Existence; Conduct of Business. The Borrower will, and will cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
obtain, preserve, renew and keep in full force and effect its legal existence
and the rights, licenses, permits, privileges, franchises, Intellectual Property
and Governmental Approvals material to the conduct of its business, except to
the extent (other than with respect to the preservation of the existence of the
Borrower) that the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 7.3 or
any Disposition permitted by Section 7.5.

Section 6.6 Payment of Taxes, etc. Each Credit Party will, and will cause each
of its Restricted Subsidiaries to, pay and discharge all taxes, assessments, and
governmental charges or levies imposed upon it or its income or profit or upon
any properties belonging to it prior to the date on which penalties attach
thereto, and all lawful claims for labor, materials and supplies which have
become due and payable and which by law have or may become a Lien upon any of
its Property; except that, no such tax, assessment, charge, levy, or claim need
be paid which (a) the failure to pay or discharge would not reasonably be
expected to result in liabilities in excess of $1,000,000 or (b) is being
contested in good faith by appropriate proceedings which stay the imposition of
any penalty, fine, or Lien resulting from the non-payment thereof and for which
adequate reserves shall have been set aside on the appropriate books, but only
so long as such tax, assessment, charge, levy, or claim does not become a Lien
or charge other than a Permitted Lien and no foreclosure, distraint, sale, or
similar proceedings shall have been commenced and remain unstayed for a period
thirty (30) days after such commencement. Each Credit Party shall, and shall
cause each of its Restricted Subsidiaries to, timely file all information
returns required by Federal, state, local, or foreign tax authorities.

Section 6.7 Maintenance of Properties. The Borrower will, and will cause each
Restricted Subsidiary to, keep and maintain all tangible property material to
the conduct of its business in good working order and condition (subject to
casualty, condemnation and ordinary wear and tear), except where the failure to
do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 6.8 Insurance.

(a) The Borrower will, and will cause each Restricted Subsidiary to, maintain,
with insurance companies that the Borrower believes (in the good faith judgment
of the management of the Borrower) are financially sound and responsible at the
time the relevant coverage is placed or renewed, insurance in at least such
amounts (after giving effect to any self-insurance which the Borrower believes
(in the good faith judgment of management of the Borrower) is reasonable and
prudent in light of the size and nature of its business) and against at least
such risks (and with such risk retentions) as the Borrower believes (in the good
faith judgment or the management of the Borrower) are reasonable and prudent in
light of the size and

 

124



--------------------------------------------------------------------------------

nature of its business, and will furnish to the Lenders, upon written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried. The Borrower shall cause (i) each such general
liability policy of insurance (other than directors and officers policies,
workers compensation policies and business interruption insurance) to name the
Administrative Agent, on behalf of the Secured Parties, as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or mortgagee endorsement that
names the Administrative Agent, on behalf of the Secured Parties as the loss
payee or mortgagee thereunder.

(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Credit Party to (i) maintain, or cause to be maintained, with
insurance companies that the Borrower believes (in the good faith judgment of
the management of the Borrower) are financially sound and responsible at the
time the relevant coverage is placed or renewed, flood insurance in an amount
and otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) furnish to the
Lenders, upon written request from the Administrative Agent, information
presented in reasonable detail as to the flood insurance so carried.

Section 6.9 Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each Restricted Subsidiary to, maintain proper books of record
and account in which entries that are full, true and correct in all material
respects and are in conformity with GAAP (or applicable local standards)
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Borrower or its Restricted
Subsidiary, as the case may be. Each Credit Party will, and will permit each of
its Restricted Subsidiaries to, permit representatives and agents of the
Administrative Agent to (a) visit and inspect the properties at the time of any
Field Exam or appraisal permitted hereunder or, if an Event of Default has
occurred and is continuing, at any time, in each case during normal business
hours and, if no Event of Default has occurred and is continuing, with
reasonable prior notice, (b) inspect and make extracts from and copies of the
Credit Parties’ and their Restricted Subsidiaries’ books and records during the
course of such inspections, (c) conduct Field Exams and appraisals; provided
that no more than one (1) one Field Exam and one (1) appraisal may be conducted
per fiscal year unless (i) Excess Availability is less than the greater of
(x) $12,500,000 and (y) fifteen percent (15%) of Availability at any time during
such fiscal year, in which case up to two (2) Field Exams and two (2) appraisals
may be conducted during such fiscal year, or (ii) an Event of Default has
occurred and is continuing, in which case there shall be no limit on the number
and frequency of Field Exams and appraisals that may be conducted, and
(d) discuss with the Credit Parties’ and their Restricted Subsidiaries’
respective principal officers the Credit Parties’ or such Restricted
Subsidiaries’ businesses, assets, liabilities, financial positions, results of
operations, and business prospects relating to the Credit Parties or such
Restricted Subsidiaries, and the Credit Parties shall cooperate with the
Administrative Agent and its representatives and agents in connection with all
such inspections, appraisals and discussions. Any other member of the Lender
Group may, at its expense, accompany the Administrative Agent on any regularly
scheduled visit to the Credit Parties and their Restricted Subsidiaries’
properties.

 

125



--------------------------------------------------------------------------------

Section 6.10 Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all Requirements of Law (including ERISA
and other applicable pension laws, Environmental Laws and the USA PATRIOT Act)
with respect to it, its property and operations, except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect.

Section 6.11 Use of Proceeds. The Borrower will use the proceeds of the Loans
and Letters of Credit, together with cash on hand and the proceeds of the Term
Loan, to directly or indirectly finance the Transactions and for other general
corporate purposes.

Section 6.12 Additional Subsidiaries.

(a) If (i) any additional Restricted Subsidiary is formed or acquired after the
Agreement Date, (ii) any Restricted Subsidiary ceases to be an Excluded
Subsidiary or (iii) the Borrower, at its option, elects to cause a Domestic
Subsidiary, or to the extent reasonably acceptable to the Administrative Agent,
a Foreign Subsidiary that is not a Wholly Owned Subsidiary (including any
consolidated Affiliate in which the Borrower and its Subsidiaries own no Equity
Interest) to become a Subsidiary Credit Party, then, the Borrower will, within
30 days (or such longer period as may be agreed to by the Administrative Agent
in its reasonable discretion) after such newly formed or acquired Restricted
Subsidiary is formed or acquired or such Restricted Subsidiary ceases to be an
Excluded Subsidiary or the Borrower has made such election, notify the
Administrative Agent thereof, and will cause such Restricted Subsidiary (unless
such Restricted Subsidiary is an Excluded Subsidiary) to satisfy the Collateral
and Guarantee Requirement with respect to such Restricted Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Restricted Subsidiary
owned by or on behalf of any Credit Party within 30 days after such notice (or
such longer period as the Administrative Agent shall reasonably agree) and the
Administrative Agent shall have received a completed Information and Collateral
Disclosure Certificate (or supplement thereto) with respect to such Restricted
Subsidiary signed by a Responsible Officer, together with all attachments
contemplated thereby.

(b) Within 45 days (or such longer period as otherwise provided in this
Agreement or as the Administrative Agent may reasonably agree) after the
Borrower identifies any new Material Subsidiary pursuant to Section 6.4(b), all
actions (if any) required to be taken with respect to such Subsidiary in order
to satisfy the Collateral and Guarantee Requirement shall have been taken with
respect to such Subsidiary, to the extent not already satisfied pursuant to
Section 6.12(a).

Notwithstanding the foregoing, in the event any real property would be required
to be mortgaged pursuant to this Section 6.12, the Borrower shall be required to
comply with the “Collateral and Guarantee Requirement” as it relates to such
real property within 90 days, following the formation or acquisition of such
real property or such Restricted Subsidiary or the identification of such new
Material Subsidiary, or such longer time period as agreed by the Administrative
Agent in its reasonable discretion.

 

126



--------------------------------------------------------------------------------

Section 6.13 Further Assurances.

(a) Subject to the last paragraph of the definition of “Collateral and Guarantee
Requirement”, the Borrower will, and will cause each Credit Party to, execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents), that may be required under any Applicable Law and that the
Administrative Agent or the Majority Lenders may reasonably request, to cause
the Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Credit Parties.

(b) If, after the Agreement Date, any material assets (other than Excluded
Assets), including any owned (but not leased or ground-leased) Material Real
Property or improvements thereto or any interest therein, are acquired by the
Borrower or any other Credit Party or are held by any Subsidiary on or after the
time it becomes a Credit Party pursuant to Section 6.12 (other than assets
constituting Collateral under a Security Document that become subject to the
Lien created by such Security Document upon acquisition thereof or constituting
Excluded Assets), the Borrower will notify the Administrative Agent thereof,
and, if requested by the Administrative Agent, the Borrower will cause such
assets to be subjected to a Lien securing the Obligations and will take and
cause the other Credit Parties to take, such actions as shall be necessary and
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section and as
required pursuant to the “Collateral and Guarantee Requirement,” all at the
expense of the Credit Parties and subject to the last paragraph of the
definition of the term “Collateral and Guarantee Requirement.” In the event any
Material Real Property is mortgaged pursuant to this Section 6.13(b), the
Borrower or such other Credit Party, as applicable, shall be required to comply
with the “Collateral and Guarantee Requirement” and paragraph (a) of this
Section 6.13 within 90 days following the acquisition of such Material Real
Property or such longer time period as agreed by the Administrative Agent in its
reasonable discretion.

Section 6.14 Designation of Subsidiaries. The Borrower may at any time after the
Agreement Date designate any Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately after such designation on a Pro Forma
Basis, no Event of Default shall have occurred and be continuing and (ii) no
Subsidiary may be designated as an Unrestricted Subsidiary or continue as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
any other Material Indebtedness of the Borrower. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Agreement Date shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the fair market value of the Borrower’s or its Subsidiary’s
(as applicable) investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (i) the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the Borrower in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of the Borrower’s or
its Subsidiary’s (as applicable) Investment in such Subsidiary.

 

127



--------------------------------------------------------------------------------

Section 6.15 Certain Post-Closing Obligations. As promptly as practicable, and
in any event within the time periods after the Agreement Date specified in
Schedule 6.15 or such later date as the Administrative Agent agrees to in
writing, including to reasonably accommodate circumstances unforeseen on the
Agreement Date, the Borrower and each other Credit Party shall deliver the
documents or take the actions specified on Schedule 6.15 that would have been
required to be delivered or taken on the Agreement Date, in each case except to
the extent otherwise agreed by the Administrative Agent pursuant to its
authority as set forth in the definition of the term “Collateral and Guarantee
Requirement.”

Section 6.16 Collateral Locations; Third Party Agreements. All tangible
Collateral, other than Collateral in-transit, will at all times be kept by the
Credit Parties at one or more Permitted Locations. The Credit Parties shall use
commercially reasonable efforts to obtain, within sixty (60) days of the
Agreement Date or within 60 days of signing any applicable lease thereafter
(which period may be extended by the Administrative Agent), Third Party
Agreements from all Persons owning or in control of the Credit Parties’
headquarters, each Permitted Location where material books and records of the
Credit Parties are located, and all Permitted Locations where Inventory of the
Borrower having a fair market value in excess of $250,000 is located.

Section 6.17 Protection of Collateral. All insurance expenses and expenses of
protecting, storing, warehousing, insuring, handling, maintaining and shipping
the Collateral (including, without limitation, all rent payable by any Credit
Party to any landlord of any premises where any of the Collateral may be
located), and any and all excise, property, sales, and use taxes imposed by any
state, Federal, or local, or other authority on any of the Collateral or in
respect of the sale thereof, shall be borne and paid by the Credit Parties. If
the Credit Parties fail to promptly pay any portion thereof when due, the
Lenders may, at their option, but shall not be required to, make a Base Rate
Advance for such purpose and pay the same directly to the appropriate Person.
The Borrower agrees to reimburse the Lenders promptly therefor with interest
accruing thereon daily at the Default Rate provided in this Agreement. All sums
so paid or incurred by the Lenders for any of the foregoing and all reasonable
costs and expenses (including attorneys’ fees, attorneys’ expenses, and court
costs) which the Lenders may incur in enforcing or protecting the Lien on or
rights and interest in the Collateral or any of their rights or remedies under
this or any other agreement between the parties hereto or in respect of any of
the transactions to be had hereunder until paid by the Borrower to the Lenders
with interest at the Default Rate, shall be considered Obligations owing by the
Borrower to the Lenders hereunder. Such Obligations shall be secured by all
Collateral and by any and all other collateral, security, assets, reserves, or
funds of the Credit Parties in or coming into the hands or inuring to the
benefit of the Lenders. Neither the Administrative Agent nor the Lenders shall
be liable or responsible in any way for the safekeeping of any of the Collateral
or for any loss or damage thereto (except for reasonable care in the custody
thereof while any Collateral is in the Lenders’ (or any of their agents’ or
bailees’) actual possession) or for any diminution in the value thereof, or for
any act or default of any warehouseman, carrier, forwarding agency, or other
person whomsoever, but the same shall be at the Credit Parties’ sole risk.

 

128



--------------------------------------------------------------------------------

Section 6.18 Assignments and Records of Accounts. If so requested by the
Administrative Agent following an Event of Default and during the continuance
thereof, each Credit Party shall execute and deliver to the Administrative
Agent, for the benefit of the Lender Group, formal written assignments of all of
the Accounts daily, which shall include all Accounts that have been created
since the date of the last assignment, together with copies of invoices or
invoice registers related thereto. Each Credit Party shall keep accurate and
complete (in all material respects) records of the Accounts and all payments and
collections thereon.

Section 6.19 Administration of Accounts.

(a) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent retains the right to notify the Account Debtors that the
Accounts have been assigned to the Administrative Agent, for the benefit of the
Lender Group, and to collect the Accounts directly in its own name and to charge
the collection costs and expenses, including attorneys’ fees, to the Borrower.
The Administrative Agent has no duty to protect, insure, collect or realize upon
the Accounts or preserve rights in them. Each Credit Party irrevocably makes,
constitutes and appoints the Administrative Agent as such Credit Party’s true
and lawful attorney and agent-in-fact to endorse such Credit Party’s name on any
checks, notes, drafts or other payments relating to, the Accounts which come
into the Administrative Agent’s possession or under the Administrative Agent’s
control as a result of its taking any of the foregoing actions. Additionally,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, for the benefit of the Lender Group, shall have the right
to collect and settle or adjust all disputes and claims directly with the
Account Debtor and to compromise the amount or extend the time for payment of
the Accounts upon such terms and conditions as the Administrative Agent may deem
advisable, and to charge the deficiencies, reasonable costs and expenses
thereof, including attorney’s fees, to the Borrower.

(b) If an Account includes a charge for any tax payable to any governmental
taxing authority, the Administrative Agent on behalf of the Lenders is
authorized, in its sole discretion, to pay the amount thereof to the proper
taxing authority for the account of the applicable Credit Party and to make a
Base Rate Advance to the Borrower to pay therefor. The Credit Parties shall
notify the Administrative Agent if any Account includes any tax due to any
governmental taxing authority and, in the absence of such notice, the
Administrative Agent shall have the right to retain the full proceeds of the
Account and shall not be liable for any taxes to any governmental taxing
authority that may be due by any Credit Party by reason of the sale and delivery
creating the Account.

(c) Whether or not a Default or Event of Default has occurred, any of the
Administrative Agent’s officers, employees or agents shall have the right after
prior notice to the Borrower (which notice shall not, however, be required if an
Event of Default then exists), at any time or times hereafter, in the name of
the Lenders, or any designee of the Lenders or the Credit Parties, to verify the
validity, amount or other matter relating to any Accounts by mail, telephone,
telegraph or otherwise. The Credit Parties shall cooperate fully with the
Administrative Agent and the Lenders in an effort to facilitate and promptly
conclude any such verification process.

 

129



--------------------------------------------------------------------------------

Section 6.20 Cash Management.

(a) As of the Agreement Date, other than with respect to Excluded Accounts, all
bank accounts, securities accounts, commodities accounts, and other investment
accounts of the Credit Parties are listed on Schedule 6.20, and such Schedule
designates which such accounts are deposit accounts.

(b) No Credit Party may (i) open any bank accounts (other than Excluded Accounts
or Term Loan Priority Accounts) unless on or before the date on which such bank
accounts are opened such bank accounts become subject to a Controlled Account
Agreement or (ii) (A) with respect to bank accounts acquired in connection with
any Permitted Acquisition, on or after the sixtieth (60th) day (or such later
date as the Administrative Agent may approve) following the date of such
Permitted Acquisition (provided that such date shall be extended to the 120th
day (or such later date as the Administrative Agent may approve) with respect to
such bank accounts which in the aggregate do not at any time have more than
$1,000,000 in cash on deposit therein) maintain any bank accounts acquired in
connection with such Permitted Acquisition or (B) with respect to any bank
accounts in existence as of the Agreement Date, on or after the sixtieth
(60th) day following the Agreement Date (or such later date as the
Administrative Agent may approve) maintain any bank accounts (other than
Excluded Accounts or Term Loan Priority Accounts), in each case, unless such
bank accounts are at all times subject to a Controlled Account Agreement (such
bank accounts, “Controlled Deposit Accounts”).

(c) The Credit Parties shall:

(i) establish and thereafter maintain, pursuant to an arrangement reasonably
acceptable to the Administrative Agent, one or more Controlled Deposit Accounts
wherein collections, deposits, and other payments with respect to (A) ABL First
Lien Collateral, and (B) to the extent such collections, deposits and other
payments are not deposited in a Term Loan Priority Account, Term Loan
Collateral, are to be transferred, received or made (each, a “Collections
Account”);

(ii) at all times direct all of their Account Debtors that make payments via
wire transfer to direct all wire transfers to a Collections Account; and

(iii) in the event that any Credit Party shall at any time directly receive any
remittances of any Accounts (including, without limitation, any checks, drafts,
or other instruments), credit or merchant card collections, or other payments in
respect of any Collateral or shall receive any other funds representing proceeds
of the Collateral, promptly deposit the same into a Collections Account.

(d) During a Cash Dominion Period:

(i) The Administrative Agent shall have the right to notify any depositary bank
with respect to any Collections Account or other Controlled Deposit Account that
the Administrative Agent is exercising exclusive control with respect thereto
and no Credit Party shall have any right to withdraw such amounts from any such
Collections Account or Controlled Deposit Account. Each Credit Party hereby
grants its power of attorney to SunTrust Bank (and each of its Affiliates
providing the services

 

130



--------------------------------------------------------------------------------

described in this Section 6.20) to indorse in such Credit Party’s name all
tangible items of payment directed for deposit in a Controlled Deposit Account,
Collections Account, or a lockbox and to submit such items for collection, with
it being acknowledged and agreed that such power of attorney, being coupled with
an interest, is irrevocable until the full and final payment in cash and
performance of all Obligations and the termination of the Commitments;

(ii) On each Business Day the Administrative Agent may, without further consent
of any Credit Party, withdraw all immediately available funds in the Collections
Accounts and apply the same against the Obligations in the manner provided for
in Section 2.11.

Section 6.21 Reserved.

Section 6.22 Anti-Corruption Laws; Sanctions. The Borrower will not request any
Loan or Letter of Credit, and the Credit Parties shall ensure that their
respective Subsidiaries and their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment of giving of money, or anything else of value, to any person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto. Not in
limitation of the foregoing, each of the Credit Parties will maintain in effect
and enforce policies and procedures designed to ensure compliance by the Credit
Parties and their respective Subsidiaries, and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions

ARTICLE 7

NEGATIVE COVENANTS

Until the later of the date the Obligations arising under this Agreement and the
other Loan Documents are repaid in full in cash and the date the Commitments are
terminated:

Section 7.1 Indebtedness; Certain Equity Securities.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:

(i) Indebtedness of the Borrower and any of the Restricted Subsidiaries under
the Loan Documents (including any Indebtedness incurred pursuant to
Sections 2.2(f));

(ii) (x) Indebtedness outstanding on the Agreement Date and listed on
Schedule 7.1 and any Permitted Refinancing thereof and (y) intercompany
Indebtedness outstanding on the Agreement Date and any Permitted Refinancing
thereof; provided that any such intercompany Indebtedness of any Credit Party
owed to any Restricted Subsidiary that is not a Credit Party shall be
subordinated in right of payment to the Obligations;

 

131



--------------------------------------------------------------------------------

(iii) Guarantees by the Borrower and its Restricted Subsidiaries in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) such Guarantee is otherwise permitted by
Section 7.4, (B) no Guarantee by any Restricted Subsidiary of any Restricted
Debt Financing, shall be permitted unless such Restricted Subsidiary shall have
also become a Guarantor of the Obligations and (C) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;

(iv) Indebtedness of the Borrower owing to any Restricted Subsidiary or of any
Restricted Subsidiary owing to any other Restricted Subsidiary or the Borrower,
to the extent permitted by Section 7.4; provided that all such Indebtedness of
any Credit Party owing to any Restricted Subsidiary that is not a Credit Party
shall be subordinated to the Obligations (to the extent any such Indebtedness is
outstanding at any time after the date that is thirty (30) days after the
Agreement Date or such later date as the Administrative Agent may reasonably
agree) (but only to the extent permitted by Applicable Law and not giving rise
to adverse tax consequences) on terms (A) at least as favorable to the Lenders
as those set forth in the form of intercompany note attached as Exhibit I or
(B) otherwise reasonably satisfactory to the Administrative Agent;

(v) (A) Indebtedness (including Capital Lease Obligations and purchase money
indebtedness) incurred, issued or assumed by the Borrower or any Restricted
Subsidiary to finance the acquisition, purchase, lease, construction, repair,
replacement or improvement of fixed or capital property, equipment or other
assets (other than Inventory); provided that such Indebtedness is incurred
concurrently with or within 270 days after the applicable acquisition, purchase,
lease, construction, repair, replacement or improvement, and (B) any Permitted
Refinancing of any Indebtedness set forth in the immediately preceding clause
(A) (or successive Permitted Refinancings thereof); provided, further that, at
the time of any such incurrence of Indebtedness and after giving Pro Forma
Effect thereto and the use of the proceeds thereof, the aggregate principal
amount of Indebtedness that is outstanding in reliance on this clause (v) shall
not exceed (A) in the case of Capital Lease Obligations, the greater of
(x) $30,000,000 and (y) 25.0% of Consolidated EBITDA for the most recently ended
Test Period as of such time and (B) in the case of all other Indebtedness
outstanding in reliance on this clause (v), the greater of (x) $50,000,000 and
(y) 40.0% of Consolidated EBITDA for the most recently ended Test Period as of
such time;

(vi) Indebtedness in respect of Hedge Agreements incurred in the ordinary course
of business and not for speculative purposes;

 

132



--------------------------------------------------------------------------------

(vii) (A) Indebtedness of the Borrower, any Restricted Subsidiary or any Person
that becomes a Restricted Subsidiary (or of any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into the Borrower
or a Restricted Subsidiary) either (a) incurred or issued and/or (b) assumed
after the Agreement Date in connection with any Permitted Acquisition or any
other Investment not prohibited by Section 7.4; provided that, with respect to
clause (a) above, (i) to the extent such obligor or guarantor is a Credit Party,
such Indebtedness is secured by the Collateral on a pari passu or junior basis
(but without regard to control of remedies) with the Obligations, provided that
to the extent such Indebtedness is secured by the ABL First Lien Collateral, it
shall be secured on a junior basis and shall be subject to the terms of a
Customary Intercreditor Agreement, (ii) after giving effect to each such
incurrence and/or issuance of such Indebtedness on a Pro Forma Basis, the
Consolidated Senior Secured Net Leverage Ratio as of such time is less than or
equal to either (x) 2.75 to 1.00 or (y) the Consolidated Senior Secured Net
Leverage Ratio immediately prior to such Permitted Acquisition or Investment
(and related issuance and/or incurrence of Consolidated Senior Secured
Indebtedness), and (iii) with respect to any such newly incurred Indebtedness,
(1) such Indebtedness does not mature earlier than the then-applicable Maturity
Date (except in the case of customary bridge loans which, subject to customary
conditions (including no payment or bankruptcy event of default), would either
automatically be converted into or required to be exchanged for permanent
refinancing which does not mature earlier than the Maturity Date as of the
Agreement Date), (2) such Indebtedness does not have a shorter Weighted Average
Life to Maturity than the remaining Term Loans (except in the case of customary
bridge loans which, subject to customary conditions (including no payment or
bankruptcy event of default), would either automatically be converted into or
required to be exchanged for permanent refinancing Indebtedness which does not
have a shorter Weighted Average Life to Maturity than such remaining Term Loans)
and (3) the other terms and conditions of such Indebtedness shall be as
determined by the Borrower and the lenders providing such Indebtedness (subject
to the restrictions and exceptions set forth above); and with respect to clause
(b) above, such Indebtedness is and remains the obligation of the Person and/or
such Person’s subsidiaries that are acquired and such Indebtedness was not
incurred in anticipation of such Permitted Acquisition or Investment; and
(B) any Permitted Refinancing of Indebtedness incurred pursuant to the foregoing
subclause (A); provided further that the aggregate principal amount of
Indebtedness of which the primary obligor or a guarantor is a Restricted
Subsidiary that is not a Credit Party outstanding in reliance on this clause
(vii)(A)(a) or (vii)(B) (together with the aggregate principal amount of
Indebtedness incurred in reliance Section 7.1(a)(viii) and outstanding of which
the primary obligor or a guarantor is a Restricted Subsidiary that is not a
Credit Party) shall not exceed, at the time of incurrence thereof and after
giving Pro Forma Effect thereto, the greater of $30,000,000 and 20.0% of
Consolidated EBITDA for the most recently ended Test Period as of such time;

(viii) (A) Indebtedness of the Borrower, any Restricted Subsidiary or any Person
that becomes a Restricted Subsidiary (or any Person not previously a Restricted
Subsidiary that is merged or consolidated with or into the Borrower or a
Restricted Subsidiary) either (a) incurred or issued and/or (b) assumed after
the Agreement Date in connection with any Permitted Acquisition or any other
Investment not prohibited by Section 7.4; provided that, with respect to clause
(a) above, (i) such Indebtedness is unsecured, (ii) after giving effect to each
such incurrence and/or issuance of such Indebtedness on a Pro Forma Basis, the
Total Net Leverage Ratio as of such time

 

133



--------------------------------------------------------------------------------

is either (I) less than or equal to 3.75 to 1.00 or (II) less than or equal to
the Total Net Leverage Ratio immediately prior to such Permitted Acquisition or
Investment (and related incurrence and/or issuance of Indebtedness) and
(iii) with respect to any such newly incurred Indebtedness, (1) such
Indebtedness does not mature earlier than the then-applicable Maturity Date
(except in the case of customary bridge loans which, subject to customary
conditions (including no payment or bankruptcy event of default), would either
automatically be converted into or required to be exchanged for permanent
refinancing which does not mature earlier than the then-applicable Maturity
Date), (2) such Indebtedness does not have a shorter Weighted Average Life to
Maturity than the remaining Term Loans (except in the case of customary bridge
loans which, subject to customary conditions (including no payment or bankruptcy
event of default), would either automatically be converted into or required to
be exchanged for permanent refinancing Indebtedness which does not have a
shorter Weighted Average Life to Maturity than such remaining Term Loans) and
(3) the other terms and conditions of such Indebtedness shall be as determined
by the Borrower and the lenders providing such Indebtedness (subject to the
restrictions and exceptions set forth above); and with respect to clause
(b) above, such Indebtedness is and remains the obligation of the Person and/or
such Person’s subsidiaries that are acquired and such Indebtedness was not
incurred in anticipation of such Permitted Acquisition or Investment and to the
extent such Person and/or such Person’s subsidiaries are a Credit Party, such
Indebtedness is secured, if at all, by the ABL First Lien Collateral on a junior
basis with the Obligations and is subject to the terms of a Customary
Intercreditor Agreement; and (B) any Permitted Refinancing of Indebtedness
incurred pursuant to the foregoing subclause (A); provided further that the
aggregate principal amount of Indebtedness of which the primary obligor or a
guarantor is a Restricted Subsidiary that is not a Credit Party outstanding in
reliance on this clause (viii)(A)(a) or (viii)(B) (solely with respect to any
Permitted Refinancing of any Indebtedness incurred pursuant to clause
(viii)(A)(a)) (together with the aggregate principal amount of Indebtedness
incurred in reliance Section 7.1(a)(vii) and outstanding of which the primary
obligor or a guarantor is a Restricted Subsidiary that is not a Credit Party)
shall not exceed, at the time of incurrence thereof and after giving Pro Forma
Effect thereto, the greater of $30,000,000 and 20.0% of Consolidated EBITDA for
the most recently ended Test Period as of such time;

(ix) Settlement Indebtedness;

(x) Indebtedness in respect of Bank Product Obligations and other Indebtedness
in respect of netting services, automated clearinghouse arrangements, overdraft
protections and similar arrangements, in each case, in connection with deposit
accounts or from the honoring of a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business;

(xi) Indebtedness consisting of obligations under deferred compensation
(including indemnification obligations, obligations in respect of purchase price
adjustments, earn-outs, incentive non-competes and other contingent obligations)
or other similar arrangements incurred or assumed in connection with any
Permitted Acquisition, any other Investment or any Disposition, in each case,
permitted under this Agreement;

 

134



--------------------------------------------------------------------------------

(xii) Indebtedness of the Borrower or any of the Restricted Subsidiaries or any
Person that becomes a Restricted Subsidiary after the Agreement Date (or of any
Person not previously a Restricted Subsidiary that is merged or consolidated
with or into the Borrower or a Restricted Subsidiary); provided that, at the
time of the incurrence thereof and after giving Pro Forma Effect thereto, the
aggregate principal amount of Indebtedness outstanding in reliance on this
clause (xii) shall not exceed the greater of $70,000,000 and 50.0% of
Consolidated EBITDA for the most recently ended Test Period as of such time;

(xiii) (A) unlimited Indebtedness of the Borrower or any of the Restricted
Subsidiaries or any Person that becomes a Restricted Subsidiary after the
Agreement Date (or of any Person not previously a Restricted Subsidiary that is
merged or consolidated with or into the Borrower or a Restricted Subsidiary) so
long as, after giving effect to the incurrence of such Indebtedness on a Pro
Forma Basis, the Total Net Leverage Ratio as of such time is less than or equal
to 3.75 to 1.00 and (B) any Permitted Refinancing of Indebtedness incurred
pursuant to the foregoing subclause (A); provided further that the aggregate
principal amount of Indebtedness of which the primary obligor or a guarantor is
a Restricted Subsidiary that is not a Credit Party outstanding in reliance on
this clause (xiii) shall not exceed, at the time of incurrence thereof and after
giving Pro Forma Effect thereto, the greater of $30,000,000 and 20.0% of
Consolidated EBITDA for the most recently ended Test Period as of such time;

(xiv) Indebtedness of the Borrower or any of the Restricted Subsidiaries in an
aggregate principal amount not greater than the aggregate amount of cash
contributions made to the capital of the Borrower or any other Restricted
Subsidiary (to the extent Not Otherwise Applied) after the Agreement Date;
provided that (i) the aggregate principal amount of Indebtedness of which the
primary obligor or a guarantor is a Restricted Subsidiary that is not a Credit
Party outstanding in reliance on this clause (xiv) (together with the aggregate
principal amount of Indebtedness incurred in reliance on Section 7.1(a)(xiii)
and outstanding of which the primary obligor or a guarantor is a Restricted
Subsidiary that is not a Credit Party) shall not exceed, at the time of
incurrence thereof, the greater of $20,000,000 and 10.0% of Consolidated EBITDA
for the most recently Test Period as of such time;

(xv) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(xvi) Indebtedness supported by a letter of credit, in a principal amount not to
exceed the face amount of such letter of credit;

(xvii) Indebtedness consisting of Permitted Term Debt and any Permitted
Refinancing thereof;

(xviii) Indebtedness of any Restricted Subsidiary that is not a Credit Party;
provided that the aggregate principal amount of Indebtedness of which the
primary obligor or a guarantor is a Restricted Subsidiary that is not a Credit
Party outstanding in reliance of this clause (xxi) shall not exceed, at the time
of incurrence thereof and after giving Pro Forma Effect thereto, the greater of
$20,000,000 and 10.0% of Consolidated EBITDA for the most recently ended Test
Period;

 

135



--------------------------------------------------------------------------------

(xix) Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, warehouse
receipts, bankers’ acceptances or similar instruments issued or created in the
ordinary course of business or consistent with past practice, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
reimbursement-type obligations regarding workers compensation claims;

(xx) Indebtedness and obligations in respect of self-insurance and obligations
in respect of performance, bid, appeal and surety bonds and performance and
completion guarantees and similar obligations provided by the Borrower or any
Restricted Subsidiary or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case, in the ordinary
course of business or consistent with past practice;

(xxi) Indebtedness representing deferred compensation or stock-based
compensation owed to employees, consultants or independent contractors of the
Borrower or its Restricted Subsidiaries incurred in the ordinary course of
business or consistent with past practice and (y) Indebtedness consisting of
obligations of the Borrower or its Restricted Subsidiaries under deferred
compensation to employees, consultants or independent contractors of the
Borrower or its Restricted Subsidiaries or other similar arrangements incurred
by such Persons in connection with the Transactions and Permitted Acquisitions
or any other Investment permitted by this Agreement;

(xxii) Indebtedness consisting of promissory notes issued by the Borrower or any
Restricted Subsidiary to future, current or former officers, directors,
employees, managers and consultants or their respective estates, spouses or
former spouses, successors, executors, administrators, heirs, legatees or
distributees, in each case to finance the purchase or redemption of Equity
Interests of the Borrower to the extent permitted by Section 7.7(a);

(xxiii) Indebtedness in respect of obligations of the Borrower or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money and (y) Indebtedness in respect of
intercompany obligations of the Borrower or any Restricted Subsidiary in respect
of accounts payable incurred in connection with goods sold or services rendered
in the ordinary course of business and not in connection with the borrowing of
money;

 

136



--------------------------------------------------------------------------------

(xxiv) Indebtedness to a customer to finance the acquisition of any equipment
necessary to perform services for such customer; provided that the terms of such
Indebtedness are consistent with those entered into with respect to similar
Indebtedness prior to the Agreement Date, including that (x) the repayment of
such Indebtedness is conditional upon such customer ordering a specific volume
of goods and (y) such Indebtedness does not bear interest or provide for
scheduled amortization or maturity;

(xxv) Indebtedness incurred in connection with any sale-leaseback transaction;

(xxvi) unsecured Indebtedness of the Borrower or any Restricted Subsidiary
incurred at any time when the Payment Conditions are satisfied, provided that
such Indebtedness does not mature, or require any principal amortization, until
the date that is 180 days after the then-applicable Maturity Date; and

(xxvii) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxvi) above.

(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
issue any preferred Equity Interests or any Disqualified Equity Interests,
except (A) in the case of the Borrower, preferred Equity Interests that are
Qualified Equity Interests and (B)(x) preferred Equity Interests issued to and
held by the Borrower or any Restricted Subsidiary and (y) preferred Equity
Interests issued to and held by joint venture partners after the Agreement Date;
provided that in the case of this clause (y) any such issuance of preferred
Equity Interests shall be deemed to be incurred Indebtedness and subject to the
provisions set forth in Section 7.1(a).

Section 7.2 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned (but not leased) or hereafter acquired (but not leased) by
it, except:

(a) Liens created under the Loan Documents;

(b) Permitted Encumbrances;

(c) Liens existing on the Agreement Date; provided that any Lien securing
Indebtedness or other obligations in excess of $5,000,000 individually shall
only be permitted if set forth on Schedule 7.2 (unless such Lien is permitted by
another clause in this Section 7.2) and any modifications, replacements,
renewals or extensions thereof; provided further that such modified,
replacement, renewal or extension Lien does not extend to any additional
property other than (1) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.1 and (2) proceeds and products thereof;

(d) Liens securing Indebtedness permitted under Section 7.1(a)(v); provided that
(A) such Liens attach concurrently with or within 270 days after the
acquisition, repair, replacement, construction or improvement (as applicable) of
the property subject to such Liens, (B) such Liens do not at any time encumber
any property other than the property financed by

 

137



--------------------------------------------------------------------------------

such Indebtedness except for replacements, additions, accessions and
improvements to such property and the proceeds and the products thereof, and any
lease of such property (including accessions thereto) and the proceeds and
products thereof and customary security deposits and (C) with respect to Capital
Lease Obligations, such Liens do not at any time extend to or cover any assets
(except for replacements, additions, accessions and improvements to or proceeds
of such assets) other than the assets subject to such Capital Lease Obligations;
provided further that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by such
lender;

(e) easements, leases, licenses, subleases or sublicenses granted to others
(including licenses and sublicenses of Intellectual Property) that do not
(A) interfere in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (B) secure any Indebtedness and
(ii) any interest or title of a lessor or licensee under any lease (including
financing statements regarding property subject to lease) or license entered
into by the Borrower or any Restricted Subsidiary not in violation of this
Agreement; provided that with respect to this clause (ii), such Liens are only
in respect of the property subject to, and secure only, the respective lease
(and any other lease with the same or an affiliated lessor);

(f) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(g) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code, or any comparable or successor provision, on items in the
course of collection; (B) attaching to pooling, commodity trading accounts or
other commodity brokerage accounts incurred in the ordinary course of business;
or (C) in favor of a banking or other financial institution or entity, or
electronic payment service provider, encumbering deposits (including the right
of setoff);

(h) Liens (A) on cash advances or escrow deposits in favor of the seller of any
property to be acquired in an Investment permitted pursuant to Section 7.4 to be
applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 7.5 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition), or
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 7.5, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(i) Liens on property or other assets of any Restricted Subsidiary that is not a
Credit Party, which Liens secure Indebtedness of such Restricted Subsidiary or
another Restricted Subsidiary that is not a Credit Party, in each case permitted
under Section 7.1(a);

(j) Liens granted by a Restricted Subsidiary that is not a Credit Party in favor
of any Restricted Subsidiary and Liens granted by a Credit Party in favor of any
other Credit Party;

 

138



--------------------------------------------------------------------------------

(k) Liens existing on property or other assets at the time of its acquisition or
existing on the property or other assets of any Person at the time such Person
becomes a Restricted Subsidiary, in each case after the Agreement Date and any
modifications, replacements, renewals or extensions thereof; provided that
(A) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, and (B) such Lien does not extend to or
cover any Accounts or Inventory or other assets or property (other than any
replacements of such property or assets and additions and accessions thereto,
the proceeds or products thereof and other than after-acquired property subject
to a Lien securing Indebtedness and other obligations incurred prior to such
time and which Indebtedness and other obligations are permitted hereunder that
require or include, pursuant to their terms at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition);

(l) rights of consignors of goods, whether or not perfected by the filing of a
financing statement or other registration, recording or filing;

(m) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods by any of the Borrower or any
Restricted Subsidiaries in the ordinary course of business;

(n) Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;

(o) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(p) Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Borrower and its Restricted Subsidiaries or
(C) relating to purchase orders and other agreements entered into with customers
of the Borrower or any Restricted Subsidiary in the ordinary course of business;

(q) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Restricted Subsidiaries are located;

(r) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(s) Liens securing Indebtedness permitted under Sections 7.1(a)(xix) or
7.1(a)(xx);

(t) Liens on real property other than the Mortgaged Properties;

(u) Settlement Liens;

 

139



--------------------------------------------------------------------------------

(v) Liens securing Indebtedness permitted under Sections 7.1(a)(vii), (viii) or
(xii) (so long as with respect to clause (xii) such Indebtedness is to a
Customary Intercreditor Agreement, to the extent the Lien extends to the ABL
First Lien Collateral);

(w) Liens securing Indebtedness permitted under Section 7.1(a)(xiii); provided
that (x) after giving effect to the incurrence of such Indebtedness on a Pro
Forma Basis, the Consolidated Senior Secured Net Leverage Ratio as of such time
is less than or equal to 2.75 to 1.00 and (y) such Indebtedness shall be subject
to a Customary Intercreditor Agreement;

(x) Liens on cash and Permitted Investments used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder;

(y) Receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(z) Liens on Equity Interests of any joint venture or Unrestricted Subsidiary
(a) securing obligations of such joint venture or Unrestricted Subsidiary or
(b) pursuant to the relevant joint venture agreement or arrangement;

(aa) Liens on cash or Permitted Investments securing Hedge Agreements in the
ordinary course of business submitted for clearing in accordance with Applicable
Law; provided that the aggregate outstanding amount of obligations secured by
Liens existing in reliance on this clause (xxvii) shall not exceed $25,000,000;

(bb) other Liens so long as such Liens are subject to a Customary Intercreditor
Agreement, to the extent the Lien extends to the ABL First Lien Collateral;
provided that at the time of the granting thereof and after giving Pro Forma
Effect to any such Lien and the obligations secured thereby (including the use
of proceeds thereof) the lesser of (x) the aggregate outstanding face amount of
obligations secured by Liens existing in reliance on this clause (xxviii) and
(y) the fair market value of the assets securing such obligations shall not
exceed the greater of $35,000,000 and 25.0% of Consolidated EBITDA for the Test
Period then last ended;

(cc) Liens securing Indebtedness permitted under Section 7.1(a)(xvii) so long as
such Liens are subject to a Customary Intercreditor Agreement; and

(dd) Liens in connection with sale-leaseback transactions.

Section 7.3 Fundamental Changes.

The Borrower will not, and will not permit any other Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve (which, for the
avoidance of doubt, shall not restrict the Borrower or any Restricted Subsidiary
from changing its organizational form), except that:

 

140



--------------------------------------------------------------------------------

(a) any Restricted Subsidiary may merge or consolidate with (A) the Borrower;
provided that the Borrower shall be the continuing or surviving Person, or
(B) any one or more other Restricted Subsidiaries; provided that when any
Subsidiary Credit Party is merging or consolidating with another Restricted
Subsidiary (1) the continuing or surviving Person shall be a Subsidiary Credit
Party or (2) if the continuing or surviving Person is not a Subsidiary Credit
Party, the acquisition of such Subsidiary Credit Party by such surviving
Restricted Subsidiary is otherwise permitted under Section 7.4;

(b) any Restricted Subsidiary that is not a Credit Party may merge or
consolidate with or into any other Restricted Subsidiary that is not a Credit
Party and (B) any Restricted Subsidiary may liquidate or dissolve or change its
legal form if the Borrower determines in good faith that such action is in the
best interests of the Borrower and its Restricted Subsidiaries and is not
materially disadvantageous to the Lenders;

(c) any Restricted Subsidiary may make a Disposition of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Credit Party, then (A) the transferee must be a Credit Party,
(B) to the extent constituting an Investment, such Investment is a permitted
Investment in a Restricted Subsidiary that is not a Credit Party in accordance
with Section 7.4 or (C) to the extent constituting a Disposition to a Restricted
Subsidiary that is not a Credit Party, such Disposition is for fair market value
(as determined in good faith by the Borrower) and any promissory note or other
non-cash consideration received in respect thereof is a permitted Investment in
a Restricted Subsidiary that is not a Credit Party in accordance with
Section 7.4;

(d) the Borrower may merge or consolidate with (or Dispose of all or
substantially all of its assets to) any other Person; provided that (A) the
Borrower shall be the continuing or surviving Person or (B) if the Person formed
by or surviving any such merger or consolidation is not the Borrower or is a
Person into which the Borrower has been liquidated (or, in connection with a
Disposition of all or substantially all of the Borrower’s assets, if the
transferee of such assets) (any such Person, the “Successor Borrower”), (1) the
Successor Borrower shall be an entity organized or existing under the laws of a
Covered Jurisdiction, (2) the Successor Borrower shall expressly assume all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to a supplement hereto or thereto in form
and substance reasonably satisfactory to the Administrative Agent, (3) each
Credit Party other than the Borrower, unless it is the other party to such
merger or consolidation, shall have reaffirmed, pursuant to an agreement in form
and substance reasonably satisfactory to the Administrative Agent, that its
Guarantee of and grant of any Liens as security for the Obligations shall apply
to the Successor Borrower’s obligations under this Agreement and (4) the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer and an opinion of counsel, each stating that such merger or
consolidation complies with this Agreement; provided further that (y) if such
Person is not a Credit Party, no Event of Default (or, to the extent related to
a Permitted Acquisition or any Investment not prohibited by Section 7.4, no
Event of Default) shall exist after giving effect to such merger or
consolidation and (z) if the foregoing requirements are satisfied, the Successor
Borrower will succeed to, and be substituted for, the Borrower under this
Agreement and the other Loan Documents; provided further that the Borrower will
use commercially reasonable efforts to provide any documentation and other
information about the Successor Borrower as shall have been reasonably requested
in writing by any Lender through the Administrative Agent that such Lender shall
have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including Title III of the USA PATRIOT Act;

 

141



--------------------------------------------------------------------------------

(e) any Restricted Subsidiary may merge, consolidate or amalgamate with any
other Person in order to effect an Investment permitted pursuant to Section 7.4;
provided that the continuing or surviving Person shall be the Borrower or a
Restricted Subsidiary, which together with each of the Restricted Subsidiaries,
shall have complied with the requirements of Sections 6.12 and 6.13; and

(f) any Restricted Subsidiary may effect a merger, dissolution, liquidation
consolidation or amalgamation to effect a Disposition permitted pursuant to
Section 7.5.

Section 7.4 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any Restricted Subsidiary to, make or
hold any Investment, except:

(a) Permitted Investments at the time such Permitted Investment is made and
purchases of assets, in the ordinary course of business consistent with past
practice;

(b) loans, advances and other credit extensions to officers, members of the
Board of Directors and employees of the Borrower and its Restricted Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation (including moving expenses and costs of replacement homes), business
machines or supplies, automobiles and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of the
Borrower (provided that the amount of such loans and advances made in cash to
such Person shall be contributed to the Borrower in cash as common equity or
Qualified Equity Interests) and (iii) for purposes not described in the
foregoing clauses (i) and (ii), in an aggregate principal amount outstanding
under this clause (iii) at any time not to exceed $40,000,000;

(c) Investments by the Borrower in any Restricted Subsidiary and Investments by
any Restricted Subsidiary in any of the Borrower or any other Restricted
Subsidiary; provided that, in the case of any Investment by a Credit Party in a
Restricted Subsidiary that is not a Credit Party, (i) at the time of any such
Investment and after giving effect thereto, no Event of Default exists or would
result therefrom, and (ii) the aggregate principal amount of such Investments
outstanding at any time shall not exceed the greater of $50,000,000 and 40% of
Consolidated EBITDA for the most recently ended Test Period as of such time;

(d) Investments consisting of (i) extensions of trade credit and accommodation
guarantees in the ordinary course of business and (ii) loans and advances to
customers; provided that the aggregate principal amount of such loans and
advances outstanding under this clause (ii) at any time shall not exceed
$10,000,000;

(e) Investments (i) existing or contemplated on the Agreement Date and set forth
on Schedule 7.4(e) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the Agreement Date by the
Borrower or any Restricted Subsidiary in the Borrower or any Restricted
Subsidiary and any modification, renewal or extension thereof; provided that the
amount of the original Investment is not increased except by the terms of such
Investment to the extent as set forth on Schedule 7.4(e) or as otherwise
permitted by this Section 7.4;

 

142



--------------------------------------------------------------------------------

(f) Investments in Hedge Agreements incurred in the ordinary course of business
and not for speculative purposes;

(g) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.5;

(h) Permitted Acquisitions;

(i) the Transactions;

(j) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers in the
ordinary course of business;

(k) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

(l) loans and advances to the Borrower (x) in lieu of, and not in excess of the
amount of (after giving effect to any other loans, advances or Restricted
Payments in respect thereof), Restricted Payments to the extent permitted to be
made to the Borrower in accordance with Section 7.7(a) and (y) to the extent the
proceeds thereof are contributed or loaned or advanced to any Restricted
Subsidiary;

(m) additional Investments and other acquisitions; provided that at the time any
such Investment or other acquisition is made, the aggregate outstanding amount
of such Investment or acquisition made in reliance on this clause (m), together
with the aggregate amount of all consideration paid in connection with all other
Investments and acquisitions made in reliance on this clause (m) (including the
aggregate principal amount of all Indebtedness assumed in connection with any
such other Investment or acquisition previously made under this clause (m)),
shall not exceed the sum of (A) the greater of $50,000,000 and 40.0% of
Consolidated EBITDA for the most recently ended Test Period after giving Pro
Forma Effect to the making of such Investment or other acquisition, plus (B) the
Available Equity Amount that is Not Otherwise Applied as in effect immediately
prior to the time of making of such Investment;

(n) advances of payroll payments to employees in the ordinary course of
business;

(o) Investments and other acquisitions to the extent that payment for such
Investments is made with Qualified Equity Interests of the Borrower;

 

143



--------------------------------------------------------------------------------

(p) Investments of a Subsidiary acquired after the Agreement Date or of a Person
merged or consolidated with any Subsidiary in accordance with this Section 7.4
and Section 7.3 after the Agreement Date or that otherwise becomes a Subsidiary
(provided that if such Investment is made under Section 7.4(h), existing
Investments in subsidiaries of such Subsidiary or Person shall comply with the
requirements of Section 7.4(h)) to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

(q) receivables owing to the Borrower or any Restricted Subsidiary, if created
or acquired in the ordinary course of business;

(r) Investments (A) for utilities, security deposits, leases and similar prepaid
expenses incurred in the ordinary course of business and (B) trade accounts
created, or prepaid expenses accrued, in the ordinary course of business;

(s) non-cash Investments in connection with tax planning and reorganization
activities; provided that after giving effect to any such activities, the
security interests of the Lenders in the Collateral, taken as a whole, would not
be materially impaired;

(t) additional Investments so long as at the time of any such Investment and
after giving effect thereto, Payment Conditions are satisfied;

(u) Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions and Restricted Payments permitted (other than by reference to this
Section 7.4(u)) under Sections 7.1, 7.2, 7.3, 7.5 and 7.7, respectively;

(v) contributions to a “rabbi” trust for the benefit of employees, directors,
consultants, independent contractors or other service providers or other grantor
trust subject to claims of creditors in the case of a bankruptcy of the
Borrower;

(w) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials or equipment or purchases, acquisitions,
licenses or leases of other assets, Intellectual Property, or other rights, in
each case in the ordinary course of business;

(x) any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business;

(y) Investments by an Unrestricted Subsidiary entered into prior to the day such
Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant to
the definition of “Unrestricted Subsidiary”;

(z) [reserved];

(aa) Investments in the ordinary course of business in connection with
Settlements;

 

144



--------------------------------------------------------------------------------

(bb) Investments arising as a result of sale-leaseback transactions; and

(cc) Investments in joint ventures and Subsidiaries that are not Guarantors in
an aggregate principal amount outstanding at any time not to exceed the greater
of $75,000,000 and 20.0% of Consolidated EBITDA for the most recently ended Test
Period as of such time so long as at the time of any such Investment and after
giving effect thereto, no Event of Default exists or would result therefrom.

Section 7.5 Asset Sales.

The Borrower will not, and will not permit any Restricted Subsidiary to,
(i) voluntarily sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it or (ii) permit any Restricted
Subsidiary to issue any additional Equity Interest in such Restricted Subsidiary
(other than issuing directors’ qualifying shares, nominal shares issued to
foreign nationals to the extent required by applicable Requirements of Law and
other than issuing Equity Interests to the Borrower or a Restricted Subsidiary
in compliance with Section 7.4(c)) (each, a “Disposition” and the term “Dispose”
as a verb has the corresponding meaning), except:

(a) Dispositions of obsolete, damaged, used, surplus or worn out property (other
than surplus Inventory sold outside the ordinary course of business), whether
now owned or hereafter acquired, and Dispositions of non-core assets or
property, (including assets or property no longer used or useful, or
economically practicable to maintain, in the conduct of the core or principal
business of the Borrower and its Restricted Subsidiaries) (including allowing
any registration or application for registration of any Intellectual Property
that is no longer used or useful, or economically practicable to maintain, to
lapse, go abandoned, or be invalidated);

(b) Dispositions of inventory and other assets (including Settlement Assets) in
the ordinary course of business or consistent with past practice or held for
sale or no longer used in the ordinary course of business and immaterial assets
(considered in the aggregate) in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii) an
amount equal to Net Proceeds of such Disposition are promptly applied to the
purchase price of such replacement property;

(d) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor in such a transaction is a Credit Party, then
either (i) the transferee must be a Credit Party, (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in a
Restricted Subsidiary that is not a Credit Party in accordance with Section 7.4
or (iii) to the extent constituting a Disposition to a Restricted Subsidiary
that is not a Credit Party, such Disposition is for fair market value (as
determined in good faith by the Borrower) and any promissory note or other
non-cash consideration received in respect thereof is a permitted investment in
a Restricted Subsidiary that is not a Credit Party in accordance with
Section 7.4 and to the extent such Disposition includes ABL First Lien
Collateral with a fair market value in excess of $5,000,000 individually or in
the aggregate, the Borrower shall have provided an updated Borrowing Base
Certificate prepared on a Pro Forma Basis for such Disposition to the
Administrative Agent;

 

145



--------------------------------------------------------------------------------

(e) Dispositions permitted by Section 7.3, Investments permitted by Section 7.4,
Restricted Payments permitted by Section 7.7 and Liens permitted by Section 7.2;

(f) Dispositions of property acquired by the Borrower or any of the Restricted
Subsidiaries pursuant to sale-leaseback transactions;

(g) Dispositions of Permitted Investments;

(h) Dispositions or forgiveness of accounts receivable in the ordinary course of
business in connection with the collection or compromise thereof (including
sales to factors or other third parties);

(i) leases, subleases, service agreements, product sales, licenses or
sublicenses (including licenses and sublicenses of Intellectual Property), in
each case that do not materially interfere with the business of the Borrower and
its Restricted Subsidiaries, taken as a whole;

(j) transfers of property subject to Casualty Events;

(k) Dispositions of property to Persons other than Restricted Subsidiaries
(including the sale or issuance of Equity Interests of a Restricted Subsidiary)
for fair market value (as determined by a Responsible Officer of the Borrower in
good faith) not otherwise permitted under this Section 7.5; provided that
(a) with respect to any Disposition pursuant to this clause (k) for a purchase
price in excess of $50,000,000, the Borrower or any Restricted Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Permitted
Investments and (b) to the extent such Disposition includes ABL First Lien
Collateral with a fair market value in excess of $5,000,000 individually or in
the aggregate, the Borrower shall have provided an updated Borrowing Base
Certificate prepared on a Pro Forma Basis for such Disposition to the
Administrative Agent; provided, however, that solely for the purposes of this
clause (k), (A) any liabilities (as shown on the most recent balance sheet of
the Borrower or such Restricted Subsidiary or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated in right of payment to the Loan Document Obligations, that
are assumed by the transferee with respect to the applicable Disposition and for
which the Borrower and all of the Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, shall be deemed to be
cash, (B) any securities, notes or other obligations or assets received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash or Permitted Investments
(to the extent of the cash or Permitted Investments received) within one hundred
and eighty (180) days following the closing of the applicable Disposition, shall
be deemed to be cash, (C) Indebtedness of any Restricted Subsidiary that ceases
to be a Restricted Subsidiary as a result of such Disposition (other than
intercompany debt owed to the Borrower or its Restricted Subsidiaries), to the
extent that the Borrower and all of the Restricted Subsidiaries (to the extent
previously liable thereunder) are released from any guarantee of payment of the
principal amount of such Indebtedness in connection with such Disposition, shall

 

146



--------------------------------------------------------------------------------

be deemed to be cash and (D) any Designated Non-Cash Consideration received by
the Borrower or such Restricted Subsidiary in respect of such Disposition having
an aggregate fair market value (as determined by a Responsible Officer of the
Borrower in good faith), taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (k) that is at that time
outstanding, not in excess of $50,000,000 at the time of the receipt of such
Designated Non-Cash Consideration, with the fair market value (as determined in
good faith by the Borrower) of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value, shall be deemed to be cash;

(l) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(m) Dispositions of any assets (including Equity Interests) (A) acquired in
connection with any Permitted Acquisition or other Investment not prohibited
hereunder, which assets are not used or useful to the core or principal business
of the Borrower and its Restricted Subsidiaries and/or (B) made to obtain the
approval of any applicable antitrust authority in connection with a Permitted
Acquisition;

(n) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property arising from foreclosure or similar action
or that have been subject to a casualty to the respective insurer of such real
property as part of an insurance settlement; and

(o) any Disposition of the Equity Interests of any Immaterial Subsidiary or
Unrestricted Subsidiary.

Section 7.6 Lines of Business. The Borrower and its Restricted Subsidiaries,
taken as a whole, will not fundamentally and substantively alter the character
of their business, taken as a whole, from the business conducted by them on the
Agreement Date and other business activities which are extensions thereof
(including any new product lines or manufacturing or distribution of product
lines) or otherwise incidental, reasonably related or ancillary to any of the
foregoing.

Section 7.7 Restricted Payments; Certain Payments of Indebtedness.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except:

(i) each Restricted Subsidiary may make Restricted Payments to the Borrower or
any other Restricted Subsidiary; provided that in the case of any such
Restricted Payment by a Restricted Subsidiary that is not a Wholly Owned
Subsidiary, such Restricted Payment is made to the Borrower, any Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests;

 

147



--------------------------------------------------------------------------------

(ii) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests of such
Person;

(iii) Restricted Payments made to consummate the Transactions;

(iv) repurchases of Equity Interests in the Borrower or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price or withholding taxes
payable in connection with the exercise of such options or warrants or other
incentive interests;

(v) Restricted Payments to the Borrower, which the Borrower may use to redeem,
acquire, retire, repurchase or settle its Equity Interests (or any options,
warrants, restricted stock or stock appreciation rights or similar securities
issued with respect to any such Equity Interests) or Indebtedness or to service
Indebtedness incurred by the Borrower to finance the redemption, acquisition,
retirement, repurchase or settlement of such Equity Interest or Indebtedness,
held directly or indirectly by current or former officers, managers,
consultants, members of the Board of Directors, employees or independent
contractors (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) of the Borrower and its
Restricted Subsidiaries, upon the death, disability, retirement or termination
of employment of any such Person or otherwise in accordance with any stock
option or stock appreciation rights plan, any management, director and/or
employee stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement in an aggregate amount after the Agreement Date together with the
aggregate amount of loans and advances to the Borrower made pursuant to
Section 7.4(m) in lieu of Restricted Payments permitted by this clause (v) not
to exceed $75,000,000 in any calendar year with unused amounts in any calendar
year being carried over to succeeding calendar years subject to a maximum of
$150,000,000 in any calendar year (without giving effect to the following
proviso); provided that such amount in any calendar year may be increased by
(1) an amount not to exceed the cash proceeds of key man life insurance policies
received by the Borrower or the Restricted Subsidiaries after the Agreement
Date, or (2) the amount of any bona fide cash bonuses otherwise payable to
members of the Board of Directors, consultants, officers, employees, managers or
independent contractors of the Borrower or any Restricted Subsidiary that are
foregone in return for the receipt of Equity Interests, the fair market value of
which is equal to or less than the amount of such cash bonuses, which, if not
used in any year, may be carried forward to any subsequent fiscal year; provided
further that cancellation of Indebtedness owing to the Borrower or any
Restricted Subsidiary from members of the Board of Directors, consultants,
officers, employees, managers or independent contractors (or their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) of the Borrower or any Restricted Subsidiary in connection with
a repurchase of Equity Interests of the Borrower will not be deemed to
constitute a Restricted Payment for purposes of this Section 7.7 or any other
provisions of this Agreement.

 

148



--------------------------------------------------------------------------------

(vi) other Restricted Payments made by the Borrower; provided that, at the time
of making such Restricted Payments, after giving effect to such Restricted
Payment, Payment Conditions are satisfied;

(vii) any Restricted Subsidiary may make Restricted Payments in cash to the
Borrower:

(A) as distributions by any Restricted Subsidiary to the Borrower in amounts
required for the Borrower to pay with respect to any taxable period in which the
Borrower and/or any of its Subsidiaries is a member of (or is a flow-through
entity for U.S. federal income tax purposes owned directly or indirectly by one
or more such members of) a consolidated, combined, unitary or similar tax group
(a “Tax Group”) of which the Borrower is the common parent, U.S. federal, state
and local and foreign taxes that are attributable to the taxable income of the
Borrower and/or its Subsidiaries; provided that for each taxable period, the
amount of such payments made in respect of such taxable period in the aggregate
shall not exceed the amount of such taxes that the Borrower and its Subsidiaries
would have been required to pay if they were a stand-alone Tax Group with the
Borrower as the corporate common parent of such stand-alone Tax Group
(collectively, “Tax Distributions”);

(B) to finance any Investment made by the Borrower that, if made by the
Borrower, would be permitted to be made pursuant to Section 7.4; provided that
(A) such Restricted Payment shall be made substantially concurrently with the
closing of such Investment and (B) the Borrower shall, immediately following the
closing thereof, cause (1) all property acquired (whether assets or Equity
Interests but not including any loans or advances made pursuant to
Section 7.4(b)) to be contributed to the Borrower or its Restricted Subsidiaries
or (2) the Person formed or acquired to merge into or consolidate with the
Borrower or any of the Restricted Subsidiaries to the extent such merger or
consolidation is permitted in Section 7.3) in order to consummate such
Investment, in each case in accordance with the requirements of Sections 6.12
and 6.13;

(C) the proceeds of which shall be used to pay (or to make Restricted Payments
to allow the Borrower to pay) fees and expenses related to any equity or debt
offering;

(D) the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers and employees of the Borrower to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries; and

(E) the proceeds of which shall be used to make payments permitted by clause
(b)(iv) and (b)(v) of Section 7.7;

 

149



--------------------------------------------------------------------------------

(viii) in addition to the foregoing Restricted Payments, so long as no Event of
Default exists or would result therefrom, the Borrower may make additional
Restricted Payments, in an aggregate amount, not to exceed the Available Equity
Amount that is Not Otherwise Applied as in effect immediately prior to the time
of making of such Restricted Payment;

(ix) redemptions in whole or in part of any of its Equity Interests for another
class of its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests;

(x) payments made or expected to be made in respect of withholding or similar
Taxes payable by any future, present or former employee, director, manager or
consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options and the vesting of restricted stock and restricted stock units;

(xi) the Borrower may (a) pay cash in lieu of fractional Equity Interests in
connection with any dividend, split or combination thereof or any Permitted
Acquisition (or other similar Investment) and (b) honor any conversion request
by a holder of convertible Indebtedness and make cash payments in lieu of
fractional shares in connection with any such conversion and may make payments
on convertible Indebtedness in accordance with its terms;

(xii) payments made or expected to be made by the Borrower or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former employee, director, officer,
manager or consultant (or their respective controlled Affiliates or permitted
transferees) and any repurchases of Equity Interests deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants or required
withholding or similar taxes;

(xiii) the distribution, by dividend or otherwise, of shares of Equity Interests
of, or Indebtedness owed to the Borrower or a Restricted Subsidiary by,
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are Permitted Investments);

(xiv) the declaration and payment of Restricted Payments on the Borrower’s
common stock, following consummation of any public offering after the date
hereof, of up to 6.0% per annum of the net cash proceeds of such public offering
received by or contributed to the Borrower, other than public offerings
registered on Form S-8;

(xv) additional Restricted Payments in an amount not to exceed the greater of
$25,000,000 and 20.0% of Consolidated EBITDA for the most recently ended Test
Period after giving Pro Forma Effect to the making of such Restricted Payment;
and

(xvi) the declaration and payment of regular cash dividends on common stock of
the Borrower in an aggregate amount not to exceed 2.0% of Market Capitalization
per fiscal year.

 

150



--------------------------------------------------------------------------------

(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Restricted Debt Financing, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Restricted Debt
Financing, or any other payment (including any payment under any Hedge
Agreement) that has a substantially similar effect to any of the foregoing,
except:

(i) payment of regularly scheduled interest and principal payments, mandatory
offers to repay, repurchase or redeem, mandatory prepayments of principal
premium and interest, and payment of fees, expenses and indemnification
obligations, with respect to such Restricted Debt Financing, other than payments
in respect of any Restricted Debt Financing prohibited by the subordination
provisions thereof;

(ii) refinancings of Indebtedness to the extent permitted by Section 7.1;

(iii) the conversion of any Restricted Debt Financing to Equity Interests (other
than Disqualified Equity Interests) of the Borrower, and any payment that is
intended to prevent any Restricted Debt Financing from being treated as an
“applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code;

(iv) prepayments, redemptions, repurchases, defeasances and other payments in
respect of Restricted Debt Financings prior to their scheduled maturity in an
aggregate amount, not to exceed the sum of (A) an amount at the time of making
any such prepayment, redemption, repurchase, defeasance or other payment and
together with any other prepayments, redemptions, repurchases, defeasances and
other payments made utilizing this subclause (A) not to exceed the greater of
$25,000,000 and 20.0% of Consolidated EBITDA for the most recently ended Test
Period after giving Pro Forma Effect to the making of such prepayment,
redemption, purchase, defeasance or other payment plus (B) the Available Equity
Amount that is Not Otherwise Applied as in effect immediately prior to the time
of making of such Investment;

(v) payments made in connection with the Transactions;

(vi) prepayments, redemptions, purchases, defeasances and other payments in
respect of Restricted Debt Financings prior to their scheduled maturity;
provided that after giving effect to such prepayment, redemption, repurchase,
defeasance or other payment, Payment Conditions are satisfied; and

(vii) prepayments of Restricted Debt Financing owed to the Borrower or a
Restricted Subsidiary or prepayments of Permitted Refinancing of such
Indebtedness with the proceeds of any other Restricted Debt Financing.

 

151



--------------------------------------------------------------------------------

Section 7.8 Transactions with Affiliates.

The Borrower will not, and will not permit any Restricted Subsidiary to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (i) (A) transactions between or
among the Borrower or any Restricted Subsidiary or any entity that becomes a
Restricted Subsidiary as a result of such transaction; provided that such parent
entity shall have no material liabilities and no material assets other than
cash, Permitted Investments and the Equity Interests of the Borrower and such
merger, amalgamation or consolidation is otherwise consummated in compliance
with this Agreement and (B) transactions involving aggregate payment or
consideration of less than $75,000,000, (ii) on terms substantially as favorable
to the Borrower or such Restricted Subsidiary as would be obtainable by such
Person at the time in a comparable arm’s-length transaction with a Person other
than an Affiliate, (iii) the payment of fees and expenses related to the
Transactions, (iv) [reserved], (v) issuances of Equity Interests of the Borrower
to the extent otherwise permitted by this Agreement, (vi) employment and
severance arrangements between the Borrower and its Restricted Subsidiaries and
their respective officers and employees in the ordinary course of business or
otherwise in connection with the Transactions (including loans and advances
pursuant to Sections 7.4(b) and 7.4(n)), (vii) payments by the Borrower and its
Restricted Subsidiaries pursuant to tax sharing agreements among the Borrower
(and any such parent thereof) and its Restricted Subsidiaries on customary terms
to the extent attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries, to the extent such payments are permitted by
Section 7.7, (viii) the payment of customary fees and reasonable out-of-pocket
costs to, and indemnities provided on behalf of, members of the Board of
Directors, officers and employees of the Borrower and the Restricted
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Borrower and its Restricted Subsidiaries,
(ix) transactions pursuant to permitted agreements in existence or contemplated
on the Agreement Date and set forth on Schedule 7.8 or any amendment thereto to
the extent such an amendment is not adverse to the Lenders in any material
respect, (x) [reserved], (xi) payments to or from, and transactions with, any
joint venture in the ordinary course of business (including any cash management
activities related thereto), (xii) transactions with customers, clients,
suppliers, contractors, joint venture partners or purchasers or sellers of goods
or services that are Affiliates, in each case in the ordinary course of business
and which are fair to the Borrower and the Restricted Subsidiaries, in the
reasonable determination of the Borrower, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party,
and (xiii) any other (A) Indebtedness permitted under Section 7.1 and Liens
permitted under Section 7.2; provided that such Indebtedness and Liens are on
terms which are fair and reasonable to the Borrower and its Subsidiaries as
determined by the majority of disinterested members of the board of directors of
the Borrower or an audit committee and (B) transactions permitted under
Section 7.4, Investments permitted under Section 7.3 and Restricted Payments
permitted under Section 7.7.

Section 7.9 Restrictive Agreements. The Borrower will not, and will not permit
any Restricted Subsidiary to enter into any agreement, instrument, deed or lease
that prohibits or limits the ability of any Credit Party to create, incur,
assume or suffer to exist any Lien upon any of their respective properties or
revenues, whether now owned or hereafter acquired, for the benefit of the Lender
Group with respect to the obligations or under the Loan Documents; provided that
the foregoing shall not apply to:

 

152



--------------------------------------------------------------------------------

(a) restrictions and conditions imposed by (1) Requirements of Law, (2) any Loan
Document, or the Term Loan Facility Documents, (3) any documentation governing
Indebtedness incurred pursuant to Section 7.1(a)(xx), (xxi) or (xxvi) and
(4) any documentation governing any Permitted Refinancing incurred to refinance
any such Indebtedness referenced in clauses (1) through (3) above;

(b) customary restrictions and conditions existing on the Agreement Date and any
extension, renewal, amendment, modification or replacement thereof, except to
the extent any such amendment, modification or replacement expands the scope of
any such restriction or condition;

(c) restrictions and conditions contained in agreements relating to the sale of
a Subsidiary or any assets pending such sale; provided that such restrictions
and conditions apply only to the Subsidiary or assets that is or are to be sold
and such sale is permitted hereunder;

(d) customary provisions in leases, licenses and other contracts restricting the
assignment thereof;

(e) restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing such Indebtedness;

(f) any restrictions or conditions set forth in any agreement in effect at any
time any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and the restriction or condition set forth in
such agreement does not apply to the Borrower or any Restricted Subsidiary;

(g) restrictions or conditions in any Indebtedness permitted pursuant to
Section 7.1 that is incurred or assumed by Restricted Subsidiaries that are not
Credit Parties to the extent such restrictions or conditions are no more
restrictive in any material respect than the restrictions and conditions in the
Loan Documents or, in the case of Restricted Debt Financing, are market terms at
the time of issuance and are imposed solely on such Restricted Subsidiary and
its Subsidiaries;

(h) restrictions on cash (or Permitted Investments) or other deposits imposed by
agreements entered into in the ordinary course of business (or other
restrictions on cash or deposits constituting Permitted Encumbrances);

(i) restrictions set forth on Schedule 7.9 and any extension, renewal,
amendment, modification or replacement thereof, except to the extent any such
amendment, modification or replacement expands the scope of any such restriction
or condition;

 

153



--------------------------------------------------------------------------------

(j) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted by Section 7.4;

(k) customary restrictions contained in leases, subleases, licenses, sublicenses
or asset sale agreements otherwise permitted hereby so long as such restrictions
relate only to the assets subject thereto;

(l) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary; and

(m) customary net worth provisions contained in real property leases entered
into by Subsidiaries, so long as the Borrower has determined in good faith that
such net worth provisions would not reasonably be expected to impair the ability
of the Borrower and its Subsidiaries to meet their ongoing obligations.

Section 7.10 Amendment of Restricted Debt Financing. The Borrower will not, and
will not permit any Restricted Subsidiary to, amend or modify the documentation
governing any Restricted Debt Financing, in each case if the effect of such
amendment or modification is materially adverse to the Lenders; provided that
such modification will not be deemed to be materially adverse if such Restricted
Debt Financing could be otherwise incurred under this Agreement (including as
Indebtedness that does not constitute a Restricted Debt Financing) with such
terms as so modified at the time of such modification.

Section 7.11 Changes in Fiscal Periods. The Borrower will not make any change in
fiscal year; provided, however, that the Borrower may, upon written notice to
the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

Section 7.12 Prepayments of Term Loan Facility Indebtedness. No Credit Party
shall, or shall permit any Restricted Subsidiary to, directly or indirectly,
make any voluntary prepayment of the Term Loan Facility Indebtedness; provided,
however

(a) the Credit Parties and their Restricted Subsidiaries may make voluntary
prepayments of the Term Loan Facility Indebtedness so long as the Payment
Conditions are satisfied before and after giving effect to such prepayments; and

(b) the Borrower may prepay the Term Loan Facility in full in connection with a
Permitted Refinancing thereof or the incurrence of other Indebtedness otherwise
permitted pursuant to Section 7.1(h).

Section 7.13 Fixed Charge Coverage Ratio. Upon the occurrence and at all times
during the continuance of a Financial Covenant Testing Period, the Fixed Charge
Coverage Ratio (tested and calculated as of each of (a) the last day of the
fiscal quarter most recently ended prior to the commencement of

 

154



--------------------------------------------------------------------------------

such Financial Covenant Testing Period for which Administrative Agent has
received financial statements pursuant to Sections 6.1(a) or (b), and (b) the
last day of each fiscal quarter thereafter until the end of the Financial
Covenant Testing Period, in each case for the four (4) Fiscal Quarter period
ending on such date) shall be not less than 1.00 to 1.00. For purposes of
clarity, the Fixed Charge Coverage Ratio shall be calculated without giving
effect to any election under FAS 159 (or any similar accounting principle)
permitting a company to value its financial liabilities at the fair value
thereof

ARTICLE 8

DEFAULT

Section 8.1 Events of Default. Each of the following shall constitute an Event
of Default:

(a) Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of the Restricted Subsidiaries in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect (provided that if any representation or warranty already
includes a materiality or material adverse effect qualifier, such representation
or warranty shall be true and correct in all respects) when made or deemed made,
and such incorrect representation or warranty (if curable) shall remain
incorrect for a period of 30 days after written notice thereof from the
Administrative Agent to the Borrower (such period, the “Representation Cure
Period”); or

(b) (i) Any payment of any principal hereunder or under the other Loan
Documents, or any reimbursement obligations with respect to any Letter of
Credit, shall not be received by the Administrative Agent on the date such
payment is due, or (ii) any payment of interest, fees or other amounts hereunder
or under the other Loan Documents or any other Obligations shall not be received
by the Administrative Agent or Lender, as applicable, on or before five
(5) Business Days after the due date thereof; or

(c) Any Credit Party shall default in the performance or observance of any
agreement or covenant contained in (i) Sections 2.12, 6.1 (other than
Section 6.1(e)), 6.2 (at any time that a Weekly Borrowing Base Conditions
exists), 6.3, 6.5 (with respect to the existence of the Borrower or such
Restricted Subsidiaries), 6.17, 6.20, or 6.22; in Article 7; or, subject to any
express right to cure set forth therein, in any Security Document; or
(ii) Sections 6.1(e), 6.2 (so long as a Weekly Borrowing Base Condition does not
exist), or 6.6 and, in the case of this clause (ii), such default shall remain
incorrect for a period of 10 days after written notice thereof from the
Administrative Agent to the Borrower; or

(d) Any Credit Party shall default in the performance or observance of any other
agreement or covenant contained in this Agreement not specifically referred to
elsewhere in this Section 8.1, and such default, if curable, shall not be cured
within the earlier of (i) a period of thirty (30) days from the date that such
Credit Party knew of the occurrence of such default, or (ii) a period of thirty
(30) days after written notice of such default is given to such Credit Party; or

 

155



--------------------------------------------------------------------------------

(e) There shall occur any default in the performance or observance of any
agreement or covenant contained in any of the other Loan Documents (other than
this Agreement or the Security Documents or as otherwise provided in this
Section 8.1) which shall not be cured within the applicable cure period, if any,
provided for in such Loan Document; or

(f) (i) the Borrower or any of the Restricted Subsidiaries shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable (after giving effect to any applicable grace period), or (ii) any event
or condition occurs that results in any Material Indebtedness becoming due prior
to its scheduled maturity or that enables or permits (with all applicable grace
periods having expired) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity, provided that this
paragraph (f) shall not apply to (A) secured Indebtedness that becomes due as a
result of the sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of the property or assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement) or (B) termination events or similar events
occurring under any Hedge Agreement that constitutes Material Indebtedness (it
being understood that subclause (i) of this paragraph (f) will apply to any
failure to make any payment required as a result of any such termination or
similar event); or

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of the Borrower or any Material Subsidiary or its debts,
or of a material part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, examiner,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a material part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed and unstayed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered; or

(h) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, court protection,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in paragraph (h) of this Section 8.1,
(iii) apply for or consent to the appointment of a receiver, trustee, examiner,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a material part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors; or

 

156



--------------------------------------------------------------------------------

(i) one or more enforceable judgments for the payment of money in an aggregate
amount in excess of $50,000,000 (to the extent not covered by insurance as to
which the insurer has been notified of such judgment or order and has not denied
coverage) shall be rendered against the Borrower and any of the Restricted
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any judgment creditor shall legally attach or levy upon
assets of such Credit Party that are material to the businesses and operations
of the Borrower and its Restricted Subsidiaries, taken as a whole, to enforce
any such judgment; or

(j) an ERISA Event occurs that has resulted or would reasonably be expected to
result in a Material Adverse Effect; or

(k) Any default or event of default by a Credit Party or any of its Restricted
Subsidiaries occurs under any Material Contract which would enable any party
thereto to suspend or termination such Material Contract, or any Material
Contract is suspended or terminated prior to its stated expiration date;

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Credit Party not to be, a valid and perfected
Lien on any material portion of the Collateral, with the priority required by
the applicable Security Documents, except (i) as a result of the sale or other
disposition of the applicable Collateral to a Person that is not a Credit Party
in a transaction permitted under the Loan Documents, (ii) as a result of the
Administrative Agent’s failure to (A) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents or (B) file Uniform Commercial Code continuation statements
or (iii) as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied coverage or (iv) as a result of acts or omissions of the Administrative
Agent or any Lender;

(m) any material provision of any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted by any Credit Party not to
be a legal, valid and binding obligation of any Credit Party thereto other than
as expressly permitted hereunder or thereunder;

(n) any Guarantees of the Loan Document Obligations by any Credit Party pursuant
to any Guarantee shall cease to be in full force and effect (in each case, other
than in accordance with the terms of the Loan Documents); or

(o) a Change of Control shall occur; then, and in every such event (other than
an event with respect to the Borrower described in paragraph (g) or (h) of this
Section 8.1), and at any time thereafter during the continuance of such event,
the Administrative Agent may, and at the request of the Majority Lenders shall,
by notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in paragraph

 

157



--------------------------------------------------------------------------------

(h) or (i) of this Section 8.1, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

For the avoidance of doubt, (i) any “going concern” or like qualification or
exception in connection with an upcoming maturity date of any Indebtedness or
any actual failure to satisfy a financial maintenance covenant or any potential
inability to satisfy a financial maintenance covenant on a future date or in a
future period or any projected Default or Event of Default in connection with
financial statements delivered pursuant to Section 6.01(a) shall not be a
Default or Event of Default.

Section 8.2 Remedies. If an Event of Default shall have occurred and be
continuing, in addition to the rights and remedies set forth elsewhere in this
Agreement, the other Loan Documents, the Bank Products Documents or under
Applicable Law:

(a) With the exception of an Event of Default specified in Sections 8.1(g) or
(h), the Administrative Agent may in its discretion (unless otherwise instructed
by the Majority Lenders) or shall at the direction of the Majority Lenders,
(i) terminate the Commitments, or (ii) declare the principal of and interest on
the Loans and all other Obligations (other than any Bank Products Obligations)
to be forthwith due and payable without presentment, demand, protest, or notice
of any kind, all of which are hereby expressly waived, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding, or
both.

(b) Upon the occurrence and continuance of an Event of Default specified in
Sections 8.1(g) or (h), such principal, interest, and other Obligations (other
than any Bank Products Obligations) shall thereupon and concurrently therewith
become due and payable, and the Commitments shall forthwith terminate, all
without any action by the Lender Group, or any of them and without presentment,
demand, protest, or other notice of any kind, all of which are expressly waived,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

(c) The Administrative Agent may in its discretion (unless otherwise instructed
by the Majority Lenders) or shall at the direction of the Majority Lenders
exercise all of the post-default rights granted to the Lender Group, or any of
them, under the Loan Documents or under Applicable Law. The Administrative
Agent, for the benefit of the Lender Group, shall have the right to the
appointment of a receiver for the Property of the Credit Parties, and the Credit
Parties hereby consent to such rights and such appointment and hereby waive any
objection the Credit Parties may have thereto or the right to have a bond or
other security posted by the Lender Group, or any of them, in connection
therewith.

(d) In regard to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of any acceleration of the Obligations
(other than Bank Products Obligations) pursuant to the provisions of this
Section 8.2 or, upon the request of the Administrative Agent, after the
occurrence of an Event of Default and prior to acceleration, the

 

158



--------------------------------------------------------------------------------

Borrower shall promptly upon demand by the Administrative Agent deposit in a
Letter of Credit Reserve Account opened by the Administrative Agent for the
benefit of the Lender Group an amount equal to one hundred and three percent
(103%) of the aggregate then undrawn and unexpired amount of such Letter of
Credit Obligations. Amounts held in such Letter of Credit Reserve Account shall
be applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after such Letters of Credit
shall have expired or been fully drawn upon, if any, shall be applied to repay
other Obligations in the manner set forth in Section 2.11. Pending the
application of such deposit to the payment of the Reimbursement Obligations, the
Administrative Agent shall, to the extent reasonably practicable, invest such
deposit in an interest bearing open account or similar available savings deposit
account and all interest accrued thereon shall be held with such deposit as
additional security for the Obligations. After all such Letters of Credit shall
have expired or been fully drawn upon, all Reimbursement Obligations shall have
been satisfied, and all other Obligations shall have been paid in full, the
balance, if any, in such Letter of Credit Reserve Account shall be returned to
the Borrower. Except as expressly provided hereinabove, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrower.

(e) The rights and remedies of the Lender Group hereunder shall be cumulative,
and not exclusive.

ARTICLE 9

THE ADMINISTRATIVE AGENT

Section 9.1 Appointment and Authorization.

(a) Each member of the Lender Group hereby irrevocably appoints SunTrust Bank as
the Administrative Agent and authorizes it to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent under
this Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent, attorney-in-fact or
Related Party and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Majority Lenders to act for the Issuing Bank with respect thereto;
provided that the Issuing Bank shall have all the benefits and immunities
(i) provided to the Administrative Agent in this Article with respect to any
acts taken or omissions suffered by the Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.

 

159



--------------------------------------------------------------------------------

Section 9.2 Nature of Duties of the Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.12); provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or Applicable Law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it, its sub-agents or its attorneys-in-fact with the consent or at the
request of the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.12) or in the absence of its own gross negligence, bad faith or
willful misconduct. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents or attorneys-in-fact selected by it
with reasonable care. The Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof (which notice shall include an express reference to such event being a
“Default” or “Event of Default” hereunder) is given to the Administrative Agent
by any Borrower or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements, or other terms
and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article 4 or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent may consult with legal counsel (including counsel for
the Borrower) concerning all matters pertaining to such duties.

 

160



--------------------------------------------------------------------------------

Section 9.3 Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swing Bank and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Issuing Bank or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each of
the Lenders, the Swing Bank and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, continue to make its own decisions in taking or not taking
any action under or based on this Agreement, any related agreement or any
document furnished hereunder or thereunder.

Section 9.4 Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Majority Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act unless and until it shall have received instructions from
such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Majority Lenders where required by the
terms of this Agreement.

Section 9.5 Reliance by the Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

Section 9.6 The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders,” “Majority Lenders,”
“Supermajority Lenders,” or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with any Borrower or any Subsidiary or Affiliate of any Borrower as if
it were not the Administrative Agent hereunder.

 

161



--------------------------------------------------------------------------------

Section 9.7 Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Majority Lenders
shall have the right to appoint a successor Administrative Agent, subject to
approval by the Borrower; provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, subject to approval by the Borrower; provided that no
Default or Event of Default shall exist at such time, which shall be a
commercial bank organized under the laws of the United States or any state
thereof or a bank which maintains an office in the United States.

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If, within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Majority Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Majority Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.17(b), then the Issuing Bank and the Swing
Bank may, upon prior written notice to the Borrower and the Administrative
Agent, resign as Issuing Bank or as Swing Bank, as the case may be, effective at
the close of business Atlanta, Georgia time on a date specified in such notice
(which date may not be less than five (5) Business Days after the date of such
notice).

Section 9.8 Withholding Tax. To the extent required by any Applicable Law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or any other jurisdiction asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

162



--------------------------------------------------------------------------------

Section 9.9 The Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or other Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Bank and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and its agents and counsel and all other amounts due the
Lenders, the Issuing Bank and the Administrative Agent under Section 10.2)
allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.2.

(c) Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the Issuing Bank any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

Section 9.10 Authorization to Execute Other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents (including, without limitation, the Security Documents and any
subordination agreements) other than this Agreement.

Section 9.11 Collateral and Guaranty Matters.

(a) The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion:

 

163



--------------------------------------------------------------------------------

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the termination of all Revolving
Commitments, the Cash Collateralization of all reimbursement obligations with
respect to Letters of Credit in an amount equal to one hundred and three percent
(103%) of the aggregate LC Exposure of all Lenders, and the payment in full of
all Obligations (other than contingent indemnification obligations, such Cash
Collateralized reimbursement obligations and Bank Products Obligations),
(ii) that is sold, transferred or otherwise disposed of, or to be sold,
transferred or otherwise disposed of, as part of or in connection with any
transaction permitted hereunder or under any other Loan Document, (iii) if
approved, authorized or ratified in writing in accordance with Section 10.12, or
(iv) where such property (A) constitutes Excluded Property or (B) is or
otherwise becomes excluded from the definition of Collateral;

(ii) to release any Credit Party from its obligations under the applicable
Guaranty and Security Documents if such Person ceases to be a Restricted
Subsidiary (or becomes an Excluded Subsidiary) as a result of a transaction or
condition permitted hereunder or approved, authorized or ratified in writing in
accordance with Section 10.12; and

(iii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 7.2(d), (e), (h), (k), (l), (m), (r),
(x) and (z) and clauses (c), (e) and (j) of the definition of “Permitted
Encumbrances.

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Credit Party from
its obligations under the applicable Guaranty or Security Documents pursuant to
this Section. In each case as specified in this Section, the Administrative
Agent is authorized, and, so long as no Event of Default then exists or would
result therefrom, will, at the Borrower’s expense, to execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the Liens
granted under the applicable Security Documents, or to release such Credit Party
from its obligations under the applicable Guaranty and Security Documents, in
each case in accordance with the terms of the Loan Documents and this Section.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to any member of the Lender Group
for any failure to monitor or maintain any portion of the Collateral.

Section 9.12 Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Security Documents,

 

164



--------------------------------------------------------------------------------

it being understood and agreed that all powers, rights and remedies hereunder
and under the Security Documents may be exercised solely by the Administrative
Agent, and (ii) in the event of a foreclosure by the Administrative Agent on any
of the Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and the
Administrative Agent, as agent for and representative of the Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
the Majority Lenders shall otherwise agree in writing), shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Administrative Agent at such sale or other
disposition.

Section 9.13 Secured Bank Products Obligations. No Bank Products Provider that
obtains the benefits of Section 2.11, the Security Documents or any Collateral
by virtue of the provisions hereof or of any other Loan Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Products Obligations unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider.

Section 9.14 Interest Holders. The Administrative Agent may treat each Lender,
or the Person designated in the last notice filed with the Administrative Agent
under this Section 9.14, as the holder of all of the interests of such Lender in
this Agreement and the other Loan Documents, its Loans and the Commitments until
written notice of transfer, signed by such Lender (or the Person designated in
the last notice filed with the Administrative Agent) and by the Person
designated in such written notice of transfer, in form and substance
satisfactory to the Administrative Agent, shall have been filed with the
Administrative Agent.

Section 9.15 Other Liens on Collateral; Terms of ABL/Term Intercreditor
Agreement.

(a) EACH LENDER HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS SHALL BE
CREATED ON THE COLLATERAL PURSUANT TO THE TERM LOAN FACILITY DOCUMENTATION,
WHICH LIENS (I) TO THE EXTENT CREATED WITH RESPECT TO TERM LOAN FIRST LIEN
COLLATERAL, SHALL BE SENIOR TO THE LIENS CREATED UNDER THIS AGREEMENT AND THE
LOAN DOCUMENTS (WITH THE LIENS SO CREATED HEREUNDER AND UNDER THE LOAN DOCUMENTS
ON TERM LOAN FIRST LIEN COLLATERAL BEING SUBORDINATED TO SUCH LIENS PURSUANT TO
THE TERMS OF THE ABL/TERM INTERCREDITOR AGREEMENT) AND (II) TO THE EXTENT
CREATED WITH RESPECT TO ABL FIRST

 

165



--------------------------------------------------------------------------------

LIEN COLLATERAL, SHALL BE REQUIRED TO BE SUBJECT TO THE SUBORDINATION PROVISIONS
(TO THE EXTENT APPLICABLE) OF THE ABL/TERM INTERCREDITOR AGREEMENT. THE ABL/TERM
INTERCREDITOR AGREEMENT ALSO HAS OTHER PROVISIONS THAT ARE BINDING UPON THE
LENDERS AND THE OTHER MEMBERS OF THE LENDER GROUP PURSUANT TO THIS AGREEMENT.
PURSUANT TO THE EXPRESS TERMS OF SECTION 7.10 OF THE ABL/TERM INTERCREDITOR
AGREEMENT, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE ABL/TERM
INTERCREDITOR AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THE PROVISIONS OF THE
ABL/TERM INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

(b) EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER INTO
THE ABL/TERM INTERCREDITOR AGREEMENT AND ANY OTHER INTERCREDITOR AGREEMENT
REQUIRED TO BE ENTERED INTO BY THE TERMS OF THIS AGREEMENT ON BEHALF OF SUCH
LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE ABL/TERM INTERCREDITOR
AGREEMENT OR SUCH OTHER INTERCREDITOR AGREEMENT, AS THE CASE MAY BE.

(c) THE PROVISIONS OF THIS SECTION 9.15 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF (A) THE ABL/TERM INTERCREDITOR AGREEMENT, THE FORM OF
WHICH IS ATTACHED AS AN EXHIBIT TO THIS AGREEMENT OR (B) ANY OTHER INTERCREDITOR
AGREEMENT REQUIRED TO BE ENTERED INTO BY THE TERMS OF THIS AGREEMENT, WHICH WILL
BE IN THE FORM APPROVED BY THE ADMINISTRATIVE AGENT AS PERMITTED BY THIS
AGREEMENT. REFERENCE MUST BE MADE TO THE ABL/TERM INTERCREDITOR AGREEMENT OR
SUCH OTHER INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
EACH OF THE ABL/TERM INTERCREDITOR AGREEMENT AND EACH OTHER INTERCREDITOR
AGREEMENT REQUIRED TO BE ENTERED INTO BY THE TERMS OF THIS AGREEMENT AND THE
TERMS AND PROVISIONS THEREOF, AND NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF
ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR
ADVISABILITY OF THE PROVISIONS CONTAINED IN THE ABL/TERM INTERCREDITOR AGREEMENT
OR SUCH OTHER INTERCREDITOR AGREEMENT.

(d) EACH LENDER (AND ANY OTHER MEMBER OF THE LENDER GROUP AND ANY BANK PRODUCTS
PROVIDER), BY ITS EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE ACCEPTING THE
BENEFIT OF THE SECURITY DOCUMENTS, HEREBY (I) CONFIRMS ITS AGREEMENT TO THE
FOREGOING PROVISIONS OF THIS SECTION 9.15, (II) PURSUANT TO SECTION 7.03 OF THE
ABL/TERM INTERCREDITOR AGREEMENT, AGREES TO BE BOUND BY THE TERMS OF THE
ABL/TERM INTERCREDITOR AGREEMENT AS AN “ABL SECURED PARTY,” AND (III) PURSUANT
TO THE APPLICABLE SECTION OF EACH OTHER INTERCREDITOR AGREEMENT REQUIRED TO BE
ENTERED INTO BY THE TERMS OF THIS AGREEMENT, AGREES TO BE BOUND BY THE TERMS OF
SUCH OTHER INTERCREDITOR AGREEMENT AS AN “ABL SECURED PARTY” (OR EQUIVALENT TERM
THEREIN).

 

166



--------------------------------------------------------------------------------

Section 9.16 Other Agents. Each Lender hereby designates KeyBank National
Association as Syndication Agent and U.S. Bank National Association as
Documentation Agent and agrees that neither the Syndication Agent nor the
Documentation Agent shall have any duties or obligations under any Loan
Documents to any Lender or any Loan Party.

ARTICLE 10

MISCELLANEOUS

Section 10.1 Notices.

(a) All notices and other communications under this Agreement shall be in
writing and shall be deemed to have been given five (5) days after deposit in
the mail, designated as certified mail, return receipt requested,
postage-prepaid, or one (1) day after being entrusted to a reputable commercial
overnight delivery service, or when delivered to the telegraph office or sent
out (with receipt confirmed) by telex or telecopy (or to the extent specifically
permitted under Section 10.1(c) only, when sent out by electronic means)
addressed to the party to which such notice is directed at its address
determined as in this Section 10.1. All notices and other communications under
this Agreement shall be given to the parties hereto at the following addresses:

(i) If to any Credit Party, to such Credit Party in care of the Borrower at:

Installed Building Products, Inc.

495 South High St.

Suite 50

Columbus, OH 43215

Attn: Michael Miller

Telecopy No.: (614) 961-3300

With a copy to (which shall not constitute notice):

Calfee, Halter & Griswold LLP

The Calfee Building

1405 East Sixth Street

Cleveland, OH 44114-1607

Attn: Karl Beus

Telecopy No.: (216) 241-0816

(ii) If to the Administrative Agent, to it at:

 

167



--------------------------------------------------------------------------------

SunTrust Bank

Mail Code GA-ATL-1981

3333 Peachtree Road, 4th Floor-East Tower

Atlanta, Georgia 30326

Attn: Asset Manager – Installed Building Products, Inc.

Telecopy No.: 404-439-9717

With a copy to (which shall not constitute notice):

Jones Day

1420 Peachtree Street, NE

Suite 800

Atlanta, Georgia 30309

Attn: Aldo LaFiandra, Esq.

Telecopy No: 404-581-8330

(iii) If to the Lenders, to them at the addresses set forth on the signature
pages of this Agreement or in any Assignment and Acceptance pursuant to which
such Lender became a Lender hereunder; and

(iv) If to the Issuing Bank, at the address set forth on the signature pages of
this Agreement.

(b) Any party hereto may change the address to which notices shall be directed
under this Section 10.1 by giving ten (10) days’ prior written notice of such
change to the other parties.

(c) The following provisions apply to electronic communication:

(i) Notices and other communications to the Lender Group hereunder may be
delivered or furnished by electronic communication (including email and Internet
or intranet websites) pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices to any Lender
Group member pursuant to Article 2 if such Lender Group member, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (x) notices and other communications sent to an email
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(y) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its email
address as described in the foregoing clause (x) of notification that such
notice or communication is available and identifying the website address
therefor.

 

168



--------------------------------------------------------------------------------

(ii) Each of the Credit Parties understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of the
Administrative Agent as determined by a final, nonappealable court of competent
jurisdiction.

(iii) The Platform is provided “as is” and “as available.” Neither of the
Administrative Agent nor any of its officers, directors, employees, agents,
advisors or representatives warrant the accuracy, adequacy, or completeness of
the Platform and each expressly disclaims liability for errors or omissions in
the Platform. No warranty of any kind, express, implied or statutory, including
any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Affiliates of the Administrative Agent in connection with
the Platform.

(iv) Each of the Credit Parties, the Lenders and the Issuing Bank agree that the
Administrative Agent may, but shall not be obligated to, store any electronic
communications received in connection with this Agreement on the Platform in
accordance with the Administrative Agent’s customary document retention
procedures and policies.

Section 10.2 Expenses; Indemnification.

(a) The Borrower shall pay:

(i) all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent and its Affiliates
(which shall be limited, in the case of legal fees and expenses, to the fees,
charges and disbursements of one counsel to the Administrative Agent and one
counsel to the Lenders, taken as a whole, and, solely in the case of an actual
or perceived conflict of interest, one additional counsel to all affected
persons taken as a whole, and, if necessary, of one local counsel to the
Administrative Agent and one local counsel to the Lenders, taken as a whole, in
any relevant material jurisdiction to the Administrative Agent and Lenders and,
solely in the case of an actual or perceived conflict of interest, one
additional local counsel to all affected persons, taken as a whole), in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), including,
but not limited to, all out-of-pocket expenses of the Administrative Agent and
its Affiliates in connection with periodic field audits, appraisals, and other
inspections described in Section 6.9, plus out-of-pocket expenses for each field
audit, appraisal, or other inspection of a Credit Party or any Subsidiary of a
Credit Party performed by personnel employed or engaged by the Administrative
Agent and its Affiliates.

 

169



--------------------------------------------------------------------------------

(ii) all reasonable and documented out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder; and

(iii) all out-of-pocket costs and expenses (including, without limitation, the
reasonable fees, charges and disbursements of counsel) incurred by the
Administrative Agent, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
any Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit (which shall be limited, in the case of legal
fees and expenses, to the fees, charges and disbursements of one counsel to the
Administrative Agent and one counsel to the Lenders, taken as a whole, and,
solely in the case of an actual or perceived conflict of interest, one
additional counsel to all affected persons taken as a whole, and, if necessary,
of one local counsel to the Administrative Agent and one local counsel to the
Lenders, taken as a whole, in any relevant material jurisdiction to the
Administrative Agent and Lenders and, solely in the case of an actual or
perceived conflict of interest, one additional local counsel to all affected
persons, taken as a whole).

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel (other than in-house counsel) for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document, any Bank Products Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (1) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (a) the
gross negligence, bad faith or willful

 

170



--------------------------------------------------------------------------------

misconduct of such Indemnitee, or (b) any material breach of the obligations of
such Indemnitee under this Agreement or any other Loan Document or (2) arise out
of or result from any dispute among Indemnitees that does not involve or arise
from an act or omission by any Credit Party or any of their respective
Affiliates and is brought by an Indemintee against any other Indemnitee (other
than (x) any claims against the Administrative Agent or its Affiliates in their
respective capacities as the Administrative Agent, the Left Lead Arranger or any
similar role unless such claim would otherwise be excluded pursuant to subclause
(a) above). No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through Syndtrak,
Intralinks or any other Internet or intranet website, except as a result of such
Indemnitee’s gross negligence, bad faith or willful misconduct as determined by
a court of competent jurisdiction in a final and non-appealable judgment. The
Borrower shall not, without the prior written consent of any Indemnitee, effect
any settlement of any pending or threatened proceeding in respect of which such
Indemnitee is a party and indemnity has been sought hereunder by such
Indemnitee, unless such settlement includes an unconditional release of such
Indemnitee from all liability on claims that are the subject matter of such
indemnity. For the avoidance of doubt, this Section 10.2(b) shall not apply with
respect to Taxes other than any Taxes that represent liabilities, obligations,
losses, claims, damages, etc., arising with respect to a non-Tax claim.

(c) The Borrower shall pay, and hold the Administrative Agent, the Issuing Bank
and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any collateral described therein or any
payments due thereunder, and save the Administrative Agent, the Issuing Bank and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swing Bank under subsection
(a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swing Bank, as the case may be,
such Lender’s pro rata share (in accordance with its respective Aggregate
Commitment Ratio as of the time that the unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Issuing Bank or the Swing Bank in its capacity as such.

(e) To the extent permitted by Applicable Law, no Indemnitee or Credit Party
shall assert, and each Indemnitee and Credit Party hereby waives, any claim
against any Indemnitee or Credit Party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to actual or direct
damages) arising out of, in connection with or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof; provided, however, that nothing herein shall limit or
otherwise impair any indemnification or reimbursement obligations of the Credit
Parties in respect of any third-party claims alleging such special, indirect,
punitive, exemplary or consequential damages.

 

171



--------------------------------------------------------------------------------

(f) All amounts due under this Section shall be payable promptly (and in any
event with five (5) Business Days) after written demand therefor.

Section 10.3 Waivers. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents and the Bank Products Documents shall be
cumulative and not exclusive of any rights or remedies which they would
otherwise have. No failure or delay by the Lender Group, or any of them, or the
Majority Lenders in exercising any right shall operate as a waiver of such
right. The Lender Group expressly reserves the right to require strict
compliance with the terms of this Agreement in connection with any funding of a
request for an Advance. In the event the Lenders decide to fund a request for an
Advance at a time when the Borrower is not in strict compliance with the terms
of this Agreement, such decision by the Lenders shall not be deemed to
constitute an undertaking by the Lenders to fund any further requests for
Advances or preclude the Lenders from exercising any rights available to the
Lenders under the Loan Documents or at law or equity. Any waiver or indulgence
granted by the Lenders or by the Majority Lenders shall not constitute a
modification of this Agreement, except to the extent expressly provided in such
waiver or indulgence, or constitute a course of dealing by the Lenders at
variance with the terms of the Agreement such as to require further notice by
the Lenders of the Lenders’ intent to require strict adherence to the terms of
the Agreement in the future. Any such actions shall not in any way affect the
ability of the Lenders, in their discretion, to exercise any rights available to
them under this Agreement or under any other agreement, whether or not the
Lenders are party, relating to the Borrower.

Section 10.4 Set-Off. In addition to any rights now or hereafter granted under
Applicable Law and not by way of limitation of any such rights, except to the
extent limited by Applicable Law, at any time that an Event of Default exists,
each member of the Lender Group and each subsequent holder of the Obligations is
hereby authorized by the Credit Parties at any time or from time to time,
without notice to the Credit Parties or to any other Person, any such notice
being hereby expressly waived, to set-off and to appropriate and apply any and
all deposits (general or special, time or demand, including, but not limited to,
Indebtedness evidenced by certificates of deposit, in each case whether matured
or unmatured, but not including any amounts held by any member of the Lender
Group or any of its Affiliates in any escrow account) and any other Indebtedness
at any time held or owing by any member of the Lender Group or any such holder
to or for the credit or the account of any Credit Party, against and on account
of the obligations and liabilities of the Credit Parties, to any member of the
Lender Group or any such holder under this Agreement, any Revolving Loan Notes,
any other Loan Document and any Bank Products Documents, including, but not
limited to, all claims of any nature or description arising out of or connected
with this Agreement, any Revolving Loan Notes, any other Loan Document or any
Bank Products Document, irrespective of whether or not (a) the Lender Group
shall have made any demand hereunder or (b) the Lender Group shall have declared
the principal of and interest on the Loans and any Revolving Loan Notes and
other amounts due hereunder to be due and payable as permitted by Section 8.2
and although said obligations and liabilities, or any of them, shall be
contingent or unmatured; provided that in the event that any Defaulting Lender
shall exercise any such right of set-off, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the

 

172



--------------------------------------------------------------------------------

benefit of the Administrative Agent, the Issuing Bank, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of set-off. Any sums
obtained by any member of the Lender Group or by any subsequent holder of the
Obligations shall be subject to the application of payments provisions of
Article 2.

Section 10.5 Assignment.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Credit Party
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Affiliates of the
Administrative Agent) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Any Lender (and any Lender that is an Issuing Bank) may assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Loan Commitment and
the Loans at the time owing to it and, if applicable, all or a portion of its
portion of the Letter of Credit Commitment and excluding rights and obligations
with respect to Bank Products Documents); provided that (i) except in the case
of an assignment of the entire remaining amount of the assigning Lender’s
portion of the Revolving Loan Commitment and the Loans at the time owing to it,
the aggregate amount of the portion of the Revolving Loan Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent), shall not be less than $5,000,000, (ii) except in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, any assignment shall require the prior written
consent of the Administrative Agent and, so long as no Event of Default exists,
the Borrower (each such consent not to be unreasonably withheld or delayed);
provided, however, that if the consent of the Borrower to an assignment or to an
Eligible Assignee is required hereunder (including a consent to an assignment
which does not meet the minimum assignment thresholds specified in this
Section), the Borrower shall be deemed to have given its consent ten (10) days
after the date notice thereof has been delivered by the assigning Lender
(through the Administrative Agent) unless such consent is expressly refused by
the Borrower prior to such tenth day, and (iii) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to paragraph (c) of this
Section, from and after the effective date specified in each Assignment and
Acceptance, the Eligible Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering

 

173



--------------------------------------------------------------------------------

all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.18, 2.9, 10.2(b), 11.3 and 11.5). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the portion of the Revolving Loan
Commitment of, and principal amount (and stated interest) of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”) such
that the obligations are in registered form under Section 5f.103-1(c) of the
U.S. Treasury Regulations. The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Loan
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Borrower and the Lender Group shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) in no event shall any Defaulting
Lender, any Credit Party or any Affiliate of any Credit Party be a Participant.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, to
the extent the Participant is adversely effected thereby, agree to any
amendment, modification or waiver with respect to any extensions, postponements
or delays of the Maturity Date or the scheduled date of payment of interest or
principal or fees any reduction of principal (without a corresponding payment
with respect thereto), or reduction in the rate of interest (other than a waiver
in respect of application of the Default Rate) or fees due to the Lender
hereunder or any other Loan Documents that adversely affects such Participant.
Subject to paragraph (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.18, 2.9, 10.2(b) and
11.3 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.4 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.10(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the obligations under the Loan Documents (the
“Participant Register”).

 

174



--------------------------------------------------------------------------------

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.18 or Section 11.3 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.18 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.18 as though
it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation (i) any pledge or assignment to secure
obligations to a Federal Reserve Bank and (ii) in the case of any Lender that is
a Fund, any pledge or assignment of all or any portion of such Lender’s rights
under this Agreement to any holders of obligations owed, or securities issued,
by such Lender as security for such obligations or securities, or to any trustee
for, or any other representative of, such holders, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

Section 10.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Agreement or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures delivered by a party by facsimile transmission or by e-mail
transmission of an electronic file in Adobe Corporation’s Portable Document
Format or PDF file shall be deemed an original signature hereto. The foregoing
shall apply to each other Loan Document mutatis mutandis.

Section 10.7 Under Seal; Governing Law. This Agreement and the other Loan
Documents are intended to take effect as sealed instruments and shall be
construed in accordance with and governed by the laws of the State of New York,
without regard to the conflict of laws principles thereof, except to the extent
otherwise provided in the Loan Documents.

Section 10.8 Severability. Any provision of this Agreement which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

Section 10.9 Headings. Headings used in this Agreement are for convenience only
and shall not be used in connection with the interpretation of any provision
hereof.

 

175



--------------------------------------------------------------------------------

Section 10.10 Source of Funds. Notwithstanding the use by the Lenders of the
Base Rate and the Eurodollar Rate as reference rates for the determination of
interest on the Loans, the Lenders shall be under no obligation to obtain funds
from any particular source in order to charge interest to the Borrower at
interest rates tied to such reference rates.

Section 10.11 Entire Agreement. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. Each Credit Party represents and warrants to the Lender Group that it
has read the provisions of this Section 10.11 and discussed the provisions of
this Section 10.11 and the rest of this Loan Agreement with counsel for such
Credit Party, and such Credit Party acknowledges and agrees that the Lender
Group is expressly relying upon such representations and warranties of such
Credit Party (as well as the other representations and warranties of such Credit
Party set forth in this Agreement and the other Loan Documents) in entering into
this Agreement.

Section 10.12 Amendments and Waivers.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between any Credit Party and the
Administrative Agent or any Lender, shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law. No waiver of
any provision of this Agreement or of any other Loan Document or consent to any
departure by any Credit Party therefrom shall in any event be effective unless
the same shall be permitted by subsection (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.

(b) No amendment or waiver of any provision of this Agreement or of the other
Loan Documents (other than the Fee Letter), nor consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Borrower and the Majority Lenders, or the Borrower
and the Administrative Agent with the consent of the Majority Lenders, and then
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that, in
addition to the consent of the Majority Lenders, no amendment, waiver or consent
shall:

 

176



--------------------------------------------------------------------------------

(i) increase the Revolving Loan Commitment of any Lender without the written
consent of such Lender;

(ii) reduce the principal amount of any Loan or Letter of Credit Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby;

(iii) postpone the date fixed for any payment of any principal of, or interest
on, any Loan or Letter of Credit Disbursement or any fees hereunder or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
for the termination or reduction of the Revolving Loan Commitment, without the
written consent of each Lender affected thereby;

(iv) change Sections 2.10 or 2.11 in a manner that would alter the allocation of
payments required thereby, without the written consent of each Lender;

(v) change any of the provisions of this subsection (b) or the definition of
“Majority Lenders” or “Supermajority Lenders” or any other provision hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender;

(vi) release of all or substantially all of the Collateral, release all or
substantially all of the value of the Guaranties securing the Obligations, or
contractually subordinate the payment of the Obligations to any other
Indebtedness or the Administrative Agent’s security interest in the Collateral,
in each case without the consent of each Lender; or

(vii) increase the advance rates set forth in, or otherwise change the
definition of “Borrowing Base” (or any component definition thereof) in a manner
that increases, or that would have the effect of increasing, borrowing
availability hereunder, without the consent of the Supermajority Lenders;
provided that the exercise by the Administrative Agent of any of its rights
hereunder with respect to Reserves, Eligible Accounts, or Eligible Inventory
shall not be deemed to be such an amendment;

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swing Bank or the Issuing Bank without the prior written consent of
such Person.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Loan Commitment of such Lender may not be increased or
extended, and amounts payable to such Lender hereunder may not be permanently
reduced, without the consent of such Lender (other than reductions in fees and
interest in which such reduction does not disproportionately affect such
Lender). Notwithstanding anything contained herein to the contrary, this
Agreement may be amended and restated without the consent of any Lender (but
with the consent of the Borrower and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so

 

177



--------------------------------------------------------------------------------

amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Article 11 and
Section 10.2), such Lender shall have no other commitment or other obligation
hereunder and such Lender shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement.
Any amendment, modification, waiver, consent, termination or release of any Bank
Products Documents may be effected by the parties thereto without the consent of
the Lender Group.

(c) Each Lender grants to the Administrative Agent the right to purchase all
(but not less than all) of such Lender’s portion of the Revolving Loan
Commitment, the Letter of Credit Commitment, the Loans and Letter of Credit
Obligations owing to it and any Revolving Loan Notes held by it and all of its
rights and obligations hereunder and under the other Loan Documents at a price
equal to the outstanding principal amount of the Loans payable to such Lender
plus any accrued but unpaid interest on such Loans and accrued but unpaid Unused
Line Fee and letter of credit fees owing to such Lender plus the amount
necessary to cash collateralize any Letters of Credit issued by such Lender,
which right may be exercised by the Administrative Agent if such Lender for
whatever reason fails to execute and deliver any amendment, waiver or consent
which requires the written consent of all of the Lenders and to which the
Majority Lenders, the Administrative Agent and the Borrower has agreed, within
five (5) Business Days of the date the execution version thereof was delivered
to such Lender. Each Lender agrees that if the Administrative Agent exercises
its option hereunder, it shall promptly (but, in any event, within three
(3) Business Days) execute and deliver an Assignment and Acceptance and other
agreements and documentation necessary to effectuate such assignment. The
Administrative Agent may assign its purchase rights hereunder to any assignee if
such assignment complies with the requirements of Section 10.5(b).

(d) If any fees are paid to the Lenders as consideration for amendments, waivers
or consents with respect to this Agreement, at Administrative Agent’s election,
such fees may be paid only to those Lenders that agree to such amendments,
waivers or consents within the time specified for submission thereof.

Section 10.13 Other Relationships. No relationship created hereunder or under
any other Loan Document shall in any way affect the ability of any member of the
Lender Group to enter into or maintain business relationships with the Borrower,
or any of its Affiliates, beyond the relationships specifically contemplated by
this Agreement and the other Loan Documents.

Section 10.14 Pronouns. The pronouns used herein shall include, when
appropriate, either gender and both singular and plural, and the grammatical
construction of sentences shall conform thereto.

Section 10.15 Disclosure. The Administrative Agent, with the consent of the
Borrower, shall have the right to issue press releases regarding the making of
the Loans and issuance of Letters of Credit and the Revolving Loan Commitment to
the Borrower pursuant to the terms of this Agreement.

 

178



--------------------------------------------------------------------------------

Section 10.16 Replacement of Lender. In the event that a Replacement Event
occurs and is continuing with respect to any Lender, the Borrower may designate
another financial institution (such financial institution being herein called a
“Replacement Lender”) reasonably acceptable to the Administrative Agent, and
which is not the Borrower or an Affiliate of the Borrower, to assume such
Lender’s Revolving Loan Commitment hereunder, to purchase the Loans and
participations of such Lender and such Lender’s rights hereunder and (if such
Lender is the Issuing Bank) to issue Letters of Credit in substitution for all
outstanding Letters of Credit issued by such Lender, without recourse to or
representation or warranty by, or expense to, such Lender for a purchase price
equal to the outstanding principal amount of the Loans payable to such Lender
plus any accrued but unpaid interest on such Loans and accrued but unpaid
commitment fees and letter of credit fees owing to such Lender plus amounts
necessary to cash collateralize any Letters of Credit issued by such Lender, and
upon such assumption, purchase and substitution, and subject to the execution
and delivery to the Administrative Agent by the Replacement Lender of
documentation reasonably satisfactory to the Administrative Agent (pursuant to
which such Replacement Lender shall assume the obligations of such original
Lender under this Agreement), the Replacement Lender shall succeed to the rights
and obligations of such Lender hereunder and such Lender shall no longer be a
party hereto or have any rights hereunder; provided that the obligations of the
Borrower to indemnify such Lender with respect to any event occurring or
obligations arising before such replacement shall survive such replacement. The
Administrative Agent is hereby irrevocably appointed as attorney-in-fact to
execute any such documentation on behalf of any Replacement Lender if such
Replacement Lender fails to execute same within five (5) Business Days after
being presented with such documentation. “Replacement Event” shall mean, with
respect to any Lender, (a) the commencement of or the taking of possession by, a
receiver, custodian, conservator, trustee or liquidator of such Lender, or the
declaration by the appropriate regulatory authority that such Lender is
insolvent; (b) the making of any claim by any Lender under Sections 2.18, 11.2,
11.3 or 11.5, unless the changing of the lending office by such Lender would
obviate the need of such Lender to make future claims under such Sections;
(c) such Lender’s becoming a Defaulting Lender; or (d) such Lender refuses to
consent to a proposed amendment, modification, waiver or other action requiring
consent of the holders of 100% of the Revolving Loan Commitment or 100% of the
affected Lenders under Section 10.12 that is consented to by the Majority
Lenders prior to the replacement of any such Lenders in connection therewith.

Section 10.17 Confidentiality; Material Non-Public Information; Publicity.

(a) No member of the Lender Group shall disclose any material non-public
confidential information received from the Credit Parties or their
representatives (“MNPI”) regarding the Credit Parties to any other Person
without the consent of the Borrower (which consent shall not be unreasonably
withheld or delayed), other than (i) to such member of the Lender Group’s
Affiliates and their officers, directors, employees, agents and advisors, to
other members of the Lender Group and, as contemplated by Section 11.5, to
actual or prospective assignees and participants, and then only on a
confidential basis, (ii) as required by any law, rule or regulation or judicial
process, (iii) to any rating agency when required by it; provided that, prior to
any such disclosure, such rating agency shall be advised of the confidential
nature of the information relating to the Credit Parties received by it from
such member of the Lender Group,

 

179



--------------------------------------------------------------------------------

(iv) as requested or required by any state, Federal or foreign authority or
examiner regulating banks or banking, and (v) in connection with the exercise of
any remedy hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder.

(b) The Credit Parties hereby agree that if either they, any parent company or
any Subsidiary of the Credit Parties has publicly traded equity or debt
securities in the U.S., they shall (and shall cause such parent company or
Subsidiary, as the case may be, to) (i) identify in writing, and (ii) to the
extent reasonably practicable, clearly and conspicuously mark all reports,
notices, communications and other information or materials provided or delivered
by, or on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) that contain only information that is publicly available or that is
not material for purposes of U.S. federal and state securities laws as “PUBLIC.”
The Credit Parties agree that by identifying such Borrower Materials as “PUBLIC”
or publicly filing such Borrower Materials with the Securities and Exchange
Commission, then Administrative Agent, the Lenders, the Issuing Bank, and the
Swing Bank shall be entitled to treat such Borrower Materials as not containing
any MNPI for purposes of U.S. federal and state securities laws. The Credit
Parties further represent, warrant, acknowledge and agree that the following
documents and materials shall be deemed to be PUBLIC, whether or not so marked,
and do not contain any MNPI: (A) the Loan Documents, including the schedules and
exhibits attached thereto, (B) administrative materials of a customary nature
prepared by the Credit Parties or Administrative Agent (including, Request for
Advance, Notices of Conversion/Continuation, Request for Issuance of Letter of
Credit, Swing Loan requests and any similar requests or notices), and
(C) information which has been filed by the Credit Parties with the Securities
and Exchange Commission or publicly disclosed by the Credit Parties. Before
distribution of any Borrower Materials, the Credit Parties agree to execute and
deliver to Administrative Agent a letter authorizing distribution of the
evaluation materials to prospective Lenders and their employees willing to
receive MNPI, and a separate letter authorizing distribution of evaluation
materials that do not contain MNPI and represent that no MNPI is contained
therein.

(c) The Administrative Agent and the Lenders shall be permitted to use
information related to the transactions contemplated by this Agreement in
connection with marketing, press releases or other transactional announcements
or updates provided to investor or trade publications, including, but not
limited to, the placement of “tombstone” advertisements in publications of their
choice at their own expense.

Section 10.18 Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by any Borrower or any other Credit Party, or the
transfer to the Lender Group of any property, should for any reason subsequently
be declared to be void or voidable under any state or Federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences or other voidable or recoverable payments of
money or transfers of property (collectively, a “Voidable Transfer”), and if the
Lender Group, or any of them, is required to repay or restore, in whole or in
part, any such Voidable Transfer, or elects to do so upon the reasonable advice
of its counsel, then, as to any such Voidable Transfer, or the amount thereof
that the Lender Group, or any of them, is required or elects to repay or
restore, and as to all reasonable costs, expenses and attorney’s fees of the
Lender Group related thereto, the liability of such Borrower or such other
Credit Party, as applicable, automatically shall be revived, reinstated and
restored and shall exist as though such Voidable Transfer had never been made.

 

180



--------------------------------------------------------------------------------

Section 10.19 Contribution Obligations.

(a) If any Credit Party makes a payment of any Obligations (other than amounts
for which such Credit Party is primarily liable) (a “Guarantor Payment”) that,
taking into account all other Guarantor Payments previously or concurrently made
by any other Credit Party, exceeds the amount that such Credit Party would
otherwise have paid if each Credit Party had paid the aggregate obligations
satisfied by such Guarantor Payments in the same proportion that such Credit
Party’s allocable amount bore to the total allocable amounts of all Credit
Parties, then such Credit Party shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Credit Party
for the amount of such excess, ratably based on their respective allocable
amounts in effect immediately prior to such Guarantor Payment. The “Allocable
Amount” for any Credit Party shall be the maximum amount that could then be
recovered from such Credit Party under this Agreement without rendering such
payment voidable under section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.

(b) Each Credit Party hereby subordinates any claims, including any right of
payment, subrogation, contribution (including rights of contribution pursuant to
Section 10.19(a)) and indemnity, that it may have from or against any other
Credit Party, and any successor or assign of any other Credit Party, including
any trustee, receiver or debtor-in-possession, howsoever arising, due or owing
or whether heretofore, now or hereafter existing, to the prior payment in full
of all of the Obligations in cash and termination of all Commitments; provided
that, unless an Event of Default shall then exist, the foregoing shall not
prevent or prohibit the repayment of intercompany accounts and loans among the
Credit Parties in the ordinary course of business.

(c) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, to the extent the joint obligations of any Credit
Party shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or Federal law
relating to fraudulent conveyances or transfers) then the obligations of each
Credit Party hereunder shall be limited to the maximum amount that is
permissible under Applicable Law (whether Federal or state and including,
without limitation, the Bankruptcy Code), after taking into account, among other
things, such Credit Party’s right of contribution and indemnification from each
other Credit Party under this Agreement or Applicable Law.

(d) The provisions of this Section 10.19 are made for the benefit of the Lenders
and their respective successors and permitted assigns, and may be enforced by
any such Person from time to time against any of the Credit Parties as often as
occasion therefor may arise and without requirement on the part of any Lender
first to marshal any of its claims or to exercise any of its rights against any
of the other Credit Parties or to exhaust any remedies available to it against
any of the other Credit Parties or to resort to any other source or means of
obtaining

 

181



--------------------------------------------------------------------------------

payment of any of the Obligations or to elect any other remedy. The provisions
of this Section 10.19 shall remain in effect until the payment in full of all of
the Obligations in cash and termination of all Commitments. If at any time, any
payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by any Lender upon the
insolvency, bankruptcy or reorganization of any of the Credit Parties, or
otherwise, the provisions of this Section 10.19 will forthwith be reinstated in
effect, as though such payment had not been made.

Section 10.20 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Credit Party acknowledges and agrees that: (a) (i) the arranging
and other services regarding this Agreement provided by the Lender Group members
are arm’s-length commercial transactions between such Credit Party and its
Affiliates, on the one hand, and the Lender Group members, on the other hand,
(ii) such Credit Party has consulted its own legal, accounting, regulatory, and
tax advisors to the extent it has deemed appropriate, and (iii) such Credit
Party is capable of evaluating, and understands and accepts, the terms, risks,
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) each of the Lender Group members is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent, or
fiduciary for any Credit Party or any of its Affiliates, or any other Person and
(B) no Lender Group member has any obligation to any Credit Party or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) each of the Lender Group members and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Credit Party and its Affiliates, and no Lender Group member has
any obligation to disclose any of such interests to such Credit Party or its
Affiliates. To the fullest extent permitted by law, each Credit Party hereby
waives and releases any claims that it may have against each of the Lender Group
members with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

Section 10.21 Survival. The provisions of Sections 10.2, Article 9 and Article
11 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 10.22 Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Credit Party hereunder
in the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main office on the Business Day preceding that on which final,
non-appealable judgment is given. The obligations of each Credit Party in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any

 

182



--------------------------------------------------------------------------------

judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender or the Administrative Agent (as the case may be)
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, each Credit
Party agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender or
the Administrative Agent, as the case may be, against such loss, and if the
amount of the specified currency so purchased exceeds (a) the sum originally due
to any Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.10, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Credit Party.

Section 10.23 Qualified ECP Keepwell. Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party to honor all of such Credit Party’s obligations under its
Guaranty hereunder in respect of Hedge Obligations; provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 10.23 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 10.23 or otherwise under its Guaranty
hereunder, as it relates to such other Credit Party, voidable under Applicable
Law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 10.23 shall remain in full force and effect until termination of all
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations and Bank Products Obligations) and the expiration or
termination of all Letters of Credit (other than any Letter of Credit for which
the Letter of Credit Obligations have been Cash Collateralized or as to which
other arrangements satisfactory to the Administrative Agent and the applicable
Issuing Bank shall have been made). Each Qualified ECP Guarantor intends that
this Section 10.23 constitute, and this Section 10.23 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

Section 10.24 Designated Senior Debt. Each party acknowledges and agrees that
the Indebtedness under the Loan Documents is “Designated Senior Debt” (or any
similar term) under, and as defined in, each of the Term Loan Facility Credit
Agreement, any refinancing thereof, any other indenture and any other
Indebtedness which is subordinated to the Obligations.

Section 10.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

183



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.26 USA Patriot Act Notification. The following notification is
provided to Borrower pursuant to Section 326 of the USA Patriot Act:

Each of the Administrative Agent and each Lender hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
the Administrative Agent and the Lender to indentify Borrower in accordance with
the USA Patriot Act. Borrower will, and will cause its Subsidiaries to, provide
such information and take such actions as are reasonably requested by
Administrative Agent or any Lender in order to assist Administrative Agent or
any Lender in maintaining compliance with the USA Patriot Act.

ARTICLE 11

YIELD PROTECTION

Section 11.1 Interest Rate Basis Determination. Notwithstanding anything
contained herein which may be construed to the contrary, if with respect to any
proposed Eurodollar Advance for any Interest Period, the Administrative Agent
determines that deposits in U.S. Dollars (in the applicable amount) are not
being offered to leading banks in the London interbank market for such Interest
Period, the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such situation no longer exist,
the obligations of the Lenders to make Eurodollar Advances shall be suspended.

 

184



--------------------------------------------------------------------------------

Section 11.2 Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain, or fund its Eurodollar Advances,
such Lender shall so notify the Administrative Agent, and the Administrative
Agent shall forthwith give notice thereof to the other Lenders and the Borrower.
Before giving any notice to the Administrative Agent pursuant to this
Section 11.2, such Lender shall designate a different lending office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. Upon
receipt of such notice, notwithstanding anything contained in Article 2, the
Borrower shall repay in full the then outstanding principal amount of each
affected Eurodollar Advance of such Lender, together with accrued interest
thereon, either (a) on the last day of the then current Interest Period
applicable to such Advance if such Lender may lawfully continue to maintain and
fund such Advance to such day or (b) immediately if such Lender may not lawfully
continue to fund and maintain such Advance to such day. Concurrently with
repaying each affected Eurodollar Advance of such Lender, notwithstanding
anything contained in Article 2, the Borrower shall borrow a Base Rate Advance
from such Lender, and such Lender shall make such Advance in an amount such that
the outstanding principal amount of the Revolving Loans held by such Lender
shall equal the outstanding principal amount of such Revolving Loans immediately
prior to such repayment.

Section 11.3 Increased Costs.

(a) If any Change in Law:

(i) Shall subject any Lender to any Tax, duty, or other charge with respect to
its obligation to make Eurodollar Advances, or shall change the basis of
taxation of payments to any Lender of the principal of or interest on its
Eurodollar Advances or in respect of any other amounts due under this Agreement
in respect of its Eurodollar Advances or its obligation to make Eurodollar
Advances (except for changes in the rate of tax on the overall net income of
such Lender, Excluded Taxes and Indemnified Taxes);

(ii) Shall impose, modify, or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve System,
but excluding any included in an applicable Eurodollar Reserve Percentage),
special deposit, assessment, or other requirement or condition against assets
of, deposits (other than as described in Section 11.5) with or for the account
of, or commitments or credit extended by any Lender, or shall impose on any
Lender or the eurodollar interbank borrowing market any other condition
affecting its obligation to make such Eurodollar Advances or its Eurodollar
Advances; and the result of any of the foregoing is to increase the cost to such
Lender of making or maintaining any such Eurodollar Advances or to reduce the
amount of any sum received or receivable by the Lender under this Agreement or
under any Revolving Loan Notes with respect thereto, and such increase is not
given effect in the determination of the Eurodollar Rate;

 

185



--------------------------------------------------------------------------------

(iii) Shall subject the Issuing Bank or any Lender to any tax, duty or other
charge with respect to the obligation to issue Letters of Credit, maintain
Letters of Credit or participate in Letters of Credit, or shall change the basis
of taxation of payments to the Issuing Bank or any Lender in respect of amounts
drawn under Letters of Credit or in respect of any other amounts due under this
Agreement in respect of Letters of Credit or the obligation of the Issuing Bank
to issue Letters of Credit or maintain Letters of Credit or the obligation of
the Lenders to participate in Letters of Credit (except for changes in the rate
of tax on the overall net income of the Issuing Bank or any Lender, Excluded
Taxes and Indemnified Taxes); or

(iv) Shall impose, modify, or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, assessment, or other requirement or condition against
assets of, deposits (other than as described in Section 11.5) with or for the
account of, or commitments or credit extended by the Issuing Bank, or shall
impose on the Issuing Bank or any Lender any other condition affecting the
obligation to issue Letters of Credit, maintain Letters of Credit or participate
in Letters of Credit; and the result of any of the foregoing is to increase the
cost to the Issuing Bank or any Lender of issuing, maintaining or participating
in any such Letters of Credit or to reduce the amount of any sum received or
receivable by the Issuing Bank or any Lender under this Agreement with respect
thereto,

then promptly upon demand, which demand shall be accompanied by the certificate
described in Section 11.3(b), by such Lender or Issuing Bank, the Borrower
agrees to pay, without duplication of amounts due under Section 2.18, to such
Lender or Issuing Bank such additional amount or amounts as will compensate such
Lender or Issuing Bank for such increased costs. Each Lender or Issuing Bank
will promptly notify the Borrower and the Administrative Agent of any event of
which it has knowledge, occurring after the date hereof, which will entitle such
Lender or the Issuing Bank to compensation pursuant to this Section 11.3 and
will designate a different lending office if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Lender or the Issuing Bank, be otherwise disadvantageous to
such Lender or the Issuing Bank.

(b) A certificate of any Lender or the Issuing Bank claiming compensation under
this Section 11.3 and setting forth the additional amount or amounts to be paid
to it hereunder and calculations therefor shall be conclusive in the absence of
manifest error. In determining such amount, such Lender or the Issuing Bank may
use any reasonable averaging and attribution methods. If any Lender demands
compensation under this Section 11.3, the Borrower may at any time, upon at
least three (3) Business Days prior notice to such Lender, prepay in full the
then outstanding affected Eurodollar Advances of such Lender, together with
accrued interest thereon to the date of prepayment, along with any reimbursement
required under Section 2.9. Concurrently with prepaying any such Eurodollar
Advances, the Borrower shall borrow a Base Rate Advance, or a Eurodollar Advance
not so affected, from such Lender, and such Lender shall make such Advance in an
amount such that the outstanding principal amount of the Revolving Loans held by
such Lender shall equal the outstanding principal amount of such Revolving Loans
immediately prior to such prepayment.

(c) The Issuing Bank and each Lender shall endeavor to notify the Borrower of
any event occurring after the date of this Agreement entitling the Issuing Bank
or such Lender, as the case may be, to compensation under this Section 11.3
within one hundred eighty

 

186



--------------------------------------------------------------------------------

(180) days after the Issuing Bank or such Lender, as the case may be, obtains
actual knowledge thereof; provided that if the Issuing Bank or such Lender, as
the case may be, fails to give such notice within one hundred eighty (180) days
after it obtains actual knowledge of such an event, the Issuing Bank or such
Lender, as the case may be, shall, with respect to compensation payable pursuant
to this Section 11.3 in respect of any costs resulting from such event, only be
entitled to payment under this Section 11.3 for costs incurred from and after
the date one hundred eighty (180) days prior to the date that the Issuing Bank
or such Lender, as the case may be, gives such notice.

Section 11.4 Effect On Other Advances. If notice has been given pursuant to
Sections 11.1, 11.2 or 11.3 suspending the obligation of any Lender to make any,
or requiring Eurodollar Advances of any Lender to be repaid or prepaid, then,
unless and until such Lender (or, in the case of Section 11.1, the
Administrative Agent) notifies the Borrower that the circumstances giving rise
to such repayment no longer apply, all Advances which would otherwise be made by
such Lender as to the Eurodollar Advances affected shall, at the option of the
Borrower, be made instead as Base Rate Advances.

Section 11.5 Capital Adequacy. If any Lender or Issuing Bank (or any Affiliate
of the foregoing) shall have reasonably determined that a Change in Law has or
would have the effect of reducing the rate of return on such Lender’s or Issuing
Bank’s (or any Affiliate of the foregoing) capital as a consequence of such
Lender’s or Issuing Bank’s portion of the Revolving Loan Commitment or
obligations hereunder to a level below that which it could have achieved but for
such Change in Law (taking into consideration such Lender’s or Issuing Bank’s
(or any Affiliate of the foregoing) policies with respect to capital adequacy
immediately before such Change in Law and assuming that such Lender’s or Issuing
Bank’s (or any Affiliate of the foregoing) capital was fully utilized prior to
such adoption, change or compliance), then, promptly upon demand, which demand
shall be accompanied by the certificate described in the last sentence of this
Section 11.5, by such Lender or Issuing Bank, the Borrower shall immediately pay
to such Lender or Issuing Bank such additional amounts as shall be sufficient to
compensate such Lender or Issuing Bank for any such reduction actually suffered;
provided, however, that there shall be no duplication of amounts paid to a
Lender pursuant to this sentence and Section 11.3. A certificate of such Lender
or Issuing Bank setting forth the amount to be paid to such Lender or Issuing
Bank by the Borrower as a result of any event referred to in this paragraph
shall, absent manifest error, be conclusive. The Issuing Bank and each Lender
shall endeavor to notify the Borrower of any event occurring after the date of
this Agreement entitling the Issuing Bank or such Lender, as the case may be, to
compensation under this Section 11.5 within one hundred eighty (180) days after
the Issuing Bank or such Lender, as the case may be, obtains actual knowledge
thereof; provided that if the Issuing Bank or such Lender, as the case may be,
fails to give such notice within one hundred eighty (180) days after it obtains
actual knowledge of such an event, the Issuing Bank or such Lender, as the case
may be, shall, with respect to compensation payable pursuant to this
Section 11.5 in respect of any costs resulting from such event, only be entitled
to payment under this Section 11.5 for costs incurred from and after the date
one hundred eighty (180) days prior to the date that the Issuing Bank or such
Lender, as the case may be, gives such notice.

 

187



--------------------------------------------------------------------------------

ARTICLE 12

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

Section 12.1 Jurisdiction and Service of Process. FOR PURPOSES OF ANY LEGAL
ACTION OR PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH RESPECT TO
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY BANK PRODUCTS DOCUMENT, EACH
CREDIT PARTY HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE
FEDERAL AND STATE COURTS SITTING IN THE STATE OF NEW YORK AND HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS, AS ITS AUTHORIZED AGENT FOR SERVICE OF PROCESS, THE
BORROWER, OR SUCH OTHER PERSON AS SUCH CREDIT PARTY SHALL DESIGNATE HEREAFTER BY
WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT. THE CONSENT TO JURISDICTION
HEREIN SHALL NOT BE EXCLUSIVE. THE LENDER GROUP SHALL FOR ALL PURPOSES
AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT SUCH
DESIGNEE OF EACH CREDIT PARTY AS THE AUTHORIZED AGENT TO RECEIVE FOR AND ON
BEHALF OF SUCH CREDIT PARTY SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL PROCESS,
WHICH SERVICE SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH CREDIT PARTY
SERVED WHEN DELIVERED, WHETHER OR NOT SUCH AGENT GIVES NOTICE TO SUCH CREDIT
PARTY; AND DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE DEEMED TO
BE MADE WHEN PERSONALLY DELIVERED OR THREE (3) BUSINESS DAYS AFTER MAILING BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH AUTHORIZED AGENT. EACH CREDIT
PARTY FURTHER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL TO
SUCH CREDIT PARTY AT THE ADDRESS SET FORTH ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE THREE (3) BUSINESS DAYS AFTER SUCH MAILING. IN THE EVENT THAT, FOR ANY
REASON, SUCH AGENT OR ITS SUCCESSORS SHALL NO LONGER SERVE AS AGENT OF EACH
CREDIT PARTY TO RECEIVE SERVICE OF PROCESS, EACH CREDIT PARTY SHALL SERVE AND
ADVISE THE ADMINISTRATIVE AGENT THEREOF SO THAT AT ALL TIMES EACH CREDIT PARTY
WILL MAINTAIN AN AGENT TO RECEIVE SERVICE OF PROCESS ON BEHALF OF SUCH CREDIT
PARTY WITH RESPECT TO THIS AGREEMENT, ALL OTHER LOAN DOCUMENTS AND THE BANK
PRODUCTS DOCUMENTS. IN THE EVENT THAT, FOR ANY REASON, SERVICE OF LEGAL PROCESS
CANNOT BE MADE IN THE MANNER DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE IN SUCH
MANNER AS PERMITTED BY LAW.

Section 12.2 Consent to Venue. EACH CREDIT PARTY AND EACH MEMBER OF THE LENDER
GROUP HEREBY IRREVOCABLY WAIVES ANY OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR
THE LAYING OF VENUE OF ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY BANK PRODUCTS
DOCUMENT BROUGHT IN THE FEDERAL COURTS OF THE UNITED STATES SITTING IN NEW YORK
COUNTY, NEW YORK, AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT,
ACTION, OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

188



--------------------------------------------------------------------------------

Section 12.3 Waiver of Jury Trial. EACH CREDIT PARTY AND EACH MEMBER OF THE
LENDER GROUP TO THE EXTENT PERMITTED BY APPLICABLE LAW WAIVES, AND OTHERWISE
AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY CREDIT PARTY, ANY MEMBER OF
THE LENDER GROUP OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY, AS
TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS, THE BANK PRODUCTS DOCUMENTS AND THE RELATIONS AMONG
THE PARTIES LISTED IN THIS ARTICLE 12.

Section 12.4 Judicial Reference. IF, NOTWITHSTANDING SECTION 10.7 OR THIS
ARTICLE 12, ANY ACTION, LITIGATION OR PROCEEDING RELATING TO ANY OBLIGATIONS OR
LOAN DOCUMENTS IS FILED IN A COURT SITTING IN OR APPLYING THE LAWS OF
CALIFORNIA, THE COURT SHALL, AND IS HEREBY DIRECTED TO, MAKE A GENERAL REFERENCE
PURSUANT TO CAL. CIV. PROC. CODE §638 TO A REFEREE (WHO SHALL BE AN ACTIVE OR
RETIRED JUDGE) TO HEAR AND DETERMINE ALL ISSUES IN SUCH CASE (WHETHER FACT OR
LAW) AND TO REPORT A STATEMENT OF DECISION. NOTHING IN THIS SECTION SHALL LIMIT
ANY RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER GROUP MEMBER TO
EXERCISE SELF-HELP REMEDIES, SUCH AS SETOFF, FORECLOSURE OR SALE OF ANY
COLLATERAL, OR TO OBTAIN PROVISIONAL OR ANCILLARY REMEDIES FROM A COURT OF
COMPETENT JURISDICTION BEFORE, DURING OR AFTER ANY JUDICIAL REFERENCE. THE
EXERCISE OF A REMEDY DOES NOT WAIVE THE RIGHT OF ANY PARTY TO RESORT TO JUDICIAL
REFERENCE.

[Signatures on following pages.]

 

189



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers as of the day and year first above
written.

 

BORROWER:     INSTALLED BUILDING PRODUCTS, INC.     By:  

/s/ Michael T. Miller

      Name: Michael T. Miller      

Title: Executive Vice President and Chief

          Financial Officer

 

[Installed Building Products – Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS:                

ACCURATE INSULATION LLC

ACCURATE INSULATION OF COLORADO, LLC

ACCURATE INSULATION OF DELAWARE, LLC

ACCURATE INSULATION OF UPPER MARLBORO, LLC

ALL CONSTRUCTION SERVICES, LLC

ALL IN ONE & MOORE BUILDING SYSTEMS, LLC

ALPHA INSULATION & WATER PROOFING COMPANY

ALPHA INSULATION & WATER PROOFING, INC.

ALPINE INSULATION I, LLC

AMERICAN INSULATION & ENERGY SERVICES, LLC

ANY SEASON INSULATION, LLC

APPLE VALLEY INSULATION, A BDI COMPANY, INC.

BAYTHERM INSULATION, LLC

BDI INSULATION OF IDAHO FALLS, INC.

BDI INSULATION OF SALT LAKE, L.L.C.

BER ENERGY SERVICES, LLC

BIG CITY INSULATION OF IDAHO, INC.

BIG CITY INSULATION, INC.

B-ORGANIZED INSULATION, LLC

BROKEN DRUM INSULATION VISALIA, INC.

BROKEN DRUM OF BAKERSFIELD, INC.

BUILDERS INSTALLED PRODUCTS OF MAINE, LLC

BUILDERS INSTALLED PRODUCTS OF NEW HAMPSHIRE, LLC

BUILDERS INSTALLED PRODUCTS OF NEW YORK, LLC

BUILDERS INSTALLED PRODUCTS OF VERMONT, LLC

BUILDING MATERIALS FINANCE, INC.

C.Q. INSULATION, INC.

CLS INSULATION, LLC

CORNHUSKER INSULATION, LLC

EAST COAST INSULATORS II, LLC

EASTERN CONTRACTOR SERVICES LIMITED LIABILITY COMPANY

ECOLOGIC ENERGY SOLUTIONS, LLC

EDWARDS / MOONEY & MOSES, LLC

EMPER HOLDINGS, LLC

FIBERCLASS INSULATION, LLC

FORT WAYNE URETHANE, LLC

GARAGE DOOR SYSTEMS, LLC

GOLD INSULATION, INC.

G-T-G, LLC

HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED

HORIZON ELECTRIC SERVICES, LLC

IBHL A HOLDING COMPANY, INC.

IBHL B HOLDING COMPANY, INC.

IBHL II-A HOLDING COMPANY, INC.

      By:  

/s/ Michael T. Miller

        Name: Michael T. Miller         Title: Executive Vice President and
Chief Financial Officer  

 

[Installed Building Products – Credit Agreement]



--------------------------------------------------------------------------------

   

IBHL II-B HOLDING COMPANY, INC.

IBP ARCTIC EXPRESS, LLC

IBP ASSET, LLC

IBP ASSET II, LLC

IBP CORPORATION HOLDINGS, INC.

IBP EXTERIORS, INC.

IBP HOLDINGS, LLC

IBP HOLDINGS II, LLC

IBP OF MANSFIELD, LLC

IBP OF OKLAHOMA, LLC

IBP OF SAN ANTONIO, LLC

IBP OF TOLEDO, LLC

IBP TEXAS ASSETS I, LLC

IBP TEXAS ASSETS II, LLC

IBP TEXAS ASSETS III, LLC

INSTALLED BUILDING PRODUCTS, LLC

INSTALLED BUILDING PRODUCTS II, LLC

INSTALLED BUILDING PRODUCTS OF HOUSTON, LLC

INSTALLED BUILDING PRODUCTS – PORTLAND, LLC

INSTALLED BUILDING SOLUTIONS II, LLC

INSULATION NORTHWEST, LLC

INSULATION WHOLESALE SUPPLY, LLC

INSULVAIL, LLC

KEY INSULATION OF AUSTIN, LLC

KEY INSULATION OF SAN ANTONIO, LLC

LAKESIDE INSULATION, LLC

LAYMAN BROTHERS INSULATION, LLC

LKS TRANSPORTATION, LLC

LOVEDAY INSULATION, LLC

M&D INSULATION, LLC

MAP INSTALLED BUILDING PRODUCTS OF SAGAMORE, LLC

MAP INSTALLED BUILDING PRODUCTS OF SEEKONK, LLC

MARV’S INSULATION, INC.

METRO HOME INSULATION, LLC

MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.

MIG BUILDING SYSTEMS, LLC

MIG BUILDING SYSTEMS OF EAST SYRACUSE, LLC

MOMPER INSULATION OF CROWN POINT, LLC

MOMPER INSULATION OF ELKHART, LLC

MOMPER INSULATION OF FORT WAYNE, LLC

NORTHWEST INSULATION, LLC

OJ INSULATION HOLDINGS, INC.

PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC

PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC

PARKER INSULATION AND BUILDING PRODUCTS, LLC

      By:  

/s/ Michael T. Miller

        Name: Michael T. Miller         Title: Executive Vice President and
Chief Financial Officer  

 

[Installed Building Products – Credit Agreement]



--------------------------------------------------------------------------------

   

PEG, LLC

RAJAN, LLC

ROCKFORD INSULATION, LLC

SIERRA INSULATION CONTRACTORS II, LLC

SOUTHERN INSULATORS, LLC

SPEC 7 INSULATION CO., LLC

SUPERIOR INSULATION SERVICES, LLC

SUPERIOR INSULATION, LLC

TCI CONTRACTING OF CHARLESTON, LLC

TCI CONTRACTING OF HILTON HEAD, LLC

TCI CONTRACTING OF KENTUCKY, LLC

TCI CONTRACTING OF MEMPHIS, LLC

TCI CONTRACTING OF NASHVILLE, LLC

TCI CONTRACTING OF THE GULF, LLC

TCI CONTRACTING, LLC

THERMAL CONTROL INSULATION, LLC

TIDEWATER INSULATORS, LLC

TOWN BUILDING SYSTEMS, LLC

TRILOK INDUSTRIES, INC.

U.S. INSULATION CORP.

WATER-TITE COMPANY, LLC

WILSON INSULATION COMPANY, LLC

      By:  

/s/ Michael T. Miller

        Name: Michael T. Miller         Title: Executive Vice President and
Chief           Financial Officer       GOLD STAR INSULATION, L.P.      
        By:   Gold Insulation, Inc., its General Partner               By:  

/s/ Michael T. Miller

        Name: Michael T. Miller         Title: Executive Vice President and
Chief           Financial Officer       OJ INSULATION, L.P.       By: OJ
Insulation Holdings, Inc., its General Partner               By:  

/s/ Michael T. Miller

        Name: Michael T. Miller         Title: Executive Vice President and
Chief           Financial Officer  

 

[Installed Building Products – Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT,

ISSUING BANK, SWING BANK AND

A LENDER:

    SUNTRUST BANK     By:  

/s/ Tighe A. Ittner

      Name: Tighe A. Ittner       Title:   Director

 

[Installed Building Products – Credit Agreement]



--------------------------------------------------------------------------------

LENDERS:   

KEYBANK NATIONAL ASSOCIATION, as

Issuing Bank, Syndication Agent and a Lender

   By:   

/s/ Linda Skinner

     

Name: Linda Skinner

Title:   VP

 

[Installed Building Products – Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent and a Lender By:  

/s/ John L. Palermo

  Name: John L. Palermo   Title:   S.V.P.

 

[Installed Building Products – Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Michael Kempel

  Name: Michael Kempel   Title:   SVP

 

[Installed Building Products – Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

Borrower’s Information

Borrower:    Installed Building Products, Inc. Amount and Facility:   
$100,000,000 Revolving Loan Agreement Date:    April 13, 2017
Borrower Representative    n/a Tax ID#:   

 

Participant Information

Institution:   

 

   (As it will appear in documents and subsequent announcements) Institution Tax
ID#:   

 

Is institution a foreign entity?

  

☐       Yes. Please include the applicable W-8 BEN, W-8 ECI or W-9 withholding
form for your entity.

 

☐       Not Applicable

 

    

                             Credit Contact                            

  

Admin/Operations Contact

Primary Contact:   

 

  

 

Title:   

 

  

 

Street Address:   

 

  

 

City/State/Zip:   

 

  

 

Telephone Number:   

 

  

 

Fax Number:   

 

  

 

E-mail Address:   

 

  

 

    

Compliance Contact

  

Letter of Credit Contact

Primary Contact:   

 

  

 

Title:   

 

  

 

Street Address:   

 

  

 

City/State/Zip:   

 

  

 

Telephone Number:   

 

  

 

Fax Number:   

 

  

 

E-mail Address:   

 

  

 

 

A-1



--------------------------------------------------------------------------------

Wire Routing Instructions

Bank Name:  

 

ABA Number:  

 

City/State:  

 

Account Name (OBI):      

 

Account Number:  

 

Beneficiary (BNF)  

 

Ref:  

 

 

Administrative Agent Information

Operations

  

Wire Instructions

Primary Contact:  

 

   Bank:    SunTrust Bank Telephone Number:          

 

   City/State            Atlanta, Georgia Fax Number:  

 

   ABA #:    061000104 Address:      Credit:   

 

 

 

   Account #:   

 

 

 

   Attention:   

 

 

 

   Reference:    Installed Building Products, Inc. E-mail Address:  

 

     

 

PLEASE COMPLETE THIS FORM AND FAX TO SUNTRUST BANK AT (404) 813-1437.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, amended and restated, supplemented, or otherwise modified from time
to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, any letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by the Assignor.

 

1.    Assignor:                                          
                                   2.    Assignee:   
                                                                            
[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]
3.    Borrower:    Installed Building Products, Inc. 4.    Administrative      
Agent:    SunTrust Bank, as the administrative agent under the Credit Agreement
(in such capacity, together with its successors and assigns, the “Administrative
Agent”)

 

B-1



--------------------------------------------------------------------------------

5.    Credit Agreement:    Credit Agreement dated as of April 13, 2017 by and
among Installed Building Products, Inc., a Delaware corporation (the
“Borrower”), the Persons from time to time party thereto as “Guarantors”, the
financial institutions from time to time party thereto as “Lenders” (the
“Lenders”), and SunTrust Bank, as Administrative Agent for itself and the
Lenders. 6.    Assigned Interest[s]:   

 

Assignor[s]1    Assignee[s]2   

Aggregate Amount
of Revolving Loan
Commitment/Loans

for all Lenders3

  

Amount of

Revolving Loan
Commitment/Loans
Assigned8

  

Percentage
Assigned of
Revolving Loan
Commitment/

Loans4

   CUSIP Number       $    $    %          $    $    %          $    $    %   

 

[7.                 Trade Date:                            ]5

  

 

1  List each Assignor, as appropriate.

2  List each Assignee, as appropriate.

3  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

4  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

B-2



--------------------------------------------------------------------------------

Effective Date:                             , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:       Name:   Title: ASSIGNEE: [NAME OF
ASSIGNEE] By:       Name:   Title:

 

B-3



--------------------------------------------------------------------------------

[Consented to and]6 Accepted: SUNTRUST BANK, as Administrative Agent By:  

 

  Name:   Title: [Consented to:

INSTALLED BUILDING PRODUCTS, INC.,

a Delaware corporation, as Borrower

By:  

 

  Name:   Title: ]7

 

6  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

7  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

B-4



--------------------------------------------------------------------------------

ANNEX 1

CREDIT AGREEMENT

DATED AS OF APRIL 13, 2017,

BY AND AMONG

INSTALLED BUILDING PRODUCTS, INC., A DELAWARE CORPORATION,

THE PERSONS PARTY THERETO FROM TIME TO TIME AS GUARANTORS,

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO AS LENDERS,

AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1Assignors. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignees. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.5 of the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.5 of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned



--------------------------------------------------------------------------------

Interest, and (vii) if upon becoming a Lender it would be a Foreign Lender,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

3.General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BORROWING BASE CERTIFICATE

[see attached]

 

C-1



--------------------------------------------------------------------------------

LOGO [g308593dsp31a.jpg]   

Installed Building Products, Inc.

BORROWING BASE CERTIFICATE

   LOGO [g308593dsp31b.jpg]

 

Date:   

A/R as of:

   xx/xx/xx   

Inventory as of:

   xx/xx/xx

 

Accounts Receivable            Consolidated  

Accounts Receivable Balance per Aging Report

    

Less: ineligibles (detailed in AR BB Tab)

         

 

 

 

Net Eligible Accounts Receivable per aging

       —       

 

 

 

Gross Accounts Receivable Availability

         

 

 

  Inventory  

Inventory Balance

    

Less: ineligibles (detailed in Inv BB Tab)

         

 

 

 

Net Eligible Inventory

       —       

 

 

 

Gross Inventory Availability

         

 

 

  Qualified Cash       

 

 

 

Qualified Cash Availability

       —       

 

 

  Other Reserves, L/C’s and Loan Balance  

Reserves

         

 

 

 

Total Reserves

       —       

 

 

 

Borrowing Base (or to the extent the Temporary Borrowing Base is in effect, the
Temporary Borrowing Base)

         

 

 

 

Aggregate Revolving Commitments

         

 

 

 

Maximum Borrowing Amount (lesser of Borrowing Base and Aggregate Revolving
Commitments)

       —       

 

 

 

Revolving Loans

       —  

LC Outstandings (as of current date)

         

 

 

 

Aggregate Revolving Facility Exposure

       —       

 

 

 

Net Availability on Revolving Facility

       —       

 

 

  Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement (“Agreement’), between SunTrust Bank (“SunTrust”) as
Administrative Agent for the Lenders, and Installed Building Products, Inc.
(“Borrower”), Borrower is executing and delivering to SunTrust this Collateral
Report accompanied by supporting data (collectively referred to as the
“Report”). Borrower warrants and represents to SunTrust that this report is true
and correct, and is based on information contained in Borrower’s own financial
accounting records. Borrower, by execution of this Report, hereby ratifies,
confirms and affirms all of the terms, conditions and provisions of the
Agreement, and further certifies on this date that the Borrower is in compliance
of said Agreement.  

BORROWER NAME

 

AUTHORIZED SIGNATURE

   DATE  

Installed Building Products, Inc.

    



--------------------------------------------------------------------------------

Accounts receivable borrowing base as of

     1/31/2017  

$’000

     Total     

 

 

 

Accounts receivable per aging

  

Ineligibles

  

Customer rebates

  

Foreign customers < 60 DPD or < 150 DPI

  

Credits > 60 DPD or 150 DPI

  

Chargebacks

  

Contra receivables

  

Partially paid invoices

  

CIA / COD receivables

  

Cash and credit card sales

  

Cross-age at 50%

  

Invoices with terms greater than 150 days

  

Accounts receivable < 60 DPD and > 150 DPI

  

Accounts receivable > 60 DPD

     

 

 

 

Total ineligible accounts receivable

     —       

 

 

 

Gross eligible accounts receivable

     —    

Advance rate (a)

     85.0 %    

 

 

 

Gross accounts receivable availability

     —    

Reserves

     

 

 

 

Net accounts receivable availability

     —       

 

 

 



--------------------------------------------------------------------------------

Installed Building Products

SunTrust Bank

Inventory borrowing base as of January 31, 2017

 

Inventory borrowing base as of January 31, 2017

 

     US      Total  

$‘000 (USD)

   RM      WIP      FG      US  

Inventory per Perpetual

              —                

 

 

 

Inventory per borrowing base

     —          —          —          —    

Ineligibles

           

Intercompany profit elimination

 

        —    

Obsolescence reserve

              —    

Physical inventory reserve

 

           —    

Consigned inventory

              —    

LCM reserve

              —    

Inventory at third party processors

 

     —    

Offsite warehouse inventory

 

        —    

Vendor rebate

              —    

Capitalized variance reserve

 

           —    

Packaging and labels

              —    

Unreconciled difference to the GL

 

     —       

 

 

    

 

 

    

 

 

    

 

 

 

Total ineligibles

     —          —          —          —       

 

 

    

 

 

    

 

 

    

 

 

 

Gross eligible inventory

     —          —          —          —    

Advance rate(a)

              

 

 

    

 

 

    

 

 

    

 

 

 

Gross inventory availability

     —          —          —          —    

Reserves

                          —                   —                   —       

 

 

    

 

 

    

 

 

    

 

 

 

Net inventory availability

     —          —          —          —       

 

 

    

 

 

    

 

 

    

 

 

 

This information is subject in all respects to the terms and conditions of our
engagement letter, including restrictions on disclosure of this deliverable to
third parties.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies to the Administrative Agent that he or she is
the [Chief Financial Officer] [Treasurer] of INSTALLED BUILDING PRODUCTS, INC.,
a Delaware corporation (the “Borrower”). In connection with that certain Credit
Agreement dated as of April 13, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as Lenders, and SunTrust
Bank, as the Administrative Agent (together with its successors and assigns in
such capacity, the “Administrative Agent”), the undersigned does hereby further
certify to the Administrative Agent in the undersigned’s capacity as [Chief
Financial Officer] [Treasurer] of the Borrower and not in the undersigned’s
individual capacity that:

1. The arithmetical calculations required to establish whether or not the Credit
Parties are in compliance with the requirements of the Financial Covenant
(whether or not the Credit Parties are otherwise required to satisfy such
covenant at the time this Compliance Certificate is delivered) as at the end of
the applicable fiscal quarter (the “Specified Period”) are set forth on Schedule
1 attached hereto (with detailed calculations attached hereto as Annex 1); and

2. To the best of the undersigned’s knowledge, no Default or Event of Default
has occurred as at the end of the Specified Period [, except as described on
Schedule 3 attached hereto (which schedule describes the nature of such Default
or Event of Default, when it occurred and whether it is continuing and specifies
what action the Borrower has taken or proposes to take with respect thereto)].

Capitalized terms used herein and not otherwise defined are used as defined in
the Credit Agreement.

[Signature on following page.]

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, in the undersigned’s capacity as [Chief
Financial Officer] [Treasurer] of the Borrower, and not in the undersigned’s
individual capacity, has caused this Compliance Certificate to be executed on
behalf the Borrower as of [                             , 20    ].

 

INSTALLED BUILDING PRODUCTS, INC., a Delaware corporation
By:                                                                             
                     Name: Title: [Chief Financial Officer] [Treasurer]

 

D-2



--------------------------------------------------------------------------------

SCHEDULE 1

[ATTACH ARITHMETICAL FINANCIAL CALCULATIONS]



--------------------------------------------------------------------------------

ANNEX 1

[ATTACH DETAILED FINANCIAL CALCULATIONS]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION/CONTINUATION

[                             , 20    ]

I, [                                        ], the
[                                ] and an Authorized Signatory of INSTALLED
BUILDING PRODUCTS, INC., a Delaware corporation (the “Borrower”), do hereby
certify on behalf of the Borrower, and not in my individual capacity, pursuant
to the provisions of that certain Credit Agreement dated as of April 13, 2017
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”; capitalized terms used herein without definitions shall
have the meanings ascribed thereto in the Credit Agreement), by and among the
Borrower, the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as Lenders, and SunTrust
Bank, as the Administrative Agent, that, with respect to the existing
outstanding [Base Rate / Eurodollar] Advance under the Revolving Loan Commitment
in the original principal amount of $[                    ],

(a) such [Base Rate / Eurodollar] Advance shall be converted or continued as
follows:

 

  (i) $[                    ] of such amount shall be converted to a Base Rate
Advance, effective [                    ,          ][DATE];

 

  (ii) $[                    ] of such amount shall be [converted to /continued
as] a Eurodollar Advance with an Interest Period of [        ] months, effective
[                    ,         ][DATE];

 

  (iii) $[                    ] of such amount shall be repaid on
[                    ,         ] [DATE]; and

(b) [after giving effect to the foregoing, the number of Eurodollar Advances
outstanding will not exceed ten (10); and]1

(c) [no Default or Event of Default exists at the time of the requested
continuation of or conversion to a Eurodollar Advance specified above.]2

The foregoing instructions shall be irrevocable. This Notice of
Conversion/Continuation shall be a Loan Document.

 

1  To be included in the case of a requested continuation of or conversion to
Eurodollar Advances.

2  To be included in the case of a requested continuation of or conversion to
Eurodollar Advances.

 

E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, acting through an Authorized Signatory, has
caused this Notice of Conversion/Continuation to executed as of the date first
written above.

 

INSTALLED BUILDING PRODUCTS, INC., a Delaware corporation
By:                                     
                                                             Name: Title:

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF REQUEST FOR ADVANCE

I, [                                        ], the
[                                ] and an Authorized Signatory of INSTALLED
BUILDING PRODUCTS, INC., a Delaware corporation (the “Borrower”), do hereby
certify on behalf of the Borrower, and not in my individual capacity, pursuant
to the provisions of that certain Credit Agreement dated as of April 13, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definitions shall have
the meanings ascribed thereto in the Credit Agreement), by and among the
Borrower, the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as Lenders, and SunTrust
Bank, as the Administrative Agent (together with its successors and assigns in
such capacity, the “Administrative Agent”), that:

1. The Borrower hereby requests [a Eurodollar Advance in the amount of
$[                    ] with an Interest Period of [        ] months][a Base
Rate Advance in the amount of $[                    ]], under the Revolving Loan
Commitment [in the form of a Swing Loan]. The proceeds of the Advance should be
wired on behalf of the Borrower as set forth below. The foregoing instructions
shall be irrevocable.

Bank Name:

Bank Address:

ABA#:

Account Name:

Account Number:

Federal Tax I.D. #:

2. After giving effect to the foregoing, the number of Eurodollar Advances
outstanding will not exceed ten (10).

3. All of the representations and warranties of the Credit Parties under the
Credit Agreement and the other Loan Documents, which, pursuant to Section 5.24
of the Credit Agreement, are made at and as of the time of the Advance requested
hereby, are true and correct in all material respects (other than those
qualified by materiality or Material Adverse Effect, which are true and correct
in all respects), both before and after giving effect to such Advance, except to
the extent such representations and warranties expressly relate solely to a
specific, earlier date (in which case, such representations and warranties shall
have been true and correct in all material respects (other than those qualified
by materiality or Material Adverse Effect, which shall have been true and
correct in all respects) as of such earlier date), and all applicable conditions
set forth in Section 4.1 (solely in the case of the initial borrowing on the
Agreement Date) and Section 4.2 of the Credit Agreement have been satisfied or
waived.

4. On the date of the Advance requested hereby and after giving effect thereto,
no Default or Event of Default exists.

 

F-1



--------------------------------------------------------------------------------

5. The most recent Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 6.2(a) of the Credit Agreement (or to the extent the
Regular Borrowing Base is not then in effect, reference to the Temporary
Borrowing Base) demonstrates that after giving effect to the making of the
Advance and any Reserves imposed since the delivery of such Borrowing Base
Certificate, no Overadvance exists.

[Remainder of Page Intentionally Left Blank]

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, acting through an Authorized Signatory, has
caused this Request for Advance to be executed as of [                    ],
20    .

 

INSTALLED BUILDING PRODUCTS, INC.,

a Delaware corporation

By:                                     
                                                             Name: Title:

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF REQUEST FOR ISSUANCE OF LETTER OF CREDIT

I, [                                        ], the
[                                        ] and an Authorized Signatory of
INSTALLED BUILDING PRODUCTS, INC., a Delaware corporation (the “Borrower”), do
hereby certify on behalf of the Borrower, and not in my individual capacity,
pursuant to the provisions of that certain Credit Agreement dated as of
April 13, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein without
definitions shall have the meanings ascribed thereto in the Credit Agreement),
by and among the Borrower, the Persons party thereto from time to time as
Guarantors, the financial institutions party thereto from time to time as
Lenders, and SunTrust Bank, as the Administrative Agent (together with its
successors and assigns in such capacity, the “Administrative Agent”), that:

1. The Borrower hereby requests that [                    ], as Issuing Bank,
issue a [Commercial][Standby] Letter of Credit under the Letter of Credit
Commitment in the amount of $[                        ] to be issued on
[                                , 20        ] (the “Effective Date”) for the
account of the Borrower and for the benefit of [                        ] to
expire on [                        ].

2. Attached hereto as Exhibit A is a duly completed Letter of Credit
application.

3. As of the Effective Date and after giving effect to the issuance of the
Letter of Credit requested hereunder, (i) no Overadvance exists or would result
therefrom, and (ii) the aggregate amount of all Letter of Credit Obligations
then outstanding will not exceed the Letter of Credit Commitment.

4. All of the representations and warranties of the Credit Parties under the
Credit Agreement and the other Loan Documents, which, pursuant to Section 5.24
of the Credit Agreement, are made at and as of the time of the issuance of the
Letter of Credit requested hereby, are true and correct in all material respects
(other than those qualified by materiality or Material Adverse Effect, which are
true and correct in all respects), both before and after giving effect to the
issuance of such Letter of Credit, except to the extent such representations and
warranties expressly relate solely to a specific, earlier date (in which case,
such representations and warranties shall have been true and correct in all
material respects (other than those qualified by materiality or Material Adverse
Effect, which shall have been true and correct in all respects) as of such
earlier date), and all applicable conditions set forth in Section 4.1 (solely in
the case of any Letters of Credit issued on the Agreement Date) and Section 4.2
of the Credit Agreement have been satisfied or waived.

5. On the date of the issuance of the Letter of Credit requested hereby and
after giving effect thereto, no Default or Event of Default exists.

 

G-1



--------------------------------------------------------------------------------

6. The most recent Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 6.2(a) of the Credit Agreement (or to the extent the
Regular Borrowing Base is not then in effect, reference to the Temporary
Borrowing Base) demonstrates that, after giving effect to the issuance of the
Letter of Credit requested hereby and any Reserves imposed since the delivery of
such Borrowing Base Certificate, no Overadvance exists.

[Remainder of Page Intentionally Left Blank]

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, acting through an Authorized Signatory, has
caused this Request for Issuance of Letter of Credit to be executed on the
                day of                             , 20    .

 

INSTALLED BUILDING PRODUCTS, INC.,

a Delaware corporation

By:                                     
                                                             Name: Title:

 

G-3



--------------------------------------------------------------------------------

Exhibit A

[Attach Letter of Credit Application]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF REVOLVING LOAN NOTE

 

US $______________    [DATE]

FOR VALUE RECEIVED, the undersigned, INSTALLED BUILDING PRODUCTS, INC., a
Delaware corporation (the “Borrower”), hereby promises to pay to the order of
[                        ] (hereinafter, together with its successors and
permitted assigns, the “Lender”), at the office of the Administrative Agent (as
defined below), in immediately available funds, the principal sum of
[                                              and         ]/100 DOLLARS
($[                        ]) of United States funds, or, if less, the aggregate
unpaid principal amount of the Revolving Loans advanced by the Lender to the
Borrower under the Credit Agreement (as defined below), plus interest as
hereinafter provided, in accordance with the terms of the Credit Agreement.

This Revolving Loan Note (this “Note”) is one of the Revolving Loan Notes
referred to in that certain Credit Agreement dated as of April 13, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the Persons party thereto from
time to time as Guarantors, the financial institutions party thereto from time
to time as Lenders (the “Lenders”), and SunTrust Bank, as the Administrative
Agent (together with its successors and assigns in such capacity, the
“Administrative Agent”). All capitalized terms used herein shall have the
meanings ascribed to such terms in the Credit Agreement except to the extent
such capitalized terms are otherwise defined herein.

All principal amounts and other Obligations then outstanding shall be due and
payable in full on the Maturity Date, or such earlier date as the Revolving
Loans shall be due and payable in full, in cash, whether by acceleration or
otherwise, pursuant to the Credit Agreement. The principal outstanding hereunder
is also subject to repayment and prepayment from time to time as provided in the
Credit Agreement.

The Borrower shall be entitled to borrow, repay and re-borrow funds hereunder
pursuant to the terms and conditions of the Credit Agreement. Prepayment of the
principal amount of any Revolving Loan may be made only as provided in the
Credit Agreement.

The Borrower hereby promises to pay interest on the unpaid principal amount
hereof at the rates and at such times and in such manner as are provided under
the Credit Agreement.

In no event shall the amount of interest and other charges for the use of money
payable hereunder exceed the maximum amounts permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Anything contained herein to the contrary notwithstanding, if the
amount of such interest and other charges for the use of money payable hereunder
or manner of payment exceeds the maximum amount allowable under Applicable Law,
then, ipso facto as of the Agreement Date, the Borrower is and shall be liable
only for the payment of such maximum as allowed by law, and payment received
from the Borrower in excess of such legal maximum, whenever received, shall be
applied first, to reduce

 

H-1



--------------------------------------------------------------------------------

the principal balance of the Loans in accordance with the terms of the Credit
Agreement and second, returned to the Borrower, to the extent of such excess. It
is the express intent hereof that the Borrower not pay, and the Lender not
receive, directly or indirectly, in any manner whatsoever, interest in excess of
that which may legally be paid by the Borrower under Applicable Law.

All parties now or hereafter liable with respect to this Note, whether any
Borrower, any Guarantor, endorser or any other Person, hereby waive any
presentment for payment, demand, notice of non-payment or dishonor, protest and
notice of protest whatsoever.

No failure or delay on the part of the Lender or any holder hereof in exercising
any right under this Note shall operate as a waiver of such right. Any waiver or
indulgence granted by the Lenders or by the Majority Lenders shall not
constitute a modification of the Credit Agreement, except to the extent
expressly provided in such waiver or indulgence, or constitute a course of
dealing by the Lenders at variance with the terms of the Credit Agreement such
as to require further notice by the Lenders of the Lenders’ intent to require
strict adherence to the terms of the Credit Agreement in the future. Any such
actions shall not in any way affect the ability of the Lenders, in their
discretion, to exercise any rights available to them under the Credit Agreement
or under any other agreement, whether or not the Lenders are party, relating to
the Borrower.

The Borrower hereby promises to pay the costs of collection, including, without
limitation, reasonable attorneys’ fees, should this Note be collected by or
through an attorney at law or under advice therefrom to the extent set forth in
the Credit Agreement.

Time is of the essence in this Note.

This Note evidences the Lender’s portion of the Revolving Loans under, and is
entitled to the benefits and subject to the terms of, the Credit Agreement,
which contains provisions with respect to the acceleration of the maturity of
this Note upon the happening of certain stated events, and provisions for
prepayment and repayment. This Note is secured by and is also entitled to the
benefits of the Loan Documents to the extent provided therein and any other
agreement or instrument providing collateral for the Revolving Loans, whether
now or hereafter in existence, and any filings, instruments, agreements and
documents relating thereto and providing collateral for the Revolving Loans.

This Note may not be transferred or assigned or pledged except pursuant to and
in accordance with the provisions of Section 10.5 of the Credit Agreement.

This Note is subject to the terms and provisions of the Credit Agreement, which
are hereby incorporated herein by reference.

This Note shall be construed in accordance with and governed by the laws of the
State of New York, without regard to the conflict of laws principles thereof.

[Remainder of this page intentionally left blank.]

 

H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed as of
the day and year first above written.

 

INSTALLED BUILDING PRODUCTS, INC.,

a Delaware corporation

By:                                                                      

Name:

Title:

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF INTERCOMPANY NOTE

Dated:

FOR VALUE RECEIVED, each of the Borrower and such of its Subsidiaries
(collectively, the “Group Members” and each, a “Group Member”) that is a party
to this global intercompany note (the “Global Intercompany Note”), in case it
owes any Indebtedness from time to time to any other Group Member, promises to
pay to the order of such other Group Member as may make loans to such Group
Member (each Group Member that owes Indebtedness to another Group Member as
evidenced by this Global Intercompany Note being referred to hereinafter as a
“Payor” and each Group Member that is owed Indebtedness by any other Group
Member as evidenced by this Global Intercompany Note being referred to
hereinafter as a “Payee”), on demand, in lawful money of the United States of
America, in immediately available funds and at the appropriate office of the
Payee, the aggregate unpaid principal amount of all loans and advances
heretofore and hereafter made by such Payee to such Payor and any other
indebtedness now or hereafter owing by such Payor to such Payee as shown in the
books and records of such Payee. The failure to show any such Indebtedness or
any error in showing such Indebtedness shall not affect the obligations of any
Payor hereunder. Capitalized terms used herein but not otherwise defined herein
shall have the meanings given such terms in the Term Loan Credit Agreement dated
as of April 13, 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Term Loan Credit Agreement”),
among Installed Building Products, Inc., a Delaware corporation (the
“Borrower”), each lender from time to time thereto (the “Term Lenders”), and
Royal Bank of Canada, as administrative agent and collateral agent (in such
capacity, the “Term Loan Administrative Agent”), or the ABL Credit Agreement
dated as of April 13, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “ABL Credit Agreement”
and, together with the Term Loan Credit Agreement, the “Credit Agreements”), by
and among the Borrower, each lender from time to time party thereto (the “ABL
Lenders” and together with the Term Lenders, the “Lenders”) and SunTrust Bank,
as administrative agent and collateral agent (in such capacity, the “ABL
Administrative Agent” and, together with the Term Loan Administrative Agent, the
“Administrative Agents”), as applicable.

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee. Interest shall be due and payable on
demand or at such other times as may be agreed upon in writing from time to time
by the relevant Payor and Payee. Upon demand for payment of any principal amount
hereof, accrued but unpaid interest on such principal amount shall also be due
and payable unless otherwise agreed to in writing by such Payor and Payee.
Interest shall be paid in lawful money of the United States of America and in
immediately available funds. Interest shall be computed as may be agreed upon in
writing from time to time by the relevant Payor and Payee.

 

I-1



--------------------------------------------------------------------------------

With respect to any Subordinated Indebtedness (as defined below), upon the
commencement of any bankruptcy, reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar proceeding
of any jurisdiction relating to the applicable Payor, in each case to the extent
constituting an Event of Default under Section 7.01(h) or 7.01(i) of the Term
Loan Credit Agreement or Section 8.1(g) or 8.1(h) of the ABL Credit Agreement,
then (x) the Termination Date shall have occurred shall have occurred under the
Term Loan Credit Agreement, and, under the ABL Credit Agreement, all Commitments
shall have expired or been terminated and all Obligations shall have been paid
in full in cash (other than Bank Products Obligations not yet due and payable
and indemnification and other contingent obligations not yet accrued and
payable) (such date when all such events have occurred under the Term Loan
Credit Agreement and the ABL Credit Agreement being herein referred to as the
“Combined Termination Date”), before any applicable Payee is entitled to receive
(whether directly or indirectly), or make any demands for, any payment on
account of this Global Intercompany Note and (y) until the Combined Termination
Date shall have occurred, any payment or distribution to which such Payee would
otherwise be entitled (other than debt securities of such Payor that are
subordinated, to at least the same extent as this Global Intercompany Note, to
the payment of all Senior Obligations (as defined below) then outstanding (such
securities being hereinafter referred to as “Restructured Debt Securities”))
shall be made to the Administrative Agents for the benefit of the Secured
Parties under each of the Term Loan Credit Agreement and the ABL Credit
Agreement (subject to the ABL/Term Intercreditor Agreement). No failure to
exercise, and no delay in exercising, any rights hereunder on the part of the
holder hereof shall operate as a waiver of such rights.

This Global Intercompany Note, to the extent evidencing Indebtedness owed to a
Payee that is a Loan Party, has been pledged by each such Payee to either the
Term Loan Administrative Agent or the ABL Administrative Agent, as applicable
(the “Applicable Agent”), for the benefit of the Secured Parties under each
Credit Agreement (subject to the Intercreditor Agreement), as security for such
Payee’s Obligations, if any, under the Credit Agreements, the Guarantee and
Collateral Agreements and the other Loan Documents to which such Payee is a
party. Each applicable Payor acknowledges and agrees that the Administrative
Agents on behalf of the Secured Parties may exercise all the rights of such
Payee under this Global Intercompany Note and will not be subject to any
abatement, reduction, recoupment, defense, setoff or counterclaim available to
such Payor. To the fullest extent permitted by law, no present or future Secured
Party shall be prejudiced in its right to enforce the subordination of this
Global Intercompany Note by any act or failure to act on the part of any Payor
or by any act or failure to act on the part of such Secured Party or any trustee
or agent therefor.

Notwithstanding anything to the contrary in this Global Intercompany Note, each
Payee agrees that any and all Indebtedness evidenced by this Global Intercompany
Note owed by a Payor that is a Loan Party (the “Subordinated Indebtedness”)
shall be subordinate and junior in right of payment to the Secured Obligations
(as defined in the Term Loan Credit Agreement) and the Obligations (as defined
in the ABL Credit Agreement) (collectively, the “Senior Obligations”) until the
Combined Termination Date shall have occurred; provided, that each such Payor
may make payments to the applicable Payee so long as no Event of Default shall
have occurred and be continuing; and provided, further, that all loans and
advances made by such Payee pursuant to this Global Intercompany Note shall be
received by the applicable Payor subject to the provisions of the Credit
Agreements. Notwithstanding any right of any Payee to

 

I-2



--------------------------------------------------------------------------------

ask, demand, sue for, take or receive any payment from any applicable Payor that
is a Loan Party, all rights, Liens and security interests of such Payee, whether
now or hereafter arising and howsoever existing, in any assets of any such Payor
(whether constituting part of the security or collateral given to the
Administrative Agents or any Secured Party to secure payment of all or any part
of the Senior Obligations or otherwise) shall be and hereby are subordinated to
the rights of the Term Loan Administrative Agent, the ABL Administrative Agent
or any Secured Party in such assets. Except as expressly permitted by the Credit
Agreements, the applicable Payees shall have no right to possession of any such
asset or to foreclose upon, or exercise any other remedy in respect of, any such
asset, whether by judicial action or otherwise, unless and until the Combined
Termination Date shall have occurred.

If any Event of Default occurs and is continuing with respect to any Senior
Obligations and upon notice from the Applicable Agent, then until the earlier to
occur of (x) the Combined Termination Date and (y) the date on which such Event
of Default shall have been cured or waived, no payment or distribution of any
kind or character shall be made by any Payor that is a Loan Party to any Payee
with respect to any Subordinated Indebtedness.

Subject to the ABL/Term Intercreditor Agreement, if any payment or distribution
of any character, whether in cash, securities or other property (other than
Restructured Debt Securities), in respect of any Subordinated Indebtedness shall
(despite these subordination provisions) be received by any Payee before the
Combined Termination Date shall have occurred, such payment or distribution
shall be held in trust for the benefit of, and shall be paid over or delivered
to, the Applicable Agent for the benefit of the Secured Parties under each
Credit Agreement, ratably according to the respective aggregate amount remaining
unpaid thereon, to the extent necessary to pay all Senior Obligations in full in
cash.

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

Notwithstanding anything to the contrary contained herein, in any other Loan
Document or in any such promissory note or other instrument, this Promissory
Note (i) replaces and supersedes any and all promissory notes or other
instruments which create or evidence any loans or advances made on or before the
date hereof by any Group Member to any other Group Member and (ii) shall not be
deemed replaced, superseded or in any way modified by any promissory note or
other instrument entered into on or after the date hereof which purports to
create or evidence any loan or advance by any Group Member to any other Group
Member.

THIS GLOBAL INTERCOMPANY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS GLOBAL INTERCOMPANY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

I-3



--------------------------------------------------------------------------------

From time to time after the date hereof, additional Subsidiaries of the Group
Members may become parties hereto as Payors by executing a counterpart signature
page to this Global Intercompany Note (each such additional Subsidiary, an
“Additional Payor”). Upon delivery of such counterpart signature page to the
Payees, notice of which is hereby waived by the other Payors, each Additional
Payor shall be a Payor and shall be as fully a party hereto as if such
Additional Payor were an original signatory hereof. Each Payor expressly agrees
that its obligations arising hereunder shall not be affected or diminished by
the addition or release of any other Payor hereunder. This Global Intercompany
Note shall be fully effective as to any Payor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Payor hereunder.

This Global Intercompany Note may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

[Signature page follows]

 

I-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Group Member has caused this Global Intercompany Note
to be executed and delivered by its proper and duly authorized officer as of the
date set forth above.

 

[BORROWER] By:                                         
                                                            

Name:

Title:

[ALL SUBSIDIARIES] By:                                         
                                                            

Name:

Title:

 

I-5



--------------------------------------------------------------------------------

ENDORSEMENT

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to                     all of its right, title and interest in and to
the Global Intercompany Note, dated [                    ] (as amended,
supplemented, replaced or otherwise modified from time to time, the “Global
Intercompany Note”) made by INSTALLED BUILDING PRODUCTS, INC., a Delaware
corporation (the “Borrower”), and each other Subsidiary of the Borrower or any
other Person that becomes a party thereto, and payable to the undersigned. This
endorsement is intended to be attached to the Global Intercompany Note and, when
so attached, shall constitute an endorsement thereof.

The initial undersigned shall be the Group Members (as defined in the Global
Intercompany Note) that are Loan Parties on the date of the Global Intercompany
Note. From time to time after the date thereof, additional Subsidiaries of the
Group Members that are Loan Parties shall become parties to the Global
Intercompany Note as Payees (each, an “Additional Payee”) and a signatory to
this endorsement by executing a counterpart signature page to the Global
Intercompany Note and to this endorsement. Upon delivery of such counterpart
signature page to the Payors, notice of which is hereby waived by the other
Payees, each Additional Payee shall be a Payee and shall be as fully a Payee
under the Global Intercompany Note and a signatory to this endorsement as if
such Additional Payee were an original Payee under the Global Intercompany Note
and an original signatory hereof. Each Payee expressly agrees that its
obligations arising under the Global Intercompany Note and hereunder shall not
be affected or diminished by the addition or release of any other Payee under
the Global Intercompany Note or hereunder. This endorsement shall be fully
effective as to any Payee that is or becomes a signatory hereto regardless of
whether any other Person becomes or fails to become or ceases to be a Payee to
the Global Intercompany Note or hereunder.

 

Dated:                                                              

[LOAN PARTY PAYEE]

 

By:                                                                  

 

Name:

 

Title:

 

I-6



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF JOINDER SUPPLEMENT

Reference is made to that certain Credit Agreement dated as of April 13, 2017
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”; capitalized terms used herein without definitions shall
have the meanings ascribed thereto in the Credit Agreement), by and among
INSTALLED BUILDING PRODUCTS, INC., a Delaware corporation (the “Borrower”), the
Persons party thereto from time to time as Guarantors, the financial
institutions party thereto from time to time as lenders (the “Lenders”), and
SunTrust Bank, as the Administrative Agent (together with its successors and
assigns in such capacity, the “Administrative Agent”).

WHEREAS, pursuant to Section 6.12 of the Credit Agreement, if (i) any additional
Restricted Subsidiary is formed or acquired after the Agreement Date, (ii) any
Restricted Subsidiary ceases to be an Excluded Subsidiary or (iii) the Borrower,
at its option, elects to cause a Domestic Subsidiary, or to the extent
reasonably acceptable to the Administrative Agent, a Foreign Subsidiary that is
not a Wholly Owned Subsidiary (including any consolidated Affiliate in which the
Borrower and its Subsidiaries own no Equity Interest) to become a Subsidiary
Credit Party, such Restricted Subsidiary (provided such Restricted Subsidiary is
not an Excluded Subsidiary) shall execute and deliver to the Administrative
Agent this Joinder Supplement. Upon the execution and delivery of this Joinder
Supplement by the undersigned (the “New Credit Party”), such New Credit Party
shall become a Guarantor and a Credit Party under the Credit Agreement and the
other Loan Documents and become a Grantor under the Security Agreement with the
same force and effect as if originally named as a Guarantor, a Credit Party, and
a Grantor therein, as applicable.

NOW, THEREFORE, for and in consideration of the above premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. In accordance with Section 6.12 of the Credit Agreement, the New Credit
Party, by its signature below, becomes a Guarantor and a Credit Party under the
Credit Agreement with the same force and effect as if originally named therein
as a Guarantor and as a Credit Party and the New Credit Party (a) hereby agrees
to all of the terms and provisions of the Credit Agreement applicable to it as a
Guarantor and as a Credit Party thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor and a Credit Party
thereunder are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) with respect to such New Credit Party and its Property and
Subsidiaries, as applicable, on and as of the date hereof. In furtherance of the
foregoing, subject to the limitations set forth in Section 3.1(g) of the Credit
Agreement, the New Credit Party hereby jointly and severally with the other
Guarantors guarantees to the Administrative Agent, for the benefit of the Lender
Group, the full and prompt payment of the Obligations, including, without
limitation, (a) any interest thereon (including, without limitation, interest,
as provided in

 

J-1



--------------------------------------------------------------------------------

the Credit Agreement, accruing after the filing of a petition initiating any
insolvency proceedings, whether or not such interest accrues or is recoverable
against any other Credit Party after the filing of such petition for purposes of
the Bankruptcy Code or is an allowed claim in such proceeding), plus
(b) out-of-pocket expenses and reasonable attorney’s fees if the obligations
represented by the Credit Agreement are collected by law, through an
attorney-at-law, or under advice therefrom. Each reference to a Guarantor and
Credit Party as applicable in the Credit Agreement and each other Loan Document
shall be deemed to include the New Credit Party. The terms and provisions of the
Credit Agreement are hereby incorporated herein by reference.

2. In accordance with Section 5.14 of the Security Agreement, the New Credit
Party, by its signature below, becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Credit Party hereby (a) agrees to all of the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) with respect to such New Credit Party and its Property and
Subsidiaries, as applicable, on and as of the date hereof. In furtherance of the
foregoing, the New Credit Party, as security for the payment and performance in
full of the Obligations (as defined in the Security Agreement), does hereby
grant, assign, and pledge to the Administrative Agent, for the benefit of the
Lender Group, a security interest in and to all Collateral (as defined in the
Security Agreement) of the New Credit Party on the terms set forth in Sections
2.01 and 3.01 of the Security Agreement. Each reference to a Grantor in the
Security Agreement shall be deemed to include the New Credit Party. The terms
and provisions of the Security Agreement are hereby incorporated herein by
reference.

3. Attached hereto as Exhibit A are supplements to Schedules I through IV to the
Security Agreement setting forth the information required pursuant to the
Security Agreement with respect to the New Credit Party. The New Credit Party
represents and warrants that such Schedules are true, correct and complete in
all respects as of the date hereof.

4. The New Credit Party acknowledges and confirms that it has received a copy of
the Credit Agreement and the other Loan Documents and, in each case, all
schedules and exhibits thereto.

5. The New Credit Party agrees that at any time and from time to time, upon the
written request of the Administrative Agent, it will execute and deliver such
further documents and do such further acts and things as the Administrative
Agent may reasonably request in order to effect the purposes of this Joinder
Supplement.

6. The New Credit Party represents and warrants to the Administrative Agent (for
itself and on behalf of the Lender Group) that this Joinder Supplement has been
duly executed and delivered by the New Credit Party and is a legal, valid and
binding obligation of the New Credit Party, enforceable against the New Credit
Party in accordance with its terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization, or
similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

 

J-2



--------------------------------------------------------------------------------

7. This Joinder Supplement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered shall be deemed to be an original, but all such separate counterparts
shall, when taken together constitute but one and the same agreement. In proving
this Joinder Supplement in any judicial proceedings, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom such enforcement is sought. Any signatures delivered by a party by
facsimile transmission or by e-mail transmission of an Adobe file format
document (also known as PDF file) shall be deemed an original signature hereto.

8. Except as expressly supplemented hereby, the Credit Agreement and the
Security Agreement shall remain in full force and effect.

9. The provisions of this Joinder Supplement shall be construed and interpreted,
and all rights and obligations of the parties hereto determined, in accordance
with the laws of the State of New York, without regard to conflicts of law
principles that cause the application of the laws of any other jurisdiction.

10. This Joinder Supplement shall be considered a Loan Document for all
purposes.

[Remainder of this Page Intentionally Left Blank]

 

J-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Credit Party has caused this Joinder Supplement to
be executed as of the day and year first above written.

 

NEW CREDIT PARTY:

 

By:  

 

  Name:                                     
                                                 Title:
                                         
                                           

 

 

J-4



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED ON [                             , 20    ]
SUNTRUST BANK, as Administrative Agent By:                                    
                                 Name: Title:

 

J-5



--------------------------------------------------------------------------------

EXHIBIT A

SUPPLEMENT SCHEDULES TO SECURITY AGREEMENT

[PLEASE SEE ATTACHED.]



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 13, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Installed Building Products, Inc., a Delaware
corporation (the “Borrower”), the Persons party thereto from time to time as
Guarantors, the financial institutions party thereto from time to time as
Lenders, and SunTrust Bank, as the Administrative Agent (together with its
successors and assigns in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                          , 20[    ]

 

K-1



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 13, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Installed Building Products, Inc., a Delaware
corporation (the “Borrower”), the Persons party thereto from time to time as
Guarantors, the financial institutions party thereto from time to time as
Lenders, and SunTrust Bank, as the Administrative Agent.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:                                         
                                                       Name:   Title:

Date:                          , 20[    ]

 

K-2



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 13, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Installed Building Products, Inc., a Delaware
corporation (the “Borrower”), the Persons party thereto from time to time as
Guarantors, the financial institutions party thereto from time to time as
Lenders, and SunTrust Bank, as the Administrative Agent.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, (ii) IRS
Form W-8BEN-E or (iii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:                                         
                                                       Name:   Title:

Date:                          , 20[    ]

 

K-3



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of April 13, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Installed Building Products, Inc., a Delaware
corporation (the “Borrower”), the Persons party thereto from time to time as
Guarantors, the financial institutions party thereto from time to time as
Lenders, and SunTrust Bank, as the Administrative Agent (together with its
successors and assigns in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN, (ii) IRS Form W-8BEN-E or (iii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                          , 20[    ]

 

K-4



--------------------------------------------------------------------------------

Schedule 1.1(a)

Commitment Ratios

 

Lender

   Revolving Loan
Commitment      Revolving
Commitment Ratio     Aggregate
Commitment
Ratio  

SunTrust Bank

   $ 30,000,000        30 %      30 % 

KeyBank National Association

   $ 30,000,000        30 %      30 % 

U.S. Bank National Association

   $ 20,000,000        20 %      20 % 

Regions Bank

   $ 20,000,000        20 %      20 %    

 

 

    

 

 

   

 

 

 

Totals

   $ 100,000,000        100 %      100 %    

 

 

    

 

 

   

 

 

 



--------------------------------------------------------------------------------

Schedule 1.01(b)

Existing Letters of Credit

 

Letter of Credit Number:

   Beneficiary:    Amount:      Expiration:  

S323261000B

   Liberty Mutual Insurance Company    $ 202,315.00        10/30/2017  

S323262000B

   Zurich American Insurance Company    $ 17,700,000.00        7/10/2017  



--------------------------------------------------------------------------------

Schedule 4.2

 

1. Opinions of local counsel to the Credit Parties with respect to each of the
below states, in each case addressed to the Lender Group, which opinions shall
cover the transactions contemplated hereby and in the other Loan Documents and
include, among other things, opinions as to corporate or limited liability
company power and authority; due authorization; good standing or existence; no
conflicts with organizational documents or laws; execution and delivery; and
perfection of security interests:

 

  a. Alabama

 

  b. Colorado

 

  c. Connecticut

 

  d. Florida

 

  e. Georgia

 

  f. Idaho

 

  g. Maryland

 

  h. New Jersey

 

  i. Nevada

 

  j. Oregon

 

  k. South Carolina

 

  l. Texas (with respect to BER Energy Services, LLC only)

 

  m. Utah

 

  n. Washington



--------------------------------------------------------------------------------

Schedule 5.1(x)

Leased and Owned Real Property; Permitted Location

Owned Real Property:

None

Leased Real Property:

 

Company    Branch
#    Street Address    City    St   

Current Activities

and Types of Personal
Property*

   County American Insulation & Energy Services, LLC    755    118 Spacegate Dr
   Huntsville    AL    Office/warehouse    Madison Wilson Insulation Company,
LLC    751    138 West Valley Ave    Birmingham    AL    Office/warehouse   
Jefferson Wilson Insulation Company, LLC    758    1305 D Opelika Rd    Auburn
   AL    Office/warehouse    Lee Big City Insulation, Inc.    861    5522 W
Roosevelt Suite 2    Phoenix    AZ    Office/warehouse    Maricopa Big City
Insulation, Inc.    861    2316-2328 W Huntington DR    Tempe    AZ   
Office/warehouse    Maricopa Goldstar Insulation, L.P.    870    210 North B
Street    Sacramento    CA    Office/warehouse    Sacramento OJ Insulation, Inc.
   872    600 S. Vincent Ave.    Azusa    CA    Office/warehouse    Los Angeles
OJ Insulation, Inc.    872    1135 Kirkwall Ave    Azusa    CA   
Office/warehouse    Los Angeles OJ Insulation, Inc.    872    1136 Kirkwall Ave
   Azusa    CA    Office/warehouse    Los Angeles OJ Insulation, L.P.    874   
2061 Aldergrove Ave.    Escondido    CA    Office/warehouse    San Diego OJ
Insulation, L.P.    874    78-015 Wildcat Dr. Suite 105 &106    Palm Desert   
CA    Office/warehouse    Riverside OJ Insulation, L.P.    876    530 Rossi Way
Unit 130    Gilroy    CA    Office/warehouse    Santa Clara OJ Insulation, L.P.
   879    120 S Wineville Ave    Ontario    CA    Office/warehouse   
San Bernardino Broken Drum of Bakersfield, Inc.    890    19409 Colombo ST,
Bakersfield, CA 93308    Bakersfield    CA    Office/warehouse    Kern Broken
Drum of Bakersfield, Inc.    890    4700 Stockdale Highway suite 102   
Bakersfield    CA    Office/warehouse    Kern Broken Drum of Bakersfield, Inc.
   470    7000 McDivitt Dr    Bakersfield    CA    Office/warehouse    Kern
Broken Drum of Visalia, Inc.    892    10747 W Goshen Ave, Visalia CA 93291   
Visalia    CA    Office/warehouse    Tulare Apple Valley Insulation, a BDI
Company, Inc.    893    17525 Catalpa St suite 106 & 107, CA 92345    Hesperia
   CA    Office/warehouse    San Bernardino IBP Asset , LLC    795    2552 Colex
Drive    Grand Junction    CO    Office/warehouse    Mesa Accurate Insulation of
Colorado, LLC    796    113 Rose Ln #G & F    Montrose, CO 81401    Montrose   
CO    Office/warehouse    Montrose InsulVail, LLC    791    147 Airpark
Dr                Unit 1A & 2A    Gypsum    CO    Office/warehouse    Eagle
InsulVail, LLC    791    162 Airpark Dr    Gypsum    CO    Parking Spaces   
Eagle Spec 7 Insulation Co. Inc.    790    5945 Broadway St, Unit C       
Denver    CO    Office/warehouse    Adams Spec 7 Insulation Co. Inc.    790   
5995 Broadway St    Denver    CO    Office/warehouse    Adams Accurate
Insulation of Delaware, LLC    859    143 Hatchery Rd    Dover    DE   
Office/warehouse    Kent US Insulation Corp.    375    1897 Berlin Turnpike   
Berlin    CT    Office/warehouse    Hartford US Insulation Corp.    376    54
Miry Brook Rd    Danbury    CT    Office/warehouse    Fairfield Ecologic Energy
Solutions, LLC    377    62 Viaduct    Stamford    CT    Office/warehouse   
Fairfield Ecologic Energy Solutions, LLC    377    48 Union St    Stamford    CT
   Office/warehouse    Fairfield CQ Insulation, LLC    732    3702 Silver Star
Rd    Orlando    FL    Office/warehouse    Orange CQ Insulation, LLC    731   
1601 N 50th St    Tampa    FL    Office/warehouse    Hillsborough



--------------------------------------------------------------------------------

Company    Branch
#    Street Address    City    St   

Current Activities

and Types of Personal Property*

   County CQ Insulation, LLC    731    5024 Uceta Rd    Tampa    FL    Parking
   Hillsborough CQ Insulation, LLC    731    1408 N West Shore Blvd    Tampa   
FL    Office    Hillsborough TCI Contracting, LLC    775    8930 Maislin Dr.   
Tampa    FL    Office/warehouse    Hillsborough TCI Contracting, LLC    773   
12805 NW 115th Ave Units B107 & B108    Medley    FL    Office/warehouse   
Miami-Dade IBP Asset , LLC    777    4206 North P Street                   
Pensacola    FL    Office/warehouse    Escambia TCI Contracting, LLC    774   
16071 Pinto Road    North Forth Myers    FL    Office/warehouse    Lee TCI
Contracting, LLC    778    3900 Consumer St    Riviera    FL    Office/warehouse
   Palm Beach TCI Jacksonville, LLC    776    9009 Regency Sq. Blvd   
Jacksonville    FL    Office/warehouse    Duval TCI Contracting, LLC    779   
4120 Mercy Court    Orlando    FL    Office/warehouse    Orange Loveday
Insulation, LLC    726    205 Depot st    Brooklet    GA    Office/warehouse   
Bulloch TCI Acworth, LLC    727    5394 North Main St    Acworth    GA   
Office/warehouse    Cobb Wilson Insulation Company, LLC    551    7040 Jonesboro
Rd    Morrow    GA    Office/warehouse    Clayton Wilson Insulation Company, LLC
   552    4475 Industrial Dr Suite 100 & 200    Cummings    GA   
Office/warehouse    Forsyth TCI Contracting, LLC    728    5355-5356 Palmero
Court    Buford    GA    Office/warehouse    Gwinnett TCI Contracting, LLC   
902    12540 Broadwell Rd Suite 2202    Milton    GA    Office    Forsyth Alpha
Insulation & Water Proofing, Inc.    121    685 N.W. 4th Ave    Fort Lauderdale
   FL    Office/warehouse    Broward Alpha Insulation & Water Proofing, Inc.   
113    955 Charles St, Unit 101    Longwood    FL    Office/warehouse   
Seminole Alpha Insulation & Water Proofing, Inc.    920    670 Village Trace
Bldg. 19 Suite E    Marietta    GA    Office    Cobb Alpha Insulation & Water
Proofing, Inc.    111    1300 Williams Dr, Suite A    Marietta    GA   
Warehouse    Fulton Wilson Insulation Company    721    1584 Mc Curdy Drive   
Stone Mountain    GA    Office/warehouse    DeKalb Lakeside Insulation, LLC   
260    770 Industrial Dr Units A-B    Cary    IL    Office/warehouse    Lake
Northwest Insulation, LLC    280    1615 Dundee Ave Unit I    Elgin    IL   
Office/warehouse    Kane Big City Insulation of Idaho, Inc.    896    1314 Shilo
Dr    Nampa    ID    Office/warehouse    Canyon Big City Insulation of Idaho
Falls, Inc.    897    3111 N WRIGHT RD IDAHO FALLS, ID 83401    Idaho Falls   
ID    Office/warehouse    Bonneville Big City Insulation of Idaho Falls, Inc.   
897    3205 N WRIGHT RD IDAHO FALLS, ID 83401    Idaho Falls    ID   
Office/warehouse    Bonneville Marv’s Insulation, Inc.    883    2790 E. Lanark
   Meridian    ID    Office/warehouse    Ada Garage Door Systems, LLC    661   
7200 N SR 3    Muncie    IN    Showroom Space    Delaware Garage Door Systems,
LLC f/k/a Overhead Garage Door Company of Indianapolis, Inc.    661    8811 Bash
Street    Indianapolis    IN    Office/warehouse    Marion Installed Building
Products, LLC    665    1970 Midwest Blvd    Indianapolis    IN   
Office/warehouse    Marion Garage Door Systems, LLC    511    4621 Executive
Blvd    Ft Wayne    IN    Office/warehouse    Allen Garage Door Systems, LLC   
662    2920 Fortune Circle West
Suite D    Indianapolis    IN    Office/warehouse    Marion Garage Door Systems,
LLC    511    5425 Keystone Dr    Ft Wayne    IN    Office/warehouse    Allen
Garage Door Systems, LLC    512    400 S Main St    Leesburg    IN   
Office/warehouse    Kosciusko Momper Insulation of Fort Wayne, LLC    510   
2431+2425 W. Main St.    Ft. Wayne    IN    Office/warehouse    Allen Installed
Building Products, LLC    620    830 Mausoleum    Shelbyville    IN   
Office/warehouse    Shelby Momper Insulation of Crown Point, LLC    530   
797-849 Madison St.    Crown Point    IN    Office/warehouse    Lake Momper
Insulation of Crown Point, LLC    530    797-849 Madison St.    Crown Point   
IN    Office/warehouse    Lake Momper Insulation of Elkhart, LLC    520    4421
Pine Creek Rd    Elkhart    IN    Office/warehouse    Elkhart



--------------------------------------------------------------------------------

Company    Branch
#    Street Address    City    St   

Current Activities

and Types of Personal
Property*

   County M&D Insulation, LLC    710    330 Weaver Rd Ste 300    Florence    KY
   Office/warehouse    Boone TCI Contracting of Kentucky, LLC    715    4015-B
Simpson Lane Units 1-7    Richmond    KY    Office/warehouse    Madison TCI
Contracting of Kentucky, LLC    743    2421 New Porter Pike Rd    Bowling Green
   KY    Office/warehouse    Warren Alpha Insulation & Water Proofing, Inc.   
114    5400 Valley Station Rd, Suite 100/200    Louisville    KY    Warehouse   
Jefferson Southern Insulators, LLC    672    78355 Highway 1081    Covington   
LA    Office/warehouse    Tammany Parish All In One & Moore Building Systems,
LLC    320    32 Pierce St    West Boylston    MA    Office/warehouse    Albany
All In One & Moore Building Systems, LLC    325    350 Worchester St.    West
Boylston    MA    Office/warehouse    Worcester MAP Installed Building Producrts
of Seekonk, LLC    351    45 Industrial Court    Seekonk    MA   
Office/warehouse    Bristol MAP Installed Building Products of Sagamore, LLC   
350    165 & 175 Old State Road    Sagamore Beach    MA    Office/warehouse   
Barnstable Installed Building Products II, LLC    855    15031 Marlboro Pike   
Upper Marlboro    MD    Office/warehouse    Calvert Accurate Insulation of Upper
Marlboro, LLC    857    15121 Marlboro Pike    Upper Marlboro    MD   
Office/warehouse    Calvert Accurate Insulation, LLC    858    260 Eastern Blvd
North    Hagerstown    MD    Office/warehouse    Washington Builders Installed
Products of Maine, LLC    335    10 Printer’s Dr Suites 12,13,14 & 15    Brewer
   ME    Office/warehouse    Penobscot Builders Installed Products of Maine, LLC
   336    515 Riverside Industrial Pkwy    Portland    ME    Office/warehouse   
Cumberland FiberClass Insulation, LLC    210    50370 Dennis Court    Wixom   
MI    Office/warehouse    Oakland Metro Homes Insulation, LLC       5861 Queens
Avenue NE    Otsego    MN    Office/warehouse    Wright Installed Building
Solutions, LLC    450    21025 Edmonton Ave    Farmington    MN   
Office/warehouse    Dakota TCI Contracting of the Gulf, LLC    675    2800 33rd
St suite 2800    Gulfport    MS    Office/warehouse    Harrison PEG, LLC    561
   9311-1 Monroe Rd    Charlotte    NC    Office/warehouse    Mecklenburg
B-Organized Insulation, LLC    764    6051 A- Lakeview Road    Charlotte    NC
   Office/warehouse    Mecklenburg Alpha Insulation & Water Proofing, Inc.   
112    3032 Stewart Creek Blvd    Charlotte    NC    Office/warehouse   
Mecklenburg IBP Asset , LLC    767    3222 Wellington Court Suite 110    Raleigh
   NC    Office/warehouse    Wake PEG, LLC    767    3222 Wellington Court Suite
114    Raleigh    NC    Office/warehouse    Wake Cornhusker Insulation, Inc.   
780    2201 River Road Drive    Waterloo    NE    Office/warehouse    Douglas
Superior Insulation, LLC    342    31 Brandywine Rd    Tamworth    NH   
Office/warehouse    Carroll Installed Building Products, LLC    349    38 Loche
Rd    Concord    NH    Office/warehouse    Merrimack Builders Installed Products
of New Hampshire, LLC    340    40 King St.    Auburn    NH    Office/warehouse
   Hillsborough Builders Installed Building Products of New Hampshire, LLC      
24 King St.    Units #2,3,4 & 5    Auburn    NH    Office/warehouse   
Hillsborough Builders Installed Products of New Hampshire, LLC    340    62 King
St.    Auburn    NH    Office/warehouse    Hillsborough Installed Building
Products, LLC    911    815 Elm St Suite 4A    Manchester    NH    Office   
Hillsborough Eastern Contractor Services, LLC    845    260 East Main Street   
Trenton    NJ    Office/warehouse    Mercer Eastern Contractor Services, LLC   
845    121 Bartley Flanders Rd    Flanders    NJ    Office/warehouse    Morris
Installed Building Products, LLC    355    100 Ontario Street    East Rochester
   NY    Office/warehouse    Monroe Installed Building Products, LLC       40
North Ave Suite 5    Webster    NY    Office    Monroe MIG Buildng Systems of
East Syracuse, LLC    357    6049 & 6055 Corporate Dr.    East Syracuse    NY   
Office/warehouse    Monroe



--------------------------------------------------------------------------------

Company    Branch
#    Street Address    City    St   

Current Activities

and Types of Personal Property*

   County Town Building Systems, LLC    356    4083 Saunders Settlement Road   
Sanborn    NY    Office/warehouse    Niagara Builders Installed Products of New
York, LLC    320    136 Tivoli St.    Albany    NY    Office/warehouse    Albany
Installed Building Products, LLC    345    136 Tivoli St.    Albany    NY   
Office/warehouse    Albany Installed Building Products, LLC    320    12 West
Yard Rd    Feura Bus    NY    Office/warehouse    Albany MIG Building Systems,
LLC       103 Ontario Street    East Rochester    NY    Office/warehouse   
Monroe Installed Building Products, LLC    901    3505 Lake Rd    Williamson   
NY    Office    Wayne Garage Door Systems, LLC    141    9345 Princeton-Glendale
Rd    West Chester    OH    Office/warehouse    Butler IBP of Toledo, LLC    135
   6412 Fairfield Drive Ste A    Northwood    OH    Office/warehouse    Wood
Installed Building Products, LLC       427 D Washington St    Dayton    OH   
Office/warehouse    Montgomery All Construction Services, LLC    650    945
Industrial Pkwy    Brunswick    OH    Office/warehouse    Medina Installed
Building Products, LLC    901    495 South High St Suite 50, 150, 200 & 240.   
Columbus    OH    Office    Franklin Edwards / Mooney & Moses, LLC    311   
1318 McKinley Ave.    Columbus    OH    Office/warehouse    Franklin Installed
Building Products, LLC    400    1320 McKinley Ave    Columbus    OH   
Office/warehouse/ Manufacturing    Franklin IBP of Mansfield, LLC    130    4135
Park Ave    Ontario    OH    Office/warehouse    Richland TCI Contracting, LLC
   651    387 Medina Rd Suite 1500    Medina    OH    Office/warehouse    Medina
IBP of Oklahoma, LLC    688    5635 S 122nd E Ave    Tulsa    OK   
Office/warehouse    Tulsa IBP Portland    880    2738 N Hayden Island Dr
Building C    Portland    OR    Office/warehouse    Multnomah Accurate
Insulation, LLC    852    5801 Grayson Rd Suite 104    Harrisburg    PA   
office/warehouse    Dauphin G-T-G, Inc.    760    112 Sunbelt Blvd.    Columbia
   SC    Office/warehouse    Richland IBP Asset , LLC    765    605 Apple Valley
Rd    Duncan    SC    Office/warehouse    Spartanburg TCI Contracting of
Charleston, LLC    761    8302 Dorchester Rd    North Charles    SC   
Office/warehouse    Charleston TCI Contracting, LLC    768    385 French Collins
Rd Bldg. B    Conway    SC    Office/warehouse    Horry TCI Contracting of
Hilton Head, LLC    769    1118 Honey Hill Rd    Hardeeville    SC   
Office/warehouse    Jasper IBP Asset , LLC    568    405 A Hwy 183    Piedmont
/Greenville    SC    Office/warehouse    Greenville TCI Contracting of Memphis,
LLC    742    3066 Fleetbrook Dr    Memphis    TN    Office/warehouse    Shelby
TCI Contracting of Nashville, LLC    741    309 Driftwood St    Nashville    TN
   Office/warehouse    Davidson TCI Contracting of Nashville, LLC    741    800
Visco Drive    Nashville    TN    Parking Spaces    Davidson Alpha Insulation &
Water Proofing, Inc.    114    222 Space Park South    Nashville    TN   
Office/warehouse    Davidson Hinkle Insulation & Drywall, Inc.    694    6013
Techni Center Dr.    Austin    TX    Office/warehouse    Travis Alpha
Insulation & Water Proofing, Inc.    117    598 Greenhill Dr, Suite C    Round
Rock    TX    Office/warehouse    Travis IBP Texas Asset I, LLC    695    1833
Hormel Dr.    San Antonio    TX    Office/warehouse    Bexar Alpha Insulation &
Water Proofing, Inc.    115    1649 Universal City Blvd, Suite 101    Universal
City    TX    Office/warehouse    Bexar Alpha Insulation & Water Proofing, Inc.
   116    1010 East Dallas Rd    Grapevine    TX    Office/warehouse    Tarrant
Key Insulation of San Antonio, LLC    698    8135 Bracken Creek Rd    San
Antonio    TX    Office/warehouse    Bexar Parker Insulation and Building
Products, LLC    696    4505 North Twin City Highway    Nederland    TX   
Office/warehouse    Jefferson CLS Insulation, LLC    690    2915 E Randol Mill
Rd    Arlington    TX    Office/warehouse    Dallas CLS Insulation, LLC    690
   739-741 109th St    Arlington    TX    Office/warehouse    Dallas



--------------------------------------------------------------------------------

Company    Branch
#    Street Address    City    St   

Current Activities

and Types of Personal
Property*

   County Key Insulation of Austin, LLC    697    1701 & 1607 Benchmark Drive   
Austin    TX    Office    Travis IBP Texas Asset I, LLC    912    13001 SH 71
West    Austin    TX    Office    Travis Installed Building Products of Houston,
LLC    691    16526 Air Center Blvd    Houston    TX    Office/warehouse   
Harris Alpha Insulation & Water Proofing, Inc.    119    10803 Vinecrest Dr,
Suite 170    Houston    TX    Office/warehouse    Harris IBP Arctic Express, LLC
   680    3710 Saturn Rd    Corpus Christi    TX    Office/warehouse    Nueces
Big City Insulation, Inc.    894    1140 South 1900 East, Unit #2 Washington, UT
84780    Washington    UT    Office/warehouse    Washington Installed Building
Products, LLC    856    107 Juliad Court    Fredericksburg    VA   
Office/warehouse    Spotsylvania Tidewater Insulators, LLC    762    5610-B
Virginia Beach Blvd.    Norfolk    VA    Office/warehouse    Norfolk Installed
Building Products II, LLC    762    809 City Center Blvd    Newport News    VA
   Office/warehouse    Warwick Layman Brothers Insulation, LLC    854    2409
New Dorset Terrace    Powhatan    VA    Office/warehouse    Powhatan East Coast
Insulators II, LLC    570    12911 Marsteller Dr    Nokesville    VA   
Office/warehouse    Prince William County East Coast Insulators II, LLC    571
   18573 Louisa Rd    Louisa    VA    Office/warehouse    Louisa Builders
Installed Products of Vermont, LLC    343    210 Riverside Drive    Brattleboro
   VT    Office/warehouse    Hillsborough Installed Building Products, LLC   
348    5375 Williston Rd    Williston    VT    Office/warehouse    Chittenden
Insulation Northwest, LLC    885    418 Valley Ave NW    Puyallup    WA   
Office/warehouse    Pierce Pacific Partner of Insulation North, a BDI Company,
LLC    898    6405 172ND ST NE, SUITE C ARLINGTON, WA 98223    Arlington    WA
   Office/warehouse    Snohomish Pacific Partner of Insulation South, a BDI
Company, LLC    899    2000 SOUTH 109TH ST S, TACOMA, WA 98444    Tacoma    WA
   Office/warehouse    Pierce Baytherm Insulation, LLC    270    3370 Bay Ridge
Court    Oneida    WI    Office/warehouse    Brown Alpine Insulation I, LLC   
273    1941 Ashland Avenue    Sheboygan    WI    Office    Sheboygan Alpine
Insulation I, LLC    273    825 South 20th Street    Sheboygan    WI   
Office/warehouse    Sheboygan Alpine Insulation I, LLC    273    550 N. Hickory
Farm Lane    Appleton    WI    Office/warehouse    Outagamie Alpine Insulation
I, LLC    273    N59W13500 Manhart Drive    Menomonee Falls    WI   
Office/warehouse    Waukesha Alpine Insulation I, LLC    273    6002 Saxon
Avenue    Weston    WI    Office/warehouse    Marathon Alpine Insulation I, LLC
   273    3110 Louis Ave    Eau Claire    WI    Office/warehouse    Chippewa
Falls

 

* Equipment and books and records are maintained at all locations other than
those used exclusively for parking. Inventory is maintained at all locations
other than those used exclusively for parking and office.



--------------------------------------------------------------------------------

Third Party Locations:

 

Name and Address of

Person Having

Possession

  

Address Where the
Goods Are Located

  

Nature of Such

Person’s Possession

  

Brief Description of
Goods Possessed at

Such Location

Owens Corning

One Owens Corning

Parkway, Toledo, Ohio

43659

  

8095 McLarin Road Palmetto, GA 30268

 

  

warehouse (storage on

a temporary basis;

once that inventory is

sold to third parties or

used in the business,

these warehouses will

no longer be used)

   inventory (fiberglass insulation)   

3737 Duncanville Road

Dallas, TX 75236

 

        

21111 Cabot Blvd.

Hayward, CA 94545

 

        

1600 N. 291 Hwy

Unit 900

Independence, MO

64058

     



--------------------------------------------------------------------------------

Schedule 5.3

Governmental Approvals; No Conflicts

1.    Filings required to be made with the SEC to reflect the consummation of
the Financing Transactions.



--------------------------------------------------------------------------------

Schedule 5.6

Litigation and Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 5.12

Subsidiaries

 

    

Name of Subsidiary

  

Name of Owner

   Ownership Percentage   1    Accurate Insulation LLC    Installed Building
Products, LLC      100 %  2    Accurate Insulation of Colorado, LLC    IBP
Asset, LLC      100 %  3    Accurate Insulation of Delaware, LLC    Accurate
Insulation, LLC      100 %  4    Accurate Insulation of Upper Marlboro, LLC   
Accurate Insulation, LLC      100 %  5    All Construction Services, LLC   
Installed Building Products, LLC      100 %  6    All In One & Moore Building
Systems, LLC    Installed Building Products, LLC      100 %  7    Alpha
Insulation & Water Proofing Company    EMPER Holdings, LLC      100 %  8   
Alpha Insulation & Water Proofing, Inc.    Trilok Industries, Inc.      100 %  9
   Alpine Insulation I, LLC    IBP Exteriors, Inc.      100 %  10    American
Insulation & Energy Services, LLC    Installed Building Products, LLC      100
%  11    Any Season Insulation, LLC    Installed Building Products, LLC      100
%  12    Apple Valley Insulation, a BDI Company, Inc.    IBP Corporation
Holdings, Inc.      100 %  13    Baytherm Insulation, LLC    Installed Building
Products, LLC      100 %  14    BDI Insulation of Idaho Falls, Inc.    IBP
Corporation Holdings, Inc.      100 %  15    BDI Insulation of Salt Lake, L.L.C.
   IBP Corporation Holdings, Inc.      100 %  16    BER Energy Services, LLC   
IBP Texas Assets III, LLC      100 %  17    Big City Insulation of Idaho, Inc.
   IBP Corporation Holdings, Inc.      100 %  18    Big City Insulation, Inc.   
IBP Corporation Holdings, Inc.      100 %  19    B-Organized Insulation, LLC   
IBP Asset, LLC      100 %  20    Broken Drum Insulation Visalia, Inc.    IBP
Corporation Holdings, Inc.      100 %  21    Broken Drum of Bakersfield, Inc.   
IBP Corporation Holdings, Inc.      100 %  22    Builders Installed Products of
Maine, LLC    Installed Building Products, LLC      100 %  23    Builders
Installed Products of New Hampshire, LLC    Installed Building Products, LLC   
  100 %  24    Builders Installed Products of New York, LLC    Installed
Building Products, LLC      100 % 



--------------------------------------------------------------------------------

    

Name of Subsidiary

  

Name of Owner

   Ownership Percentage   25    Builders Installed Products of Vermont, LLC   
Installed Building Products, LLC      100 %  26    Building Materials Finance,
Inc.    Installed Building Products, LLC      100 %  27    C.Q. Insulation, Inc.
   IBP Corporation Holdings, Inc.      100 %  28    CLS Insulation, LLC    IBP
Texas Assets I, LLC      100 %  29    Cornhusker Insulation, LLC    IBP
Exteriors, Inc.      100 %  30    East Coast Insulators II, LLC    IBP Asset,
LLC      100 %  31    Eastern Contractor Services Limited Liability Company   
Installed Building Products, LLC      100 %  32    Ecologic Energy Solutions,
LLC    Installed Building Products, LLC      100 %  33    Edwards/Mooney &
Moses, LLC    Installed Building Products, LLC      100 %  34    EMPER Holdings,
LLC   

IBHL A Holding Company, Inc.

IBHL B Holding Company, Inc.

    




50


50

% 


% 

35    Fiberclass Insulation, LLC    Installed Building Products, LLC      100 % 
36    Fort Wayne Urethane, LLC    Installed Building Products, LLC      100 % 
37    Garage Door Systems, LLC    Installed Building Products, LLC      100 % 
38    Gold Insulation, Inc.    Installed Building Products, LLC      100 %  39
   Gold Star Insulation, L.P.   

Installed Building Products, LLC

Gold Insulation, Inc.

    




99


1

% 


% 

40    G-T-G, LLC    IBP Exteriors, Inc.      100 %  41    Horizon Electric
Services, LLC    Installed Building Solutions II, LLC      100 %  42    Hinkle
Insulation & Drywall Company, Incorporated    Installed Building Products II,
LLC      100 %  43    IBHL A Holding Company, Inc.    Installed Building
Products, Inc.      100 %  44    IBHL B Holding Company, Inc.    Installed
Building Products, Inc.      100 %  45    IBHL II-A Holding Company, Inc.   
Installed Building Products, Inc.      100 %  46    IBHL II-B Holding Company,
Inc.    Installed Building Products, Inc.      100 %  47    IBP Arctic Express,
LLC    IBP Texas Assets I, LLC      100 %  48    IBP Asset, LLC    Installed
Building Products, LLC      100 %  49    IBP Asset II, LLC    Installed Building
Products, LLC      100 %  50    IBP Corporation Holdings, Inc.   

IBHL A Holding Company, Inc.

IBHL B Holding Company, Inc.

    




50


50

% 


% 

51    IBP Exteriors, Inc.    Installed Building Products, LLC      100 % 



--------------------------------------------------------------------------------

    

Name of Subsidiary

  

Name of Owner

   Ownership Percentage   52    IBP Holdings, LLC   

IBHL A Holding Company, Inc.

IBHL B Holding Company, Inc.

    




50


50

% 


% 

53    IBP Holdings II, LLC   

IBHL II-A Holding Company, Inc.

IBHL II-B Holding Company, Inc.

    




50


50

% 


% 

54    IBP of Mansfield, LLC    Installed Building Products, LLC      100 %  55
   IBP of Oklahoma, LLC    IBP Texas Assets I, LLC      100 %  56    IBP of San
Antonio, LLC    IBP Texas Assets I, LLC      100 %  57    IBP of Toledo, LLC   
Installed Building Products, LLC      100 %  58    IBP Texas Assets I, LLC   
Installed Building Products, LLC      100 %  59    IBP Texas Assets II, LLC   
Installed Building Products II, LLC      100 %  60    IBP Texas Assets III, LLC
   Installed Building Products II, LLC      100 %  61    Installed Building
Products, LLC    IBP Holdings, LLC      100 %  62    Installed Building Products
II, LLC    IBP Holdings II, LLC      100 %  63    Installed Building Products of
Houston, LLC    IBP Texas Assets II, LLC      100 %  64    Installed Building
Products – Portland, LLC    IBP Exteriors, Inc.      100 %  65    Installed
Building Solutions II, LLC    Installed Building Products, LLC      100 %  66   
Insulation Northwest, LLC    Installed Building Products II, LLC      100 %  67
   Insulation Wholesale Supply, LLC    IBP Corporation Holdings, Inc.      100
%  68    InsulVail, LLC    Installed Building Products, LLC      100 %  69   
Key Insulation of Austin, LLC    IBP Texas Assets I, LLC      100 %  70    Key
Insulation of San Antonio, LLC    IBP Texas Assets I, LLC      100 %  71   
Lakeside Insulation, LLC    Installed Building Products, LLC      100 %  72   
Layman Brothers Insulation, LLC    Installed Building Products II, LLC      100
%  73    LKS Transportation, LLC    Installed Building Products, LLC      100 % 
74    Loveday Insulation, LLC    Installed Building Products II, LLC      100 % 
75    M&D Insulation, LLC    Installed Building Products, LLC      100 %  76   
MAP Installed Building Products of Sagamore, LLC    Installed Building Products,
LLC      100 % 



--------------------------------------------------------------------------------

    

Name of Subsidiary

  

Name of Owner

   Ownership Percentage   77    MAP Installed Building Products of Seekonk, LLC
   Installed Building Products, LLC      100 %  78    Marv’s Insulation, Inc.   
Installed Building Products, LLC      100 %  79    Metro Home Insulation, LLC   
Installed Building Products, LLC      100 %  80    Mid South Construction and
Building Products, Inc.    TCI Contracting, LLC      100 %  81    MIG Building
Systems, LLC    Installed Building Products, LLC      100 %  82    MIG Building
Systems of East Syracuse, LLC    Installed Building Products, LLC      100 %  83
   Momper Insulation of Crown Point, LLC    Installed Building Products, LLC   
  100 %  84    Momper Insulation of Elkhart, LLC    Installed Building Products,
LLC      100 %  85    Momper Insulation of Fort Wayne, LLC    Installed Building
Products, LLC      100 %  86    Northwest Insulation, LLC    Installed Building
Products, LLC      100 %  87    OJ Insulation Holdings, Inc.    Installed
Building Products, LLC      100 %  88    OJ Insulation, L.P.   

OJ Insulation Holdings, Inc.

Installed Building Products, LLC

    




1


99

% 


% 

89    Pacific Partners Insulation North, a BDI Company, LLC    IBP Corporation
Holdings, Inc.      100 %  90    Pacific Partners Insulation South, a BDI
Company, LLC    IBP Corporation Holdings, Inc.      100 %  91    Parker
Insulation and Building Products, LLC    IBP Texas Assets III, LLC      100 % 
92    PEG, LLC    IBP Texas Assets III, LLC      100 %  93    RaJan, LLC    IBP
Exteriors, Inc.      100 %  94    Rockford Insulation, LLC    Installed Building
Products, LLC      100 %  95    Sierra Insulation Contractors II, LLC   
Installed Building Products, LLC      100 %  96    Southern Insulators, LLC   
IBP Texas Assets I, LLC      100 %  97    Spec 7 Insulation Co., LLC    IBP
Exteriors, Inc.      100 %  98    Superior Insulation Services, LLC    Installed
Building Products, LLC      100 %  99    Superior Insulation, LLC    IBP Asset,
LLC      100 %  100    TCI Contracting of Charleston, LLC    TCI Contracting,
LLC      100 %  101    TCI Contracting of Hilton Head, LLC    TCI Contracting,
LLC      100 %  102    TCI Contracting of Kentucky, LLC    TCI Contracting, LLC
     100 %  103    TCI Contracting of Memphis, LLC    TCI Contracting, LLC     
100 % 



--------------------------------------------------------------------------------

    

Name of Subsidiary

  

Name of Owner

   Ownership Percentage   104    TCI Contracting of Nashville, LLC    TCI
Contracting, LLC      100 %  105    TCI Contracting of the Gulf, LLC    TCI
Contracting, LLC      100 %  106    TCI Contracting, LLC    Installed Building
Products, LLC      100 %  107    Thermal Control Insulation, LLC    TCI
Contracting, LLC      100 %  108    Tidewater Insulators, LLC    Installed
Building Products II, LLC      100 %  109    Town Building Systems, LLC   
Installed Building Products, LLC      100 %  110    Trilok Industries, Inc.   
EMPER Holdings, LLC      100 %  111    U.S. Insulation Corp.    Installed
Building Products, LLC      100 %  112    Water-Tite Company, LLC    IBP
Exteriors, Inc.      100 %  113    Wilson Insulation Company, LLC    IBP
Exteriors, Inc.      100 % 

Installed Building Products, LLC also owns 51% (1.2 shares) of Suburban
Insulation, Inc., a Pennsylvania corporation, which is not a Credit Party.



--------------------------------------------------------------------------------

Schedule 6.1

Borrower’s website

https://installedbuildingproducts.com/



--------------------------------------------------------------------------------

Schedule 6.15

Post-Closing Obligations

 

1. Within 5 days after the Agreement Date (or such longer period as the
Administrative Agent may agree in writing in its sole discretion), the Credit
Parties shall deliver or cause to be delivered to the Administrative Agent
updated certificates of insurance, additional insured endorsements, and lender’s
loss payable endorsements with respect to the Credit Parties, in each case,
meeting the requirements of Section 6.8.

 

2. Within 30 days after the Agreement Date (or such longer period as the
Administrative Agent may agree in writing in its sole discretion), the Credit
Parties shall deliver or cause to be delivered to the Administrative Agent a
certificate of good standing, existence, or similar appellation from the
Secretary of State of Texas with respect to BER Energy Services, LLC.

 

3. Within 60 days after the Agreement Date (or such longer period as the
Administrative Agent may agree in writing in its sole discretion), the Credit
Parties shall deliver or cause to be delivered to the Administrative Agent a
copy of the certificate of incorporation or formation, articles of organization,
or similar organizational document of Trilok Industries, Inc. certified to be
true, complete and correct by the Secretary of State of State of Georgia.



--------------------------------------------------------------------------------

Schedule 6.20

Bank and Investment Accounts

 

Credit Party

  

Name and Address of Depository Institution

  

Account Number

  

Type of Account

Installed Building Products, LLC    Regions Bank, One Indiana Square, Suite 902,
Indianapolis, Indiana 46204    51637049    Payroll Momper Insulation of Fort
Wayne, LLC    JPMorgan Chase Bank, 100 East Broad Street, Floor 10, Columbus,
Ohio 43215    711013733910    Petty Cash Checks Installed Building Products, LLC
   JPMorgan Chase Bank, 100 East Broad Street, Floor 10, Columbus, Ohio 43215   
662554468    Petty Cash Checks Momper Insulation of Elkhart, LLC    JPMorgan
Chase Bank, 100 East Broad Street, Floor 10, Columbus, Ohio 43215   
715001306177    Petty Cash Checks Momper Insulation of Crown Point, LLC   
JPMorgan Chase Bank, 100 East Broad Street, Floor 10, Columbus, Ohio 43215   
180005830806    Petty Cash Checks Installed Building Products, LLC    JPMorgan
Chase Bank, 100 East Broad Street, Floor 10, Columbus, Ohio 43215    695265785
   Concentration Installed Building Products, LLC    JPMorgan Chase Bank, 100
East Broad Street, Floor 10, Columbus, Ohio 43215    704346121    Payroll
Installed Building Products, LLC    JPMorgan Chase Bank, 100 East Broad Street,
Floor 10, Columbus, Ohio 43215    704346139    Depository Installed Building
Products, LLC    JPMorgan Chase Bank, 100 East Broad Street, Floor 10, Columbus,
Ohio 43215    704346949    Manual Checks Installed Building Products, LLC   
Bank of America, 135 South LaSalle, Chicago, Illinois 60603    3359490284   
Payroll Installed Building Products, LLC    Bank of America, 135 South LaSalle,
Chicago, Illinois 60603    4427197372    Operating Installed Building Products,
LLC    Bank of America, 135 South LaSalle, Chicago, Illinois 60603    4427197385
   Depository Installed Building Products, LLC    Bank of America, 135 South
LaSalle, Chicago, Illinois 60603    4427208122    Petty Cash Checks Installed
Building Products, LLC    KeyBank National Association, 127 Public Square,
Cleveland, Ohio 44114    359681373940    Operating Installed Building Products,
LLC    KeyBank National Association, 127 Public Square, Cleveland, Ohio 44114   
359681385837    Depository Installed Building Products, LLC    KeyBank National
Association, 127 Public Square, Cleveland, Ohio 44114    359681385845    Credit
Cards Installed Building Products, LLC    KeyBank National Association, 127
Public Square, Cleveland, Ohio 44114    350993203362    Payroll Installed
Building Products, LLC    KeyBank National Association, 127 Public Square,
Cleveland, Ohio 44114    350993203388    AP Disbursements Building Materials
Finance, Inc.    KeyBank National Association, 127 Public Square, Cleveland,
Ohio 44114    359681392379    AP Disbursements Northwest Insulation, LLC   
KeyBank National Association, 127 Public Square, Cleveland, Ohio 44114   
359681392387    AP Disbursements LKS Transportation, LLC    KeyBank National
Association, 127 Public Square, Cleveland, Ohio 44114    359681394961    AP
Disbursements Installed Building Products, Inc.    US Bank, 10 W. Broad Street,
12th Floor, Columbus, Ohio 43215    130123956554    Credit Card Depository Alpha
Insulation and Water Proofing, Inc.    Synovus Bank, 1200 Johnson Ferry Road,
Marietta, Georgia 30068    1006778011    Depository Alpha Insulation and Water
Proofing, Inc.    Synovus Bank, 1200 Johnson Ferry Road, Marietta, Georgia 30068
   1006778003    Operating



--------------------------------------------------------------------------------

Credit Party

  

Name and Address of Depository Institution

  

Account
Number

  

Type of Account

Alpha Insulation and Water Proofing, Inc.    Synovus Bank, 1200 Johnson Ferry
Road, Marietta, Georgia 30068    1006777971    AP Disbursements Alpha Insulation
and Water Proofing, Inc.    Synovus Bank, 1200 Johnson Ferry Road, Marietta,
Georgia 30068    1006777997    Payroll



--------------------------------------------------------------------------------

Schedule 7.1

Scheduled Permitted Indebtedness

 

1. Promissory Note dated April 11, 2016 in the original principal amount of
$16,800,000 issued by IBP Exteriors, Inc. to Installed Building Products, LLC.

 

2. Non-competition payments as follows:

 

Acquisition

   Branch   

Payee

   Date
Incurred    Total Due  

OHD - Burlington

   348   

Gerald Johnson

   11/1/15    $ 62,500.00  

US Insulation

   375   

John Toconis

   4/1/14      32,195.50  

US Insulation

   375   

Randy Carreira

   4/1/14      9,658.50  

US Insulation

   375   

George Hanlon

   4/1/14      19,317.00  

US Insulation

   375   

Al Boucher

   4/1/14      3,112.50  

US Insulation

   375   

Peck

   4/1/14      1,500.00  

US Insulation

   375   

Dave Castagnetti

   4/1/14      4,000.00  

US Insulation

   375   

Dexter Toconis

   4/1/14      1,000.00  

US Insulation

   375   

Sant Arcengelo

   4/1/14      1,000.00  

EcoLogic

   377   

Justin Breiner

   7/1/15      37,561.12  

EcoLogic

   377   

Brian Bodell

   7/1/15      31,727.50  

EcoLogic

   377   

Juan Contreras

   7/1/15      12,961.38  

EcoLogic

   377   

Jeremy Klein

   7/1/15      4,375.00  

EcoLogic

   377   

Lori Boersma

   7/1/15      875.00  

IBS

   450   

IBS (Jeremy LaBeau - $166k, Tyler Lego -$34k)

   11/10/14      120,000.00  

Kern

   470   

Ray Ice

   2/29/16      33,333.34  

Kern

   470   

Kelly Ice

   2/29/16      33,333.34  

Kern

   470   

Steve Chapman

   2/29/16      33,333.34  

Momper-Elkhart

   520   

Sanford Slagel

   6/30/14      15,000.00  

Prime

   562   

Jacob Melamed

   12/7/15      62,885.08  

Prime

   562   

Eva Melamed

   12/7/15      131,640.48  

Prime

   562   

Mark Robertson

   12/7/15      65,417.68  

Prime

   562   

Timothy Kennedy

   12/7/15      52,723.42  

Sierra

   879   

Pete Dittemore

   11/1/15      250,000.00  

Marvs

   883   

Marv and Gayle Ward

   8/1/14      50,000.00  

BDI

   899   

Richard Jones

        20,000.00  

BDI

   896   

Guye York

        20,000.00  

Ecotect

     

Pete Dittemore

   11/1/15      6,666.67  



--------------------------------------------------------------------------------

Acquisition

   Branch     

Payee

   Date
Incurred      Total Due  

Eastern

     845     

Todd Sawyer

     8/10/15        712,750.00  

Eastern

     845     

Michael Colaiacovo

     8/10/15        712,750.00  

Parker

     696     

Todd Sawyer

     8/10/15        25,042.50  

Parker

     696     

Michael Colaiacovo

     8/10/15        25,042.50  

Parker

     696     

Ken Parker

     8/10/15        23,850.00  

Parker

     696     

Michael Quinn

     8/10/15        5,565.00  

Key Insulation

     698     

Ross Bacon

     1/22/16        54,038.75  

Key Insulation

     698     

Valinda McAlister

     1/22/16        54,038.75  

BER

     699     

Ross Bacon

     1/22/16        1,750.00  

BER

     699     

Valinda McAlister

     1/22/16        1,750.00  

Marshall

     861     

Jeff Marshall

     2/1/16        14,526.05  

Marshall

     861     

Darwin McCullough

     2/1/16        14,526.05  

Alpine

     273     

Elizabeth Bayliss

     4/11/16        87,240.00  

Alpine

     273     

Miguel Bayliss

     4/11/16        59,010.00  

Alpine

     273     

Kristen Damkot

     4/11/16        87,240.00  

Alpine

     273     

Randy Damkot

     4/11/16        59,010.00  

Alpine

     273     

Monica Gosse

     4/11/16        87,240.00  

Alpine

     273     

Steven Gosse

     4/11/16        59,010.00  

Alpine

     273     

Michael Pahl

     4/11/16        87,240.00  

Alpine

     273     

Kathryn Pahl

     4/11/16        59,010.00  

M&D

     710     

Jim Marshall

     6/28/16        66,666.67  

Southern

     672     

Brandon Knight

     8/15/16        210,000.00  

Southern

     672     

Richard Mitchell

     8/15/16        210,000.00  

East Coast

     570     

Scott Walker/ Joanne Walker

     10/17/16        300,000.00  

East Coast

     570     

Dan Breeden

     10/17/16        300,000.00  

Mike’s Garage

Door

     512     

Mike Hall

     11/1/16        400,000.00  

3R

     665     

Randy Tillman

     11/14/16        275,000.00  

3R

     665     

Dick Waggoner

     11/14/16        275,000.00  

3R

     665     

Jason Gearries

     11/14/16        30,000.00  

3R

     665     

Brad Weatherford

     11/14/16        30,000.00  

Arctic

     680     

Dan Post

     1/16/17        35,000.00  

Alpha

     920     

Vikas Verma

     1/5/17        1,410,000.00  

Alpha

     920     

Henry Schmueckle

     1/5/17        470,000.00  

Custom Glass

     551     

Virginia Gibbs

     3/20/17        117,300.00  

Custom Glass

     551     

Lonnie Gibbs

     3/20/17        112,700.00  

Atlanta Glass

     551     

Virginia Gibbs

     3/20/17        35,700.00  

Custom Glass

     551     

Michael Mitchell

     3/20/17        34,300.00              

 

 

              $ 7,658,413.12              

 

 

 



--------------------------------------------------------------------------------

3. Indebtedness with respect to the payees, payment dates and payment amounts
set forth below:

 

Payee:

   Payment Date:    Payment Amount:  

Alpine Insulation

   4/11/17    $ 114,660.00  

Alpine Residential

   4/11/17      225,680.00  

Alpine Transit

   4/11/17      23,660.00  

Bohica LLC

   5/31/17      216,000.00  

EcoLogic Energy Solutions

   7/1/17      182,129.77  

Installed Building Solutions

   11/10/17      212,000.00  

Key Green Builder Services

   1/22/18      224,801.20  

Building Energy Rater

   1/22/8      7,280.00  

Alpine Insulation

   4/11/18      110,565.00  

Alpine Residential

   4/11/18      217,620.00  

Alpine Transit

   4/11/18      22,815.00  

Bohica LLC

   5/31/18      208,000.00  

Alpine Insulation

   4/11/19      106,470.00  

Alpine Residential

   4/11/19      209,560.00  

Alpine Transit

   4/11/19      21,970.00  

The Robert W. Cooper Trust

   3/11/25      2,486,610.44  

The Joseph Petrini and Shannon Petrini Revocable Trust

   3/11/25      372,038.52  

Rogue Stierle

   3/11/25      13,178.56  

Lisa Johnson

   3/11/25      73,998.28  

Kent Cahoon

   3/11/25      58,047.71  

Jose Jimenez

   3/11/25      84,606.56  

Chris Cooper

   3/11/25      126,144.58  

Nevada Community Foundation

   3/11/25      253,609.50  

Partners Insulation, a BDI Company, Inc.

   3/11/25      809,428.59  

Energy House, LLC

   3/11/25      215,847.62  

Aaron Vaughn

   3/11/25      53,961.91  

 

4. Indebtedness in an aggregate amount not to exceed $115,000,000, under leases
of, and purchase money Indebtedness incurred with respect to, vehicles and
equipment with the following financing parties:

Union Leasing

Toyota Motor Credit Corp. (forklift lease)

Donlen Trust ( no new leases)

ARI Fleet LT

Commercial Fleet Capital LLC f/k/a/ Southgate Capital

JX Financial, Inc.

PACCAR Financial Corp.

BB&T Equipment Finance Corporation

Banc of America Leasing & Capital, LLC

U.S. Bank Equipment Finance



--------------------------------------------------------------------------------

KeyBank NA

Citizens Financial Group

Regions Bank

 

5. Indebtedness with respect to reimbursement obligations under the Letters of
Credit listed on Schedule 1.01(b).

 

6. Indebtedness incurred in the ordinary course of business with respect to
performance and licensing bonds.



--------------------------------------------------------------------------------

Schedule 7.2

Scheduled Permitted Liens

[see attached]



--------------------------------------------------------------------------------

File Type

  

File Number

  

File Date

  

Expiration Date

  

Debtor

  

Secured Party*

Original    0000000181523775    03/18/2015    03/18/2020    ACCURATE INSULATION
LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             IBP TEXAS
ASSETS II, LLC                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL, LLC               
LKS TRANSPORTATION, LLC                OJ INSULATION, L.P.                TCI
CONTRACTING, LLC    Original    0000000181524851    04/01/2015    04/01/2020   
ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE             CORNHUSKER
INSULATION, LLC                G - T -G, LLC                IBP ASSET, LLC      
         INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING
PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC               
INSULVAIL, LLC                LKS TRANSPORTATION, LLC                MARV’S
INSULATION, INC.                MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS,
INC.                TCI CONTRACTING, LLC    Original    0000000181532919   
06/30/2015    06/30/2020    ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE   
         GARAGE DOOR SYSTEMS, LLC                IBP TEXAS ASSETS II, LLC      
         INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING
PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS-PORTLAND, LL         
      LKS TRANSPORTATION, LLC                METRO HOME INSULATION, LLC         
      TCI CONTRACTING, LLC   



--------------------------------------------------------------------------------

Original    0000000181535499    08/03/2015    08/03/2020    ACCURATE INSULATION
LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             BIG CITY
INSULATION, INC                C.Q. INSULATION, INC.                GARAGE DOOR
SYSTEMS, LLC                INSTALLED BUILDING PRODUCTS, LLC               
INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING SOLUTIONS
II, LLC                LKS TRANSPORTATION, LLC                METRO HOME
INSULATION, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY,
LLC                TCI CONTRACTING, LLC    AMENDMENT    1000362008406003   
08/27/2015          Original    0000000181545052    12/01/2015    12/01/2020   
ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE             APPLE VALLEY
INSULATION, A BDI COMPANY, INC                BIG CITY INSULATION, INC.         
      BROKEN DRUM BAKERSFIELD, INC.                GARAGE DOOR SYSTEMS, LLC   
            IBP ASSET, LLC                IBP TEXAS ASSETS I, LLC               
INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS,
LLC                INSTALLED BUILDING SOLUTIONS II, LLC                LKS
TRANSPORTATION, LLC                METRO HOME INSULATION, LLC                OJ
INSULATION, L.P.                TCI CONTRACTING, LLC                U.S.
INSULATION CORP.    Original    0000000181555244    03/31/2016    03/31/2021   
ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA      
      BIG CITY INSULATION OF IDAHO, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                IBP TEXAS ASSETS I, LLC                INSTALLED
BUILDING PRODUCTS                INSTALLED BUILDING PRODUCTS - PORTLAND, LLC   



--------------------------------------------------------------------------------

            INSTALLED BUILDING PRODUCTS, INC.                METRO HOME
INSULATION, LLC                PACIFIC PARTNERS INSULATION NORTH, BDI COMPANY,
LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC      
         PEG, LLC                TCI CONTRACTING, LLC    Original   
160627-1519003    06/27/2016    06/27/2021    ACCURATE INSULATION LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             BIG CITY INSULATION OF
IDAHO, INC.                BIG CITY INSULATION, INC.                GARAGE DOOR
SYSTEMS, LLC                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS, LLC.                INSTALLED BUILDING SOLUTIONS
II, LLC                INSULVAIL, LLC                LKS TRANSPORTATION, LLC   
            NORTHWEST INSULATION, LLC                PACIFIC PARTNERS INSULATION
NORTH, A BDI COMPANY, LLC                TCI CONTRACTING, LLC               
U.S. INSULATION CORP.                WILSON INSULATION COMPANY, LLC    Original
   160722-0914006    07/22/2016    07/22/2021    ACCURATE INSULATION LLC    KEY
EQUIPMENT FINANCE             IBP TEXAS ASSETS I, LLC                INSTALLED
BUILDING PRODUCTS, INC.                LKS TRANSPORTATION, LLC               
TCI CONTRACTING, LLC                U.S. INSULATION CORP.    Original   
160818-0919003    08/18/2016    08/18/2021    ACCURATE INSULATION LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             IBP ASSET, LLC         
      INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING
PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC               
LKS TRANSPORTATION, LLC   



--------------------------------------------------------------------------------

            METRO HOME INSULATION, LLC                TCI CONTRACTING, LLC      
         U.S. INSULATION CORP.    Original    160922-1121007    09/22/2016   
09/22/2021    ACCURATE INSULATION, LLC    BB&T EQUIPMENT FINANCE CORPORATION
Original    160928-1043009    09/28/2016    09/28/2021    ACCURATE INSULATION,
LLC    KEY EQUIPMENT FINANCE             INSTALLED BUILDING PRODUCTS, INC.      
         INSTALLED BUILDING PRODUCTS, LLC.                LKS TRANSPORTATION,
LLC                TCI CONTRACTING, LLC                U.S. INSULATION CORP   
Original    161019-1045018    10/19/2016    10/19/2021    ACCURATE INSULATION
LLC    KEY EQUIPMENT FINANCE             C.Q. INSULATION, INC.               
G-T-G, LLC                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL, LLC               
LKS TRANSPORTATION, LLC                MARV’S INSULATION, INC.               
METRO HOME INSULATION, LLC                TCI CONTRACTING, LLC               
U.S. INSULATION CORP.    Original    161227-1015005    12/27/2016    12/27/2021
   ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE             AMERICAN
INSULATION & ENERGY SERVICES, LLC                APPLE VALLEY INSULATION, A BDI
COMPANY, INC.                BAYTHERM INSULATION, LLC                BIG CITY
INSULATION OF IDAHO, INC.                BROKEN DRUM INSULATION VISALIA, INC.   
            BROKEN DRUM OF BAKERSFIELD, INC.                HINKLE INSULATION &
DRYWALL COMPANY, INCORPORATION                IBP ASSET, LLC                IBP
TEXAS ASSETS I, LLC   



--------------------------------------------------------------------------------

            INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED
BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC.      
         INSULVAIL, LLC                LKS TRANSPORTATION, LLC               
MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.                NORTHWEST
INSULATION, LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY,
LLC                TCI CONTRACTING, LLC                WILSON INSULATION
COMPANY, LLC    Original    20170572443    01/26/2017       INSTALLED BUILDING
PRODUCTS II, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA            
SUBURBAN INSULATION, INC.                PEG, LLC                MID SOUTH
CONSTRUCTION AND BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, INC.                IBP TEXAS ASSETS I, LLC                BDI
INSULATION OF SALT LAKE, L.L.C.                LKS TRANSPORTATION, LLC         
      ACCURATE INSULATION OF UPPER MARLBORO, LLC    Original    20171220604   
02/23/2017       BIG CITY INSULATION, INC.    KEY EQUIPMENT FINANCE, A DIVISION
OF KEYBANK NA             INSTALLED BUILDING SOLUTIONS II, LLC               
IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING PRODUCTS, INC.      
         LKS TRANSPORTATION, LLC                ALL CONSTRUCTION SERVICES, LLC
   Original    16-0041560    01/29/2016    01/29/2021    AMERICAN INSULATION &
ENERGY SERVICES, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA         
   BROKEN DRUM OF BAKERSFIELD, INC.                G - T - G, LLC               
GARAGE DOOR SYSTEMS, LLC                IBP ASSET, LLC                IBP TEXAS
ASSETS I, LLC   



--------------------------------------------------------------------------------

            IBP TEXAS ASSETS II, LLC                INSTALLED BUILDING PRODUCTS
II, LLC                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS, LLC                LKS TRANSPORTATION, LLC         
      METRO HOME INSULATION, LLC                PACIFIC PARTNERS INSULATION
SOUTH, A BDI COMPANY, LLC                SUBURBAN INSULATION, INC.            
   TCI CONTRACTING, LLC    Original    16-0597861    11/21/2016    11/21/2021   
AMERICAN INSULATION & ENERGY SERVICES, LLC    KEY EQUIPMENT FINANCE, A DIVISION
OF KEYBANK NA             C.Q. INSULATION, INC.                G-T-G, LLC      
         IBP ASSET, LLC                IBP TEXAS ASSETS I, LLC               
INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS,
LLC                OJ INSULATION, L.P.    Original    16-0670125    12/27/2016
   12/27/2021    ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NA             AMERICAN INSULATION & ENERGY SERVICES, LLC               
APPLE VALLEY INSULATION, A BDI COMPANY, INC.                BAYTHERM INSULATION,
LLC                BIG CITY INSULATION OF IDAHO, INC.                BROKEN DRUM
INSULATION VISALIA, INC.                BROKEN DRUM OF BAKERSFIELD, INC.      
         HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED                IBP
ASSET, LLC                IBP TEXAS ASSETS I, LLC                INSTALLED
BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.      
         INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL, LLC         
      LKS TRANSPORTATION, LLC   



--------------------------------------------------------------------------------

            MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.               
NORTHWEST INSULATION, LLC                PACIFIC PARTNERS INSULATION NORTH, A
BDI COMPANY, LLC                TCI CONTRACTING, LLC                WILSON
INSULATION COMPANY, LLC    Original    127332140427    10/09/2012    10/09/2017
  

APPLE VALLEY INSULATION

GONZALES RICHARD

   INSULATION WHOLESALE SUPPLY, LLC. Original    147404811030    03/26/2014   
03/26/2019    APPLE VALLEY INSULATION, A BDI COMPANY, INC.    ISUZU FINANCE OF
AMERICA, INC Original    157487577809    09/30/2015    09/30/2020    APPLE
VALLEY INSULATION, A BDI COMPANY, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NA             BIG CITY INSULATION OF IDAHO, INC.                BROKEN
DRUM INSULATION VISALIA, INC.                BROKEN DRUM OF BAKERSFIELD, INC.   
            C.Q. INSULATION, INC.                G - T - G, LLC               
GARAGE DOOR SYSTEMS, LLC                HINKLE INSULATION & DRYWALL COMPANY,
INCORPORATED                IBP ASSET, LLC                IBP TEXAS ASSETS I,
LLC                INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED
BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC         
      INSULVAIL, LLC                LKS TRANSPORTATION, LLC                MID
SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.                OJ INSULATION,
L.P.                PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC      
         PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC               
SPEC 7 INSULATION CO., LLC                SUBURBAN INSULATION, INC.            
   TCI CONTRACTING, LLC   



--------------------------------------------------------------------------------

Original    157496991677    11/30/2015    11/30/2020    ACCURATE INSULATION LLC
   KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             APPLE VALLEY
INSULATION, A BDI COMPANY, INC.                BIG CITY INSULATION, INC.      
         BROKEN DRUM OF BAKERSFIELD, INC.                GARAGE DOOR SYSTEMS,
LLC                IBP ASSET, LLC                IBP TEXAS ASSETS I, LLC      
         INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                INSTALLED BUILDING SOLUTIONS II, LLC               
LKS TRANSPORTATION, LLC                METRO HOME INSULATION, LLC               
OJ INSULATION, L.P.                TCI CONTRACTING, LLC                U.S.
INSULATION CORP.    Original    167562816183    12/23/2016    12/23/2021   
ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA      
      AMERICAN INSULATION & ENERGY SERVICES, LLC                APPLE VALLEY
INSULATION, A BDI COMPANY, INC.                BAYTHERM INSULATION, LLC         
      BIG CITY INSULATION OF IDAHO, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                BROKEN DRUM OF BAKERSFIELD, INC.               
HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED                IBP ASSET, LLC
               IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL, LLC               
LKS TRANSPORTATION, LLC                MID SOUTH CONSTRUCTION AND BUILDING
PRODUCTS, INC.                NORTHWEST INSULATION, LLC   



--------------------------------------------------------------------------------

            PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC               
TCI CONTRACTING, LLC                WILSON INSULATION COMPANY, LLC    Original
   20152046117    05/13/2015    05/13/2020    INSTALLED BUILDING PRODUCTS, LLC
   KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             TCI CONTRACTING,
LLC                OJ INSULATION, L.P.                LKS TRANSPORTATION, LLC   
            BAYTHERM INSULATION, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS II, LLC                IBP
ASSET, LLC                GARAGE DOOR SYSTEMS, LLC    Original    20167984394   
12/23/2016       WILSON INSULATION COMPANY, LLC    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK NA             INSTALLED BUILDING PRODUCTS, INC.            
   PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC               
NORTHWEST INSULATION, LLC                MID SOUTH CONSTRUCTION AND BUILDING
PRODUCTS, INC.                INSULVAIL, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                IBP TEXAS ASSETS I, LLC                IBP
ASSET, LLC                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED   
            BROKEN DRUM OF BAKERSFIELD, INC.                BROKEN DRUM
INSULATION VISALIA, INC.                BIG CITY INSULATION OF IDAHO, INC.      
         BAYTHERM INSULATION, LLC                APPLE VALLEY INSULATION, A BDI
COMPANY, INC.                AMERICAN INSULATION & ENERGY SERVICES, LLC         
      INSTALLED BUILDING PRODUCTS, LLC                LKS TRANSPORTATION, LLC   
            ACCURATE INSULATION LLC                TCI CONTRACTING, LLC   



--------------------------------------------------------------------------------

Original    B201511655165    11/03/2015    11/03/2020    BDI INSULATION OF IDAHO
FALLS, INC.   

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

BANC OF AMERICA LEASING & CAPITAL, LLC

            BIG CITY INSULATION, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED
               IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                LKS TRANSPORTATION, LLC                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC                TCI CONTRACTING, LLC      
         WILSON INSULATION COMPANY, LLC    ASSIGNMENT    B6658606    05/23/2016
         Original    B201511678873    12/23/2015    12/23/2020    BDI INSULATION
OF IDAHO FALLS, INC.   

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

BANC OF AMERICA LEASING & CAPITAL, LLC

            BIG CITY INSULATION, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED
               IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                LKS TRANSPORTATION, LLC                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC                TCI CONTRACTING, LLC      
         WILSON INSULATION COMPANY, LLC   



--------------------------------------------------------------------------------

ASSIGNMENT    B6656148    04/07/2016          Original    B201611725977   
04/01/2016    04/01/2021    BDI INSULATION OF IDAHO FALLS, INC.   

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

BANC OF AMERICA LEASING & CAPITAL, LLC

            BIG CITY INSULATION, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED
               IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                LAKESIDE INSULATION, LLC                LKS
TRANSPORTATION, LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI
COMPANY, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY,
LLC                TCI CONTRACTING, LLC                WILSON INSULATION
COMPANY, LLC    ASSIGNMENT    B6658608    05/23/2016          Original   
510185201728    01/27/2017    01/27/2022    ACCURATE INSULATION OF UPPER
MARLBORO, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             BDI
INSULATION OF SALT LAKE, L.L.C.                IBP TEXAS ASSETS I, LLC         
      INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING
PRODUCTS, INC.                LKS TRANSPORTATION, LLC                MID SOUTH
CONSTRUCTION AND BUILDING PRODUCTS, INC.                PEG, LLC               
SUBURBAN INSULATION, INC.    Original    474263201542    08/05/2015   
08/05/2020    ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NA             BIG CITY INSULATION, INC.                C.Q. INSULATION,
INC.                GARAGE DOOR SYSTEMS, LLC                INSTALLED BUILDING
PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC   



--------------------------------------------------------------------------------

            INSTALLED BUILDING SOLUTIONS II, LLC                LKS
TRANSPORTATION, LLC                METRO HOME INSULATION, LLC               
PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                TCI
CONTRACTING, LLC    ORIGINAL    474263201542    08/05/2015          AMENDMENT   
474263201542    08/27/2015          Original    479216201545    11/03/2015   
11/03/2020    BDI INSULATION OF IDAHO FALLS, INC.    BANC OF AMERICA LEASING &
CAPITAL, LLC             BIG CITY INSULATION, INC.    REGIONS             BROKEN
DRUM INSULATION VISALIA, INC.                HINKLE INSULATION & DRYWALL
COMPANY, INCORPORATED                IBP TEXAS ASSETS I, LLC               
INSTALLED BUILDING PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS, LLC                LKS TRANSPORTATION, LLC         
      PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC               
PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                TCI
CONTRACTING, LLC                WILSON INSULATION COMPANY, LLC    ORIGINAL   
479216201545    11/03/2015          ASSIGNMENT    479216201545    05/24/2016   
      Original    480714201540    12/01/2015    12/01/2020    ACCURATE
INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA            
APPLE VALLEY INSULATION, A BDI COMPANY, INC.                BIG CITY INSULATION,
INC.                BROKEN DRUM OF BAKERSFIELD, INC.                GARAGE DOOR
SYSTEMS, LLC                IBP ASSET, LLC                IBP TEXAS ASSETS I,
LLC                INSTALLED BUILDING PRODUCTS, INC.                INSTALLED
BUILDING PRODUCTS, LLC   



--------------------------------------------------------------------------------

            INSTALLED BUILDING SOLUTIONS II, LLC                LKS
TRANSPORTATION, LLC                METRO HOME INSULATION, LLC                OJ
INSULATION, L.P.                TCI CONTRACTING, LLC                U.S.
INSULATION CORP.    ORIGINAL    480714201540    12/01/2015          Original   
482669201650    12/28/2015    12/28/2020    BDI INSULATION OF IDAHO FALLS, INC.
  

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

BANC OF AMERICA LEASING & CAPITAL, LLC

            BIG CITY INSULATION, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED
               IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                LKS TRANSPORTATION, LLC                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC                TCI CONTRACTING, LLC      
         WILSON INSULATION COMPANY, LLC    ORIGINAL    482669201650   
12/28/2015          ASSIGNMENT    482669201650    04/07/2016          Original
   488865201651    04/01/2016    04/01/2021    BDI INSULATION OF IDAHO FALLS,
INC   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            BIG CITY INSULATION, INC                BROKEN DRUM INSULATION
VISALIA, INC                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED   
            IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING PRODUCTS -
PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC               
INSTALLED BUILDING PRODUCTS, INC                INSTALLED BUILDING PRODUCTS, LLC
  



--------------------------------------------------------------------------------

            LAKESIDE INSULATION, LLC                LKS TRANSPORTATION, LLC   
            PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC               
PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                TCI
CONTRACTING, LLC                WILSON INSULATION COMPANY, LLC    ORIGINAL   
488865201651    04/01/2016          ASSIGNMENT    488865201651    05/24/2016   
      Original    495528201647    06/27/2016    06/27/2021    ACCURATE
INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA            
BIG CITY INSULATION OF IDAHO, INC.                BIG CITY INSULATION, INC.   
            GARAGE DOOR SYSTEMS, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS, LLC                INSTALLED
BUILDING SOLUTIONS II, INC.                INSULVAIL, LLC                LKS
TRANSPORTATION, LLC                NORTHWEST INSULATION, LLC               
PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                TCI
CONTRACTING, LLC                U.S. INSULATION CORP.                WILSON
INSULATION COMPANY, LLC    ORIGINAL    495528201647    06/27/2016         
Original    499569201655    08/26/2016    08/26/2021    BIG CITY INSULATION, INC
   BB&T EQUIPMENT FINANCE CORPORATION             INSTALLED BUILDING PRODUCTS,
LLC    Original    512250201722    02/27/2017    02/27/2022    ALL CONSTRUCTION
SERVICES, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             BIG
CITY INSULATION, INC.                IBP TEXAS ASSETS I, LLC               
INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING SOLUTIONS
II, LLC                LKS TRANSPORTATION, LLC    ORIGINAL    512250201722   
02/27/2017         



--------------------------------------------------------------------------------

Listings: State Lien Search (All available liens)

File Type

  

File Number

  

File Date

  

Expiration Date

  

Debtor

  

Secured Party

Original    B201411396034    05/09/2014    05/09/2019    BIG CITY INSULATION OF
IDAHO, INC.    ISUZU FINANCE OF AMERICA, INC Original    B201511640879   
10/01/2015    10/01/2020    APPLE VALLEY INSULATION, A BDI COMPANY, INC.    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             BIG CITY INSULATION OF
IDAHO, INC.                BROKEN DRUM INSULATION VISALIA, INC.               
BROKEN DRUM OF BAKERSFIELD, INC.                C.Q. INSULATION, INC.         
      G - T - G, LLC                GARAGE DOOR SYSTEMS, LLC               
HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED                IBP ASSET, LLC
               IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL, LLC               
LKS TRANSPORTATION, LLC                MID SOUTH CONSTRUCTION AND BUILDING
PRODUCTS, INC.                OJ INSULATION, L.P.                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC                SPEC 7 INSULATION CO., LLC
               SUBURBAN INSULATION, INC.                TCI CONTRACTING, LLC   
Original    B201611725413    03/31/2016    03/31/2021    ACCURATE INSULATION LLC
   KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             BIG CITY
INSULATION OF IDAHO, INC.                BROKEN DRUM INSULATION VISALIA, INC.   
            IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING PRODUCTS -
PORTLAND, LLC   



--------------------------------------------------------------------------------

            INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                METRO HOME INSULATION, LLC                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC                PEG, LLC                TCI
CONTRACTING, LLC    Original    B201611741168    04/28/2016    04/28/2021    BIG
CITY INSULATION OF IDAHO, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK
NA             IBP ASSET, LLC                INSTALLED BUILDING PRODUCTS II, LLC
               INSTALLED BUILDING PRODUCTS, INC.                INSTALLED
BUILDING PRODUCTS, LLC                INSTALLED BUILDING SOLUTIONS II, LLC      
         LKS TRANSPORTATION, LLC                METRO HOME INSULATION, LLC      
         MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.               
NORTHWEST INSULATION, LLC                PACIFIC PARTNERS INSULATION NORTH, A
BDI COMPANY, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI
COMPANY, LLC                TCI CONTRACTING, LLC    Original    B201611776232   
06/27/2016    06/27/2021    ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK NA             BIG CITY INSULATION OF IDAHO, INC.         
      BIG CITY INSULATION, INC.                GARAGE DOOR SYSTEMS, LLC         
      INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                INSTALLED BUILDING SOLUTIONS II, LLC               
INSULVAIL, LLC                LKS TRANSPORTATION, LLC                NORTHWEST
INSULATION, LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY,
LLC   



--------------------------------------------------------------------------------

            TCI CONTRACTING, LLC                U.S. INSULATION CORP.         
      WILSON INSULATION COMPANY, LLC    Original    147404813315    03/26/2014
   03/26/2019    BROKEN DRUM OF BAKERSFIELD, INC.    ISUZU FINANCE OF AMERICA,
INC. Original    157487577809    09/30/2015    09/30/2020    APPLE VALLEY
INSULATION, A BDI COMPANY, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK
NA             BIG CITY INSULATION OF IDAHO, INC.                BROKEN DRUM
INSULATION VISALIA, INC.                BROKEN DRUM OF BAKERSFIELD, INC.      
         C.Q. INSULATION, INC.                G - T - G, LLC               
GARAGE DOOR SYSTEMS, LLC                HINKLE INSULATION & DRYWALL COMPANY,
INCORPORATED                IBP ASSET, LLC                IBP TEXAS ASSETS I,
LLC                INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED
BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC         
      INSULVAIL, LLC                LKS TRANSPORTATION, LLC                MID
SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.                OJ INSULATION,
L.P.                PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC      
         PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC               
SPEC 7 INSULATION CO., LLC                SUBURBAN INSULATION, INC.            
   TCI CONTRACTING, LLC    Original    157496991677    11/30/2015    11/30/2020
   ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA   
         APPLE VALLEY INSULATION, A BDI COMPANY, INC.                BIG CITY
INSULATION, INC.                BROKEN DRUM OF BAKERSFIELD, INC.               
GARAGE DOOR SYSTEMS, LLC   



--------------------------------------------------------------------------------

            IBP ASSET, LLC                IBP TEXAS ASSETS I, LLC               
INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS,
LLC                INSTALLED BUILDING SOLUTIONS II, LLC                LKS
TRANSPORTATION, LLC                METRO HOME INSULATION, LLC                OJ
INSULATION, L.P.                TCI CONTRACTING, LLC                U.S.
INSULATION CORP.    Original    167506578095    01/28/2016    01/28/2021   
AMERICAN INSULATION & ENERGY SERVICES, LLC    KEY EQUIPMENT FINANCE, A DIVISION
OF KEYBANK NA             BROKEN DRUM OF BAKERSFIELD, INC.                G - T
- G, LLC                GARAGE DOOR SYSTEMS, LLC                IBP ASSET, LLC
               IBP TEXAS ASSETS I, LLC                IBP TEXAS ASSETS II, LLC
               INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED
BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC         
      LKS TRANSPORTATION, LLC                METRO HOME INSULATION, LLC         
      PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC               
SUBURBAN INSULATION, INC.                TCI CONTRACTING, LLC    Original   
167562816183    12/23/2016    12/23/2021    ACCURATE INSULATION LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             AMERICAN INSULATION &
ENERGY SERVICES, LLC                APPLE VALLEY INSULATION, A BDI COMPANY, INC.
               BAYTHERM INSULATION, LLC                BIG CITY INSULATION OF
IDAHO, INC.                BROKEN DRUM INSULATION VISALIA, INC.               
BROKEN DRUM OF BAKERSFIELD, INC.                HINKLE INSULATION & DRYWALL
COMPANY, INCORPORATED   



--------------------------------------------------------------------------------

            IBP ASSET, LLC                IBP TEXAS ASSETS I, LLC               
INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL,
LLC                LKS TRANSPORTATION, LLC                MID SOUTH CONSTRUCTION
AND BUILDING PRODUCTS, INC.                NORTHWEST INSULATION, LLC            
   PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                TCI
CONTRACTING, LLC                WILSON INSULATION COMPANY, LLC    Original   
147404806185    03/26/2014    03/26/2019    BROKEN DRUM INSULATION VISALIA, INC.
   ISUZU FINANCE OF AMERICA, INC Original    147409531923    04/28/2014   
04/28/2019    BROKEN DRUM INSULATION VISALIA, INC.    ISUZU FINANCE OF AMERICA,
INC Original    157487577809    09/30/2015    09/30/2020    APPLE VALLEY
INSULATION, A BDI COMPANY, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK
NA             BIG CITY INSULATION OF IDAHO, INC.                BROKEN DRUM
INSULATION VISALIA, INC.                BROKEN DRUM OF BAKERSFIELD, INC.      
         C.Q. INSULATION, INC.                G - T - G, LLC               
GARAGE DOOR SYSTEMS, LLC                HINKLE INSULATION & DRYWALL COMPANY,
INCORPORATED                IBP ASSET, LLC                IBP TEXAS ASSETS I,
LLC                INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED
BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC         
      INSULVAIL, LLC                LKS TRANSPORTATION, LLC                MID
SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.   



--------------------------------------------------------------------------------

            OJ INSULATION, L.P.                PACIFIC PARTNERS INSULATION
NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS INSULATION SOUTH, A
BDI COMPANY, LLC                SPEC 7 INSULATION CO., LLC               
SUBURBAN INSULATION, INC.                TCI CONTRACTING, LLC    Original   
157493091746    11/02/2015    11/02/2020    BDI INSULATION OF IDAHO FALLS, INC.
   BANC OF AMERICA LEASING & CAPITAL, LLC             BIG CITY INSULATION, INC.
   REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC             BROKEN DRUM INSULATION
VISALIA, INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED
               IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                LKS TRANSPORTATION, LLC                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC                TCI CONTRACTING, LLC      
         WILSON INSULATION COMPANY, LLC    ASSIGNMENT    1675289282   
06/02/2016          Original    157500678201    12/22/2015    12/22/2020    BDI
INSULATION OF IDAHO FALLS, INC.   

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

BANC OF AMERICA LEASING & CAPITAL, LLC

            BIG CITY INSULATION, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED
               IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                LKS TRANSPORTATION, LLC   



--------------------------------------------------------------------------------

            PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC               
PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                TCI
CONTRACTING, LLC                WILSON INSULATION COMPANY, LLC    ASSIGNMENT   
1675200171    04/14/2016          Original    167517047745    03/30/2016   
03/30/2021    ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NA             BIG CITY INSULATION OF IDAHO, INC.                BROKEN
DRUM INSULATION VISALIA, INC.                IBP TEXAS ASSETS I, LLC            
   INSTALLED BUILDING PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING
PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC               
METRO HOME INSULATION, LLC                PACIFIC PARTNERS INSULATION NORTH, A
BDI COMPANY, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI
COMPANY, LLC                PEG, LLC                TCI CONTRACTING, LLC   
Original    167517333955    03/31/2016    03/31/2021    BDI INSULATION OF IDAHO
FALLS, INC.   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            BIG CITY INSULATION, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED
               IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                LAKESIDE INSULATION, LLC                LKS
TRANSPORTATION, LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI
COMPANY, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY,
LLC                TCI CONTRACTING, LLC                WILSON INSULATION
COMPANY, LLC   



--------------------------------------------------------------------------------

ASSIGNMENT    1675269165    05/23/2016          Original    167562816183   
12/23/2016    12/23/2021    ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK NA             AMERICAN INSULATION & ENERGY SERVICES, LLC   
            APPLE VALLEY INSULATION, A BDI COMPANY, INC.                BAYTHERM
INSULATION, LLC                BIG CITY INSULATION OF IDAHO, INC.               
BROKEN DRUM INSULATION VISALIA, INC.                BROKEN DRUM OF BAKERSFIELD,
INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED         
      IBP ASSET, LLC                IBP TEXAS ASSETS I, LLC               
INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL,
LLC                LKS TRANSPORTATION, LLC                MID SOUTH CONSTRUCTION
AND BUILDING PRODUCTS, INC.                NORTHWEST INSULATION, LLC            
   PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                TCI
CONTRACTING, LLC                WILSON INSULATION COMPANY, LLC    Original   
20151341907    03/31/2015    03/31/2020    INSTALLED BUILDING PRODUCTS, LLC   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             TCI CONTRACTING,
LLC                MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.         
      MARV’S INSULATION, INC.                LKS TRANSPORTATION, LLC            
   INSULVAIL, LLC                ACCURATE INSULATION LLC               
INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS II,
LLC                IBP ASSET, LLC                G - T - G, LLC               
CORNHUSKER INSULATION, LLC   



--------------------------------------------------------------------------------

Original    20163920087    06/29/2016    06/29/2021    OJ INSULATION, L.P.   
BB&T EQUIPMENT FINANCE CORPORATION             INSTALLED BUILDING PRODUCTS, LLC
               CORNHUSKER INSULATION, LLC    Original    20165056740   
08/19/2016       CORNHUSKER INSULATION, LLC    BB&T EQUIPMENT FINANCE
CORPORATION             INSTALLED BUILDING PRODUCTS, LLC    Original   
20150328573X    03/18/2015    03/18/2020    C.Q. INSULATION, INC.    ISUZU
FINANCE OF AMERICA INC. Original    201503285837    03/18/2015    03/18/2020   
C.Q. INSULATION, INC.    ISUZU FINANCE OF AMERICA INC. Original    201504594515
   08/03/2015    08/03/2020    ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE,
A DIVISION OF KEYBANK NA             BIG CITY INSULATION, INC.               
C.Q. INSULATION, INC.                GARAGE DOOR SYSTEMS, LLC               
INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS,
LLC                INSTALLED BUILDING SOLUTIONS II, LLC                LKS
TRANSPORTATION, LLC                METRO HOME INSULATION, LLC               
PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                TCI
CONTRACTING, LLC    AMENDMENT    201504822194    08/26/2015          Original   
201504876634    09/01/2015    09/01/2020    C.Q. INSULATION, INC.    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             GOLD STAR INSULATION,
L.P.                IBP TEXAS ASSETS II, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS, LLC                LKS TRANSPORTATION, LLC         
      MARV’S INSULATION, INC.                MID SOUTH CONSTRUCTION AND BUILDING
PRODUCTS, INC.                TCI CONTRACTING, LLC   



--------------------------------------------------------------------------------

Original    201505191872    10/01/2015    10/01/2020    APPLE VALLEY INSULATION,
A BDI COMPANY, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA         
   BIG CITY INSULATION OF IDAHO, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                BROKEN DRUM OF BAKERSFIELD, INC.               
C.Q. INSULATION, INC.                G - T - G, LLC                GARAGE DOOR
SYSTEMS, LLC                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED   
            IBP ASSET, LLC                IBP TEXAS ASSETS I, LLC               
INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL,
LLC                LKS TRANSPORTATION, LLC                MID SOUTH CONSTRUCTION
AND BUILDING PRODUCTS, INC.                OJ INSULATION, L.P.               
PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC
PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                SPEC 7 INSULATION
CO., LLC                SUBURBAN INSULATION, INC.                TCI
CONTRACTING, LLC    Original    201506088293    12/28/2015    12/28/2020    C.Q.
INSULATION, INC.   

BB&T EQUIPMENT FINANCE CORPORATION

 

KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA

 

Original

  

 

201609187014

  

 

10/19/2016

  

 

10/19/2021

  

 

ACCURATE INSULATION LLC

               C.Q. INSULATION, INC.                G - T - G, LLC            
   INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS,
LLC                INSULVAIL, LLC   



--------------------------------------------------------------------------------

            LKS TRANSPORTATION, LLC                MARV’S INSULATION, INC.      
         METRO HOME INSULATION, LLC                TCI CONTRACTING, LLC         
      U.S. INSULATION CORP.    Original    20160947255X    11/21/2016   
11/21/2021    AMERICAN INSULATION & ENERGY SERVICES, LLC    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK NA             C.Q. INSULATION, INC.            
   G-T-G, LLC                IBP ASSET, LLC                IBP TEXAS ASSETS I,
LLC                INSTALLED BUILDING PRODUCTS, INC.                INSTALLED
BUILDING PRODUCTS, LLC                OJ INSULATION, L.P.    Original   
20152046117    05/13/2015    05/13/2020    INSTALLED BUILDING PRODUCTS, LLC   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             TCI CONTRACTING,
LLC                OJ INSULATION, L.P.                LKS TRANSPORTATION, LLC   
            BAYTHERM INSULATION, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS II, LLC                IBP
ASSET, LLC                GARAGE DOOR SYSTEMS, LLC    Original    20152778743   
06/29/2015       INSTALLED BUILDING PRODUCTS, INC.    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK, NA             TCI CONTRACTING, LLC                METRO
HOME INSULATION, LLC                LKS TRANSPORTATION, LLC               
INSTALLED BUILDING PRODUCTS, LLC                ACCURATE INSULATION LLC         
      INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                IBP TEXAS ASSETS II, LLC               
GARAGE DOOR SYSTEMS , LLC   



--------------------------------------------------------------------------------

Original    20153325304    07/31/2015    07/31/2020    INSTALLED BUILDING
SOLUTIONS II, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA         
   TCI CONTRACTING, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI
COMPANY, LLC                METRO HOME INSULATION, LLC                LKS
TRANSPORTATION, LLC                ACCURATE INSULATION LLC               
INSTALLED BUILDING PRODUCTS, LLC                INSTALLED BUILDING PRODUCTS,
INC.                GARAGE DOOR SYSTEMS, LLC                C.Q. INSULATION,
INC.                BIG CITY INSULATION, INC.    AMENDMENT    20153742714   
08/26/2015          Original    20154403837    09/30/2015    09/30/2020   
SUBURBAN INSULATION, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA   
         INSTALLED BUILDING PRODUCTS, INC.                SPEC 7 INSULATION CO.
, LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC      
         OJ INSULATION, L.P.                MID SOUTH CONSTRUCTION AND BUILDING
PRODUCTS, INC.                INSULVAIL, LLC                IBP TEXAS ASSETS I,
LLC                IBP ASSET, LLC                HINKLE INSULATION & DRYWALL
COMPANY, INCORPORATED                G - T - G, LLC                BRO.KEN DRUM
OF BAKERSFIELD, INC.                BROKEN DRUM INSULATION VISALIA, INC.      
         GARAGE DOOR SYSTEMS, LLC                C.Q. INSULATION, INC.         
      PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC               
INSTALLED BUILDING PRODUCTS II, LLC                TCI CONTRACTING, LLC         
      LKS TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC   
            BIG CITY INSULATION OF IDAHO, INC.                APPLE VALLEY
INSULATION, A BDI COMPANY, INC.   



--------------------------------------------------------------------------------

Original    20155655955    11/30/2015       OJ INSULATION, L.P.    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK, NA             U.S. INSULATION CORP.            
   METRO HOME INSULATION, LLC                INSTALLED BUILDING SOLUTIONS II,
LLC                IBP ASSET, LLC                GARAGE DOOR SYSTEMS, LLC      
         BROKEN DRUM OF BAKERSFIELD, INC.                BIG CITY INSULATION,
INC.                APPLE VALLEY INSULATION, A BDI COMPANY, INC.               
ACCURATE INSULATION LLC                TCI CONTRACTING, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC            
   IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING PRODUCTS, INC.   
Original    20155656144    11/30/2015       GARAGE DOOR SYSTEMS, LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             U.S. INSULATION CORP.
               OJ INSULATION, L.P.                INSTALLED BUILDING PRODUCTS
II, LLC                IBP ASSET, LLC                INSTALLED BUILDING
PRODUCTS, INC.                TCI CONTRACTING, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC            
   IBP TEXAS ASSETS II, LLC    Original    20160527992    01/28/2016   
01/28/2021    TCI CONTRACTING, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK, NA             INSTALLED BUILDING PRODUCTS, INC.               
SUBURBAN INSULATION, INC.                METRO HOME INSULATION, LLC            
   IBP ASSET, LLC                G - T - G, LLC                GARAGE DOOR
SYSTEMS, LLC   



--------------------------------------------------------------------------------

            INSTALLED BUILDING PRODUCTS II, LLC                IBP TEXAS ASSETS
II, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC   
            BROKEN DRUM OF BAKERSFIELD, INC.                IBP TEXAS ASSETS I,
LLC                AMERICAN INSULATION & ENERGY SERVICES, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC    Original
   20161114121    02/24/2016    02/24/2021    OJ INSULATION, L.P.    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             MID SOUTH CONSTRUCTION
AND BUILDING PRODUCTS, INC.                METRO HOME INSULATION, LLC         
      IBP TEXAS ASSETS I, LLC                GOLD STAR INSULATION, L . P .      
         G - T - G, LLC                INSTALLED BUILDING PRODUCTS , INC      
         IBP ASSET, LLC                GARAGE DOOR SYSTEMS , LLC               
TCI CONTRACTING, LLC                LKS TRANSPORTATION, LLC               
INSTALLED BUILDING PRODUCTS , LLC    Original    20163802830    06/24/2016   
06/24/2021    U.S. INSULATION CORP.    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NA             INSTALLED BUILDING PRODUCTS, INC.               
NORTHWEST INSULATION, LLC                LKS TRANSPORTATION, LLC               
INSULVAIL, LLC                INSTALLED BUILDING SOLUTIONS II, LLC            
   GARAGE DOOR SYSTEMS, LLC                BIG CITY INSULATION, INC.            
   PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                BIG CITY
INSULATION OF IDAHO, INC.                ACCURATE INSULATION LLC               
TCI CONTRACTING, LLC                WILSON INSULATION COMPANY, LLC            
   INSTALLED BUILDING PRODUCTS, LLC   



--------------------------------------------------------------------------------

Original    20153814778    08/31/2015       INSTALLED BUILDING PRODUCTS, LLC   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             TCI CONTRACTING,
LLC                MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.         
      MARV’S INSULATION, INC.                LKS TRANSPORTATION, LLC            
   C.Q. INSULATION, INC.                INSTALLED BUILDING PRODUCTS, INC.      
         INSTALLED BUILDING PRODUCTS II, LLC                IBP TEXAS ASSETS II,
LLC                GOLD STAR INSULATION, L.P.    Original    20156270523   
12/24/2015       GOLD STAR INSULATION, L.P.    BB&T EQUIPMENT FINANCE
CORPORATION             INSTALLED BUILDING PRODUCTS, LLC                METRO
HOME INSULATION, LLC    Original    20161114121    02/24/2016    02/24/2021   
OJ INSULATION, L.P.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA         
   MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.                METRO HOME
INSULATION, LLC                IBP TEXAS ASSETS I, LLC                GOLD STAR
INSULATION, L.P.                G - T - G, LLC                INSTALLED BUILDING
PRODUCTS, INC.                IBP ASSET, LLC                GARAGE DOOR SYSTEMS,
LLC                TCI CONTRACTING, LLC                LKS TRANSPORTATION, LLC
               INSTALLED BUILDING PRODUCTS, LLC    Original    150331-1058450   
03/31/2015    03/31/2020    ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK NA             CORNHUSKER INSULATION, LLC                G -
T - G, LLC                IBP ASSET, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.   



--------------------------------------------------------------------------------

            INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL, LLC      
         LKS TRANSPORTATION, LLC                MARV’S INSULATION, INC.         
      MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.                TCI
CONTRACTING, LLC    Original    150930-1247034    09/30/2015    09/30/2020   
APPLE VALLEY INSULATION, A BDI COMPANY, INC.    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK NA             BIG CITY INSULATION OF IDAHO, INC.         
      BROKEN DRUM INSULATION VISALIA, INC.                BROKEN DRUM OF
BAKERSFIELD, INC.                C.Q. INSULATION, INC.                G - T - G,
LLC                GARAGE DOOR SYSTEMS, LLC                HINKLE INSULATION &
DRYWALL COMPANY, INCORPORATED                IBP ASSET, LLC                IBP
TEXAS ASSETS I, LLC                INSTALLED BUILDING PRODUCTS II, LLC         
      INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                INSULVAIL, LLC                LKS TRANSPORTATION,
LLC                MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.         
      OJ INSULATION, L.P.                PACIFIC PARTNERS INSULATION NORTH, A
BDI COMPANY, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI
COMPANY, LLC                SPEC 7 INSULATION CO., LLC                SUBURBAN
INSULATION, INC.                TCI CONTRACTING, LLC    Original   
160128-1256363    01/28/2016    01/28/2021    AMERICAN INSULATION & ENERGY
SERVICES, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA            
BROKEN DRUM OF BAKERSFIELD, INC.                G - T - G, LLC   



--------------------------------------------------------------------------------

            GARAGE DOOR SYSTEMS, LLC                IBP ASSET, LLC            
   IBP TEXAS ASSETS I, LLC                IBP TEXAS ASSETS II, LLC            
   INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING
PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC               
LKS TRANSPORTATION, LLC                METRO HOME INSULATION, LLC               
PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                SUBURBAN
INSULATION, INC.                TCI CONTRACTING, LLC    Original   
160224-1525015    02/24/2016    02/24/2021    G - T - G, LLC    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK NA             GARAGE DOOR SYSTEMS, LLC         
      GOLD STAR INSULATION, L.P.                IBP ASSET, LLC               
IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING PRODUCTS, INC.      
         INSTALLED BUILDING PRODUCTS, LLC                LKS TRANSPORTATION, LLC
               METRO HOME INSULATION, LLC                MID SOUTH CONSTRUCTION
AND BUILDING PRODUCTS, INC.                OJ INSULATION, L.P.               
TCI CONTRACTING, LLC    Original    161018-1037312    10/18/2016    10/18/2021
   ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA   
         C.Q. INSULATION, INC.                G - T - G, LLC               
INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS,
LLC                INSULVAIL, LLC                LKS TRANSPORTATION, LLC      
         MARV’S INSULATION, INC.                METRO HOME INSULATION, LLC      
         TCI CONTRACTING, LLC                U.S. INSULATION CORP.   



--------------------------------------------------------------------------------

Original    161118-1409222    11/18/2016    11/18/2021    AMERICAN INSULATION &
ENERGY SERVICES, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA         
   C.Q. INSULATION, INC.                G - T - G, LLC                IBP ASSET,
LLC                IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC                OJ
INSULATION, L.P.    Original    150031684886    10/01/2015    10/01/2020   
APPLE VALLEY INSULATION, A BDI COMPANY, INC.    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK NA             BIG CITY INSULATION OF IDAHO, INC.         
      BROKEN DRUM INSULATION VISALIA, INC.                BROKEN DRUM OF
BAKERSFIELD, INC.                C.Q. INSULATION, INC.                G - T - G,
LLC                GARAGE DOOR SYSTEMS, LLC                HINKLE INSULATION &
DRYWALL COMPANY, INCORPORATED                IBP ASSET, LLC                IBP
TEXAS ASSETS I, LLC                INSTALLED BUILDING PRODUCTS II, LLC         
      INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                INSULVAIL, LLC                LKS TRANSPORTATION,
LLC                MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.         
      OJ INSULATION, L.P.                PACIFIC PARTNERS INSULATION NORTH, A
BDI COMPANY, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI
COMPANY, LLC                SPEC 7 INSULATION CO., LLC                SUBURBAN
INSULATION, INC.                TCI CONTRACTING, LLC   



--------------------------------------------------------------------------------

Original    150035481310    11/04/2015    11/04/2020    BDI INSULATION OF IDAHO
FALLS, INC.   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            BIG CITY INSULATION, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED
               IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                LKS TRANSPORTATION, LLC                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC                TCI CONTRACTING, LLC      
         WILSON INSULATION COMPANY, LLC    ASSIGNMENT    1600166643   
05/23/2016          Original    150040671448    12/28/2015    12/28/2020   
HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK NA             IBP TEXAS ASSETS I, LLC                IBP
TEXAS ASSETS II, LLC                INSTALLED BUILDING PRODUCTS, INC.         
      INSTALLED BUILDING PRODUCTS, LLC                INSTALLED BUILDING
SOLUTIONS II, LLC                LKS TRANSPORTATION, LLC                OJ
INSULATION, L.P.                PACIFIC PARTNERS INSULATION NORTH, A BDI
COMPANY, LLC                PARKER INSULATION AND BUILDING PRODUCTS, LLC   
Original    150040873987    12/28/2015    12/28/2020    BDI INSULATION OF IDAHO
FALLS, INC.   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            BIG CITY INSULATION, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED
               IBP TEXAS ASSETS I, LLC   



--------------------------------------------------------------------------------

            INSTALLED BUILDING PRODUCTS - PORTLAND, LLC                INSTALLED
BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.      
         INSTALLED BUILDING PRODUCTS, LLC                LKS TRANSPORTATION, LLC
               PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC            
   PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                TCI
CONTRACTING, LLC                WILSON INSULATION COMPANY, LLC    ASSIGNMENT   
1600108792    04/06/2016          Original    160007351871    03/07/2016   
03/07/2021    HINKLE INSULATION & DRYWALL COMPANY, INCORPORATE    BB&T EQUIPMENT
FINANCE CORPORATION Original    160010454405    04/01/2016    04/01/2021    BDI
INSULATION OF IDAHO FALLS, INC.   

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

BANC OF AMERICA LEASING & CAPITAL, LLC

            BIG CITY INSULATION, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED
               IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                LAKESIDE INSULATION, LLC                LKS
TRANSPORTATION, LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI
COMPANY, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY,
LLC                TCI CONTRACTING, LLC                WILSON INSULATION
COMPANY, LLC    ASSIGNMENT    1600166693    05/23/2016          Original   
160041638615    12/27/2016    12/27/2021    ACCURATE INSULATION LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             AMERICAN INSULATION &
ENERGY SERVICES, LLC   



--------------------------------------------------------------------------------

            APPLE VALLEY INSULATION, A BDI COMPANY, INC.                BAYTHERM
INSULATION, LLC                BIG CITY INSULATION OF IDAHO, INC.               
BROKEN DRUM INSULATION VISALIA, INC.                BROKEN DRUM OF BAKERSFIELD,
INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED         
      IBP ASSET, LLC                IBP TEXAS ASSETS I, LLC               
INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL,
LLC                LKS TRANSPORTATION, LLC                MID SOUTH CONSTRUCTION
AND BUILDING PRODUCTS, INC.                NORTHWEST INSULATION, LLC            
   PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                TCI
CONTRACTING, LLC                WILSON INSULATION COMPANY, LLC    Original   
20151341907    03/31/2015    03/31/2020    INSTALLED BUILDING PRODUCTS, LLC   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             TCI CONTRACTING,
LLC                MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.         
      MARV’S INSULATION, INC.                LKS TRANSPORTATION, LLC            
   INSULVAIL, LLC                ACCURATE INSULATION LLC               
INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS II,
LLC                IBP ASSET, LLC                G - T - G, LLC               
CORNHUSKER INSULATION, LLC   



--------------------------------------------------------------------------------

Original    20152046117    05/13/2015    05/13/2020    INSTALLED BUILDING
PRODUCTS, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA            
TCI CONTRACTING, LLC                OJ INSULATION, L.P.                LKS
TRANSPORTATION, LLC                BAYTHERM INSULATION, LLC               
INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS II,
LLC                IBP ASSET, LLC                GARAGE DOOR SYSTEMS, LLC   
Original    20154403837    09/30/2015       SUBURBAN INSULATION, INC.    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             INSTALLED BUILDING
PRODUCTS, INC.                SPEC 7 INSULATION CO. , LLC                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                OJ INSULATION, L.P.
               MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.               
INSULVAIL, LLC                IBP TEXAS ASSETS I, LLC                IBP ASSET,
LLC                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED            
   G - T - G, LLC                BROKEN DRUM OF BAKERSFIELD, INC.               
BROKEN DRUM INSULATION VISALIA, INC.                GARAGE DOOR SYSTEMS, LLC   
            C.Q. INSULATION, INC.                PACIFIC PARTNERS INSULATION
SOUTH, A BDI COMPANY, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            TCI CONTRACTING, LLC                LKS TRANSPORTATION, LLC         
      INSTALLED BUILDING PRODUCTS, LLC                BIG CITY INSULATION OF
IDAHO, INC.                APPLE VALLEY INSULATION, A BDI COMPANY, INC.   
Original    20155655955    11/30/2015       OJ INSULATION, L.P.    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK, NA             U.S. INSULATION CORP.            
   METRO HOME INSULATION, LLC   



--------------------------------------------------------------------------------

            INSTALLED BUILDING SOLUTIONS II, LLC                IBP ASSET, LLC
               GARAGE DOOR SYSTEMS, LLC                BROKEN DRUM OF
BAKERSFIELD, INC.                BIG CITY INSULATION, INC.                APPLE
VALLEY INSULATION, A BDI COMPANY, INC.                ACCURATE INSULATION LLC   
            TCI CONTRACTING, LLC                LKS TRANSPORTATION, LLC         
      INSTALLED BUILDING PRODUCTS, LLC                IBP TEXAS ASSETS I, LLC   
            INSTALLED BUILDING PRODUCTS, INC.    Original    20155656144   
11/30/2015       GARAGE DOOR SYSTEMS, LLC    KEY EQUIPMENT FINANCE, A DIVISION
OF KEYBANK, NA             U.S. INSULATION CORP.                OJ INSULATION,
L.P.                INSTALLED BUILDING PRODUCTS II, LLC                IBP
ASSET, LLC                INSTALLED BUILDING PRODUCTS, INC.                TCI
CONTRACTING, LLC                LKS TRANSPORTATION, LLC                INSTALLED
BUILDING PRODUCTS, LLC                IBP TEXAS ASSETS II, LLC    Original   
20160527992    01/28/2016    01/28/2021    TCI CONTRACTING, LLC    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK, NA             INSTALLED BUILDING PRODUCTS, INC.
               SUBURBAN INSULATION, INC.                METRO HOME INSULATION,
LLC                IBP ASSET, LLC                G - T - G, LLC               
GARAGE DOOR SYSTEMS, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            IBP TEXAS ASSETS II, LLC                PACIFIC PARTNERS INSULATION
SOUTH, A BDI COMPANY, LLC                BROKEN DRUM OF BAKERSFIELD, INC.      
         IBP TEXAS ASSETS I, LLC   



--------------------------------------------------------------------------------

            AMERICAN INSULATION & ENERGY SERVICES, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC    Original
   20161114121    02/24/2016       OJ INSULATION, L . P .    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK, NA             MID SOUTH CONSTRUCTION AND
BUILDING PRODUCTS, INC.                METRO HOME INSULATION, LLC               
IBP TEXAS ASSETS I, LLC                GOLD STAR INSULATION, L . P .            
   G - T - G, LLC                INSTALLED BUILDING PRODUCTS, INC.            
   IBP ASSET, LLC                GARAGE DOOR SYSTEMS, LLC                TCI
CONTRACTING, LLC                LKS TRANSPORTATION, LLC                INSTALLED
BUILDING PRODUCTS, LLC    Original    20162502399    04/27/2016    04/27/2021   
BIG CITY INSULATION OF IDAHO, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NA             MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.      
         PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC               
PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                INSTALLED
BUILDING SOLUTIONS II, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                METRO HOME
INSULATION, LLC                IBP ASSET, LLC                LKS TRANSPORTATION,
LLC                TCI CONTRACTING, LLC                NORTHWEST INSULATION, LLC
               INSTALLED BUILDING PRODUCTS, LLC    Original    20162811022   
05/11/2016       IBP ASSET, LLC    BANC OF AMERICA LEASING & CAPITAL, LLC      
      INSTALLED BUILDING PRODUCTS, LLC   



--------------------------------------------------------------------------------

Original    20164994768    08/17/2016    08/17/2021    U.S. INSULATION CORP.   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             METRO HOME
INSULATION, LLC                INSTALLED BUILDING PRODUCTS, LLC               
INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS,
INC.                LKS TRANSPORTATION, LLC                ACCURATE INSULATION
LLC                TCI CONTRACTING, LLC                IBP ASSET, LLC   
Original    20167161886    11/18/2016       AMERICAN INSULATION & ENERGY
SERVICES, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             OJ
INSULATION, L.P.                IBP TEXAS ASSETS I, LLC                IBP
ASSET, LLC                INSTALLED BUILDING PRODUCTS, INC.                G - T
- G, LLC                C.Q. INSULATION, INC.                INSTALLED BUILDING
PRODUCTS, LLC    Original    20167984394    12/23/2016       WILSON INSULATION
COMPANY, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA            
INSTALLED BUILDING PRODUCTS, INC.                PACIFIC PARTNERS INSULATION
NORTH, A BDI COMPANY, LLC                NORTHWEST INSULATION, LLC            
   MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.                INSULVAIL,
LLC                INSTALLED BUILDING PRODUCTS II, LLC                IBP TEXAS
ASSETS I, LLC                IBP ASSET, LLC                HINKLE INSULATION &
DRYWALL COMPANY, INCORPORATED                BROKEN DRUM OF BAKERSFIELD, INC.   
            BROKEN DRUM INSULATION VISALIA, INC.                BIG CITY
INSULATION OF IDAHO, INC.                BAYTHERM INSULATION, LLC               
APPLE VALLEY INSULATION, A BDI COMPANY, INC.   



--------------------------------------------------------------------------------

            AMERICAN INSULATION & ENERGY SERVICES, LLC                INSTALLED
BUILDING PRODUCTS, LLC                LKS TRANSPORTATION, LLC               
ACCURATE INSULATION LLC                TCI CONTRACTING, LLC    Original   
20144990529    12/03/2014       IBP TEXAS ASSETS I, LLC    TOYOTA MOTOR CREDIT
CORPORATION Original    20154403837    09/30/2015       SUBURBAN INSULATION,
INC.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             INSTALLED
BUILDING PRODUCTS, INC.                SPEC 7 INSULATION CO., LLC               
PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                OJ
INSULATION, L.P.                MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS,
INC.                INSULVAIL, LLC                IBP TEXAS ASSETS I, LLC      
         IBP ASSET, LLC                HINKLE INSULATION & DRYWALL COMPANY,
INCORPORATED                G - T - G, LLC                BROKEN DRUM OF
BAKERSFIELD, INC.                BROKEN DRUM INSULATION VISALIA, INC.         
      GARAGE DOOR SYSTEMS, LLC                C.Q. INSULATION, INC.            
   PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC               
INSTALLED BUILDING PRODUCTS II, LLC                TCI CONTRACTING, LLC         
      LKS TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC   
            BIG CITY INSULATION OF IDAHO, INC.                APPLE VALLEY
INSULATION, A BDI COMPANY, INC.   



--------------------------------------------------------------------------------

Original    20155080394    11/02/2015    11/02/2020    BDI INSULATION OF IDAHO
FALLS, INC.   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            INSTALLED BUILDING PRODUCTS, INC.                BIG CITY
INSULATION, INC.                BROKEN DRUM INSULATION VISALIA, INC.            
   HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED                IBP TEXAS
ASSETS I, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY,
LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC      
         WILSON INSULATION COMPANY, LLC                TCI CONTRACTING, LLC   
            LKS TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS -
PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC               
INSTALLED BUILDING PRODUCTS, LLC    ASSIGNMENT    20163071717    05/23/2016   
      Original    20155655955    11/30/2015    11/30/2020    OJ INSULATION, L.P.
   KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             U.S. INSULATION
CORP.                METRO HOME INSULATION, LLC                INSTALLED
BUILDING SOLUTIONS II, LLC                IBP ASSET, LLC                GARAGE
DOOR SYSTEMS, LLC                BROKEN DRUM OF BAKERSFIELD, INC.               
BIG CITY INSULATION, INC.                APPLE VALLEY INSULATION, A BDI COMPANY,
INC.                ACCURATE INSULATION LLC                TCI CONTRACTING, LLC
               LKS TRANSPORTATION, LLC                INSTALLED BUILDING
PRODUCTS, LLC                IBP TEXAS ASSETS I, LLC                INSTALLED
BUILDING PRODUCTS, INC.    Original    20156214331    12/22/2015       OJ
INSULATION, L.P.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA            
PARKER INSULATION AND BUILDING PRODUCTS, LLC                INSTALLED BUILDING
SOLUTIONS II, LLC                IBP TEXAS ASSETS II, LLC   



--------------------------------------------------------------------------------

            PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC               
INSTALLED BUILDING PRODUCTS, INC.                IBP TEXAS ASSETS I, LLC      
         HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC    Original
   20156222771    12/22/2015    12/22/2020    BDI INSULATION OF IDAHO FALLS,
INC.   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            INSTALLED BUILDING PRODUCTS, INC.                BIG CITY
INSULATION, INC.                BROKEN DRUM INSULATION VISALIA, INC.            
   HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED                IBP TEXAS
ASSETS I, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY,
LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC      
         WILSON INSULATION COMPANY, LLC                TCI CONTRACTING, LLC   
            LKS TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS -
PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC               
INSTALLED BUILDING PRODUCTS, LLC    ASSIGNMENT    20162070454    04/07/2016   
      Original    20160527992    01/28/2016       TCI CONTRACTING, LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             INSTALLED BUILDING
PRODUCTS, INC.                SUBURBAN INSULATION, INC.                METRO
HOME INSULATION, LLC                IBP ASSET, LLC                G - T - G, LLC
               GARAGE DOOR SYSTEMS, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                IBP TEXAS ASSETS II, LLC                PACIFIC
PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC   



--------------------------------------------------------------------------------

            BROKEN DRUM OF BAKERSFIELD, INC.                IBP TEXAS ASSETS I,
LLC                AMERICAN INSULATION & ENERGY SERVICES, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC    Original
   20161114121    02/24/2016       OJ INSULATION, L.P.    KEY EQUIPMENT FINANCE,
A DIVISION OF KEYBANK, NA             MID SOUTH CONSTRUCTION AND BUILDING
PRODUCTS, INC.                METRO HOME INSULATION, LLC                IBP
TEXAS ASSETS I, LLC                GOLD STAR INSULATION, L.P.                G -
T - G, LLC                INSTALLED BUILDING PRODUCTS, INC.                IBP
ASSET, LLC                GARAGE DOOR SYSTEMS, LLC                TCI
CONTRACTING, LLC                LKS TRANSPORTATION, LLC                INSTALLED
BUILDING PRODUCTS, LLC    Original    20161325248    03/04/2016    03/04/2021   
IBP TEXAS ASSETS I, LLC    BB&T EQUIPMENT FINANCE CORPORATION            
INSTALLED BUILDING PRODUCTS, LLC                INSTALLED BUILDING PRODUCTS II,
LLC    Original    20161872009    03/30/2016    03/30/2021    METRO HOME
INSULATION, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA            
PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC
PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                BROKEN DRUM INSULATION VISALIA, INC.   
            BIG CITY INSULATION OF IDAHO, INC.                INSTALLED BUILDING
PRODUCTS, INC.                IBP TEXAS ASSETS I, LLC                ACCURATE
INSULATION LLC                TCI CONTRACTING, LLC                PEG, LLC      
         INSTALLED BUILDING PRODUCTS, LLC   



--------------------------------------------------------------------------------

Original    20161901147    03/31/2016    03/31/2021    LAKESIDE INSULATION, LLC
  

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            INSTALLED BUILDING PRODUCTS, INC.                BDI INSULATION OF
IDAHO FALLS, INC.                BIG CITY INSULATION, INC.               
BRO.KEN DRUM INSULATION VISALIA, INC.                HINKLE INSULATION & DRYWALL
COMPANY, INCORPORATED                IBP TEXAS ASSETS I, LLC               
PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                WILSON INSULATION
COMPANY, LLC                TCI CONTRACTING, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS - PORTLAND, LLC
               INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED
BUILDING PRODUCTS, LLC    ASSIGNMENT    20163072350    05/23/2016         
Original    20163272588    06/01/2016       IBP TEXAS ASSETS I, LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             C.Q. INSULATION, INC.   
            OJ INSULATION, L.P.                INSTALLED BUILDING PRODUCTS, INC.
               LKS TRANSPORTATION, LLC                INSTALLED BUILDING
PRODUCTS, LLC    Original    20164373609    07/20/2016    07/20/2021    ACCURATE
INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA            
U.S. INSULATION CORP.                LKS TRANSPORTATION, LLC               
INSTALLED BUILDING PRODUCTS, INC.                TCI CONTRACTING, LLC         
      IBP TEXAS ASSETS I, LLC   



--------------------------------------------------------------------------------

Original    20167161886    11/18/2016    11/18/2021    AMERICAN INSULATION &
ENERGY SERVICES, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA         
   OJ INSULATION, L.P.                IBP TEXAS ASSETS I, LLC                IBP
ASSET, LLC                INSTALLED BUILDING PRODUCTS, INC.                G - T
- G, LLC                C.Q. INSULATION, INC.                INSTALLED BUILDING
PRODUCTS, LLC    Original    20167984394    12/23/2016    12/23/2021    WILSON
INSULATION COMPANY, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA      
      INSTALLED BUILDING PRODUCTS, INC.                PACIFIC PARTNERS
INSULATION NORTH, A BDI COMPANY, LLC                NORTHWEST INSULATION, LLC   
            MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.               
INSULVAIL, LLC                INSTALLED BUILDING PRODUCTS II, LLC               
IBP TEXAS ASSETS I, LLC                IBP ASSET, LLC                HINKLE
INSULATION & DRYWALL COMPANY, INCORPORATED                BROKEN DRUM OF
BAKERSFIELD, INC.                BROKEN DRUM INSULATION VISALIA, INC.         
      BIG CITY INSULATION OF IDAHO, INC.                BAYTHERM INSULATION, LLC
               APPLE VALLEY INSULATION, A BDI COMPANY, INC.               
AMERICAN INSULATION & ENERGY SERVICES, LLC                INSTALLED BUILDING
PRODUCTS, LLC                LKS TRANSPORTATION, LLC                ACCURATE
INSULATION LLC                TCI CONTRACTING, LLC    Original    20170572443   
01/26/2017    01/26/2022    INSTALLED BUILDING PRODUCTS II, LLC    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK NA             SUBURBAN INSULATION, INC.         
      PEG, LLC                MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.
               INSTALLED BUILDING PRODUCTS, INC.   



--------------------------------------------------------------------------------

            IBP TEXAS ASSETS I, LLC                BDI INSULATION OF SALT LAKE,
L.L.C.                LKS TRANSPORTATION, LLC                ACCURATE INSULATION
OF UPPER MARLBORO, LLC    Original    20171220604    02/23/2017       BIG CITY
INSULATION, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA            
INSTALLED BUILDING SOLUTIONS II, LLC                IBP TEXAS ASSETS I, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                LKS TRANSPORTATION,
LLC                ALL CONSTRUCTION SERVICES, LLC    Original    20171351359   
02/28/2017    02/28/2022    IBP TEXAS ASSETS I, LLC    BB&T EQUIPMENT FINANCE
CORPORATION             INSTALLED BUILDING PRODUCTS, INC.    Original   
20151123784    03/17/2015       INSULVAIL, LLC    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK, NA             TCI CONTRACTING, LLC                OJ
INSULATION, L.P.                LKS TRANSPORTATION, LLC                ACCURATE
INSULATION LLC                INSTALLED BUILDING PRODUCTS, LLC               
INSTALLED BUILDING PRODUCTS, INC.                IBP TEXAS ASSETS II, LLC   
Original    20152778743    06/29/2015       INSTALLED BUILDING PRODUCTS, INC.   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             TCI CONTRACTING,
LLC                METRO HOME INSULATION, LLC                LKS TRANSPORTATION,
LLC                INSTALLED BUILDING PRODUCTS, LLC                ACCURATE
INSULATION LLC                INSTALLED BUILDING PRODUCTS II, LLC               
INSTALLED BUILDING PRODUCTS - PORTLAND, LLC                IBP TEXAS ASSETS II,
LLC                GARAGE DOOR SYSTEMS , LLC   



--------------------------------------------------------------------------------

Original    20153814778    08/31/2015       INSTALLED BUILDING PRODUCTS, LLC   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             TCI CONTRACTING,
LLC                MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.         
      MARV’S INSULATION, INC.                LKS TRANSPORTATION, LLC            
   C.Q. INSULATION, INC.                INSTALLED BUILDING PRODUCTS, INC.      
         INSTALLED BUILDING PRODUCTS II, LLC                IBP TEXAS ASSETS II,
LLC                GOLD STAR INSULATION, L.P.    Original    20155656144   
11/30/2015    11/30/2020    GARAGE DOOR SYSTEMS, LLC    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK, NA             U.S. INSULATION CORP.                OJ
INSULATION, L.P.                INSTALLED BUILDING PRODUCTS II, LLC            
   IBP ASSET, LLC                INSTALLED BUILDING PRODUCTS, INC.            
   TCI CONTRACTING, LLC                LKS TRANSPORTATION, LLC               
INSTALLED BUILDING PRODUCTS, LLC                IBP TEXAS ASSETS II, LLC   
Original    20156214331    12/22/2015       OJ INSULATION, L.P.    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK, NA             PARKER INSULATION AND BUILDING
PRODUCTS, LLC                INSTALLED BUILDING SOLUTIONS II, LLC               
IBP TEXAS ASSETS II, LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI
COMPANY, LLC                INSTALLED BUILDING PRODUCTS, INC.                IBP
TEXAS ASSETS I, LLC                HINKLE INSULATION & DRYWALL COMPANY,
INCORPORATED                LKS TRANSPORTATION, LLC                INSTALLED
BUILDING PRODUCTS, LLC    Original    20160527992    01/28/2016    01/28/2021   
TCI CONTRACTING, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA      
      INSTALLED BUILDING PRODUCTS, INC.                SUBURBAN INSULATION, INC.
  



--------------------------------------------------------------------------------

            METRO HOME INSULATION, LLC                IBP ASSET, LLC            
   G - T - G, LLC                GARAGE DOOR SYSTEMS, LLC               
INSTALLED BUILDING PRODUCTS II, LLC                IBP TEXAS ASSETS II, LLC   
            PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC               
BROKEN DRUM OF BAKERSFIELD, INC.                IBP TEXAS ASSETS I, LLC         
      AMERICAN INSULATION & ENERGY SERVICES, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC    Original
   20121832213    05/11/2012    05/11/2017    INSTALLED BUILDING PRODUCTS, LLC
   WELLS FARGO BANK N .A. Original    20123670256    09/24/2012    09/24/2017   
INSTALLED BUILDING PRODUCTS LLC.    JX FINANCIAL INC. Original    20123671874   
09/24/2012    09/24/2017    INSTALLED BUILDING PRODUCTS LLC    JX FINANCIAL INC.
Original    20123674753    09/24/2012    09/24/2017    INSTALLED BUILDING
PRODUCTS LLC.    JX FINANCIAL INC. Original    20124132314    10/25/2012   
10/25/2017    INSTALLED BUILDING PRODUCTS LLC   

BMO HARRIS BANK, NA

SOUTHGATE CAPITAL, LLC

               Original    20124132744    10/25/2012    10/25/2017    INSTALLED
BUILDING PRODUCTS LLC   

BMO HARRIS BANK, NA

SOUTHGATE CAPITAL, LLC

               Original    20124453363    11/19/2012    11/19/2017    INSTALLED
BUILDING PRODUCTS LLC.    JX FINANCIAL INC. Original    20124454270   
11/19/2012    11/19/2017    INSTALLED BUILDING PRODUCTS LLC.    JX FINANCIAL
INC. Original    20130113101    01/09/2013    01/09/2018    INSTALLED BUILDING
PRODUCTS LLC.    JX FINANCIAL INC. Original    20130354465    01/28/2013   
01/28/2018    INSTALLED BUILDING PRODUCTS LLC    JX FINANCIAL INC.



--------------------------------------------------------------------------------

Original    20130618448    02/15/2013    02/15/2018    INSTALLED BUILDING
PRODUCTS LLC    JX FINANCIAL INC. Original    20131043422    03/19/2013   
03/19/2018    INSTALLED BUILDING PRODUCTS, LLC   

ASSOCIATED BANK

COMMERCIAL FLEET CAPITAL LLC

               AMENDMENT    20152338530    06/02/2015          Original   
20131889394    05/06/2013    05/06/2018    INSTALLED BUILDING PRODUCTS LLC   
TOYOTA MOTOR CREDIT CORPORATION Original    20131960237    05/22/2013   
05/22/2018    INSTALLED BUILDING PRODUCTS, LLC.    JX FINANCIAL, INC. Original
   20131960799       01/01/2012    INSTALLED BUILDING PRODUCTS, LLC.    JX
FINANCIAL, INC. Original    20132371871    06/20/2013    06/20/2018    INSTALLED
BUILDING PRODUCTS, LLC    JX FINANCIAL, INC. Original    20132387497   
06/21/2013    06/21/2018    INSTALLED BUILDING PRODUCTS , LLC    JX FINANCIAL
INC Original    20132388248    06/21/2013    06/21/2018    INSTALLED BUILDING
PRODUCTS, LLC    JX FINANCIAL INC Original    20133221851    08/16/2013   
08/16/2018    INSTALLED BUILDING PRODUCTS, LLC    JX FINANCIAL INC Original   
20134440351    11/07/2013    11/07/2018    INSTALLED BUILDING PRODUCTS, LLC   
TOYOTA MOTOR CREDIT CORPORATION Original    20140069740    01/07/2014   
01/07/2019    INSTALLED BUILDING PRODUCTS, LLC    JX FINANCIAL INC Original   
20140956623    03/12/2014    03/12/2019    INSTALLED BUILDING PRODUCTS, LLC   
JX FINANCIAL INC Original    20141406727    04/09/2014    04/09/2019   
INSTALLED BUILDING PRODUCTS, LLC    TOYOTA MATERIAL HANDLING, U.S.A., INC.
Original    20142269900    06/11/2014    06/11/2019    INSTALLED BUILDING
PRODUCTS, LLC   

BMO HARRIS BANK, NA

SOUTHGATE CAPITAL, LLC

               Original    20142962504    07/25/2014    07/25/2019    INSTALLED
BUILDING PRODUCTS, LLC   

BMO HARRIS BANK, NA

SOUTHGATE CAPITAL, LLC

               Original    20142962686    07/25/2014    07/25/2019    INSTALLED
BUILDING PRODUCTS, LLC   

BMO HARRIS BANK, NA

SOUTHGATE CAPITAL, LLC

              



--------------------------------------------------------------------------------

Original    20142963403    07/25/2014    07/25/2019    INSTALLED BUILDING
PRODUCTS, LLC   

BMO HARRIS BANK, NA

SOUTHGATE CAPITAL, LLC

               Original    20144493631    10/29/2014    10/29/2019    INSTALLED
BUILDING PRODUCTS LLC    TOYOTA MOTOR CREDIT CORPORATION Original    20144584132
   11/13/2014    11/13/2019    INSTALLED BUILDING PRODUCTS, LLC   

ASSOCIATED BANK, NA

COMMERCIAL FLEET CAPITAL LLC

               AMENDMENT    20152333994    06/02/2015          Original   
20151123784    03/17/2015       INSULVAIL, LLC    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK, NA             TCI CONTRACTING, LLC                OJ
INSULATION, L.P.                LKS TRANSPORTATION, LLC                ACCURATE
INSULATION LLC                INSTALLED BUILDING PRODUCTS, LLC               
INSTALLED BUILDING PRODUCTS, INC.                IBP TEXAS ASSETS II, LLC   
Original    20151341907    03/31/2015    03/31/2020    INSTALLED BUILDING
PRODUCTS, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA            
TCI CONTRACTING, LLC                MID SOUTH CONSTRUCTION AND BUILDING
PRODUCTS, INC.                MARV’S INSULATION, INC.                LKS
TRANSPORTATION, LLC                INSULVAIL, LLC                ACCURATE
INSULATION LLC                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS II, LLC                IBP ASSET, LLC               
G - T - G, LLC                CORNHUSKER INSULATION, LLC    Original   
20152046117    05/13/2015    05/13/2020    INSTALLED BUILDING PRODUCTS, LLC   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             TCI CONTRACTING,
LLC                OJ INSULATION, L.P.                LKS TRANSPORTATION, LLC   



--------------------------------------------------------------------------------

            BAYTHERM INSULATION, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS II, LLC                IBP
ASSET, LLC                GARAGE DOOR SYSTEMS, LLC    Original    20152778743   
06/29/2015    06/29/2020    INSTALLED BUILDING PRODUCTS, INC.    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK, NA             TCI CONTRACTING, LLC            
   METRO HOME INSULATION, LLC                LKS TRANSPORTATION, LLC            
   INSTALLED BUILDING PRODUCTS, LLC                ACCURATE INSULATION LLC      
         INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                IBP TEXAS ASSETS II, LLC               
GARAGE DOOR SYSTEMS, LLC    Original    20153325304    07/31/2015    07/31/2020
   INSTALLED BUILDING SOLUTIONS II, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK, NA             TCI CONTRACTING, LLC                PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC                METRO HOME INSULATION, LLC
               LKS TRANSPORTATION, LLC                ACCURATE INSULATION LLC   
            INSTALLED BUILDING PRODUCTS, LLC                INSTALLED BUILDING
PRODUCTS, INC.                GARAGE DOOR SYSTEMS, LLC                C.Q.
INSULATION, INC.                BIG CITY INSULATION, INC.    AMENDMENT   
20153742714    08/26/2015          Original    20153814778    08/31/2015   
08/31/2020    INSTALLED BUILDING PRODUCTS, LLC    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK, NA             TCI CONTRACTING, LLC                MID
SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.                MARV’S INSULATION,
INC.                LKS TRANSPORTATION, LLC   



--------------------------------------------------------------------------------

            C.Q. INSULATION, INC.                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS II, LLC                IBP TEXAS
ASSETS II, LLC                GOLD STAR INSULATION, L.P.    Original   
20154403837    09/30/2015    09/30/2020    SUBURBAN INSULATION, INC.    KEY
EQUIPMENT FINANCE, A DIVISION OF .KEYBANK, NA             INSTALLED BUILDING
PRODUCTS, INC.                SPEC 7 INSULATION CO. , LLC                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                OJ INSULATION, L.P.
               MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.               
INSULVAIL, LLC                IBP TEXAS ASSETS I, LLC                IBP ASSET,
LLC                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED            
   G - T - G, LLC                BROKEN DRUM OF BAKERSFIELD, INC.               
BROKEN DRUM INSULATION VISALIA, INC.                GARAGE DOOR SYSTEMS, LLC   
            C.Q. INSULATION, INC.                PACIFIC PARTNERS INSULATION
SOUTH, A BDI COMPANY, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            TCI CONTRACTING, LLC                LKS TRANSPORTATION, LLC         
      INSTALLED BUILDING PRODUCTS, LLC                BIG CITY INSULATION OF
IDAHO, INC.                APPLE VALLEY INSULATION, A BDI COMPANY, INC.   
Original    20155080394    11/02/2015    11/02/2020    BDI INSULATION OF IDAHO
FALLS, INC.   

BANC OF AMERICA LEASING & CAPITAL, LLC    

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            INSTALLED BUILDING PRODUCTS, INC.                BIG CITY
INSULATION, INC.                BROKEN DRUM INSULATION VISALIA, INC.            
   HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED   



--------------------------------------------------------------------------------

            IBP TEXAS ASSETS I, LLC                PACIFIC PARTNERS INSULATION
SOUTH, A BDI COMPANY, LLC                PACIFIC PARTNERS INSULATION NORTH, A
BDI COMPANY, LLC                WILSON INSULATION COMPANY, LLC               
TCI CONTRACTING, LLC                LKS TRANSPORTATION, LLC               
INSTALLED BUILDING PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, LLC    ASSIGNMENT
   20163071717    05/23/2016          Original    20155655955    11/30/2015   
11/30/2020    OJ INSULATION, L.P.    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK, NA             U.S. INSULATION CORP.                METRO HOME
INSULATION, LLC                INSTALLED BUILDING SOLUTIONS II, LLC            
   IBP ASSET, LLC                GARAGE DOOR SYSTEMS, LLC                BROKEN
DRUM OF BAKERSFIELD, INC.                BIG CITY INSULATION, INC.            
   APPLE VALLEY INSULATION, A BDI COMPANY, INC.                ACCURATE
INSULATION LLC                TCI CONTRACTING, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC            
   IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING PRODUCTS, INC.   
Original    20155656144    11/30/2015    11/30/2020    GARAGE DOOR SYSTEMS, LLC
   KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             U.S. INSULATION
CORP.                OJ INSULATION, L.P.                INSTALLED BUILDING
PRODUCTS II, LLC                IBP ASSET, LLC                INSTALLED BUILDING
PRODUCTS, INC.                TCI CONTRACTING, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC            
   IBP TEXAS ASSETS II, LLC   



--------------------------------------------------------------------------------

Original    20156214331    12/22/2015    12/22/2020    OJ INSULATION, L.P.   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             PARKER INSULATION
AND BUILDING PRODUCTS, LLC                INSTALLED BUILDING SOLUTIONS II, LLC
               IBP TEXAS ASSETS II, LLC                PACIFIC PARTNERS
INSULATION NORTH, A BDI COMPANY, LLC                INSTALLED BUILDING PRODUCTS,
INC.                IBP TEXAS ASSETS I, LLC                HINKLE INSULATION &
DRYWALL COMPANY, INCORPORATED                LKS TRANSPORTATION, LLC            
   INSTALLED BUILDING PRODUCTS, LLC    Original    20156222771    12/22/2015   
12/22/2020    BDI INSULATION OF IDAHO FALLS, INC.   

BANC OF AMERICA LEASING & CAPITAL, LLC    

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            INSTALLED BUILDING PRODUCTS, INC.                BIG CITY
INSULATION, INC.                BROKEN DRUM INSULATION VISALIA, INC.            
   HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED                IBP TEXAS
ASSETS I, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY,
LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC      
         WILSON INSULATION COMPANY, LLC                TCI CONTRACTING, LLC   
            LKS TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS -
PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC               
INSTALLED BUILDING PRODUCTS, LLC    ASSIGNMENT    20162070454    04/07/2016   
      Original    20156270523    12/24/2015    12/24/2020    GOLD STAR
INSULATION, L.P.    BB&T EQUIPMENT FINANCE CORPORATION             INSTALLED
BUILDING PRODUCTS, LLC                METRO HOME INSULATION, LLC   



--------------------------------------------------------------------------------

Original    20160527992    01/28/2016    01/28/2021    TCI CONTRACTING, LLC   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             INSTALLED BUILDING
PRODUCTS, INC.                SUBURBAN INSULATION, INC.                METRO
HOME INSULATION, LLC                IBP ASSET, LLC                G - T - G, LLC
               GARAGE DOOR SYSTEMS, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                IBP TEXAS ASSETS II, LLC                PACIFIC
PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                BROKEN DRUM OF
BAKERSFIELD, INC.                IBP TEXAS ASSETS I, LLC                AMERICAN
INSULATION & ENERGY SERVICES, LLC                LKS TRANSPORTATION, LLC      
         INSTALLED BUILDING PRODUCTS, LLC    Original    20161114121   
02/24/2016    02/24/2021    OJ INSULATION, L.P.    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK, NA             MID SOUTH CONSTRUCTION AND BUILDING
PRODUCTS, INC.                METRO HOME INSULATION, LLC                IBP
TEXAS ASSETS I, LLC                GOLD STAR INSULATION, L.P.                G -
T - G, LLC                INSTALLED BUILDING PRODUCTS, INC.                IBP
ASSET, LLC                GARAGE DOOR SYSTEMS, LLC                TCI
CONTRACTING, LLC                LKS TRANSPORTATION, LLC                INSTALLED
BUILDING PRODUCTS, LLC    Original    20161325248    03/04/2016    03/04/2021   
IBP TEXAS ASSETS I, LLC    BB&T EQUIPMENT FINANCE CORPORATION            
INSTALLED BUILDING PRODUCTS, LLC                INSTALLED BUILDING PRODUCTS II,
LLC   



--------------------------------------------------------------------------------

Original    20161872009    03/30/2016    03/30/2021    METRO HOME INSULATION,
LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC                INSTALLED BUILDING PRODUCTS
- PORTLAND, LLC                BROKEN DRUM INSULATION VISALIA, INC.            
   BIG CITY INSULATION OF IDAHO, INC.                INSTALLED BUILDING
PRODUCTS, INC.                IBP TEXAS ASSETS I, LLC                ACCURATE
INSULATION LLC                TCI CONTRACTING, LLC                PEG, LLC      
         INSTALLED BUILDING PRODUCTS, LLC    Original    20161901147   
03/31/2016    03/31/2021    LAKESIDE INSULATION, LLC   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            INSTALLED BUILDING PRODUCTS, INC.                BDI INSULATION OF
IDAHO FALLS, INC.                BIG CITY INSULATION, INC.                BROKEN
DRUM INSULATION VISALIA, INC.                HINKLE INSULATION & DRYWALL
COMPANY, INCORPORATED                IBP TEXAS ASSETS I, LLC               
PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                WILSON INSULATION
COMPANY, LLC                TCI CONTRACTING, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS - PORTLAND, LLC
               INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED
BUILDING PRODUCTS, LLC    ASSIGNMENT    20163072350    05/23/2016         
Original    20162502399    04/27/2016    04/27/2021    BIG CITY INSULATION OF
IDAHO, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             MID
SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.                PACIFIC PARTNERS
INSULATION NORTH, A BDI COMPANY, LLC   



--------------------------------------------------------------------------------

            PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC               
INSTALLED BUILDING SOLUTIONS II, LLC                INSTALLED BUILDING PRODUCTS
II, LLC                INSTALLED BUILDING PRODUCTS, INC.                METRO
HOME INSULATION, LLC                IBP ASSET, LLC                LKS
TRANSPORTATION, LLC ADDED 4-2 7-16 SUITE 5                TCI CONTRACTING, LLC
               NORTHWEST INSULATION, LLC                INSTALLED BUILDING
PRODUCTS, LLC    Original    20162811022    05/11/2016    05/11/2021    IBP
ASSET, LLC    BANC OF AMERICA LEASING & CAPITAL, LLC             INSTALLED
BUILDING PRODUCTS, LLC    Original    20163241898    05/31/2016    05/31/2021   
LKS TRANSPORTATION, LLC    BANC OF AMERICA LEASING & CAPITAL, LLC            
INSTALLED BUILDING PRODUCTS, LLC    Original    20163272588    06/01/2016   
06/01/2021    IBP TEXAS ASSETS I, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NA             C.Q. INSULATION, INC.                OJ INSULATION, L.P.
               INSTALLED BUILDING PRODUCTS, INC.                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC    Original
   20163802830    06/24/2016    06/24/2021    U.S. INSULATION CORP.    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             INSTALLED BUILDING
PRODUCTS, INC .                NORTHWEST INSULATION, LLC                LKS
TRANSPORTATION, LLC                INSULVAIL, LLC                INSTALLED
BUILDING SOLUTIONS II, LLC                GARAGE DOOR SYSTEMS, LLC            
   BIG CITY INSULATION, INC .                PACIFIC PARTNERS INSULATION NORTH,
A BDI COMPANY, LLC                BIG CITY INSULATION OF IDAHO, INC.            
   ACCURATE INSULATION LLC   



--------------------------------------------------------------------------------

            TCI CONTRACTING, LLC                WILSON INSULATION COMPANY, LLC
               INSTALLED BUILDING PRODUCTS, LLC    Original    20163920087   
06/29/2016    06/29/2021    OJ INSULATION, L.P.    BB&T EQUIPMENT FINANCE
CORPORATION             INSTALLED BUILDING PRODUCTS, LLC               
CORNHUSKER INSULATION, LLC    Original    20164373609    07/20/2016   
07/20/2021    ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NA             U.S. INSULATION CORP.                LKS TRANSPORTATION,
LLC                INSTALLED BUILDING PRODUCTS, INC.                TCI
CONTRACTING, LLC                IBP TEXAS ASSETS I, LLC    Original   
20164994768    08/17/2016    08/17/2021    U.S. INSULATION CORP.    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             METRO HOME INSULATION,
LLC                INSTALLED BUILDING PRODUCTS, LLC                INSTALLED
BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.      
         LKS TRANSPORTATION, LLC                ACCURATE INSULATION LLC         
      TCI CONTRACTING, LLC                IBP ASSET, LLC    Original   
20165056740    08/19/2016    08/19/2021    CORNHUSKER INSULATION, LLC    BB&T
EQUIPMENT FINANCE CORPORATION             INSTALLED BUILDING PRODUCTS, LLC   
Original    20165224694    08/26/2016    08/26/2021    BIG CITY INSULATION, INC.
   BB&T EQUIPMENT FINANCE CORPORATION             INSTALLED BUILDING PRODUCTS,
LLC    Original    20165250830    08/29/2016    08/29/2021    INSTALLED BUILDING
PRODUCTS, LLC    BB&T EQUIPMENT FINANCE CORPORATION Original    20165912355   
09/27/2016    09/27/2021    LKS TRANSPORTATION, LLC    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK NA             INSTALLED BUILDING PRODUCTS, LLC            
   U.S. INSULATION CORP.                INSTALLED BUILDING PRODUCTS, INC.      
         ACCURATE INSULATION LLC                TCI CONTRACTING, LLC   



--------------------------------------------------------------------------------

Original    20166394850    10/18/2016    10/18/2021    C.Q. INSULATION, INC.   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             METRO HOME
INSULATION, LLC                MARV’S INSULATION, INC.                INSULVAIL,
LLC                G - T - G, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS, LLC                U. S .
INSULATION CORP .                LKS TRANSPORTATION, LLC                ACCURATE
INSULATION LLC                TCI CONTRACTING, LLC    Original    20167161886   
11/18/2016    11/18/2021    AMERICAN INSULATION & ENERGY SERVICES, LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             OJ INSULATION, L.P.   
            IBP TEXAS ASSETS I, LLC                IBP ASSET, LLC               
INSTALLED BUILDING PRODUCTS, INC.                G - T - G, LLC               
C.Q. INSULATION, INC.                INSTALLED BUILDING PRODUCTS, LLC   
Original    20167232372    11/22/2016    11/22/2021    TCI CONTRACTING, LLC   
BB&T EQUIPMENT FINANCE CORPORATION             INSTALLED BUILDING PRODUCTS, LLC
   Original    20167451444    12/01/2016    12/01/2021    INSTALLED BUILDING
PRODUCTS, LLC    WELLS FARGO FINANCIAL LEASING, INC. Original    20167984394   
12/23/2016    12/23/2021    WILSON INSULATION COMPANY, LLC    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK NA             INSTALLED BUILDING PRODUCTS, INC.
               PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC            
   NORTHWEST INSULATION, LLC                MID SOUTH CONSTRUCTION AND BUILDING
PRODUCTS, INC.                INSULVAIL, LLC   



--------------------------------------------------------------------------------

            INSTALLED BUILDING PRODUCTS II, LLC                IBP TEXAS ASSETS
I, LLC                IBP ASSET, LLC                HINKLE INSULATION & DRYWALL
COMPANY, INCORPORATED                BROKEN DRUM OF BAKERSFIELD, INC.         
      BROKEN DRUM INSULATION VISALIA, INC.                BIG CITY INSULATION OF
IDAHO, INC.                BAYTHERM INSULATION, LLC                APPLE VALLEY
INSULATION, A BDI COMPANY, INC.                AMERICAN INSULATION & ENERGY
SERVICES, LLC                INSTALLED BUILDING PRODUCTS, LLC                LKS
TRANSPORTATION, LLC                ACCURATE INSULATION LLC                TCI
CONTRACTING, LLC    Original    20170392800    01/18/2017    01/18/2022   
INSTALLED BUILDING PRODUCTS, LLC    U. S. BANK EQUIPMENT FINANCE, A DIVISION OF
U. S. BANK NATIONAL ASSOCIATION Original    20170572443    01/26/2017   
01/26/2022    INSTALLED BUILDING PRODUCTS II, LLC    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK NA             SUBURBAN INSULATION, INC.                PEG,
LLC                MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.         
      INSTALLED BUILDING PRODUCTS, INC .                IBP TEXAS ASSETS I, LLC
               BDI INSULATION OF SALT LAKE, L . L . C.                LKS
TRANSPORTATION, LLC                ACCURATE INSULATION OF UPPER MARLBORO, LLC   
Original    20171220604    02/23/2017       BIG CITY INSULATION, INC.    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             INSTALLED BUILDING
SOLUTIONS II, LLC                IBP TEXAS ASSETS I, LLC               
INSTALLED BUILDING PRODUCTS, INC .                LKS TRANSPORTATION, LLC      
         ALL CONSTRUCTION SERVICES, LLC   



--------------------------------------------------------------------------------

Original    20171351359    02/28/2017      

IBP TEXAS ASSETS I, LLC

INSTALLED BUILDING PRODUCTS, INC.

   BB&T EQUIPMENT FINANCE CORPORATION Original    20121832213    05/11/2012   
05/11/2017    INSTALLED BUILDING PRODUCTS, LLC    WELLS FARGO BANK N.A. Original
   20123670256    09/24/2012    09/24/2017    INSTALLED BUILDING PRODUCTS LLC.
   JX FINANCIAL INC. Original    20123671874    09/24/2012       INSTALLED
BUILDING PRODUCTS LLC    JX FINANCIAL INC. Original    20123674753    09/24/2012
   09/24/2017    INSTALLED BUILDING PRODUCTS LLC.    JX FINANCIAL INC. Original
   20124132314    10/25/2012    10/25/2017    INSTALLED BUILDING PRODUCTS LLC   

BMO HARRIS BANK, NA

SOUTHGATE CAPITAL, LLC

               Original    20124132744    10/25/2012       INSTALLED BUILDING
PRODUCTS LLC   

BMO HARRIS BANK, NA

SOUTHGATE CAPITAL, LLC

               Original    20124453363    11/19/2012    11/19/2017    INSTALLED
BUILDING PRODUCTS LLC.    JX FINANCIAL INC. Original    20124454270   
11/19/2012    11/19/2017    INSTALLED BUILDING PRODUCTS LLC.    JX FINANCIAL
INC. Original    20130113101    01/09/2013    01/09/2018    INSTALLED BUILDING
PRODUCTS LLC.    JX FINANCIAL INC. Original    20130354465    01/28/2013   
01/28/2018    INSTALLED BUILDING PRODUCTS LLC    JX FINANCIAL INC. Original   
20130618448    02/15/2013       INSTALLED BUILDING PRODUCTS LLC    JX FINANCIAL
INC. Original    20131043422    03/19/2013    03/19/2018    INSTALLED BUILDING
PRODUCTS, LLC   

ASSOCIATED BANK

COMMERCIAL FLEET CAPITAL LLC

               AMENDMENT    20152338530    06/02/2015          Original   
20131889394    05/06/2013       INSTALLED BUILDING PRODUCTS LLC    TOYOTA MOTOR
CREDIT CORPORATION Original    20131960237    05/22/2013    05/22/2018   
INSTALLED BUILDING PRODUCTS, LLC.    JX FINANCIAL, INC. Original    20131960799
   05/22/2013       INSTALLED BUILDING PRODUCTS, LLC.    JX FINANCIAL, INC.



--------------------------------------------------------------------------------

Original    20132371871    06/20/2013       INSTALLED BUILDING PRODUCTS, LLC   
JX FINANCIAL, INC. Original    20132387497    06/21/2013    06/21/2018   
INSTALLED BUILDING PRODUCTS , LLC    JX FINANCIAL INC Original    20132388248   
06/21/2013    06/21/2018    INSTALLED BUILDING PRODUCTS, LLC    JX FINANCIAL INC
Original    20133221851    08/16/2013       INSTALLED BUILDING PRODUCTS, LLC   
JX FINANCIAL INC Original    20134440351    11/07/2013    11/07/2018   
INSTALLED BUILDING PRODUCTS, LLC    TOYOTA MOTOR CREDIT CORPORATION Original   
20140069740    01/07/2014       INSTALLED BUILDING PRODUCTS, LLC    JX FINANCIAL
INC Original    20140956623    03/12/2014    03/12/2019    INSTALLED BUILDING
PRODUCTS, LLC    JX FINANCIAL INC Original    20141406727    04/09/2014   
04/09/2019    INSTALLED BUILDING PRODUCTS, LLC    TOYOTA MATERIAL HANDLING,
U.S.A. ,INC Original    20142269900    06/11/2014    06/11/2019    INSTALLED
BUILDING PRODUCTS, LLC    BMO HARRIS BANK, NA                SOUTHGATE CAPITAL,
LLC Original    20142962504    07/25/2014       INSTALLED BUILDING PRODUCTS, LLC
   BMO HARRIS BANK, NA                SOUTHGATE CAPITAL, LLC Original   
20142962686    07/25/2014    07/25/2019    INSTALLED BUILDING PRODUCTS, LLC   
BMO HARRIS BANK, NA                SOUTHGATE CAPITAL, LLC Original   
20142963403    07/25/2014    07/25/2019    INSTALLED BUILDING PRODUCTS, LLC   
BMO HARRIS BANK, NA                SOUTHGATE CAPITAL, LLC Original   
20144493631    10/29/2014    10/29/2019    INSTALLED BUILDING PRODUCTS LLC   
TOYOTA MOTOR CREDIT CORPORATION

Original

  

20144584132

  

11/13/2014

  

11/13/2019

   INSTALLED BUILDING PRODUCTS, LLC   

ASSOCIATED BANK, NA

COMMERCIAL FLEET CAPITAL LLC

AMENDMENT    20152333994    06/02/2015          Original    20151123784   
03/17/2015    03/17/2020    INSULVAIL, LLC    KEY EQUIPMENT FINANCE, A DIVISION
OF KEYBANK, NA             TCI CONTRACTING, LLC                OJ INSULATION,
L.P.   



--------------------------------------------------------------------------------

            LKS TRANSPORTATION, LLC                ACCURATE INSULATION LLC      
         INSTALLED BUILDING PRODUCTS, LLC                INSTALLED BUILDING
PRODUCTS, INC.                IBP TEXAS ASSETS II, LLC    Original   
20151341907    03/31/2015       INSTALLED BUILDING PRODUCTS, LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             TCI CONTRACTING, LLC   
            MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.               
MARV’S INSULATION, INC.                LKS TRANSPORTATION, LLC               
INSULVAIL, LLC                ACCURATE INSULATION LLC                INSTALLED
BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS II, LLC      
         IBP ASSET, LLC                G - T - G, LLC                CORNHUSKER
INSULATION, LLC    Original    20152046117    05/13/2015    05/13/2020   
INSTALLED BUILDING PRODUCTS, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK, NA             TCI CONTRACTING, LLC                OJ INSULATION, L.P.
               LKS TRANSPORTATION, LLC                BAYTH.ERM INSULATION, LLC
               INSTALLED BUILDING PRODUCTS, INC.                INSTALLED
BUILDING PRODUCTS II, LLC                IBP ASSET, LLC                GARAGE
DOOR SYSTEMS, LLC    Original    20152778743    06/29/2015       INSTALLED
BUILDING PRODUCTS, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA   
         TCI CONTRACTING, LLC                METRO HOME INSULATION, LLC         
      LKS TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC   
            ACCURATE INSULATION LLC                INSTALLED BUILDING PRODUCTS
II, LLC   



--------------------------------------------------------------------------------

            INSTALLED BUILDING PRODUCTS - PORTLAND, LLC                IBP TEXAS
ASSETS II, LLC                GARAGE DOOR SYSTEMS , LLC    Original   
20153325304    07/31/2015       INSTALLED BUILDING SOLUTIONS II, LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             TCI CONTRACTING, LLC   
            PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC               
METRO HOME INSULATION, LLC                LKS TRANSPORTATION, LLC               
ACCURATE INSULATION LLC                INSTALLED BUILDING PRODUCTS, LLC         
      INSTALLED BUILDING PRODUCTS, INC.                GARAGE DOOR SYSTEMS, LLC
               C.Q. INSULATION, INC.                BIG CITY INSULATION, INC.   
AMENDMENT    20153742714    08/26/2015          Original    20153814778   
08/31/2015    08/31/2020    INSTALLED BUILDING PRODUCTS, LLC    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK, NA             TCI CONTRACTING, LLC            
   MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.                MARV’S
INSULATION, INC.                LKS TRANSPORTATION, LLC                C.Q.
INSULATION, INC.                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS II, LLC                IBP TEXAS ASSETS II, LLC   
            GOLD STAR INSULATION, L.P.    Original    20154403837    09/30/2015
   09/30/2020    SUBURBAN INSULATION, INC.    KEY EQUIPMENT FINANCE, A DIVISION
OF KEYBANK, NA             INSTALLED BUILDING PRODUCTS, INC.                SPEC
7 INSULATION CO. , LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI
COMPANY, LLC                OJ INSULATION, L.P.                MID SOUTH
CONSTRUCTION AND BUILDING PRODUCTS, INC.   



--------------------------------------------------------------------------------

            INSULVAIL, LLC                IBP TEXAS ASSETS I, LLC               
IBP ASSET, LLC                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED
               G - T - G, LLC                BROKEN DRUM OF BAKERSFIELD, INC.   
            BROKEN DRUM INSULATION VISALIA, INC.                GARAGE DOOR
SYSTEMS, LLC                C.Q. INSULATION, INC.                PACIFIC
PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                TCI CONTRACTING, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC            
   BIG CITY INSULATION OF IDAHO, INC.                APPLE VALLEY INSULATION, A
BDI COMPANY, INC.    Original    20155080394    11/02/2015       BDI INSULATION
OF IDAHO FALLS, INC.   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            INSTALLED BUILDING PRODUCTS, INC.                BIG CITY
INSULATION, INC.                BROKEN DRUM INSULATION VISALIA, INC.            
   HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED                IBP TEXAS
ASSETS I, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY,
LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC      
         WILSON INSULATION COMPANY, LLC                TCI CONTRACTING, LLC   
            LKS TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS -
PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC               
INSTALLED BUILDING PRODUCTS, LLC    ASSIGNMENT    20163071717    05/23/2016   
     



--------------------------------------------------------------------------------

Original    20155655955    11/30/2015       OJ INSULATION, L.P.    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK, NA             U.S. INSULATION CORP.            
   METRO HOME INSULATION, LLC                INSTALLED BUILDING SOLUTIONS II,
LLC                IBP ASSET, LLC                GARAGE DOOR SYSTEMS, LLC      
         BROKEN DRUM OF BAKERSFIELD, INC.                BIG CITY INSULATION,
INC.                APPLE VALLEY INSULATION, A BDI COMPANY, INC.               
ACCURATE INSULATION LLC                TCI CONTRACTING, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC            
   IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING PRODUCTS, INC.   
Original    20155656144    11/30/2015    11/30/2020    GARAGE DOOR SYSTEMS, LLC
   KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             U.S. INSULATION
CORP.                OJ INSULATION, L.P.                INSTALLED BUILDING
PRODUCTS II, LLC                IBP ASSET, LLC                INSTALLED BUILDING
PRODUCTS , INC.                TCI CONTRACTING, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC            
   IBP TEXAS ASSETS II, LLC    Original    20156214331    12/22/2015       OJ
INSULATION, L.P.    K.’ EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA            
PARKER INSULATION AND BUILDING PRODUCTS, LLC                INSTALLED BUILDING
SOLUTIONS II, LLC                IBP TEXAS ASSETS II, LLC                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                INSTALLED BUILDING
PRODUCTS, INC.                IBP TEXAS ASSETS I, LLC   



--------------------------------------------------------------------------------

            HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC    Original
   20156222771    12/22/2015       BDI INSULATION OF IDAHO FALLS, INC.   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            INSTALLED BUILDING PRODUCTS, INC.                BIG CITY
INSULATION, INC.                BROKEN DRUM INSULATION VISALIA, INC.            
   HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED                IBP TEXAS
ASSETS I, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY,
LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC      
         WILSON INSULATION COMPANY, LLC                TCI CONTRACTING, LLC   
            LKS TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS -
PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC               
INSTALLED BUILDING PRODUCTS, LLC    ASSIGNMENT    20162070454    04/07/2016   
      Original    20156270523    12/24/2015    12/24/2020    GOLD STAR
INSULATION, L.P.    BB&T EQUIPMENT FINANCE CORPORATION             INSTALLED
BUILDING PRODUCTS, LLC                METRO HOME INSULATION, LLC    Original   
20160527992    01/28/2016       TCI CONTRACTING, LLC    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK, NA             INSTALLED BUILDING PRODUCTS, INC.         
      SUBURBAN INSULATION, INC.                METRO HOME INSULATION, LLC      
         IBP ASSET, LLC                G - T - G, LLC                GARAGE DOOR
SYSTEMS, LLC                INSTALLED BUILDING PRODUCTS II, LLC               
IBP TEXAS ASSETS II, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI
COMPANY, LLC   



--------------------------------------------------------------------------------

            BRO.KEN DRUM OF BAKERSFIELD, INC.                IBP TEXAS ASSETS I,
LLC                AMERICAN INSULATION & ENERGY SERVICES, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC    Original
   20161114121    02/24/2016       OJ INSULATION, L.P.    KEY EQUIPMENT FINANCE,
A DIVISION OF KEYBANK, NA             MID SOUTH CONSTRUCTION AND BUILDING
PRODUCTS, INC.                METRO HOME INSULATION, LLC                IBP
TEXAS ASSETS I, LLC                GOLD STAR INSULATION, L.P.                G -
T - G, LLC                INSTALLED BUILDING PRODUCTS, INC.                IBP
ASSET, LLC                GARAGE DOOR SYSTEMS , LLC                TCI
CONTRACTING, LLC                LKS TRANSPORTATION, LLC                INSTALLED
BUILDING PRODUCTS, LLC    Original    20161325248    03/04/2016       IBP TEXAS
ASSETS I, LLC    BB&T EQUIPMENT FINANCE CORPORATION             INSTALLED
BUILDING PRODUCTS, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
Original    20161872009    03/30/2016       METRO HOME INSULATION, LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             PACIFIC PARTNERS
INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS INSULATION
SOUTH, A BDI COMPANY, LLC                INSTALLED BUILDING PRODUCTS - PORTLAND,
LLC                BROKEN DRUM INSULATION VISALIA, INC.                BIG CITY
INSULATION OF IDAHO, INC.                INSTALLED BUILDING PRODUCTS, INC.      
         IBP TEXAS ASSETS I, LLC                ACCURATE INSULATION LLC         
      TCI CONTRACTING, LLC                PEG, LLC                INSTALLED
BUILDING PRODUCTS, LLC   



--------------------------------------------------------------------------------

Original    20161901147    03/31/2016       LAKESIDE INSULATION, LLC   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            INSTALLED BUILDING PRODUCTS, INC.                BDI INSULATION OF
IDAHO FALLS, INC.                BIG CITY INSULATION, INC.                BROKEN
DRUM INSULATION VISALIA, INC.                HINKLE INSULATION & DRYWALL
COMPANY, INCORPORATED                IBP TEXAS ASSETS I, LLC               
PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                WILSON INSULATION
COMPANY, LLC                TCI CONTRACTING, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS - PORTLAND, LLC
               INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED
BUILDING PRODUCTS, LLC    ASSIGNMENT    20163072350    05/23/2016         
Original    20162502399    04/27/2016    04/27/2021    BIG CITY INSULATION OF
IDAHO, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             MID
SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.                PACIFIC PARTNERS
INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS INSULATION
SOUTH, A BDI COMPANY, LLC                INSTALLED BUILDING SOLUTIONS II, LLC   
            INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED
BUILDING PRODUCTS, INC.                METRO HOME INSULATION, LLC               
IBP ASSET, LLC                LKS TRANSPORTATION, LLC                TCI
CONTRACTING, LLC                NORTHWEST INSULATION, LLC               
INSTALLED BUILDING PRODUCTS, LLC   



--------------------------------------------------------------------------------

Original    20162811022    05/11/2016       IBP ASSET, LLC    BANC OF AMERICA
LEASING & CAPITAL, LLC             INSTALLED BUILDING PRODUCTS, LLC    Original
   20163241898    05/31/2016    05/31/2021    LKS TRANSPORTATION, LLC    BANC OF
AMERICA LEASING & CAPITAL, LLC             INSTALLED BUILDING PRODUCTS, LLC   
Original    20163272588    06/01/2016    06/01/2021    IBP TEXAS ASSETS I, LLC
   KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             C.Q. INSULATION,
INC.                OJ INSULATION, L.P.                INSTALLED BUILDING
PRODUCTS, INC.                LKS TRANSPORTATION, LLC                INSTALLED
BUILDING PRODUCTS, LLC    Original    20163802830    06/24/2016       U.S.
INSULATION CORP.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA            
INSTALLED BUILDING PRODUCTS, INC.                NORTHWEST INSULATION, LLC      
         LKS TRANSPORTATION, LLC                INSULVAIL, LLC               
INSTALLED BUILDING SOLUTIONS II, LLC                GARAGE DOOR SYSTEMS, LLC   
            BIG CITY INSULATION, INC.                PACIFIC PARTNERS INSULATION
NORTH, A BDI COMPANY, LLC                BIG CITY INSULATION OF IDAHO, INC.   
            ACCURATE INSULATION LLC                TCI CONTRACTING, LLC         
      WILSON INSULATION COMPANY, LLC                INSTALLED BUILDING PRODUCTS,
LLC    Original    20163920087    06/29/2016       OJ INSULATION, L.P.    BB&T
EQUIPMENT FINANCE CORPORATION             INSTALLED BUILDING PRODUCTS, LLC      
         CORNHUSKER INSULATION, LLC    Original    20164373609    07/20/2016   
   ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA   
         U.S. INSULATION CORP.                LKS TRANSPORTATION, LLC         
      INSTALLED BUILDING PRODUCTS, INC.                TCI CONTRACTING, LLC   
            IBP TEXAS ASSETS I, LLC   



--------------------------------------------------------------------------------

Original    20164994768    08/17/2016    08/17/2021    U.S. INSULATION CORP.   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             METRO HOME
INSULATION, LLC                INSTALLED BUILDING PRODUCTS, LLC               
INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS,
INC.                LKS TRANSPORTATION, LLC                ACCURATE INSULATION
LLC                TCI CONTRACTING, LLC                IBP ASSET, LLC   
Original    20165056740    08/19/2016    08/19/2021    CORNHUSKER INSULATION,
LLC    BB&T EQUIPMENT FINANCE CORPORATION             INSTALLED BUILDING
PRODUCTS, LLC    Original    20165224694    08/26/2016       BIG CITY
INSULATION, INC.    BB&T EQUIPMENT FINANCE CORPORATION             INSTALLED
BUILDING PRODUCTS, LLC    Original    20165250830    08/29/2016       INSTALLED
BUILDING PRODUCTS, LLC    BB&T EQUIPMENT FINANCE CORPORATION Original   
20165912355    09/27/2016    09/27/2021    LKS TRANSPORTATION, LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             INSTALLED BUILDING
PRODUCTS, LLC                U.S. INSULATION CORP.                INSTALLED
BUILDING PRODUCTS, INC.                ACCURATE INSULATION LLC               
TCI CONTRACTING, LLC    Original    20166394850    10/18/2016       C.Q.
INSULATION, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA            
METRO HOME INSULATION, LLC                MARV’S INSULATION, INC.               
INSULVAIL, LLC                G - T - G, LLC                INSTALLED BUILDING
PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC               
U.S. INSULATION CORP.                LKS TRANSPORTATION, LLC               
ACCURATE INSULATION LLC                TCI CONTRACTING, LLC   



--------------------------------------------------------------------------------

Original    20167161886    11/18/2016       AMERICAN INSULATION & ENERGY
SERVICES, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             OJ
INSULATION, L.P.                IBP TEXAS ASSETS I, LLC                IBP
ASSET, LLC                INSTALLED BUILDING PRODUCTS, INC.                G - T
- G, LLC                C.Q. INSULATION, INC.                INSTALLED BUILDING
PRODUCTS, LLC    Original    20167232372    11/22/2016    11/22/2021    TCI
CONTRACTING, LLC    BB&T EQUIPMENT FINANCE CORPORATION             INSTALLED
BUILDING PRODUCTS, LLC    Original    20167451444    12/01/2016    12/01/2021   
INSTALLED BUILDING PRODUCTS, LLC    WELLS FARGO FINANCIAL LEASING, INC. Original
   20167984394    12/23/2016       WILSON INSULATION COMPANY, LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             INSTALLED BUILDING
PRODUCTS, INC.                PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY,
LLC                NORTHWEST INSULATION, LLC                MID SOUTH
CONSTRUCTION AND BUILDING PRODUCTS, INC.                INSULVAIL, LLC         
      INSTALLED BUILDING PRODUCTS II, LLC                IBP TEXAS ASSETS I, LLC
               IBP ASSET, LLC                HINKLE INSULATION & DRYWALL
COMPANY, INCORPORATED                BROKEN DRUM OF BAKERSFIELD, INC.         
      BROKEN DRUM INSULATION VISALIA, INC.                BIG CITY INSULATION OF
IDAHO, INC.                BAYTHERM INSULATION, LLC                APPLE VALLEY
INSULATION, A BDI COMPANY, INC.                AMERICAN INSULATION & ENERGY
SERVICES, LLC                INSTALLED BUILDING PRODUCTS, LLC   



--------------------------------------------------------------------------------

            LKS TRANSPORTATION, LLC                ACCURATE INSULATION LLC      
         TCI CONTRACTING, LLC    Original    20170392800    01/18/2017   
01/18/2022    INSTALLED BUILDING PRODUCTS, LLC    U.S. BANK EQUIPMENT FINANCE, A
DIVISION OF U. S. BANK NATIONAL ASSOCIATION Original    20170572443   
01/26/2017    01/26/2022    INSTALLED BUILDING PRODUCTS II, LLC    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK NA             SUBURBAN INSULATION, INC.         
      PEG, LLC                MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.
               INSTALLED BUILDING PRODUCTS, INC.                IBP TEXAS ASSETS
I, LLC                BDI INSULATION OF SALT LAKE, L.L.C.                LKS
TRANSPORTATION, LLC                ACCURATE INSULATION OF UPPER MARLBORO, LLC   
Original    20171220604    02/23/2017       BIG CITY INSULATION, INC.    .KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             INSTALLED BUILDING
SOLUTIONS II, LLC                IBP TEXAS ASSETS I, LLC               
INSTALLED BUILDING PRODUCTS, INC.                LKS TRANSPORTATION, LLC      
         ALL CONSTRUCTION SERVICES, LLC    Original    20171351359    02/28/2017
      IBP TEXAS ASSETS I, LLC    BB&T EQUIPMENT FINANCE CORPORATION            
INSTALLED BUILDING PRODUCTS, INC.    Original    20120457301    02/06/2012   
02/06/2022    INSTALLED BUILDING PRODUCTS II, LLC    COMMERCIAL FLEET CAPITAL
LLC AMENDMENT    20152337664    06/02/2015          CONTINUATION    20165672272
   09/16/2016          AMENDMENT    20171062956    02/15/2017          Original
   20130354861    01/28/2013    01/28/2018    INSTALLED BUILDING PRODUCTS II,
LLC    JX FINANCIAL INC. Original    20132389931    06/21/2013    06/21/2018   
INSTALLED BUILDING PRODUCTS II, LLC    JX FINANCIAL INC



--------------------------------------------------------------------------------

Original    20151341907    03/31/2015    03/31/2020    INSTALLED BUILDING
PRODUCTS, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA            
TCI CONTRACTING, LLC                MID SOUTH CONSTRUCTION AND BUILDING
PRODUCTS, INC.                MARV’S INSULATION, INC.                LKS
TRANSPORTATION, LLC                INSULVAIL, LLC                ACCURATE
INSULATION LLC                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS II, LLC                IBP ASSET, LLC               
G - T - G, LLC                CORNHUSK.ER INSULATION, LLC    Original   
20152046117    05/13/2015       INSTALLED BUILDING PRODUCTS, LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             TCI CONTRACTING, LLC   
            OJ INSULATION, L.P.                LKS TRANSPORTATION, LLC         
      BAYTHERM INSULATION, LLC                INSTALLED BUILDING PRODUCTS, INC.
               INSTALLED BUILDING PRODUCTS II, LLC                IBP ASSET, LLC
               GARAGE DOOR SYSTEMS, LLC    Original    20152778743    06/29/2015
      INSTALLED BUILDING PRODUCTS, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK, NA             TCI CONTRACTING, LLC                METRO HOME
INSULATION, LLC                LKS TRANSPORTATION, LLC                INSTALLED
BUILDING PRODUCTS, LLC                ACCURATE INSULATION LLC               
INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS -
PORTLAND, LLC                IBP TEXAS ASSETS II, LLC                GARAGE DOOR
SYSTEMS, LLC   



--------------------------------------------------------------------------------

Original    20153814778    08/31/2015    08/31/2020    INSTALLED BUILDING
PRODUCTS, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA            
TCI CONTRACTING, LLC                MID SOUTH CONSTRUCTION AND BUILDING
PRODUCTS, INC.                MARV’S INSULATION, INC.                LKS
TRANSPORTATION, LLC                C.Q. INSULATION, INC.               
INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS II,
LLC                IBP TEXAS ASSETS II, LLC                GOLD STAR INSULATION,
L.P.    Original    20154403837    09/30/2015    09/30/2020    SUBURBAN
INSULATION, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA            
INSTALLED BUILDING PRODUCTS, INC.                SPEC 7 INSULATION CO. , LLC   
            PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC               
OJ INSULATION, L.P.                MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS,
INC.                INSULVAIL, LLC                IBP TEXAS ASSETS I, LLC      
         IBP ASSET, LLC                HINKLE INSULATION & DRYWALL COMPANY,
INCORPORATED                G - T - G, LLC                BROKEN DRUM OF
BAKERSFIELD, INC.                BROKEN DRUM INSULATION VISALIA, INC.         
      GARAGE DOOR SYSTEMS, LLC                C.Q. INSULATION, INC.            
   PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC               
INSTALLED BUILDING PRODUCTS II, LLC                TCI CONTRACTING, LLC         
      LKS TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC   
            BIG CITY INSULATION OF IDAHO, INC                APPLE VALLEY
INSULATION, A BDI COMPANY, INC.   



--------------------------------------------------------------------------------

Original    20155080394    11/02/2015       BDI INSULATION OF IDAHO FALLS, INC.
  

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            INSTALLED BUILDING PRODUCTS, INC.                BIG CITY
INSULATION, INC.                BROKEN DRUM INSULATION VISALIA, INC.            
   HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED                IBP TEXAS
ASSETS I, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY,
LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC      
         WILSON INSULATION COMPANY, LLC                TCI CONTRACTING, LLC   
            LKS TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS -
PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC               
INSTALLED BUILDING PRODUCTS, LLC    ASSIGNMENT    20163071717    05/23/2016   
      Original    20155656144    11/30/2015    11/30/2020    GARAGE DOOR
SYSTEMS, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA            
U.S. INSULATION CORP.                OJ INSULATION, L.P.               
INSTALLED BUILDING PRODUCTS II, LLC                IBP ASSET, LLC               
INSTALLED BUILDING PRODUCTS, INC.                TCI CONTRACTING, LLC         
      LKS TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC   
            IBP TEXAS ASSETS II, LLC    Original    20156222771    12/22/2015   
12/22/2020    BDI INSULATION OF IDAHO FALLS, INC.   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            INSTALLED BUILDING PRODUCTS, INC.                BIG CITY
INSULATION, INC.                BROKEN DRUM INSULATION VISALIA, INC.            
   HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED                IBP TEXAS
ASSETS I, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY,
LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC   



--------------------------------------------------------------------------------

            WILSON INSULATION COMPANY, LLC                TCI CONTRACTING, LLC
               LKS TRANSPORTATION, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            INSTALLED BUILDING PRODUCTS, LLC    ASSIGNMENT    20162070454   
04/07/2016          Original    20160527992    01/28/2016       TCI CONTRACTING,
LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             INSTALLED
BUILDING PRODUCTS, INC.                SUBURBAN INSULATION, INC.               
METRO HOME INSULATION, LLC                IBP ASSET, LLC                G - T -
G, LLC                GARAGE DOOR SYSTEMS, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                IBP TEXAS ASSETS II, LLC                PACIFIC
PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                BROKEN DRUM OF
BAKERSFIELD, INC.                IBP TEXAS ASSETS I, LLC                AMERICAN
INSULATION & ENERGY SERVICES, LLC                LKS TRANSPORTATION, LLC      
         INSTALLED BUILDING PRODUCTS, LLC    Original    20161325248   
03/04/2016    03/04/2021    IBP TEXAS ASSETS I, LLC    BB&T EQUIPMENT FINANCE
CORPORATION             INSTALLED BUILDING PRODUCTS, LLC               
INSTALLED BUILDING PRODUCTS II, LLC    Original    20161901147    03/31/2016   
03/31/2021    LAKESIDE INSULATION, LLC   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            INSTALLED BUILDING PRODUCTS, INC.                BDI INSULATION OF
IDAHO FALLS, INC.                BIG CITY INSULATION, INC.                BROKEN
DRUM INSULATION VISALIA, INC.                HINKLE INSULATION & DRYWALL
COMPANY, INCORPORATED   



--------------------------------------------------------------------------------

            IBP TEXAS ASSETS I, LLC                PACIFIC PARTNERS INSULATION
SOUTH, A BDI COMPANY, LLC                PACIFIC PARTNERS INSULATION NORTH, A
BDI COMPANY, LLC                WILSON INSULATION COMPANY, LLC               
TCI CONTRACTING, LLC                LKS TRANSPORTATION, LLC               
INSTALLED BUILDING PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, LLC    ASSIGNMENT
   20163072350    05/23/2016          Original    20162502399    04/27/2016   
   BIG CITY INSULATION OF IDAHO, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NA             MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.      
         PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC               
PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                INSTALLED
BUILDING SOLUTIONS II, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                METRO HOME
INSULATION, LLC                IBP ASSET, LLC                LKS TRANSPORTATION,
LLC                TCI CONTRACTING, LLC                NORTHWEST INSULATION, LLC
               INSTALLED BUILDING PRODUCTS, LLC    Original    20164994768   
08/17/2016       U.S. INSULATION CORP.    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NA             METRO HOME INSULATION, LLC                INSTALLED
BUILDING PRODUCTS , LLC                INSTALLED BUILDING PRODUCTS II, LLC      
         INSTALLED BUILDING PRODUCTS , INC.                LKS TRANSPORTATION,
LLC                ACCURATE INSULATION LLC                TCI CONTRACTING, LLC
               IBP ASSET, LLC   



--------------------------------------------------------------------------------

Original    20167984394    12/23/2016    12/23/2021    WILSON INSULATION
COMPANY, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA            
INSTALLED BUILDING PRODUCTS, INC.                PACIFIC PARTNERS INSULATION
NORTH, A BDI COMPANY, LLC                NORTHWEST INSULATION, LLC            
   MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.                INSULVAIL,
LLC                INSTALLED BUILDING PRODUCTS II, LLC                IBP TEXAS
ASSETS I, LLC                IBP ASSET, LLC                HINKLE INSULATION &
DRYWALL COMPANY, INCORPORATED                BROKEN DRUM OF BAKERSFIELD, INC.   
            BROKEN DRUM INSULATION VISALIA, INC.                BIG CITY
INSULATION OF IDAHO, INC.                BAYTHERM INSULATION, LLC               
APPLE VALLEY INSULATION, A BDI COMPANY, INC.                AMERICAN INSULATION
& ENERGY SERVICES, LLC                INSTALLED BUILDING PRODUCTS, LLC         
      LKS TRANSPORTATION, LLC                ACCURATE INSULATION LLC            
   TCI CONTRACTING, LLC    Original    20170572443    01/26/2017    01/26/2022
   INSTALLED BUILDING PRODUCTS II, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NA             SUBURBAN INSULATION, INC.                PEG, LLC      
         MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS, INC.                IBP TEXAS ASSETS I, LLC      
         BDI INSULATION OF SALT LAKE, L . L . C.                LKS
TRANSPORTATION, LLC                ACCURATE INSULATION OF UPPER MARLBORO , LLC
  



--------------------------------------------------------------------------------

Original    90496805    06/30/2015    06/30/2020    ACCURATE INSULATION, LLC   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             GARAGE DOOR SYSTEMS,
LLC                IBP TEXAS ASSETS II, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING PRODUCTS, INC.      
         INSTALLED BUILDING PRODUCTS, LLC                LKS TRANSPORTATION, LLC
               METRO HOME INSULATION, LLC                TCI CONTRACTING, LLC   
Original    90626601    11/03/2015    11/03/2020    BDI INSULATION OF IDAHO
FALLS, INC.   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            BIG CITY INSULATION, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED
               IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                LKS TRANSPORTATION, LLC                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC                TCI CONTRACTING, LLC      
         WILSON INSULATION COMPANY, LLC    ASSIGNMENT    90626601-1   
05/23/2016          Original    90670752    12/23/2015    12/23/2020    BDI
INSULATION OF IDAHO FALLS, INC.   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            BIG CITY INSULATION, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                HINKLE INSULATION & DRYWALL COMPANY INCORPORATED   
            IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING PRODUCTS -
PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC               
INSTALLED BUILDING PRODUCTS, INC.   



--------------------------------------------------------------------------------

            INSTALLED BUILDING PRODUCTS, LLC                LKS TRANSPORTATION,
LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC      
         PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC               
TCI CONTRACTING, LLC                WILSON INSULATION COMPANY, LLC    ASSIGNMENT
   90670752-1    04/06/2016          Original    90777692    03/31/2016   
03/31/2021    ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NA             BIG CITY INSULATION OF IDAHO, INC.                BROKEN
DRUM INSULATION VISALIA, INC.                IBP TEXAS ASSETS I, LLC            
   INSTALLED BUILDING PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING
PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC               
METRO HOME INSULATION, LLC                PACIFIC PARTNERS INSULATION NORTH, A
BDI COMPANY, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI
COMPANY, LLC                PEG, LLC                TCI CONTRACTING, LLC   
Original    90779041    04/01/2016    04/01/2021    BDI INSULATION OF IDAHO
FALLS, INC.   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            BIG CITY INSULATION, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED
               IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS — PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                LAKESIDE INSULATION, LLC                LKS
TRANSPORTATION, LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI
COMPANY, LLC   



--------------------------------------------------------------------------------

            PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC               
TCI CONTRACTING, LLC                WILSON INSULATION COMPANY, LLC    ASSIGNMENT
   90779041-1    05/23/2016          Original    20153325304    07/31/2015   
07/31/2020    INSTALLED BUILDING SOLUTIONS II, LLC    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK, NA             TCI CONTRACTING, LLC                PACIFIC
PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                METRO HOME
INSULATION, LLC                LKS TRANSPORTATION, LLC                ACCURATE
INSULATION LLC                INSTALLED BUILDING PRODUCTS, LLC               
INSTALLED BUILDING PRODUCTS, INC.                GARAGE DOOR SYSTEMS, LLC      
         C.Q. INSULATION, INC.                BIG CITY INSULATION, INC.   
AMENDMENT    20153742714    08/26/2015          Original    20155655955   
11/30/2015       OJ INSULATION, L.P.    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK, NA             U.S. INSULATION CORP.                METRO HOME
INSULATION, LLC                INSTALLED BUILDING SOLUTIONS II, LLC            
   IBP ASSET, LLC                GARAGE DOOR SYSTEMS, LLC                BROKEN
DRUM OF BAKERSFIELD, INC.                BIG CITY INSULATION, INC.            
   APPLE VALLEY INSULATION, A BDI COMPANY, INC.                ACCURATE
INSULATION LLC                TCI CONTRACTING, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS , LLC            
   IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING PRODUCTS, INC.   



--------------------------------------------------------------------------------

Original    20156214331    12/22/2015       OJ INSULATION, L.P.    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK, NA             PARKER INSULATION AND BUILDING
PRODUCTS, LLC                INSTALLED BUILDING SOLUTIONS II, LLC               
IBP TEXAS ASSETS II, LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI
COMPANY, LLC                INSTALLED BUILDING PRODUCTS, INC.                IBP
TEXAS ASSETS I, LLC                HINKLE INSULATION & DRYWALL COMPANY,
INCORPORATED                LKS TRANSPORTATION, LLC                INSTALLED
BUILDING PRODUCTS, LLC    Original    20162502399    04/27/2016       BIG CITY
INSULATION OF IDAHO, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA   
         MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.               
PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC
PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                INSTALLED BUILDING
SOLUTIONS II, LLC                INSTALLED BUILDING PRODUCTS II, LLC            
   INSTALLED BUILDING PRODUCTS , INC.                METRO HOME INSULATION, LLC
               IBP ASSET, LLC                LKS TRANSPORTATION, LLC            
   TCI CONTRACTING, LLC                NORTHWEST INSULATION, LLC               
INSTALLED BUILDING PRODUCTS, LLC    Original    20163802830    06/24/2016      
U.S. INSULATION CORP.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA      
      INSTALLED BUILDING PRODUCTS, INC.                NORTHWEST INSULATION, LLC
               LKS TRANSPORTATION, LLC                INSULVAIL, LLC            
   INSTALLED BUILDING SOLUTIONS II, LLC                GARAGE DOOR SYSTEMS, LLC
               BIG CITY INSULATION, INC.                PACIFIC PARTNERS
INSULATION NORTH, A BDI COMPANY, LLC   



--------------------------------------------------------------------------------

            BIG CITY INSULATION OF IDAHO, INC.                ACCURATE
INSULATION LLC                TCI CONTRACTING, LLC                WILSON
INSULATION COMPANY, LLC                INSTALLED BUILDING PRODUCTS, LLC   
Original    20171220604    02/23/2017       BIG CITY INSULATION, INC.    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             INSTALLED BUILDING
SOLUTIONS II, LLC                IBP TEXAS ASSETS I, LLC               
INSTALLED BUILDING PRODUCTS, INC.                LKS TRANSPORTATION, LLC      
         ALL CONSTRUCTION SERVICES, LLC    Original    20152023292    03/16/2015
   03/16/2020    ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NA             IBP TEXAS ASSETS II, LLC                INSTALLED
BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC         
      INSULVAIL, LLC                LKS TRANSPORTATION, LLC                OJ
INSULATION, L.P.                TCI CONTRACTING, LLC    Original    20152029055
   03/31/2015    03/31/2020    ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE,
A DIVISION OF KEYBANK NA             CORNHUSKER INSULATION, LLC                G
- T - G, LLC                IBP ASSET, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL, LLC               
LKS TRANSPORTATION, LLC                MARV’S INSULATION, INC.               
MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.                TCI
CONTRACTING, LLC   



--------------------------------------------------------------------------------

Original    20152089742    09/30/2015    09/30/2020    APPLE VALLEY INSULATION,
A BDI COMPANY, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA         
   BIG CITY INSULATION OF IDAHO, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                BROKEN DRUM OF BAKERSFIELD, INC.               
C.Q. INSULATION, INC.                G - T - G, LLC                GARAGE DOOR
SYSTEMS, LLC                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED   
            IBP ASSET, LLC                IBP TEXAS ASSETS I, LLC               
INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL,
LLC                LKS TRANSPORTATION, LLC                MID SOUTH CONSTRUCTION
AND BUILDING PRODUCTS, INC.                OJ INSULATION, L.P.               
PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC
PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                SPEC 7 INSULATION
CO., LLC                SUBURBAN INSULATION, INC.                TCI
CONTRACTING, LLC    Original    20152116876    12/24/2015    12/24/2020   
INSULVAIL, LLC    BB&T EQUIPMENT FINANCE CORPORATION Original    20162057226   
06/24/2016    06/24/2021    ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK NA             BIG CITY INSULATION OF IDAHO, INC.         
      BIG CITY INSULATION, INC.                GARAGE DOOR SYSTEMS, LLC         
      INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                INSTALLED BUILDING SOLUTIONS II, LLC               
INSULVAIL, LLC                LKS TRANSPORTATION, LLC   



--------------------------------------------------------------------------------

            NORTHWEST INSULATION, LLC                PACIFIC PARTNERS INSULATION
NORTH, A BDI COMPANY, LLC                TCI CONTRACTING, LLC               
U.S. INSULATION CORP.                WILSON INSULATION COMPANY, LLC    Original
   20162094495    10/18/2016    10/18/2021    ACCURATE INSULATION LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             C.Q. INSULATION, INC.   
            G - T - G, LLC                INSTALLED BUILDING PRODUCTS, INC.   
            INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL, LLC      
         LKS TRANSPORTATION, LLC                MARV’S INSULATION, INC.         
      METRO HOME INSULATION, LLC                TCI CONTRACTING, LLC            
   U.S. INSULATION CORP.    Original    20162114597    12/23/2016    12/23/2021
   ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA   
         AMERICAN INSULATION & ENERGY SERVICES, LLC                APPLE VALLEY
INSULATION, A BDI COMPANY, INC.                BAYTHERM INSULATION, LLC         
      BIG CITY INSULATION OF IDAHO, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                BROKEN DRUM OF BAKERSFIELD, INC.               
HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED                IBP ASSET, LLC
               IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL, LLC               
LKS TRANSPORTATION, LLC                MID SOUTH CONSTRUCTION AND BUILDING
PRODUCTS, INC.   



--------------------------------------------------------------------------------

            NORTHWEST INSULATION, LLC                PACIFIC PARTNERS INSULATION
NORTH, A BDI COMPANY, LLC                TCI CONTRACTING, LLC               
WILSON INSULATION COMPANY, LLC    Original    20161901147    03/31/2016      
LAKESIDE INSULATION, LLC   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            INSTALLED BUILDING PRODUCTS, INC.                BDI INSULATION OF
IDAHO FALLS, INC.                BIG CITY INSULATION, INC.                BROKEN
DRUM INSULATION VISALIA, INC.                HINKLE INSULATION & DRYWALL
COMPANY, INCORPORATED                IBP TEXAS ASSETS I, LLC               
PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                WILSON INSULATION
COMPANY, LLC                TCI CONTRACTING, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS - PORTLAND, LLC
               INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED
BUILDING PRODUCTS, LLC    ASSIGNMENT    20163072350    05/23/2016         
Original    20130353970    01/28/2013    01/28/2018    LKS TRANSPORTATION LLC.
   JX FINANCIAL INC. Original    20131961540    05/22/2013    05/22/2018    LKS
TRANSPORTATION, LLC.    JX FINANCIAL, INC. Original    20132389568    06/21/2013
      LKS TRANSPORTATION, LLC    JX FINANCIAL INC Original    20133447662   
09/04/2013    09/04/2018    LKS TRANSPORTATION, LLC    JX FINANCIAL, INC.
Original    20140768440    02/27/2014    02/27/2019    LKS TRANSPORTATION, LLC
   JX FINANCIAL, INC. Original    20140957068    03/12/2014    03/12/2019    LKS
TRANSPORTATION, LLC    JX FINANCIAL INC



--------------------------------------------------------------------------------

Original    20151123784    03/17/2015    03/17/2020    INSULVAIL, LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             TCI CONTRACTING, LLC   
            OJ INSULATION, L.P.                LKS TRANSPORTATION, LLC         
      ACCURATE INSULATION LLC                INSTALLED BUILDING PRODUCTS, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                IBP TEXAS ASSETS
II, LLC    Original    20151341907    03/31/2015       INSTALLED BUILDING
PRODUCTS, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA            
TCI CONTRACTING, LLC                MID SOUTH CONSTRUCTION AND BUILDING
PRODUCTS, INC.                MARV’S INSULATION, INC.                LKS
TRANSPORTATION, LLC                INSULVAIL, LLC                ACCURATE
INSULATION LLC                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS II, LLC                IBP ASSET, LLC               
G - T - G, LLC                CORNHUSKER INSULATION, LLC    Original   
20152046117    05/13/2015    05/13/2020    INSTALLED BUILDING PRODUCTS, LLC   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             TCI CONTRACTING,
LLC                OJ INSULATION, L.P.                LKS TRANSPORTATION, LLC   
            BAYTHERM INSULATION, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS II, LLC                IBP
ASSET, LLC                GARAGE DOOR SYSTEMS, LLC    Original    20152778743   
06/29/2015    06/29/2020    INSTALLED BUILDING PRODUCTS, INC.    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK, NA             TCI CONTRACTING, LLC            
   METRO HOME INSULATION, LLC                LKS TRANSPORTATION, LLC   



--------------------------------------------------------------------------------

            INSTALLED BUILDING PRODUCTS, LLC                ACCURATE INSULATION
LLC                INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED
BUILDING PRODUCTS - PORTLAND, LLC                IBP TEXAS ASSETS II, LLC      
         GARAGE DOOR SYSTEMS, LLC    Original    20153325304    07/31/2015      
INSTALLED BUILDING SOLUTIONS II, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK, NA             TCI CONTRACTING, LLC                PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC                METRO HOME INSULATION, LLC
               LKS TRANSPORTATION, LLC                ACCURATE INSULATION LLC   
            INSTALLED BUILDING PRODUCTS, LLC                INSTALLED BUILDING
PRODUCTS, INC.                GARAGE DOOR SYSTEMS, LLC                C.Q.
INSULATION, INC.                BIG CITY INSULATION, INC.    AMENDMENT   
20153742714    08/26/2015          Original    20153814778    08/31/2015   
08/31/2020    INSTALLED BUILDING PRODUCTS, LLC    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK, NA             TCI CONTRACTING, LLC                MID
SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.                MARV’S INSULATION,
INC.                LKS TRANSPORTATION, LLC                C.Q. INSULATION, INC.
               INSTALLED BUILDING PRODUCTS, INC.                INSTALLED
BUILDING PRODUCTS II, LLC                IBP TEXAS ASSETS II, LLC               
GOLD STAR INSULATION, L.P.    Original    20154403837    09/30/2015      
SUBURBAN INSULATION, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA   
         INSTALLED BUILDING PRODUCTS, INC.                SPEC 7 INSULATION CO.,
LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC   



--------------------------------------------------------------------------------

            OJ INSULATION, L.P.                MID SOUTH CONSTRUCTION AND
BUILDING PRODUCTS, INC.                INSULVAIL, LLC                IBP TEXAS
ASSETS I, LLC                IBP ASSET, LLC                HINKLE INSULATION &
DRYWALL COMPANY, INCORPORATED                G - T - G, LLC               
BROKEN DRUM OF BAKERSFIELD, INC.                BROKEN DRUM INSULATION VISALIA,
INC.                GARAGE DOOR SYSTEMS, LLC                C.Q. INSULATION,
INC.                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC      
         INSTALLED BUILDING PRODUCTS II, LLC                TCI CONTRACTING, LLC
               LKS TRANSPORTATION, LLC                INSTALLED BUILDING
PRODUCTS, LLC                BIG CITY INSULATION OF IDAHO, INC.               
APPLE VALLEY INSULATION, A BDI COMPANY, INC.    Original    20155080394   
11/02/2015    11/02/2020    BDI INSULATION OF IDAHO FALLS, INC.   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            INSTALLED BUILDING PRODUCTS, INC.                BIG CITY
INSULATION, INC.                BROKEN DRUM INSULATION VISALIA, INC.            
   HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED                IBP TEXAS
ASSETS I, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY,
LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC      
         WILSON INSULATION COMPANY, LLC                TCI CONTRACTING, LLC   
            LKS TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS -
PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC               
INSTALLED BUILDING PRODUCTS, LLC   



--------------------------------------------------------------------------------

ASSIGNMENT    20163071717    05/23/2016          Original    20155655955   
11/30/2015       OJ INSULATION, L.P.    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK, NA             U.S. INSULATION CORP.                METRO HOME
INSULATION, LLC                INSTALLED BUILDING SOLUTIONS II, LLC            
   IBP ASSET, LLC                GARAGE DOOR SYSTEMS , LLC                BROKEN
DRUM OF BAKERSFIELD, INC.                BIG CITY INSULATION, INC.            
   APPLE VALLEY INSULATION, A BDI COMPANY, INC.                ACCURATE
INSULATION LLC                TCI CONTRACTING, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC            
   IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING PRODUCTS, INC.   
Original    20155656144    11/30/2015    11/30/2020    GARAGE DOOR SYSTEMS, LLC
   KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             U.S. INSULATION
CORP.                OJ INSULATION, L.P.                INSTALLED BUILDING
PRODUCTS II, LLC                IBP ASSET, LLC                INSTALLED BUILDING
PRODUCTS , INC.                TCI CONTRACTING, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS , LLC            
   IBP TEXAS ASSETS II, LLC    Original    20156214331    12/22/2015       OJ
INSULATION, L.P.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA            
PAR.K.ER INSULATION AND BUILDING PRODUCTS, LLC                INSTALLED BUILDING
SOLUTIONS II, LLC                IBP TEXAS ASSETS II, LLC                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                INSTALLED BUILDING
PRODUCTS, INC.   



--------------------------------------------------------------------------------

            IBP TEXAS ASSETS I, LLC                HINKLE INSULATION & DRYWALL
COMPANY, INCORPORATED                LKS TRANSPORTATION, LLC               
INSTALLED BUILDING PRODUCTS, LLC    Original    20156222771    12/22/2015      
BDI INSULATION OF IDAHO FALLS, INC.   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            INSTALLED BUILDING PRODUCTS, INC.                BIG CITY
INSULATION, INC.                BROKEN DRUM INSULATION VISALIA, INC.            
   HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED                IBP TEXAS
ASSETS I, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY,
LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC      
         WILSON INSULATION COMPANY, LLC                TCI CONTRACTING, LLC   
            LKS TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS -
PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC               
INSTALLED BUILDING PRODUCTS, LLC    ASSIGNMENT    20162070454    04/07/2016   
      Original    20160527992    01/28/2016    01/28/2021    TCI CONTRACTING,
LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             INSTALLED
BUILDING PRODUCTS, INC.                SUBURBAN INSULATION, INC.               
METRO HOME INSULATION, LLC                IBP ASSET, LLC                G - T -
G, LLC                GARAGE DOOR SYSTEMS, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                IBP TEXAS ASSETS II, LLC                PACIFIC
PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC   



--------------------------------------------------------------------------------

            BROKEN DRUM OF BAKERSFIELD, INC.                IBP TEXAS ASSETS I,
LLC                AMERICAN INSULATION & ENERGY SERVICES, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC    Original
   20161114121    02/24/2016    02/24/2021    OJ INSULATION, L.P.    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             MID SOUTH CONSTRUCTION
AND BUILDING PRODUCTS, INC.                METRO HOME INSULATION, LLC         
      IBP TEXAS ASSETS I, LLC                GOLD STAR INSULATION, L.P.         
      G - T - G, LLC                INSTALLED BUILDING PRODUCTS, INC.         
      IBP ASSET, LLC                GARAGE DOOR SYSTEMS , LLC                TCI
CONTRACTING, LLC                LKS TRANSPORTATION, LLC                INSTALLED
BUILDING PRODUCTS , LLC    Original    20161901147    03/31/2016    03/31/2021
   LAKESIDE INSULATION, LLC   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            INSTALLED BUILDING PRODUCTS, INC.                BDI INSULATION OF
IDAHO FALLS, INC.                BIG CITY INSULATION, INC.               
BRO.KEN DRUM INSULATION VISALIA, INC.                HINKLE INSULATION & DRYWALL
COMPANY, INCORPORATED                IBP TEXAS ASSETS I, LLC               
PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                WILSON INSULATION
COMPANY, LLC                TCI CONTRACTING, LLC                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS - PORTLAND, LLC
               INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED
BUILDING PRODUCTS, LLC    ASSIGNMENT    20163072350    05/23/2016         



--------------------------------------------------------------------------------

Original    20162502399    04/27/2016       BIG CITY INSULATION OF IDAHO, INC.
   KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             MID SOUTH
CONSTRUCTION AND BUILDING PRODUCTS, INC.                PACIFIC PARTNERS
INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS INSULATION
SOUTH, A BDI COMPANY, LLC                INSTALLED BUILDING SOLUTIONS II, LLC   
            INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED
BUILDING PRODUCTS, INC.                METRO HOME INSULATION, LLC               
IBP ASSET, LLC                LKS TRANSPORTATION, LLC                TCI
CONTRACTING, LLC                NORTHWEST INSULATION, LLC               
INSTALLED BUILDING PRODUCTS, LLC    Original    20163241898    05/31/2016   
05/31/2021    LKS TRANSPORTATION, LLC    BANC OF AMERICA LEASING & CAPITAL, LLC
            INSTALLED BUILDING PRODUCTS, LLC    Original    20163272588   
06/01/2016       IBP TEXAS ASSETS I, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NA             C.Q. INSULATION, INC.                OJ INSULATION, L.P.
               INSTALLED BUILDING PRODUCTS, INC.                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC    Original
   20163802830    06/24/2016    06/24/2021    U.S. INSULATION CORP.    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             INSTALLED BUILDING
PRODUCTS, INC.                NORTHWEST INSULATION, LLC                LKS
TRANSPORTATION, LLC                INSULVAIL, LLC                INSTALLED
BUILDING SOLUTIONS II, LLC                GARAGE DOOR SYSTEMS, LLC            
   BIG CITY INSULATION, INC.   



--------------------------------------------------------------------------------

            PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC               
BIG CITY INSULATION OF IDAHO, INC.                ACCURATE INSULATION LLC      
         TCI CONTRACTING, LLC                WILSON INSULATION COMPANY, LLC   
            INSTALLED BUILDING PRODUCTS, LLC    Original    20163823596   
06/24/2016       LKS TRANSPORTATION, LLC    U.S. BANK EQUIPMENT FINANCE, A
DIVISION OF U. S. BANK NATIONAL ASSOCIATION Original    20164373609   
07/20/2016    07/20/2021    ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK NA             U.S. INSULATION CORP.                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, INC.            
   TCI CONTRACTING, LLC                IBP TEXAS ASSETS I, LLC    Original   
20164994768    08/17/2016    08/17/2021    U.S. INSULATION CORP.    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             METRO HOME INSULATION,
LLC                INSTALLED BUILDING PRODUCTS, LLC                INSTALLED
BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.      
         LKS TRANSPORTATION, LLC                ACCURATE INSULATION LLC         
      TCI CONTRACTING, LLC                IBP ASSET, LLC    Original   
20165912355    09/27/2016       LKS TRANSPORTATION, LLC    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK NA             INSTALLED BUILDING PRODUCTS, LLC
               U.S. INSULATION CORP.                INSTALLED BUILDING PRODUCTS,
INC.                ACCURATE INSULATION LLC                TCI CONTRACTING, LLC
   Original    20166394850    10/18/2016       C.Q. INSULATION, INC.    KEY
EQUIPMENT FINANCE, A DIVISION OF .KEYBANK NA             METRO HOME INSULATION,
LLC                MARV’S INSULATION, INC.   



--------------------------------------------------------------------------------

            INSULVAIL, LLC                G - T - G, LLC               
INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS,
LLC                U.S. INSULATION CORP.                LKS TRANSPORTATION, LLC
               ACCURATE INSULATION LLC                TCI CONTRACTING, LLC   
Original    20167984394    12/23/2016       WILSON INSULATION COMPANY, LLC   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             INSTALLED BUILDING
PRODUCTS, INC.                PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY,
LLC                NORTHWEST INSULATION, LLC                MID SOUTH
CONSTRUCTION AND BUILDING PRODUCTS, INC.                INSULVAIL, LLC         
      INSTALLED BUILDING PRODUCTS II, LLC                IBP TEXAS ASSETS I, LLC
               IBP ASSET, LLC                HINKLE INSULATION & DRYWALL
COMPANY, INCORPORATED                BROKEN DRUM OF BAKERSFIELD, INC.         
      BROKEN DRUM INSULATION VISALIA, INC.                BIG CITY INSULATION OF
IDAHO, INC.                BAYTHERM INSULATION, LLC                APPLE VALLEY
INSULATION, A BDI COMPANY, INC.                AMERICAN INSULATION & ENERGY
SERVICES, LLC                INSTALLED BUILDING PRODUCTS, LLC                LKS
TRANSPORTATION, LLC                ACCURATE INSULATION LLC                TCI
CONTRACTING, LLC    Original    20170572443    01/26/2017    01/26/2022   
INSTALLED BUILDING PRODUCTS II, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NA             SUBURBAN INSULATION, INC.                PEG, LLC      
         MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.   



--------------------------------------------------------------------------------

            INSTALLED BUILDING PRODUCTS, INC.                IBP TEXAS ASSETS I,
LLC                BDI INSULATION OF SALT LAKE, L . L . C.                LKS
TRANSPORTATION, LLC                ACCURATE INSULATION OF UPPER MARLBORO, LLC   
Original    20171220604    02/23/2017       BIG CITY INSULATION, INC.    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             INSTALLED BUILDING
SOLUTIONS II, LLC                IBP TEXAS ASSETS I, LLC               
INSTALLED BUILDING PRODUCTS, INC.                LKS TRANSPORTATION, LLC      
         ALL CONSTRUCTION SERVICES, LLC    Original    B201511544701   
04/01/2015    04/01/2020    ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK NA             CORNHUSKER INSULATION, LLC                G -
T - G, LLC                IBP ASSET, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL, LLC               
LKS TRANSPORTATION, LLC                MARV’S INSULATION, INC.               
MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.                TCI
CONTRACTING, LLC    Original    B201511626548    09/01/2015    09/01/2020   
C.Q. INSULATION, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA      
      GOLD STAR INSULATION, L.P.                IBP TEXAS ASSETS II, LLC      
         INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING
PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC               
LKS TRANSPORTATION, LLC                MARV’S INSULATION, INC.               
MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.                TCI
CONTRACTING, LLC   



--------------------------------------------------------------------------------

Original    B201611835469    10/19/2016    10/19/2021    ACCURATE INSULATION LLC
   KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             C.Q. INSULATION,
INC.                G - T - G, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL,
LLC                LKS TRANSPORTATION, LLC                MARV’S INSULATION,
INC.                METRO HOME INSULATION, LLC                TCI CONTRACTING,
LLC                U.S. INSULATION CORP.    Original    20152778743   
06/29/2015       INSTALLED BUILDING PRODUCTS, INC.    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK, NA             TCI CONTRACTING, LLC                METRO
HOME INSULATION, LLC                LKS TRANSPORTATION, LLC               
INSTALLED BUILDING PRODUCTS, LLC                ACCURATE INSULATION LLC         
      INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                IBP TEXAS ASSETS II, LLC               
GARAGE DOOR SYSTEMS, LLC    Original    20153325304    07/31/2015      
INSTALLED BUILDING SOLUTIONS II, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK, NA             TCI CONTRACTING, LLC                PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC                METRO HOME INSULATION, LLC
               LKS TRANSPORTATION, LLC                ACCURATE INSULATION LLC   
            INSTALLED BUILDING PRODUCTS, LLC                INSTALLED BUILDING
PRODUCTS, INC.                GARAGE DOOR SYSTEMS, LLC                C.Q.
INSULATION, INC.                BIG CITY INSULATION, INC.    AMENDMENT   
20153742714    08/26/2015         



--------------------------------------------------------------------------------

Original    20155655955    11/30/2015    11/30/2020    OJ INSULATION, L.P.   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             U.S. INSULATION
CORP.                METRO HOME INSULATION, LLC                INSTALLED
BUILDING SOLUTIONS II, LLC                IBP ASSET, LLC                GARAGE
DOOR SYSTEMS, LLC                BROKEN DRUM OF BAKERSFIELD, INC.               
BIG CITY INSULATION, INC.                APPLE VALLEY INSULATION, A BDI COMPANY,
INC.                ACCURATE INSULATION LLC                TCI CONTRACTING, LLC
               LKS TRANSPORTATION, LLC                INSTALLED BUILDING
PRODUCTS, LLC                IBP TEXAS ASSETS I, LLC                INSTALLED
BUILDING PRODUCTS, INC.    Original    20156270523    12/24/2015    12/24/2020
   GOLD STAR INSULATION, L.P.    BB&T EQUIPMENT FINANCE CORPORATION            
INSTALLED BUILDING PRODUCTS, LLC                METRO HOME INSULATION, LLC   
Original    20160527992    01/28/2016    01/28/2021    TCI CONTRACTING, LLC   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             INSTALLED BUILDING
PRODUCTS, INC.                SUBURBAN INSULATION, INC.                METRO
HOME INSULATION, LLC                IBP ASSET, LLC                G - T - G, LLC
               GARAGE DOOR SYSTEMS, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                IBP TEXAS ASSETS II, LLC                PACIFIC
PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                BROKEN DRUM OF
BAKERSFIELD, INC.                IBP TEXAS ASSETS I, LLC                AMERICAN
INSULATION & ENERGY SERVICES, LLC                LKS TRANSPORTATION, LLC      
         INSTALLED BUILDING PRODUCTS, LLC   



--------------------------------------------------------------------------------

Original    20161114121    02/24/2016       OJ INSULATION, L.P.    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK, NA             MID SOUTH CONSTRUCTION AND
BUILDING PRODUCTS, INC.                METRO HOME INSULATION, LLC               
IBP TEXAS ASSETS I, LLC                GOLD STAR INSULATION, L.P.               
G - T - G, LLC                INSTALLED BUILDING PRODUCTS , INC.               
IBP ASSET, LLC                GARAGE DOOR SYSTEMS , LLC                TCI
CONTRACTING, LLC                LKS TRANSPORTATION, LLC                INSTALLED
BUILDING PRODUCTS, LLC    Original    20161872009    03/30/2016       METRO HOME
INSULATION, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA            
PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC
PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                BROKEN DRUM INSULATION VISALIA, INC.   
            BIG CITY INSULATION OF IDAHO, INC.                INSTALLED BUILDING
PRODUCTS, INC.                IBP TEXAS ASSETS I, LLC                ACCURATE
INSULATION LLC                TCI CONTRACTING, LLC                PEG, LLC      
         INSTALLED BUILDING PRODUCTS, LLC    Original    20162502399   
04/27/2016    04/27/2021    BIG CITY INSULATION OF IDAHO, INC.    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK NA             MID SOUTH CONSTRUCTION AND
BUILDING PRODUCTS, INC.                PACIFIC PARTNERS INSULATION NORTH, A BDI
COMPANY, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY,
LLC   



--------------------------------------------------------------------------------

            INSTALLED BUILDING SOLUTIONS II, LLC                INSTALLED
BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.      
         METRO HOME INSULATION, LLC                IBP ASSET, LLC               
LKS TRANSPORTATION, LLC                TCI CONTRACTING, LLC               
NORTHWEST INSULATION, LLC                INSTALLED BUILDING PRODUCTS, LLC   
Original    20164994768    08/17/2016       U.S. INSULATION CORP.    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             METRO HOME INSULATION,
LLC                INSTALLED BUILDING PRODUCTS, LLC                INSTALLED
BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.      
         LKS TRANSPORTATION, LLC                ACCURATE INSULATION LLC         
      TCI CONTRACTING, LLC                IBP ASSET, LLC    Original   
20166394850    10/18/2016       C.Q. INSULATION, INC.    KEY EQUIPMENT FINANCE,
A DIVISION OF KEYBANK NA             METRO HOME INSULATION, LLC               
MARV’S INSULATION, INC.                INSULVAIL, LLC                G - T - G,
LLC                INSTALLED BUILDING PRODUCTS, INC.                INSTALLED
BUILDING PRODUCTS, LLC                U.S. INSULATION CORP.                LKS
TRANSPORTATION, LLC                ACCURATE INSULATION LLC                TCI
CONTRACTING, LLC    Original    007-2015-021109    07/01/2015       ACCURATE
INSULATION LL    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA            
GARAGE DOOR SYSTEMS, LLC                IBP TEXAS ASSETS II, LLC               
INSTALLED BUILDING PRODUCTS - PORTLAND, LLC   



--------------------------------------------------------------------------------

            INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED
BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC         
      LKS TRANSPORTATION, LLC                METRO HOME INSULATION, LLC         
      TCI CONTRACTING LLC    Original    007-2015-025005    08/03/2015      
ACCURATE INSULATION LLC   

KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA

KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA

            BIG CITY INSULATION, INC.                C.Q. INSULATION, INC.      
         GARAGE DOOR SYSTEMS, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS, INC.                INSTALLED
BUILDING PRODUCTS, LLC                INSTALLED BUILDING SOLUTIONS II, LLC      
         LKS TRANSPORTATION, LLC                METRO HOME INSULATION, LLC      
         PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC               
TCI CONTRACTING, LLC    AMENDMENT    007-2015-028081    08/26/2015         
Original    007-2015-038604    12/02/2015       ACCURATE INSULATION LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             APPLE VALLEY INSULATION,
A BDI COMPANY, INC.                BIG CITY INSULATION, INC.               
BROKEN DRUM OF BAKERSFIELD, INC.                GARAGE DOOR SYSTEMS, LLC      
         IBP ASSET, LLC                IBP TEXAS ASSETS I, LLC               
INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS,
LLC                INSTALLED BUILDING SOLUTIONS II, LLC                LKS
TRANSPORTATION, LLC                METRO HOME INSULATION, LLC                OJ
INSULATION, L.P.                TCI CONTRACTING, LLC                U.S.
INSULATION CORP.   



--------------------------------------------------------------------------------

Original    007-2016-002933    02/01/2016       AMERICAN INSULATION & ENERGY
SERVICES, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA            
BROKEN DRUM OF BAKERSFIELD, INC.                G - T - G, LLC               
GARAGE DOOR SYSTEMS, LLC                IBP ASSET, LLC                IBP TEXAS
ASSETS I, LLC                IBP TEXAS ASSETS II, LLC                INSTALLED
BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.      
         INSTALLED BUILDING PRODUCTS, LLC                LKS TRANSPORTATION, LLC
               METRO HOME INSULATION, LLC                PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC                SUBURBAN INSULATION, INC.   
            TCI CONTRACTING, LLC    Original    007-2016-005769    02/26/2016   
   G - T- G, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA            
GARAGE DOOR SYSTEMS, LLC                GOLD STAR INSULATION, L.P.            
   IBP ASSET, LLC                IBP TEXAS ASSETS I, LLC               
INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS,
LLC                LKS TRANSPORTATION, LLC                METRO HOME INSULATION,
LLC                MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.         
      OJ INSULATION, L.P.                TCI CONTRACTING, LLC    Original   
007-2016-010668    04/01/2016       ACCURATE INSULATION LLC    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK NA             BIG CITY INSULATION OF IDAHO, INC.
               BROKEN DRUM INSULATION VISALIA, INC.                IBP TEXAS
ASSETS I, LLC                INSTALLED BUILDING PRODUCTS - PORTLAND, LLC   



--------------------------------------------------------------------------------

            INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                METRO HOME INSULATION, LLC                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC                PEG, LLC                TCI
CONTRACTING, LLC    Original    007-2016-015287    04/28/2016       BIG CITY
INSULATION OF IDAHO, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA   
         IBP ASSET, LLC                INSTALLED BUILDING PRODUCTS II, LLC      
         INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                LKS TRANSPORTATION, LLC                METRO HOME
INSULATION, LLC                MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS,
INC.                NORTHWEST INSULATION, LLC                PACIFIC PARTNERS
INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS INSULATION
SOUTH, A BDI COMPANY, LLC                TCI CONTRACTING, LLC    Original   
007-2016-031793    08/17/2016       ACCURATE INSULATION LLC    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK NA             IBP ASSET, LLC               
INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS, LLC                LKS
TRANSPORTATION, LLC                METRO HOME INSULATION, LLC                TCI
CONTRACTING, LLC                U.S. INSULATION CORP.   



--------------------------------------------------------------------------------

Original    007-2016-039556    10/19/2016       ACCURATE INSULATION LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             C.Q. INSULATION, INC.   
            G - T - G, LLC                INSTALLED BUILDING PRODUCTS, INC.   
            INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL, LLC      
         LKS TRANSPORTATION, LLC                MARV’S INSULATION, INC.         
      METRO HOME INSULATION, LLC                TCI CONTRACTING, LLC            
   U.S. INSULATION CORP.    Original    20162502399    04/27/2016       BIG CITY
INSULATION OF IDAHO, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA   
         MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.               
PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC
PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                INSTALLED BUILDING
SOLUTIONS II, LLC                INSTALLED BUILDING PRODUCTS II, LLC            
   INSTALLED BUILDING PRODUCTS , INC.                METRO HOME INSULATION, LLC
               IBP ASSET, LLC                LKS TRANSPORTATION, LLC            
   TCI CONTRACTING, LLC                NORTHWEST INSULATION, LLC               
INSTALLED BUILDING PRODUCTS, LLC    Original    20163802830    06/24/2016   
06/24/2021    U.S. INSULATION CORP.    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NA             INSTALLED BUILDING PRODUCTS, INC.               
NORTHWEST INSULATION, LLC                LKS TRANSPORTATION, LLC               
INSULVAIL, LLC                INSTALLED BUILDING SOLUTIONS II, LLC            
   GARAGE DOOR SYSTEMS, LLC                BIG CITY INSULATION, INC.            
   PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                BIG CITY
INSULATION OF IDAHO, INC.                ACCURATE INSULATION LLC   



--------------------------------------------------------------------------------

            TCI CONTRACTING, LLC                WILSON INSULATION COMPANY, LLC
               INSTALLED BUILDING PRODUCTS, LLC    Original    20167984394   
12/23/2016       WILSON INSULATION COMPANY, LLC    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK NA             INSTALLED BUILDING PRODUCTS, INC.            
   PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC               
NORTHWEST INSULATION, LLC                MID SOUTH CONSTRUCTION AND BUILDING
PRODUCTS, INC.                INSULVAIL, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                IBP TEXAS ASSETS I, LLC                IBP
ASSET, LLC                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED   
            BROKEN DRUM OF BAKERSFIELD, INC.                BROKEN DRUM
INSULATION VISALIA, INC.                BIG CITY INSULATION OF IDAHO, INC.      
         BAYTHERM INSULATION, LLC                APPLE VALLEY INSULATION, A BDI
COMPANY, INC.                AMERICAN INSULATION & ENERGY SERVICES, LLC         
      INSTALLED BUILDING PRODUCTS, LLC                LKS TRANSPORTATION, LLC   
            ACCURATE INSULATION LLC                TCI CONTRACTING, LLC   
Original    20151123784    03/17/2015       INSULVAIL, LLC    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK, NA             TCI CONTRACTING, LLC            
   OJ INSULATION, L.P.                LKS TRANSPORTATION, LLC               
ACCURATE INSULATION LLC                INSTALLED BUILDING PRODUCTS, LLC         
      INSTALLED BUILDING PRODUCTS, INC.                IBP TEXAS ASSETS II, LLC
  



--------------------------------------------------------------------------------

Original    20152046117    05/13/2015       INSTALLED BUILDING PRODUCTS, LLC   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             TCI CONTRACTING,
LLC                OJ INSULATION, L.P.                LKS TRANSPORTATION, LLC   
            BAYTHERM INSULATION, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS II, LLC                IBP
ASSET, LLC                GARAGE DOOR SYSTEMS, LLC    Original    20154403837   
09/30/2015       SUBURBAN INSULATION, INC.    KEY EQUIPMENT FINANCE, A DIVISION
OF KEYBANK, NA             INSTALLED BUILDING PRODUCTS, INC.                SPEC
7 INSULATION CO. , LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI
COMPANY, LLC                OJ INSULATION, L.P.                MID SOUTH
CONSTRUCTION AND BUILDING PRODUCTS, INC.                INSULVAIL, LLC         
      IBP TEXAS ASSETS I, LLC                IBP ASSET, LLC               
HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED                G - T - G, LLC
               BROKEN DRUM OF BAKERSFIELD, INC.                BROKEN DRUM
INSULATION VISALIA, INC.                GARAGE DOOR SYSTEMS, LLC               
C.Q. INSULATION, INC.                PACIFIC PARTNERS INSULATION SOUTH, A BDI
COMPANY, LLC                INSTALLED BUILDING PRODUCTS II, LLC               
TCI CONTRACTING, LLC                LKS TRANSPORTATION, LLC               
INSTALLED BUILDING PRODUCTS, LLC                BIG CITY INSULATION OF IDAHO,
INC.                APPLE VALLEY INSULATION, A BDI COMPANY, INC.   



--------------------------------------------------------------------------------

Original    20155655955    11/30/2015    11/30/2020    OJ INSULATION, L.P.   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             U.S. INSULATION
CORP.                METRO HOME INSULATION, LLC                INSTALLED
BUILDING SOLUTIONS II, LLC                IBP ASSET, LLC                GARAGE
DOOR SYSTEMS, LLC                BROKEN DRUM OF BAKERSFIELD, INC.               
BIG CITY INSULATION, INC.                APPLE VALLEY INSULATION, A BDI COMPANY,
INC.                ACCURATE INSULATION LLC                TCI CONTRACTING, LLC
               LKS TRANSPORTATION, LLC                INSTALLED BUILDING
PRODUCTS, LLC                IBP TEXAS ASSETS I, LLC                INSTALLED
BUILDING PRODUCTS, INC.    Original    20155656144    11/30/2015       GARAGE
DOOR SYSTEMS, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA         
   U.S. INSULATION CORP.                OJ INSULATION, L.P.               
INSTALLED BUILDING PRODUCTS II, LLC                IBP ASSET, LLC               
INSTALLED BUILDING PRODUCTS, INC.                TCI CONTRACTING, LLC         
      LKS TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC   
            IBP TEXAS ASSETS II, LLC    Original    20156214331    12/22/2015   
   OJ INSULATION, L.P.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA      
      PARKER INSULATION AND BUILDING PRODUCTS, LLC                INSTALLED
BUILDING SOLUTIONS II, LLC                IBP TEXAS ASSETS II, LLC            
   PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC               
INSTALLED BUILDING PRODUCTS, INC.                IBP TEXAS ASSETS I, LLC      
         HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC   



--------------------------------------------------------------------------------

Original    20161114121    02/24/2016    02/24/2021    OJ INSULATION, L.P.   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK, NA             MID SOUTH
CONSTRUCTION AND BUILDING PRODUCTS, INC.                METRO HOME INSULATION,
LLC                IBP TEXAS ASSETS I, LLC                GOLD STAR INSULATION,
L.P.                G - T - G, LLC                INSTALLED BUILDING PRODUCTS,
INC.                IBP ASSET, LLC                GARAGE DOOR SYSTEMS , LLC   
            TCI CONTRACTING, LLC                LKS TRANSPORTATION, LLC         
      INSTALLED BUILDING PRODUCTS , LLC    Original    20163272588    06/01/2016
   06/01/2021    IBP TEXAS ASSETS I, LLC    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NA             C.Q. INSULATION, INC.                OJ INSULATION, L.P.
               INSTALLED BUILDING PRODUCTS, INC.                LKS
TRANSPORTATION, LLC                INSTALLED BUILDING PRODUCTS, LLC    Original
   20163920087    06/29/2016    06/29/2021    OJ INSULATION, L.P.    BB&T
EQUIPMENT FINANCE CORPORATION             INSTALLED BUILDING PRODUCTS, LLC      
         CORNHUSKER INSULATION, LLC    Original    20167161886    11/18/2016   
11/18/2021    AMERICAN INSULATION & ENERGY SERVICES, LLC    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK NA             OJ INSULATION, L.P.               
IBP TEXAS ASSETS I, LLC                IBP ASSET, LLC                INSTALLED
BUILDING PRODUCTS, INC.                G - T - G, LLC                C.Q.
INSULATION, INC.                INSTALLED BUILDING PRODUCTS, LLC   



--------------------------------------------------------------------------------

File Type

  

File Number

  

File Date

  

Expiration
Date

  

Debtor

  

Secured Party

Original    201408630435    03/27/2014    03/27/2019    PACIFIC PARTNERS
INSULATION NORTH, A BDI COMPANY, LLC    ISUZU FINANCE OF AMERICA, INC Original
   201527561351    10/01/2015    10/01/2020    APPLE VALLEY INSULATION, A BDI
COMPANY, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             BIG
CITY INSULATION OF IDAHO, INC.                BROKEN DRUM INSULATION VISALIA,
INC.                BROKEN DRUM OF BAKERSFIELD, INC.                C.Q.
INSULATION, INC.                G - T - G, LLC                GARAGE DOOR
SYSTEMS, LLC                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED   
            IBP ASSET, LLC                IBP TEXAS ASSETS I, LLC               
INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL,
LLC                LKS TRANSPORTATION, LLC                MID SOUTH CONSTRUCTION
AND BUILDING PRODUCTS, INC.                OJ INSULATION, L.P.               
PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC
PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                SPEC 7 INSULATION
CO., LLC                SUBURBAN INSULATION, INC.                TCI
CONTRACTING, LLC    Original    201530736937    11/03/2015    11/03/2020    BANC
OF AMERICA LEASING & CAPITAL, LLC    BANC OF AMERICA LEASING & CAPITAL, LLC   
         BDI INSULATION OF IDAHO FALLS, INC.                BIG CITY INSULATION,
INC.                BROKEN DRUM INSULATION VISALIA, INC.                HINKLE
INSULATION & DRYWALL COMPANY, INCORPORATED                IBP TEXAS ASSETS I,
LLC                INSTALLED BUILDING PRODUCTS - PORTLAND, LLC   



--------------------------------------------------------------------------------

            INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED
BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC         
      LKS TRANSPORTATION, LLC                PACIFIC PARTNERS INSULATION NORTH,
A BDI COMPANY, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI
COMPANY, LLC                TCI CONTRACTING, LLC                WILSON
INSULATION COMPANY, LLC    CHANGE ASSIGNEE    201614426044    05/23/2016      
   Original    201535856562    12/23/2015    12/23/2020    HINKLE INSULATION &
DRYWALL COMPANY, INCORPORATED    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA
            IBP TEXAS ASSETS I, LLC                IBP TEXAS ASSETS II, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                INSTALLED BUILDING SOLUTIONS II, LLC               
LKS TRANSPORTATION, LLC                OJ INSULATION, L.P.               
PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PARKER
INSULATION AND BUILDING PRODUCTS, LLC    Original    201535856579    12/23/2015
   12/23/2020    BANC OF AMERICA LEASING & CAPITAL, LLC    BANC OF AMERICA
LEASING & CAPITAL, LLC             BDI INSULATION OF IDAHO FALLS, INC.         
      BIG CITY INSULATION, INC.                BROKEN DRUM INSULATION VISALIA,
INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED         
      IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING PRODUCTS -
PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC               
INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS,
LLC                LKS TRANSPORTATION, LLC   



--------------------------------------------------------------------------------

            PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC               
PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                TCI
CONTRACTING, LLC                WILSON INSULATION COMPANY, LLC    CHANGE
ASSIGNEE    201609710707    04/06/2016          Original    201609195887   
03/31/2016    03/31/2021    ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK NA             BIG CITY INSULATION OF IDAHO, INC.         
      BROKEN DRUM INSULATION VISALIA, INC.                IBP TEXAS ASSETS I,
LLC                INSTALLED BUILDING PRODUCTS - PORTLAND, LLC               
INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS,
LLC                METRO HOME INSULATION, LLC                PACIFIC PARTNERS
INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS INSULATION
SOUTH, A BDI COMPANY, LLC                PEG, LLC                TCI
CONTRACTING, LLC    Original    201609299370    04/01/2016    04/01/2021    BANC
OF AMERICA LEASING & CAPITAL, LLC    BANC OF AMERICA LEASING & CAPITAL, LLC   
         BDI INSULATION OF IDAHO FALLS, INC.                BIG CITY INSULATION,
INC.                BROKEN DRUM INSULATION VISALIA, INC.                HINKLE
INSULATION & DRYWALL COMPANY, INCORPORATED                IBP TEXAS ASSETS I,
LLC                INSTALLED BUILDING PRODUCTS - PORTLAND, LLC               
INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS, LLC                LAKESIDE
INSULATION, LLC                LKS TRANSPORTATION, LLC                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC   



--------------------------------------------------------------------------------

            PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC               
TCI CONTRACTING, LLC                WILSON INSULATION COMPANY, LLC    CHANGE
ASSIGNEE    201614426082    05/23/2016          Original    201611862678   
04/27/2016    04/27/2021    BIG CITY INSULATION OF IDAHO, INC.    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK NA             IBP ASSET, LLC               
INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS, LLC                INSTALLED
BUILDING SOLUTIONS II, LLC                LKS TRANSPORTATION, LLC               
METRO HOME INSULATION, LLC                MID SOUTH CONSTRUCTION AND BUILDING
PRODUCTS, INC.                NORTHWEST INSULATION, LLC                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC                TCI CONTRACTING, LLC   
Original    201617913404    06/27/2016    06/27/2021    ACCURATE INSULATION LLC
   KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             BIG CITY
INSULATION OF IDAHO, INC.                BIG CITY INSULATION, INC.            
   GARAGE DOOR SYSTEMS, LLC                INSTALLED BUILDING PRODUCTS, INC.   
            INSTALLED BUILDING PRODUCTS, LLC                INSTALLED BUILDING
SOLUTIONS II, LLC                INSULVAIL, LLC                LKS
TRANSPORTATION, LLC                NORTHWEST INSULATION, LLC               
PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                TCI
CONTRACTING, LLC                U.S. INSULATION CORP.                WILSON
INSULATION COMPANY, LLC   



--------------------------------------------------------------------------------

Original    201636244985    12/27/2016    12/27/2021    ACCURATE INSULATION LLC
   KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             AMERICAN
INSULATION & ENERGY SERVICES, LLC                APPLE VALLEY INSULATION, A BDI
COMPANY, INC.                BAYTHERM INSULATION, LLC                BIG CITY
INSULATION OF IDAHO, INC.                BROKEN DRUM INSULATION VISALIA, INC.   
            BROKEN DRUM OF BAKERSFIELD, INC.                HINKLE INSULATION &
DRYWALL COMPANY, INCORPORATED                IBP ASSET, LLC                IBP
TEXAS ASSETS I, LLC                INSTALLED BUILDING PRODUCTS II, LLC         
      INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                INSULVAIL, LLC                LKS TRANSPORTATION,
LLC                MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.         
      NORTHWEST INSULATION, LLC                PACIFIC PARTNERS INSULATION
NORTH, A BDI COMPANY, LLC                TCI CONTRACTING, LLC               
WILSON INSULATION COMPANY, LLC    Original    201412935557    05/09/2014   
05/09/2019    PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC    ISUZU
FINANCE OF AMERICA, INC Original    201521725834    08/05/2015    08/05/2020   
ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA      
      BIG CITY INSULATION, INC.                C.Q. INSULATION, INC.            
   GARAGE DOOR SYSTEMS, LLC                INSTALLED BUILDING PRODUCTS, INC.   
            INSTALLED BUILDING PRODUCTS, LLC                INSTALLED BUILDING
SOLUTIONS II, LLC                KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA
               LKS TRANSPORTATION, LLC   



--------------------------------------------------------------------------------

            METRO HOME INSULATION, LLC                PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC                TCI CONTRACTING, LLC   
COLLATERAL ADD    201523872147    08/26/2015          Original    201527561351
   10/01/2015    10/01/2020    APPLE VALLEY INSULATION, A BDI COMPANY, INC.   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             BIG CITY INSULATION
OF IDAHO, INC.                BROKEN DRUM INSULATION VISALIA, INC.            
   BROKEN DRUM OF BAKERSFIELD, INC.                C.Q. INSULATION, INC.      
         G - T - G, LLC                GARAGE DOOR SYSTEMS, LLC               
HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED                IBP ASSET, LLC
               IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL, LLC               
LKS TRANSPORTATION, LLC                MID SOUTH CONSTRUCTION AND BUILDING
PRODUCTS, INC.                OJ INSULATION, L.P.                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC                SPEC 7 INSULATION CO., LLC
               SUBURBAN INSULATION, INC.                TCI CONTRACTING, LLC   
Original    201530736937    11/03/2015    11/03/2020    BANC OF AMERICA LEASING
& CAPITAL, LLC    BANC OF AMERICA LEASING & CAPITAL, LLC             BDI
INSULATION OF IDAHO FALLS, INC.                BIG CITY INSULATION, INC.      
         BROKEN DRUM INSULATION VISALIA, INC.                HINKLE INSULATION &
DRYWALL COMPANY, INCORPORATED   

 



--------------------------------------------------------------------------------

            IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING PRODUCTS -
PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC               
INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS,
LLC                LKS TRANSPORTATION, LLC                PACIFIC PARTNERS
INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS INSULATION
SOUTH, A BDI COMPANY, LLC                TCI CONTRACTING, LLC               
WILSON INSULATION COMPANY, LLC    CHANGE ASSIGNEE    201614426044    05/23/2016
         Original    201535856579    12/23/2015    12/23/2020    BANC OF AMERICA
LEASING & CAPITAL, LLC    BANC OF AMERICA LEASING & CAPITAL, LLC             BDI
INSULATION OF IDAHO FALLS, INC.                BIG CITY INSULATION, INC.      
         BROKEN DRUM INSULATION VISALIA, INC.                HINKLE INSULATION &
DRYWALL COMPANY, INCORPORATED                IBP TEXAS ASSETS I, LLC            
   INSTALLED BUILDING PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS, LLC                LKS TRANSPORTATION, LLC         
      PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC               
PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                TCI
CONTRACTING, LLC                WILSON INSULATION COMPANY, LLC    CHANGE
ASSIGNEE    201609710707    04/06/2016          Original    201602944826   
01/29/2016    01/29/2021    AMERICAN INSULATION & ENERGY SERVICES, LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             BROKEN DRUM OF
BAKERSFIELD, INC.                G - T - G, LLC   



--------------------------------------------------------------------------------

            GARAGE DOOR SYSTEMS, LLC                IBP ASSET, LLC            
   IBP TEXAS ASSETS I, LLC                IBP TEXAS ASSETS II, LLC            
   INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING
PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC               
LKS TRANSPORTATION, LLC                METRO HOME INSULATION, LLC               
PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                SUBURBAN
INSULATION, INC.                TCI CONTRACTING, LLC    Original    201609195887
   03/31/2016    03/31/2021    ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE,
A DIVISION OF KEYBANK NA             BIG CITY INSULATION OF IDAHO, INC.         
      BROKEN DRUM INSULATION VISALIA, INC.                IBP TEXAS ASSETS I,
LLC                INSTALLED BUILDING PRODUCTS - PORTLAND, LLC               
INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS,
LLC                METRO HOME INSULATION, LLC                PACIFIC PARTNERS
INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS INSULATION
SOUTH, A BDI COMPANY, LLC                PEG, LLC                TCI
CONTRACTING, LLC    Original    201609299370    04/01/2016    04/01/2021    BDI
INSULATION OF IDAHO FALLS, INC.    BANC OF AMERICA LEASING & CAPITAL, LLC      
      BIG CITY INSULATION, INC.                BROKEN DRUM INSULATION VISALIA,
INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED         
      IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING PRODUCTS -
PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC               
INSTALLED BUILDING PRODUCTS, INC.   



--------------------------------------------------------------------------------

            INSTALLED BUILDING PRODUCTS, LLC                LAKESIDE INSULATION,
LLC                LKS TRANSPORTATION, LLC                PACIFIC PARTNERS
INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS INSULATION
SOUTH, A BDI COMPANY, LLC                TCI CONTRACTING, LLC               
WILSON INSULATION COMPANY, LLC    CHANGE ASSIGNEE    201614426082    05/23/2016
         Original    201611862678    04/27/2016    04/27/2021    BIG CITY
INSULATION OF IDAHO, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA   
         IBP ASSET, LLC                INSTALLED BUILDING PRODUCTS II, LLC      
         INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                INSTALLED BUILDING SOLUTIONS II, LLC               
LKS TRANSPORTATION, LLC                METRO HOME INSULATION, LLC               
MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.                NORTHWEST
INSULATION, LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY,
LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC      
         TCI CONTRACTING, LLC    Original    150040671448    12/28/2015   
12/28/2020    HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK NA             IBP TEXAS ASSETS I, LLC         
      IBP TEXAS ASSETS II, LLC                INSTALLED BUILDING PRODUCTS, INC.
               INSTALLED BUILDING PRODUCTS, LLC                INSTALLED
BUILDING SOLUTIONS II, LLC                LKS TRANSPORTATION, LLC               
OJ INSULATION, L.P.                PACIFIC PARTNERS INSULATION NORTH, A BDI
COMPANY, LLC                PARKER INSULATION AND BUILDING PRODUCTS, LLC   



--------------------------------------------------------------------------------

Original    160010215531    03/31/2016    03/31/2021    ACCURATE INSULATION LLC
   KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             BIG CITY
INSULATION OF IDAHO, INC.                BROKEN DRUM INSULATION VISALIA, INC.   
            IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING PRODUCTS-
PORTLAND, LLC                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS, LLC                METRO HOME INSULATION, LLC      
         PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC               
PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                PEG, LLC   
            TCI CONTRACTING, LLC    Original    160037523764    11/16/2016   
11/16/2021    PEG, LLC    U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK
NATIONAL ASSOCIATION Original    170003202934    01/27/2017    01/27/2022   
ACCURATE INSULATION OF UPPER MARLBORO, LLC    KEY EQUIPMENT FINANCE, A DIVISION
OF KEYBANK NA             BDI INSULATION OF SALT LAKE, L.L.C.                IBP
TEXAS ASSETS I, LLC                INSTALLED BUILDING PRODUCTS II, LLC         
      INSTALLED BUILDING PRODUCTS, INC.                LKS TRANSPORTATION, LLC
               MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.               
PEG, LLC                SUBURBAN INSULATION, INC.    Original    20152089742   
09/30/2015    09/30/2020    APPLE VALLEY INSULATION, A BDI COMPANY, INC.    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             BIG CITY INSULATION OF
IDAHO, INC.                BROKEN DRUM INSULATION VISALIA, INC.               
BROKEN DRUM OF BAKERSFIELD, INC.   



--------------------------------------------------------------------------------

            C.Q. INSULATION, INC.                G - T - G, LLC               
GARAGE DOOR SYSTEMS, LLC                HINKLE INSULATION & DRYWALL COMPANY,
INCORPORATED                IBP ASSET, LLC                IBP TEXAS ASSETS I,
LLC                INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED
BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC         
      INSULVAIL, LLC                LKS TRANSPORTATION, LLC                MID
SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.                OJ INSULATION,
L.P.                PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC      
         PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC               
SPEC 7 INSULATION CO., LLC                SUBURBAN INSULATION, INC.            
   TCI CONTRACTING, LLC    Original    007-2015-006780    03/19/2015      
ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA      
      IBP TEXAS ASSETS II, LLC                INSTALLED BUILDING PRODUCTS, INC.
               INSULVAIL, LLC                LKS TRANSPORTATION, LLC            
   OJ INSULATION, L.P.                TCI CONTRACTING, LLC    Original   
007-2015-008688    04/02/2015       ACCURATE INSULATION LLC    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK NA             CORNHUSKER INSULATION, LLC      
         G-T-G, LLC                IBP ASSET, LLC                INSTALLED
BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.      
         INSULVAIL, LLC                LKS TRANSPORTATION, LLC   



--------------------------------------------------------------------------------

            MARV’S INSULATION, INC.                MID SOUTH CONSTRUCTION AND
BUILDING PRODUCTS, INC.                TCI CONTRACTING, LLC    Original   
007-2015-014348    05/18/2015       BAYTHERM INSULATION, LLC    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK NA             GARAGE DOOR SYSTEMS, LLC         
      IBP ASSET, LLC                INSTALLED BUILDING PRODUCTS II, LLC         
      INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                LKS TRANSPORTATION, LLC                OJ
INSULATION, L.P.                TCI CONTRACTING, LLC    Original   
007-2015-021109    07/01/2015       ACCURATE INSULATION LLC    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK NA             GARAGE DOOR SYSTEMS, LLC         
      IBP TEXAS ASSETS II, LLC                INSTALLED BUILDING PRODUCTS -
PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC               
INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS,
LLC                LKS TRANSPORTATION, LLC                METRO HOME INSULATION,
LLC                TCI CONTRACTING LLC    Original    007-2015-025005   
08/03/2015       ACCURATE INSULATION LLC   

KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA

KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA

            BIG CITY INSULATION, INC.                C.Q. INSULATION, INC.      
         GARAGE DOOR SYSTEMS, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS, INC.                INSTALLED
BUILDING PRODUCTS, LLC                INSTALLED BUILDING SOLUTIONS II, LLC      
         LKS TRANSPORTATION, LLC                METRO HOME INSULATION, LLC      
         PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC               
TCI CONTRACTING, LLC    AMENDMENT    007-2015-028081    08/26/2015         



--------------------------------------------------------------------------------

Original    007-2015-029117    09/03/2015       C.Q. INSULATION, INC.    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             GOLD STAR INSULATION,
L.P.                IBP TEXAS ASSETS II, LLC                INSTALLED BUILDING
PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS, LLC                LKS TRANSPORTATION, LLC         
      MARV’S INSULATION, INC.                MID SOUTH CONSTRUCTION AND BUILDING
PRODUCTS, INC.                TCI CONTRACTING, LLC    Original   
007-2015-032436    10/02/2015       APPLE VALLEY INSULATION, A BDI COMPANY, INC.
   KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             BIG CITY
INSULATION OF IDAHO, INC.                BROKEN DRUM INSULATION VISALIA, INC.   
            BROKEN DRUM OF BAKERSFIELD, INC.                C.Q. INSULATION,
INC.                G - T- G, LLC                GARAGE DOOR SYSTEMS, LLC      
         HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED                IBP
ASSET, LLC                IBP TEXAS ASSETS I, LLC                INSTALLED
BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.      
         INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL, LLC         
      LKS TRANSPORTATION, LLC                MID SOUTH CONSTRUCTION AND BUILDING
PRODUCTS, INC.                OJ INSULATION, L.P.                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC                SPEC 7 INSULATION CO., LLC
               SUBURBAN INSULATION, INC.                TCI CONTRACTING, LLC   



--------------------------------------------------------------------------------

Original    007-2015-035917    11/04/2015       BDI INSULATION OF IDAHO FALLS,
INC.   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            BIG CITY INSULATION, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED
               IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC               
LKS TRANSPORTATION, LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI
COMPANY, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY LLC
               TCI CONTRACTING, LLC                WILSON INSULATION COMPANY,
LLC    ASSIGNMENT    007-2016-019265    05/24/2016          Original   
007-2015-038604    12/02/2015       ACCURATE INSULATION LLC    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK NA             APPLE VALLEY INSULATION, A BDI
COMPANY, INC.                BIG CITY INSULATION, INC.                BROKEN
DRUM OF BAKERSFIELD, INC.                GARAGE DOOR SYSTEMS, LLC               
IBP ASSET, LLC                IBP TEXAS ASSETS I, LLC                INSTALLED
BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC         
      INSTALLED BUILDING SOLUTIONS II, LLC                LKS TRANSPORTATION,
LLC                METRO HOME INSULATION, LLC                OJ INSULATION, L.P.
               TCI CONTRACTING, LLC                U.S. INSULATION CORP.   



--------------------------------------------------------------------------------

Original    007-2015-038605    12/02/2015       GARAGE DOOR SYSTEMS, LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             IBP ASSET, LLC         
      IBP TEXAS ASSETS II, LLC                INSTALLED BUILDING PRODUCTS II,
LLC                INSTALLED BUILDING PRODUCTS, INC.                INSTALLED
BUILDING PRODUCTS, LLC                LKS TRANSPORTATION, LLC                OJ
INSULATION, L.P.                TCI CONTRACTING, LLC                U.S.
INSULATION CORP.    Original    007-2015-041110    12/28/2015       BDI
INSULATION OF IDAHO FALLS, INC.   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            BIG CITY INSULATION, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED
               IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC               
LKS TRANSPORTATION, LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI
COMPANY, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY,
LLC                TCI CONTRACTING, LLC                WILSON INSULATION
COMPANY, LLC    ASSIGNMENT    007-2016-011836    04/07/2016          Original   
007-2016-002933    02/01/2016       AMERICAN INSULATION & ENERGY SERVICES, LLC
   KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             BROKEN DRUM OF
BAKERSFIELD, INC.                G - T - G, LLC   



--------------------------------------------------------------------------------

            GARAGE DOOR SYSTEMS, LLC                IBP ASSET, LLC            
   IBP TEXAS ASSETS I, LLC                IBP TEXAS ASSETS II, LLC            
   INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED BUILDING
PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC               
LKS TRANSPORTATION, LLC                METRO HOME INSULATION, LLC               
PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                SUBURBAN
INSULATION, INC.                TCI CONTRACTING, LLC    Original   
007-2016-005769    02/26/2016       G - T- G, LLC    KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK NA             GARAGE DOOR SYSTEMS, LLC                GOLD
STAR INSULATION, L.P.                IBP ASSET, LLC                IBP TEXAS
ASSETS I, LLC                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS, LLC                LKS TRANSPORTATION, LLC         
      METRO HOME INSULATION, LLC                MID SOUTH CONSTRUCTION AND
BUILDING PRODUCTS, INC.                OJ INSULATION, L.P.                TCI
CONTRACTING, LLC    Original    007-2016-006977    03/08/2016       TCI
CONTRACTING, LLC    BB&T EQUIPMENT FINANCE CORPORATION Original   
007-2016-010668    04/01/2016       ACCURATE INSULATION LLC    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK NA             BIG CITY INSULATION OF IDAHO, INC.
               BROKEN DRUM INSULATION VISALIA, INC.                IBP TEXAS
ASSETS I, LLC                INSTALLED BUILDING PRODUCTS - PORTLAND, LLC      
         INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC   



--------------------------------------------------------------------------------

            METRO HOME INSULATION, LLC                PACIFIC PARTNERS
INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS INSULATION
SOUTH, A BDI COMPANY, LLC                PEG, LLC                TCI
CONTRACTING, LLC    Original    007-2016-010719    04/01/2016       BDI
INSULATION OF IDAHO FALLS, INC.   

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

BANC OF AMERICA LEASING & CAPITAL, LLC

            BIG CITY INSULATION, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED
               IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC               
LAKESIDE INSULATION, LLC                LKS TRANSPORTATION, LLC               
PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC
PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                TCI CONTRACTING,
LLC                WILSON INSULATION COMPANY, LLC    ASSIGNMENT   
007-2016-019269    05/24/2016          Original    007-2016-015287    04/28/2016
      BIG CITY INSULATION OF IDAHO, INC.    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NA             IBP ASSET, LLC                INSTALLED BUILDING PRODUCTS
II, LLC                INSTALLED BUILDING PRODUCTS, INC.               
INSTALLED BUILDING PRODUCTS, LLC                LKS TRANSPORTATION, LLC         
      METRO HOME INSULATION, LLC                MID SOUTH CONSTRUCTION AND
BUILDING PRODUCTS, INC.                NORTHWEST INSULATION, LLC   



--------------------------------------------------------------------------------

            PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC               
PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                TCI
CONTRACTING, LLC    Original    007-2016-024452    06/28/2016       ACCURATE
INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA            
BIG CITY INSULATION OF IDAHO, INC.                BIG CITY INSULATION, INC.   
            GARAGE DOOR SYSTEMS, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS, LLC                INSTALLED
BUILDING SOLUTIONS II, LLC                INSULVAIL, LLC                LKS
TRANSPORTATION, LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI
COMPANY, LLC                TCI CONTRACTING, LLC                U.S. INSULATION
CORP.                WILSON INSULATION COMPANY, LLC    Original   
007-2016-025226    07/01/2016       TCI CONTRACTING, LLC    BB&T EQUIPMENT
FINANCE CORPORATION Original    007-2016-027910    07/21/2016       ACCURATE
INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA            
IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING PRODUCTS, INC.      
         LKS TRANSPORTATION, LLC                TCI CONTRACTING, LLC            
   U.S. INSULATION CORP.    Original    007-2016-031793    08/17/2016      
ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA      
      IBP ASSET, LLC                INSTALLED BUILDING PRODUCTS II, LLC         
      INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                LKS TRANSPORTATION, LLC                METRO HOME
INSULATION, LLC                TCI CONTRACTING, LLC                U.S.
INSULATION CORP.   



--------------------------------------------------------------------------------

Original    007-2016-036952    09/28/2016       ACCURATE INSULATION LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             INSTALLED BUILDING
PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC               
LKS TRANSPORTATION, LLC                TCI CONTRACTING, LLC                U.S.
INSULATION CORP.    Original    007-2016-039556    10/19/2016       ACCURATE
INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA            
C.Q. INSULATION, INC.                G - T - G, LLC                INSTALLED
BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC         
      INSULVAIL, LLC                LKS TRANSPORTATION, LLC               
MARV’S INSULATION, INC.                METRO HOME INSULATION, LLC               
TCI CONTRACTING, LLC                U.S. INSULATION CORP.    Original   
007-2016-047431    12/27/2016       ACCURATE INSULATION LLC    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK NA             AMERICAN INSULATION & ENERGY
SERVICES, LLC                APPLE VALLEY INSULATION, A BDI COMPANY, INC.      
         BAYTHERM INSULATION, LLC                BIG CITY INSULATION OF IDAHO,
INC.                BROKEN DRUM INSULATION VISALIA, INC.                BROKEN
DRUM OF BAKERSFIELD, INC.                HINKLE INSULATION & DRYWALL COMPANY,
INCORPORATED                IBP ASSET, LLC                IBP TEXAS ASSETS I,
LLC                INSTALLED BUILDING PRODUCTS II, LLC                INSTALLED
BUILDING PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC         
      INSULVAIL, LLC   



--------------------------------------------------------------------------------

            LKS TRANSPORTATION, LLC                MID SOUTH CONSTRUCTION AND
BUILDING PRODUCTS, INC.                NORTHWEST INSULATION, LLC               
PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                TCI
CONTRACTING, LLC                WILSON INSULATION COMPANY, LLC    Original   
0003091347    12/01/2015    12/01/2020    ACCURATE INSULATION LLC    KEY
EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             APPLE VALLEY INSULATION,
A BDI COMPANY, INC.                BIG CITY INSULATION, INC.               
BROKEN DRUM OF BAKERSFIELD, INC.                GARAGE DOOR SYSTEMS, LLC      
         IBP ASSET, LLC                IBP TEXAS ASSETS I, LLC               
INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING SOLUTIONS
II, LLC                LKS TRANSPORTATION, LLC                METRO HOME
INSULATION, LLC                OJ INSULATION, L.P.                TCI
CONTRACTING, LLC                U.S. INSULATION CORP.    Original    0003091354
   12/01/2015    12/01/2020    GARAGE DOOR SYSTEMS, LLC    KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK NA             IBP ASSET, LLC                IBP
TEXAS ASSETS II, LLC                INSTALLED BUILDING PRODUCTS II, INC.      
         INSTALLED BUILDING PRODUCTS, INC.                LKS TRANSPORTATION,
LLC                OJ INSULATION, L.P.                TCI CONTRACTING, LLC      
         U.S. INSULATION CORP.    Original    0003129260    06/27/2016   
06/27/2021    ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NA             BIG CITY INSULATION OF IDAHO, INC.                BIG
CITY INSULATION, INC.   



--------------------------------------------------------------------------------

            GARAGE DOOR SYSTEMS, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS, LLC                INSTALLED
BUILDING SOLUTIONS II, LLC                INSULVAIL, LLC                LKS
TRANSPORTATION, LLC                NORTHWEST INSULATION, LLC               
PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                TCI
CONTRACTING, LLC                U.S. INSULATION CORP.                WILSON
INSULATION COMPANY, LLC    Original    0003132632    07/21/2016    07/21/2021   
ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA      
      IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING PRODUCTS, INC.
               LKS TRANSPORTATION, LLC                TCI CONTRACTING, LLC      
         U.S. INSULATION CORP.    Original    0003136864    08/18/2016   
08/18/2021    ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF
KEYBANK NA             IBP ASSET, LLC                INSTALLED BUILDING PRODUCTS
II, LLC                INSTALLED BUILDING PRODUCTS, INC                INSTALLED
BUILDING PRODUCTS, LLC                LKS TRANSPORTATION, LLC               
METRO HOME INSULATION, LLC                TCI CONTRACTING, LLC               
U.S. INSULATION CORP.    Original    0003143024    09/28/2016    09/28/2021   
ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA      
      INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                LKS TRANSPORTATION, LLC                TCI
CONTRACTING, LLC                U.S. INSULATION CORP.   



--------------------------------------------------------------------------------

Original    0003145878    10/19/2016    10/19/2021    ACCURATE INSULATION LLC   
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA             C.Q. INSULATION INC.
               G - T - G, LLC                INSTALLED BUILDING PRODUCTS, INC.
               INSTALLED BUILDING PRODUCTS, LLC                INSULVAIL, LLC   
            LKS TRANSPORTATION, LLC                MARV’S INSULATION, INC.      
         METRO HOME INSULATION, LLC                TCI CONTRACTING, LLC         
      U.S. INSULATION CORP.    Original    007-2015-035917    11/04/2015      
BDI INSULATION OF IDAHO FALLS, INC.   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            BIG CITY INSULATION, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED
               IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC               
LKS TRANSPORTATION, LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI
COMPANY, LLC                PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY LLC
               TCI CONTRACTING, LLC                WILSON INSULATION COMPANY,
LLC    ASSIGNMENT    007-2016-019265    05/24/2016          Original   
007-2015-041110    12/28/2015       BDI INSULATION OF IDAHO FALLS, INC.   

BANC OF AMERICA LEASING & CAPITAL, LLC

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

            BIG CITY INSULATION, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED
               IBP TEXAS ASSETS I, LLC   



--------------------------------------------------------------------------------

            INSTALLED BUILDING PRODUCTS - PORTLAND, LLC                INSTALLED
BUILDING PRODUCTS II, LLC                INSTALLED BUILDING PRODUCTS, INC.      
         INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, LLC                LKS TRANSPORTATION, LLC                PACIFIC
PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC PARTNERS
INSULATION SOUTH, A BDI COMPANY, LLC                TCI CONTRACTING, LLC      
         WILSON INSULATION COMPANY, LLC    ASSIGNMENT    007-2016-011836   
04/07/2016          Original    007-2016-010719    04/01/2016       BDI
INSULATION OF IDAHO FALLS, INC.   

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC

BANC OF AMERICA LEASING & CAPITAL, LLC

            BIG CITY INSULATION, INC.                BROKEN DRUM INSULATION
VISALIA, INC.                HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED
               IBP TEXAS ASSETS I, LLC                INSTALLED BUILDING
PRODUCTS - PORTLAND, LLC                INSTALLED BUILDING PRODUCTS II, LLC   
            INSTALLED BUILDING PRODUCTS, INC.                INSTALLED BUILDING
PRODUCTS, INC.                INSTALLED BUILDING PRODUCTS, LLC               
LAKESIDE INSULATION, LLC                LKS TRANSPORTATION, LLC               
PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC                PACIFIC
PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC                TCI CONTRACTING,
LLC                WILSON INSULATION COMPANY, LLC    ASSIGNMENT   
007-2016-019269    05/24/2016          Original    007-2016-024452    06/28/2016
      ACCURATE INSULATION LLC    KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NA
            BIG CITY INSULATION OF IDAHO, INC.                BIG CITY
INSULATION, INC.   



--------------------------------------------------------------------------------

            GARAGE DOOR SYSTEMS, LLC                INSTALLED BUILDING PRODUCTS,
INC.                INSTALLED BUILDING PRODUCTS, LLC                INSTALLED
BUILDING SOLUTIONS II, LLC                INSULVAIL, LLC                LKS
TRANSPORTATION, LLC                PACIFIC PARTNERS INSULATION NORTH, A BDI
COMPANY, LLC                TCI CONTRACTING, LLC                U.S. INSULATION
CORP.                WILSON INSULATION COMPANY, LLC   

 

* Collateral description for all financing statements on this schedule: specific
equipment



--------------------------------------------------------------------------------

Schedule 7.4(e)

Scheduled Permitted Investments

 

1. Guaranties issued by Credit Parties with respect to obligations of other
Credit Parties under leases of real property, under vehicle and equipment leases
and under purchase money Indebtedness with respect to vehicles and equipment.

 

2. Investments by each of the entities listed as “Owner” on Schedule 5.12 in the
corresponding entity listed as “Subsidiary” on Schedule 5.12.

 

3. Investment in Suburban Insulation, Inc.



--------------------------------------------------------------------------------

Schedule 7.8

Affiliate Transactions

 

1. Agreements between certain Subsidiaries and entities affiliated with Edwards
Investors, including ECO Group Construction, LLC, Michael Edwards Building and
Design, Inc., Edwards Communities Construction Company, LLC and its affiliates,
Duffy Homes, Inc. and its affiliates, for the installation of building products
in the ordinary course of business.

 

2. Agreements between certain Subsidiaries and the following affiliates of
directors and officers of the Borrower:

495 S HIGH ST LLC

CETUS CAPITAL

DUFFY HOMES

ECLIPSE REAL ESTATE

ECLIPSE REAL ESTATE GROUP

EDWARDS AIRCRAFT OPERATING CO

EDWARDS INDUSTRIES/Edwards Companies

Edwards Companies

CREATIVE DESIGN & PLANNING

HELICOPTER EXPRESS INC

LAWRENCE HILSHEIMER

J MICHAEL NIXON

JANET E JACKSON

JANET JACKSON

JAY ELLIOTT

JEFFREY W EDWARDS

LIVING MOUNTAIN CAPITAL LLC

MICHAEL T MILLER

MICHAEL THOMAS

PETER EDWARDS SR

ROBERT H SCHOTTENSTEIN

STEVEN RAICH

TCI REAL ESTATE LLC

TODD FRY

HUNTINGTON NATIONAL BANK (IBS—STOCK REPURCHASE)

COLUMBUS MUSEUM OF ART

STOCK BUILDING SUPPLY

M/I Homes

 

3. Agreements between Subsidiaries for transactions in the ordinary course of
their respective businesses.



--------------------------------------------------------------------------------

4. Agreements for the issuance of restricted stock to directors, officers and
employees of the Borrower and/or the Subsidiaries.

 

5. Employment Agreement, dated as of November 1, 2013 between Installed Building
Products, Inc. and Jeffrey W. Edwards.

 

6. Indemnification agreements with officers and directors of the Borrower and/or
the Subsidiaries.

 

7. Lease agreement dated as of May 1, 2003, as amended, for 495 South High
Street, Columbus, Ohio with 495 South High Street, L.L.C., an entity affiliated
with the Edwards Investors.

 

8. Lease agreement dated as of March 14, 2005, as amended, for 1320 McKinley
Avenue, Columbus, Ohio with Peter H. Edwards, an immediate family member of Jeff
Edwards.

 

9. Lease agreement dated as of June 1, 1998, as amended, for 1318 McKinley
Avenue, Columbus, Ohio with Peter H. Edwards, an immediate family member of Jeff
Edwards.

 

10. Lease agreements for locations in Florida and Tennessee with one or more
entities in which J. Michael Nixon, a director of the Borrower, has a 33%
interest.

 

11. Lease agreements for locations in Georgia, North Carolina and Texas with one
or more entities in which Vikas Verma, a director nominee, has a 75% interest.

 

12. Independent Contract Agreement among Alpha Insulation and Water Proofing
Company and Alpha Insulation and Water Proofing, Inc., an entity in which Vikas
Verma, a director nominee, has a 75% interest.



--------------------------------------------------------------------------------

Schedule 7.9

Restrictive Agreements

None.